Exhibit 10.2

 

 

 

REVOLVING CREDIT AGREEMENT

among

ADIENT US LLC, as Lead Borrower,

the Subsidiaries of Adient Global Holdings Ltd listed as Borrowers on the
signature pages hereto,

as Borrowers, and

the Mexican Obligors

VARIOUS LENDERS AND ISSUING BANKS,

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent, the Collateral Agent and the Swingline Lender

 

 

Dated as of May 6, 2019

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

CITIBANK, N.A.

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Bookrunners

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Syndication Agents

BANK OF CHINA, CHICAGO BRANCH,

DEUTSCHE BANK AG NEW YORK BRANCH,

ING CAPITAL LLC,

MUFG UNION BANK, N.A,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE 1

 

Definitions and Accounting Terms

     1  

Section 1.01

  Defined Terms      1  

Section 1.02

  Terms Generally and Certain Interpretive Provisions      88  

Section 1.03

  Exchange Rates; Currency Equivalent      89  

Section 1.04

  Additional Alternative Currencies      89  

Section 1.05

  Divisions      89  

Section 1.06

  Effectuation of Transactions      89  

Section 1.07

  Timing of Payment or Performance      90  

Section 1.08

  Interpretation (Germany)      90  

Section 1.09

  Joint and Several Liability      90  

Section 1.10

  Exchange Rates; Currency Equivalents; Basket Calculations      90  

Section 1.11

  Jersey Terms      91  

Section 1.12

  Spanish Terms      91  

Section 1.13

  Swedish Terms      92  

Section 1.14

  Luxembourg Terms      94  

Section 1.15

  Belgian Terms      95  

Section 1.16

  Polish Terms      96  

Section 1.17

  Mexican Terms      96  

ARTICLE 2

 

Amount and Terms of Credit

     97  

Section 2.01

  The Commitments      97  

Section 2.02

  Loans      98  

Section 2.03

  Borrowing Procedure      100  

Section 2.04

  Evidence of Debt; Repayment of Loans      101  

Section 2.05

  Fees      102  

Section 2.06

  Interest on Loans      103  

Section 2.07

  Termination and Reduction of Commitments      104  

Section 2.08

  Interest Elections      104  

Section 2.09

  Optional and Mandatory Prepayments of Loans      105  

Section 2.10

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      110  

Section 2.11

  Defaulting Lenders      111  

Section 2.12

  Swingline Loans      112  

Section 2.13

  Letters of Credit      114  

Section 2.14

  Settlement Amongst Lenders      120  

Section 2.15

  Revolving Commitment Increase      121  

Section 2.16

  Lead Borrower and Applicable Administrative Borrower      122  

Section 2.17

  Overadvances      123  

Section 2.18

  Protective Advances      124  

Section 2.19

  Extended Loans      125  

Section 2.20

  MIRE Events      127  

ARTICLE 3

 

Yield Protection, Illegality and Replacement of Lenders

     127  

Section 3.01

  Increased Costs, Illegality, etc.      127  

Section 3.02

  Compensation      129  

Section 3.03

  Change of Lending Office      129  

Section 3.04

  Replacement of Lenders      129  

 

-i-



--------------------------------------------------------------------------------

       Page  

ARTICLE 4

 

[Reserved]

     130  

ARTICLE 5

 

Taxes

     130  

Section 5.01

  Net Payments      130  

Section 5.02

  United Kingdom Tax Matters      134  

ARTICLE 6A

 

Conditions Precedent to Credit Events on the Closing Date

     137  

Section 6A.01

  Intercreditor Agreement      137  

Section 6A.02

  Notes      138  

Section 6A.03

  Representations and Warranties      138  

Section 6A.04

  No Default or Event of Default      138  

Section 6A.05

  Organizational Documents      138  

Section 6A.06

  Legal Opinion      140  

Section 6A.07

  Solvency Certificate      140  

Section 6A.08

  Collateral and Guarantee Requirement      140  

Section 6A.09

  Know Your Customer      140  

Section 6A.10

  Officer’s Certificate      140  

Section 6A.11

  Perfection Certificate      141  

Section 6A.12

  Lien Searches      141  

Section 6A.13

  Term Documents and First Lien Notes      141  

Section 6A.14

  Closing Date Refinancing      141  

Section 6A.15

  Fees and Expenses      141  

Section 6A.16

  Inventory Appraisal/Borrowing Base Certificate      141  

Section 6A.17

  Lender Loss Sharing Agreement      142  

ARTICLE 6B

 

Conditions Precedent to Initial Credit Extension under the Spanish Subfacility

     142  

Section 6B.01

  Loan Documents      142  

Section 6B.02

  Borrowing Base Certificate      142  

Section 6B.03

  Opinions of Counsel      142  

Section 6B.04

  Corporate Documents; Proceedings, etc.      142  

Section 6B.05

  Reaffirmation by the Loan Parties      143  

Section 6B.06

  Notes      143  

Section 6B.07

  Collateral and Guarantee Requirement      143  

Section 6B.08

  Approvals      143  

Section 6B.09

  [Reserved]      143  

Section 6B.11

  Fees, etc.      143  

Section 6B.12

  Patriot Act      144  

Section 6B.13

  [Reserved]      144  

Section 6B.14

  Representations and Warranties      144  

ARTICLE 6C

 

Conditions Precedent to Initial Credit Extension under German Subfacility

     144  

Section 6C.01

  Loan Documents      144  

Section 6C.02

  Borrowing Base Certificate      144  

Section 6C.03

  Opinions of Counsel      144  

Section 6C.04

  Corporate Documents; Proceedings, etc.      144  

Section 6C.05

  Inventory Requirements      144  

Section 6C.06

  Reaffirmation by the Loan Parties      145  

Section 6C.07

  Security Documents      145  

Section 6C.08

  Guarantee Agreement      145  

Section 6C.09

  Notes      145  

Section 6C.10

  Patriot Act      145  

 

-ii-



--------------------------------------------------------------------------------

       Page  

Section 6C.11

  Fees, etc.      145  

Section 6C.12

  Representations and Warranties      145  

ARTICLE 6D

 

Conditions Precedent to Initial Credit Extension with respect to Eligible
Accounts of Mexican Obligors

     145  

Section 6D.01

  Loan Documents      145  

Section 6D.02

  Opinions of Counsel      145  

Section 6D.03

  Corporate Documents; Proceedings, etc.      146  

Section 6D.04

  Reaffirmation by Loan Parties      146  

Section 6D.05

  Collateral and Guarantee Requirement      146  

Section 6D.06

  Borrowing Base Certificate      146  

Section 6D.07

  Fees, etc.      146  

Section 6D.08

  Know-Your-Customer Documentation      146  

Section 6D.09

  Representations and Warranties      146  

ARTICLE 6E

 

Conditions Precedent to Initial Credit Extension under the Polish Subfacility

     147  

ARTICLE 7

 

Conditions Precedent to All Credit Events

     147  

Section 7.01

  Notice of Borrowing      147  

Section 7.02

  Availability      147  

Section 7.03

  No Default      147  

Section 7.04

  Representations and Warranties      147  

ARTICLE 8

 

Representations, Warranties and Agreements

     147  

Section 8.01

  Organization; Powers      147  

Section 8.02

  Authorization      148  

Section 8.03

  Enforceability      148  

Section 8.04

  Governmental Approvals      148  

Section 8.05

  Financial Statements      149  

Section 8.06

  No Material Adverse Effect      149  

Section 8.07

  Title to Properties; Possession Under Leases; Flood Documentation      149  

Section 8.08

  Subsidiaries      149  

Section 8.09

  Litigation; Compliance with Law      150  

Section 8.10

  Federal Reserve Regulations      150  

Section 8.11

  Investment Company Act      150  

Section 8.12

  Use of Proceeds      150  

Section 8.13

  Tax      150  

Section 8.14

  No Material Misstatements      151  

Section 8.15

  Employee Benefit Plans      151  

Section 8.16

  Environmental Matters      151  

Section 8.17

  Security Documents      152  

Section 8.18

  Solvency      153  

Section 8.19

  Labor Matters      153  

Section 8.20

  Insurance      154  

Section 8.21

  Intellectual Property; Licenses, Etc.      154  

Section 8.22

  USA PATRIOT Act      154  

Section 8.23

  Anti-Corruption Laws and Sanctions      154  

Section 8.24

  Jersey Loan Parties      154  

Section 8.25

  EEA Financial Institutions      155  

Section 8.26

  Beneficial Ownership Certificate      155  

Section 8.27

  Centre of Main Interests      155  

Section 8.28

  UK Pensions      155  

 

-iii-



--------------------------------------------------------------------------------

       Page  

Section 8.29

  Ranking      155  

Section 8.30

  Borrowing Base Certificate      155  

Section 8.31

  Irish Pensions      155  

ARTICLE 9

 

Affirmative Covenants

     155  

Section 9.01

  Existence; Business and Properties      155  

Section 9.02

  Insurance      156  

Section 9.03

  Taxes      157  

Section 9.04

  Financial Statements, Reports, Etc.      157  

Section 9.05

  Litigation and Other Notices      159  

Section 9.06

  Compliance with Laws      159  

Section 9.07

  Maintaining Records; Access to Properties and Inspections      160  

Section 9.08

  Use of Proceeds      160  

Section 9.09

  Compliance with Environmental Laws      160  

Section 9.10

  Further Assurances; Additional Guarantors; Additional Security      161  

Section 9.11

  Unrestricted Subsidiaries      165  

Section 9.12

  Post-Closing      165  

Section 9.13

  Maintenance of Ratings      165  

Section 9.14

  UK Pensions      165  

Section 9.15

  Centre of Main Interests      165  

Section 9.16

  People with Significant Control Regime      165  

Section 9.17

  Spanish “Pagarés” (Promissory Notes)      165  

Section 9.18

  Collateral Monitoring and Reporting      166  

Section 9.19

  Financial Assistance      169  

Section 9.20

  European Collateral      169  

Section 9.21

  Irish Pensions      169  

Section 9.22

  Undertaking to grant future Spanish Law Receivables Pledges      170  

ARTICLE 10

 

Negative Covenants

     170  

Section 10.01

  Indebtedness      170  

Section 10.02

  Liens      174  

Section 10.03

  Limitations on Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.      178  

Section 10.04

  Investments, Loans and Advances      178  

Section 10.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      182  

Section 10.06

  Restricted Payments      186  

Section 10.07

  Transactions with Affiliates      187  

Section 10.08

  Business of Parent and the Subsidiaries; Etc.      189  

Section 10.09

  Restrictions on Subsidiary Distributions and Negative Pledge Clauses      189
 

Section 10.10

  Financial Covenant      191  

Section 10.11

  Fiscal Quarter and/or Fiscal Year      191  

Section 10.12

  Spanish “Pagarés” (Promissory Notes)      192  

ARTICLE 11

 

Events of Default

     192  

Section 11.01

  Events of Default      192  

Section 11.02

  Application of Funds      195  

ARTICLE 12

 

The Administrative Agent

     199  

Section 12.01

  Appointment and Authorization      199  

Section 12.02

  Delegation of Duties      201  

Section 12.03

  Exculpatory Provisions      201  

 

-iv-



--------------------------------------------------------------------------------

         Page  

Section 12.04

  Reliance by Administrative Agent      202  

Section 12.05

  No Other Duties, Etc.      203  

Section 12.06

  Non-reliance on Administrative Agent and Other Lenders      203  

Section 12.07

  Indemnification by the Lenders      203  

Section 12.08

  Rights as a Lender      203  

Section 12.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      203  

Section 12.10

  Resignation of the Agents      204  

Section 12.11

  Collateral Matters and Guarantee Matters      205  

Section 12.12

  Bank Product Providers      206  

Section 12.13

  Withholding Taxes      206  

Section 12.14

  [reserved]      206  

Section 12.15

  Parallel Debt      206  

Section 12.16

  Administration of Security granted pursuant to German Security Documents     
207  

Section 12.17

  Belgian Security Documents      207  

Section 12.18

  Certain ERISA Matters      208  

ARTICLE 13

  Miscellaneous      209  

Section 13.01

  Payment of Expenses, etc.      209  

Section 13.02

  Right of Set-off      210  

Section 13.03

  Notices      211  

Section 13.04

  Benefit of Agreement; Assignments; Participations, etc.      211  

Section 13.05

  No Waiver; Remedies Cumulative      214  

Section 13.06

  [reserved]      215  

Section 13.07

  Distributable Reserves      215  

Section 13.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;
PROCESS AGENT      215  

Section 13.09

  Counterparts      216  

Section 13.10

  [reserved]      216  

Section 13.11

  Headings Descriptive      216  

Section 13.12

  Amendment or Waiver; etc.      216  

Section 13.13

  Survival      218  

Section 13.14

  [reserved]      218  

Section 13.15

  Confidentiality      218  

Section 13.16

  USA Patriot Act Notice      220  

Section 13.17

  Restricted Lenders      220  

Section 13.18

  Release of Liens and Guarantees      220  

Section 13.19

  U.K. “Know Your Customer” Checks      222  

Section 13.20

  Waiver of Sovereign Immunity      223  

Section 13.21

  INTERCREDITOR AGREEMENT      223  

Section 13.22

  Absence of Fiduciary Relationship      223  

Section 13.23

  Judgment Currency      224  

Section 13.24

  Electronic Execution of Assignments and Certain Other Documents      224  

Section 13.25

  Entire Agreement      224  

Section 13.26

  Appointment of Collateral Agent as Security Trustee      224  

Section 13.27

  Guarantee Limitations      228  

Section 13.28

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      231
 

Section 13.29

  Spanish Provisions Relating to Executive Proceedings      231  

Section 13.30

  Luxembourg Law Provisions      233  

Section 13.31

  Ireland “Know Your Customer” Checks      233  

 

-v-



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)    Designated Account Debtors SCHEDULE 1.01(B)    Mortgaged
Property SCHEDULE 1.01(c)    Existing Letters of Credit SCHEDULE 2.01   
Commitments SCHEDULE 8.04    Governmental Approvals SCHEDULE 8.05    Financial
Statements SCHEDULE 8.08(a)    Subsidiaries SCHEDULE 8.08(b)    Subscriptions
SCHEDULE 8.16    Environmental Matters SCHEDULE 8.20    Insurance SCHEDULE 8.21
   Intellectual Property SCHEDULE 9.12    Post-Closing Items SCHEDULE 9.18   
Deposit Accounts SCHEDULE 10.01    Indebtedness SCHEDULE 10.02(a)    Liens
SCHEDULE 10.04    Investments SCHEDULE 10.07    Transactions with Affiliates
SCHEDULE 13.03    Lender Addresses EXHIBIT A-1    Form of Notice of Borrowing
EXHIBIT A-2    Form of Notice of Swingline Borrowing EXHIBIT A-3    Form of
Notice of Conversion/Continuation EXHIBIT B-1    Form of Revolving Note EXHIBIT
B-2    Form of Swingline Note EXHIBIT C-1    U.S. Tax Certificate (For Non-U.S.
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT
C-2    U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes) EXHIBIT C-3    U.S. Tax Certificate (For Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
EXHBIT C-4    U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT D    Form of Notice
of Secured Bank Product Provider EXHIBIT E    Form of Solvency Certificate
EXHIBIT F    [Reserved] EXHIBIT G    Form of Perfection Certificate EXHIBIT H   
[Reserved] EXHIBIT I    Form of U.S. Collateral Agreement EXHIBIT J    Form of
Compliance Certificate EXHIBIT K    Form of Assignment and Assumption EXHIBIT L
   Form of Intercreditor Agreement

 

-vi-



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT AGREEMENT, dated as of May 6, 2019 among ADIENT US LLC, a
Michigan limited liability company (“Adient” or the “Lead Borrower”), each of
the other Borrowers (as hereinafter defined) party hereto, the Mexican Obligors
(as hereinafter defined) party hereto from time to time, the Lenders (as
hereinafter defined) party hereto from time to time, the Issuing Banks (as
hereinafter defined) party hereto from time to time and JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as the Administrative Agent, the Collateral Agent and the
Swingline Lender. All capitalized terms used herein and defined in Section 1.01
are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $1,250,000,000, consisting of (x) a North American credit facility
consisting of (i) a U.S. Revolving Subfacility in an aggregate principal amount
at any time outstanding not to exceed $825,000,000 and (ii) a U.S. FILO
Subfacility in an aggregate principal amount at any time outstanding not to
exceed $125,000,000 and (y) a European Facility consisting of (i) a Belgian
Subfacility in an aggregate principal amount at any time outstanding not to
exceed $50,000,000, (ii) a German Subfacility in an aggregate principal amount
at any time outstanding not to exceed $50,000,000, (iii) a Polish Subfacility in
an aggregate principal amount at any time outstanding not to exceed $85,000,000,
(iv) a Spanish Subfacility in an aggregate principal amount at any time
outstanding not to exceed $75,000,000, (v) a Swedish Subfacility in an aggregate
principal amount at any time outstanding not to exceed $130,000,000, and (vi) a
U.K. Subfacility in an aggregate principal amount at any time outstanding not to
exceed $125,000,000, (b) the Borrowers have requested that the Issuing Banks
issue Letters of Credit under any Subfacility in an aggregate stated amount at
any time outstanding not to exceed $150,000,000, and (c) the Borrowers have
requested the Swingline Lender to extend credit under the European Facility in
the form of Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $30,000,000.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers,
the Swingline Lender is willing to make Swingline Loans to the European
Borrowers and the Issuing Banks are willing to issue Letters of Credit for the
account of the Borrowers on the terms and subject to the conditions set forth
herein.

ARTICLE 1 Definitions and Accounting Terms.

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“ABL Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights and shall include all rights to payment for goods sold or
leased, or for services rendered.

“Additional Intercreditor Agreement” shall have the meaning assigned that term
in Section 12.11.

“Additional Mortgage” shall have the meaning assigned that term in
Section 9.10(c).

“Additional Security Documents” shall mean each document relating to Collateral
that is entered into pursuant to any Initial Security Agreement or Section 9.10.

“Adient Financial Luxembourg” shall mean Adient Financial Luxembourg S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number
B-202852.



--------------------------------------------------------------------------------

“Adient Global Holdings” shall mean Adient Global Holdings S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of the Grand Duchy of Luxembourg, having its registered office as of
the Closing Date at 35F, Avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg and registered with the RCS under number B-214737.

“Adient Global Holdings Jersey” shall mean Adient Global Holdings Ltd, a limited
public company incorporated in Jersey with registered number 121385.

“Adient Global Holdings Luxembourg” shall mean Adient Global Holdings Luxembourg
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number
B-214747.

“Adient Interiors Holding EU” shall mean Adient Interiors Holding EU S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
189517.

“Adient Interiors Holding Luxembourg” shall mean Adient Interiors Holding
Luxembourg SCS, a common limited partnership (société en commandite simple)
organized and existing under the laws of the Grand Duchy of Luxembourg, having
its registered office as of the Closing Date at 8-10, Avenue de la Gare, L-1610
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
195238.

“Adient Luxembourg Asia Holding” shall mean Adient Luxembourg Asia Holding S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number
B-208006.

“Adient Luxembourg China Holding” shall mean Adient Luxembourg China Holding S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
208843.

“Adient Luxembourg Corporate Finance” shall mean Adient Luxembourg Corporate
Finance S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office as of the Closing Date at 35F, Avenue John F. Kennedy,
L-1855 Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under
number B 205554.

“Adient Luxembourg Global Finance” shall mean Adient Luxembourg Global Finance
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
204879.

“Adient Luxembourg Holding” shall mean Adient Luxembourg Holding S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number
B-205550.

“Adient Luxembourg Poland Holding” shall mean Adient Luxembourg Poland Holding
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number
B-204878.

“Adjusted Consolidated EBITDA” shall mean, with respect to Parent and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of Parent and the Subsidiaries for such period plus

 

-2-



--------------------------------------------------------------------------------

(a) the sum of, without duplication, in each case, to the extent deducted in or
otherwise reducing Consolidated Net Income for such period:

(i) provision for Taxes based on income, profits or capital (including state
franchise Taxes and similar Taxes in the nature of income tax) of Parent and the
Subsidiaries for such period and foreign withholding Taxes; plus

(ii) EBITDA Fixed Charges of Parent and the Subsidiaries for such period, to the
extent that such EBITDA Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(iii) the consolidated depreciation and amortization expense of Parent and its
Subsidiaries for such period (including amortization of intangibles, deferred
financing fees, debt issuance costs, commissions, fees and expenses), to the
extent such expenses were deducted in computing such Consolidated Net Income;
plus

(iv) any other consolidated non-cash charges and expenses of Parent and its
Subsidiaries for such period, to the extent that such consolidated non-cash
charges or expenses were included in computing such Consolidated Net Income;
provided that if any such non-cash charge or expense represents an accrual or
reserve for anticipated cash charges or expenses in future period, the cash
payment in respect thereof in such future period shall be subtracted from
Adjusted Consolidated EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period; plus

(v) any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of Parent and its Subsidiaries for such
period, to the extent that such losses were taken into account in computing such
Consolidated Net Income; plus

(vi) losses in respect of post-retirement benefits of Parent and its
Subsidiaries, as a result of the application of ASC 715, Compensation-Retirement
Benefits, to the extent that such losses were deducted in computing such
Consolidated Net Income; plus

(vii) any proceeds from business interruption insurance received by Parent or
its Subsidiaries during such period, to the extent the associated losses arising
out of the event that resulted in the payment of such business interruption
insurance proceeds were included in computing Consolidated Net Income; plus

(viii) any fees and expenses related to a Qualified Securitization Transaction
or a Qualified Receivables Facility, as applicable, to the extent such fees and
expenses are included in computing Consolidated Net Income; plus

(ix) earn-out obligation expense incurred in connection with any acquisition or
other Investment (including any acquisition or other investment consummated
prior to the Closing Date) and paid or accrued during the applicable period;
plus

(x) losses attributable to, and payments of, legal settlements, fines, judgments
or orders; plus

(xi) non-controlling or minority interest expense consisting of income
attributable to third parties in respect of their Equity Interests in non-wholly
owned Subsidiaries; plus

(xii) Parent and its Subsidiaries’ pro rata share, whether direct or indirect,
of any dividends or distributions declared but not paid during such period by
any joint venture entity in which Parent or any of its Subsidiaries has a direct
or indirect interest (“Declared Dividends”); plus

 

-3-



--------------------------------------------------------------------------------

(xiii) the amount of loss on sales of Securitization Assets to a Securitization
Entity in connection with a Qualified Securitization Transaction or Receivables
Assets in connection with a Qualified Receivables Facility, as applicable, to
the extent included in computing Consolidated Net Income; minus

(b) the sum of, without duplication, in each case, to the extent added back in
or otherwise increasing Consolidated Net Income for such period:

(i) the amount of any gain in respect of post-retirement benefits as a result of
the application of ASC 715, to the extent such gains were taken into account in
computing such Consolidated Net Income; plus

(ii) any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of Parent and its Subsidiaries for such
period, to the extent that such gains were taken into account in computing such
Consolidated Net Income; plus

(iii) non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Adjusted Consolidated EBITDA in any prior period; plus

(iv) on the last day of each fiscal year of Parent, the amount of Parent and its
Subsidiaries’ pro rata share of Declared Dividends during such fiscal year that
have not actually been received by Parent and its Subsidiaries, directly or
indirectly, as of such date;

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the EBITDA Fixed Charges of, the depreciation and amortization and
other non-cash expenses or non-cash items of and the restructuring charges or
expenses of, a Subsidiary (other than any Wholly Owned Subsidiary) of Parent
will be added to (or subtracted from, in the case of non-cash items described in
clause (b) above) Consolidated Net Income to compute Adjusted Consolidated
EBITDA, (A) in the same proportion that the Net Income of such Subsidiary was
added to compute such Consolidated Net Income of Parent, and (B) only to the
extent that a corresponding amount of the Net Income of such Subsidiary would be
permitted at the date of determination to be dividended or distributed to Parent
by such Subsidiary without prior governmental approval (that has not been
obtained), and without direct or indirect restriction pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Subsidiary or
its stockholders or shareholders.

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Administrative Agent” shall mean JPMCB, in its capacity as the Administrative
Agent for the Lenders hereunder, and shall include its branch offices and
affiliates in any applicable jurisdiction and any successor to the
Administrative Agent appointed pursuant to Section 12.10.

“Administrative Agent Fees” shall have the meaning provided in Section 2.05(b).

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that neither the Administrative Agent nor any Lender (nor any
Affiliate thereof) shall be considered an Affiliate of the Lead Borrower or any
subsidiary thereof as a result of this Agreement, the extensions of credit
hereunder or its actions in connection therewith.

 

-4-



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Loan Documents,
the Lead Arrangers and the Co-Documentation Agents.

“Aggregate Borrowing Base” shall mean the sum of all of the Borrowing Bases
(excluding (i) clause (d) of the definition of “Belgian Borrowing Base,” (ii)
clause (d) of the definition of “German Borrowing Base,” (iii) clause (c) of the
definition of “Polish Borrowing Base,” (iv) clause (c) of the definition of
“Spanish Borrowing Base,” (v) clause (c) of the definition of “Swedish Borrowing
Base” and (vi) clause (d) of the definition of “U.K. Borrowing Base”).

The Aggregate Borrowing Base or any component thereof at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 6A.16 or Section 9.18(a), as
applicable.

The Administrative Agent shall (i) promptly notify the Lead Borrower in writing
(including via e-mail) whenever it determines that a Borrowing Base as of any
specified date set forth on a Borrowing Base Certificate differs from such
Borrowing Base as determined by the Administrative Agent for such date,
(ii) discuss the basis for any such deviation and any changes proposed by the
Lead Borrower, including the reasons for any impositions of or changes in
Reserves (in the Administrative Agent’s Permitted Discretion and subject to the
definition thereof) or eligibility criteria, with the Lead Borrower,
(iii) consider, in the exercise of its Permitted Discretion, any additional
factual information provided by the Lead Borrower relating to the determination
of such Borrowing Base and (iv) promptly notify the Lead Borrower of its
decision with respect to any changes proposed by the Lead Borrower. Pending a
decision by the Administrative Agent to make any requested change, the initial
determination of such Borrowing Base by the Administrative Agent shall continue
to constitute such Borrowing Base.

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
European Revolving Commitments, the U.S. Revolving Commitments and the U.S. FILO
Revolving Commitments of all Lenders.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.

“Agreement” shall mean this Revolving Credit Agreement, as may be amended,
restated, amended and restated, modified, supplemented, extended or renewed from
time to time.

“Alternative Currency” shall mean, (i) with respect to the Belgian Subfacility,
the German Subfacility, the Polish Subfacility and the Spanish Subfacility,
Euros, (ii) with respect to the Swedish Revolving Loans, Euros and Swedish
Krona, (iii) with respect to Swingline Loans under the Swedish Subfacility,
Euros, (iv) with respect to the U.K. Subfacility, Euros and Pounds Sterling and
(iv) with respect to Letters of Credit, Euros, Swedish Krona and Pounds
Sterling, in each case (including in the case of the U.S. Revolving Subfacility
and the U.S. FILO Subfacility), together with each other currency (other than
U.S. Dollars) that is approved in accordance with Section 1.04.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Administrative Borrower” shall mean, (i) with respect to each
Subfacility, the Lead Borrower and (ii) (a) with respect to the Belgian
Subfacility, the Belgian Parent Borrower, (b) with respect to the German
Subfacility, the German Parent Borrower, (c) with respect to the Polish
Subfacility, the Polish Parent Borrower, (d) with respect to the Spanish
Subfacility, the Spanish Parent Borrower, (e) with respect to the Swedish
Subfacility, the Swedish Parent Borrower and (f) with respect to the U.K.
Subfacility, the U.K. Parent Borrower.

“Applicable Margin” shall mean, with respect to any Type of Revolving Loan,
other than a U.S. FILO Loan, the per annum margin set forth below, as determined
by the Average Global Availability as of the most recent Adjustment Date:

 

-5-



--------------------------------------------------------------------------------

Level

   Average Global Availability
(percentage of the Line Cap)     Base Rate Loans     LIBO Rate Loans and
Overnight LIBO Rate Loans  

I

     ³ 66 %      0.50 %      1.50 % 

II

     ³ 33% < 66 %      0.75 %      1.75 % 

III

     < 33 %      1.00 %      2.00 % 

The Applicable Margin with respect to any Type of U.S. FILO Loan shall be the
per annum margin set forth below, as determined by the Average Global
Availability as of the most recent Adjustment Date:

 

Level

   Average Global Availability
(percentage of the Line Cap)     Base Rate Loans     LIBO Rate Loans  

I

     ³ 66 %      1.25 %      2.25 % 

II

     ³ 33% < 66 %      1.50 %      2.50 % 

III

     < 33 %      1.75 %      2.75 % 

Until the first Adjustment Date occurring after completion of the first full
fiscal quarter of the Lead Borrower after the Closing Date, the Applicable
Margin shall be determined as if Level I were applicable. Thereafter, the
Applicable Margin shall be subject to increase or decrease on the first Business
Day of each fiscal quarter based on Average Global Availability, and each such
increase or decrease in the Applicable Margin shall be effective on the
Adjustment Date occurring immediately after the last day of the fiscal quarter
most recently ended.

“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment and, in the case of Notice of Borrowings and payments by
Borrowers, notified in writing to the Lead Borrower. Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account of the Administrative Agent.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate of an
existing Lender or (c) an entity or an Affiliate of an entity that administers
or manages an existing Lender.

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of, any
asset or assets of Parent or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than Parent or a Subsidiary.

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and the Lead Borrower
(such approval by the Lead Borrower not to be unreasonably withheld, delayed or
conditioned).

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

 

-6-



--------------------------------------------------------------------------------

“Availability Conditions” shall be deemed satisfied only if:

(a) with respect to the Belgian Subfacility, each Lender’s Belgian Revolving
Exposure does not exceed such Lender’s Belgian Revolving Commitment;

(b) with respect to the German Subfacility, each Lender’s German Revolving
Exposure does not exceed such Lender’s German Revolving Commitment;

(c) with respect to the Polish Subfacility, each Lender’s Polish Revolving
Exposure does not exceed such Lender’s Polish Revolving Commitment;

(d) with respect to the Spanish Subfacility, each Lender’s Spanish Revolving
Exposure does not exceed such Lender’s Spanish Revolving Commitment;

(e) with respect to the Swedish Subfacility, each Lender’s Swedish Revolving
Exposure does not exceed such Lender’s Swedish Revolving Commitment;

(f) with respect to the U.K. Subfacility, each Lender’s U.K. Revolving Exposure
does not exceed such Lender’s U.K. Revolving Commitment;

(g) with respect to the U.S. FILO Subfacility, each Lender’s U.S. FILO Revolving
Exposure does not exceed such Lender’s U.S. FILO Revolving Commitment;

(h) with respect to the European Facility, each Lender’s European Revolving
Exposure does not exceed such Lender’s European Revolving Commitment;

(i) with respect to the European Facility, each Lender’s U.S. Revolving Exposure
does not exceed such Lender’s U.S. Revolving Commitment;

(j) with respect to the U.S. Revolving Subfacility, (A) the sum of (i) the
aggregate U.S. Revolving Exposure of all Lenders plus (ii) the aggregate Belgian
Revolving Exposure in respect of Belgian Revolving Loans made to the Belgian
Borrowers in reliance on clause (d) of the definition of “Belgian Borrowing
Base” plus (iii) the aggregate German Revolving Exposure in respect of German
Revolving Loans made to the German Borrowers in reliance on clause (d) of the
definition of “German Borrowing Base” plus (iv) the aggregate Polish Revolving
Exposure in respect of Polish Revolving Loans made to the Polish Borrowers in
reliance on clause (c) of the definition of “Polish Borrowing Base” plus (v) the
aggregate Spanish Revolving Exposure in respect of Spanish Revolving Loans made
to the Spanish Borrowers in reliance on clause (c) of the definition of “Spanish
Borrowing Base” plus (vi) the aggregate Swedish Revolving Exposure in respect of
Swedish Revolving Loans made to the Swedish Borrowers in reliance on clause
(c) of the definition of “Swedish Borrowing Base” plus (vii) the aggregate U.K.
Revolving Exposure in respect of U.K. Revolving Loans made to the U.K. Borrowers
in reliance on clause (d) of the definition of “U.K. Borrowing Base”, does not
exceed (B) the U.S. Revolving Line Cap then in effect;

(k) with respect to the Belgian Subfacility, the aggregate Belgian Revolving
Exposure of any Belgian Borrower does not exceed the Belgian Line Cap on a
per-Borrower basis;

(l) with respect to the German Subfacility, the aggregate German Revolving
Exposure of any German Borrower does not exceed the German Line Cap on a
per-Borrower basis;

(m) with respect to the Polish Subfacility, the aggregate Polish Revolving
Exposure of any Polish Borrower does not exceed its Polish Line Cap on a
per-Borrower basis;

(n) with respect to the Spanish Subfacility, the aggregate Spanish Revolving
Exposure of any Spanish Borrower does not exceed its Spanish Line Cap on a
per-Borrower basis;

 

-7-



--------------------------------------------------------------------------------

(o) with respect to the Swedish Subfacility, the aggregate Swedish Revolving
Exposure of any Swedish Borrower does not exceed its Swedish Line Cap on a
per-Borrower basis;

(p) with respect to the U.K. Subfacility, the aggregate U.K. Revolving Exposure
of any U.K. Borrower does not exceed its U.K. Line Cap on a per-Borrower basis;

(q) with respect to the U.S. FILO Subfacility, the aggregate U.S. FILO Revolving
Exposure does not exceed the U.S. FILO Line Cap;

(r) with respect to the European Facility, the aggregate European Revolving
Exposure does not exceed the European Line Cap;

(s) with respect to the U.S. Revolving Subfacility, the aggregate U.S. Revolving
Exposure does not exceed the U.S. Revolving Line Cap; and

(t) with respect to the Subfacilities, the Aggregate Exposure of all Lenders
does not exceed the Line Cap.

“Average Global Availability” shall mean at any Adjustment Date, the average
daily Global Availability for the fiscal quarter immediately preceding such
Adjustment Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Product” shall mean any of the following products, services or facilities
extended to Parent or any of its Subsidiaries: (a) Cash Management Services;
(b) products under Swap Contracts; (c) commercial credit card, purchase card and
merchant card services; (d) Supply Chain Financings and (e) other banking
products or services (including, without limitation, demand lines of credit) as
may be requested by Parent or any of its Subsidiaries, other than Letters of
Credit issued pursuant to the provisions of Section 2.13 by the Administrative
Agent or any Issuing Bank.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Subsidiaries relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Bank Product Obligations (which shall at all times include a
reserve for the maximum amount of all Noticed Hedges outstanding at that time).

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1%, (c) the LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, the LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day and (d) 1.00 %.
Any change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

 

-8-



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Revolving Loan bearing interest at the Base Rate by the
Applicable Administrative Borrower at the time of the incurrence thereof or
conversion thereto. All Base Rate Loans shall be denominated in U.S. Dollars.

“Belgian Borrowers” shall mean the Belgian Parent Borrower and each Belgian
Subsidiary Borrower.

“Belgian Borrowing Base” shall mean, at any time of calculation, in respect of
each Belgian Borrower, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of such Belgian Borrower
multiplied by the advance rate of 85%; plus

(b) the book value of Eligible Unbilled Accounts of such Belgian Borrower
multiplied by the advance rate of 80%; plus

(c) the lesser of (i) the Cost of Eligible Inventory of such Belgian Borrower
multiplied by the advance rate of 75% and (ii) the appraised NOLV Percentage of
Eligible Inventory of such Belgian Borrower multiplied by the advance rate of
85%; plus

(d) the positive amount, if any, by which the U.S. Revolving Line Cap exceeds
the total U.S. Revolving Exposure of all Lenders; minus

(e) Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Belgian Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Belgian Loan Parties or will be granted by the
Belgian Loan Parties in accordance with the requirements set forth in
Section 6B.07, Section 9.10 or Section 9.12.

“Belgian Guarantor” shall mean each Belgian Subsidiary that is not a Belgian
Borrower that is on the Closing Date, or which becomes, a party to the Guarantee
Agreement in accordance with the requirements of this Agreement or the
provisions of such Guarantee Agreement.

“Belgian Insolvency Act” shall mean Book XX (Insolvency of Undertakings) of the
Belgian Code of Economic Law.

“Belgian Law Bank Accounts Pledge Agreement” shall mean a Belgian law governed
bank accounts pledge agreement, dated as of the Closing Date, among the Belgian
Loan Parties and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Belgian Law Moveable Assets Agreement” shall mean a Belgian law governed
moveable assets agreement, dated as of the Closing Date, among the Belgian Loan
Parties and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Belgian Law Receivables Pledge Agreement” shall mean a Belgian law governed
receivables pledge agreement, dated as of the Closing Date, among the Belgian
Loan Parties and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Belgian Law Share Pledge Agreement” shall mean a Belgian law governed share
pledge agreement, dated as of the Closing Date, among Adient Global Holdings
Jersey and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

-9-



--------------------------------------------------------------------------------

“Belgian Line Cap” shall mean, with respect to each Belgian Borrower, an amount
that is equal to the lesser of (a) the Belgian Revolving Sublimit and (b) the
then applicable Belgian Borrowing Base of such Belgian Borrower.

“Belgian Loan Party” shall mean each Belgian Borrower and each other Belgian
Guarantor.

“Belgian Parent Borrower” shall mean Adient Belgium BVBA, a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid/société
à responsabilité limitée) organized and existing under Belgian law, having its
registered office at Paul Christiaenstraat 1, 9960 Assenede and registered under
company number 0437.456.835 RLP Ghent, division Ghent.

“Belgian Protective Advances” shall have the meaning provided in Section 2.18.

“Belgian Revolving Borrowing” shall mean a Borrowing comprised of Belgian
Revolving Loans.

“Belgian Revolving Commitment” shall mean, with respect to each European
Revolving Lender, the commitment of such European Revolving Lender to make
Belgian Revolving Loans hereunder up to the amount of such European Revolving
Lender’s European Pro Rata Percentage of the Belgian Revolving Sublimit;
provided that such European Revolving Lender’s European Revolving Exposure does
not exceed its European Revolving Commitment.

“Belgian Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Belgian Revolving
Loans of such Lender, plus the aggregate amount of such Lender’s Swingline
Exposure under the Belgian Subfacility, plus the aggregate amount of such
Lender’s European LC Exposure in respect of Letters of Credit issued for a
Belgian Borrower.

“Belgian Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the Belgian Subfacility and may constitute Belgian Revolving Loans and
Swingline Loans under the Belgian Subfacility.

“Belgian Revolving Sublimit” shall mean $50,000,000.

“Belgian Security Documents” shall mean the Initial Belgian Security Agreements,
each Deposit Account Control Agreement, and, after the execution and delivery
thereof, each Additional Security Document governed by Belgian law, together
with any other applicable security documents governed by Belgian law from time
to time, such as a deed and any other related documents, bonds, debentures or
pledge agreements as may be required to perfect a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Belgian Subfacility” shall mean the Belgian Revolving Commitments of the
Lenders and the Loans and European LC Credit Extensions pursuant to those
Commitments in accordance with the terms hereof.

“Belgian Subsidiary” shall mean any Subsidiary of the Parent that is
incorporated, formed or otherwise organized under the laws of Belgium.

“Belgian Subsidiary Borrowers” shall mean any entity executing this Agreement as
a “Belgian Subsidiary Borrower,” and each other Belgian Subsidiary that is or
becomes a party to this Agreement as a Borrower after the Closing Date pursuant
to Section 9.10(g) or otherwise.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America

 

-10-



--------------------------------------------------------------------------------

“Borrowers” shall mean the U.S. Borrowers, the Belgian Borrowers, the German
Borrowers, the Polish Borrowers, the Spanish Borrowers, the Swedish Borrowers
and the U.K. Borrowers.

“Borrowing” shall mean the borrowing of the same Type, Class and in the same
currency, of Revolving Loan by the Borrowers from all the Lenders having
Commitments under the applicable Subfacility on a given date (or resulting from
a conversion or conversions on such date), having, in the case of LIBO Rate
Loans, the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 3.01 shall be considered part of the related Borrowing of LIBO Rate
Loans.

“Borrowing Base” shall mean any of the U.S. Revolving Borrowing Base, the
Belgian Borrowing Bases, the German Borrowing Bases, the Polish Borrowing Bases,
the Spanish Borrowing Bases, the Swedish Borrowing Bases, the U.K. Borrowing
Bases and the U.S. FILO Borrowing Base, as applicable.

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Borrower in form and substance reasonably satisfactory to the
Administrative Agent.

“Budget” shall have the meaning assigned to such term in Section 9.04(e).

“Business Day” shall mean any day that is any day except Saturday, Sunday and
any day which shall be in New York City a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in New York City, and (A) in connection with Loans under the
German Subfacility, any day except Saturday, Sunday and any day which shall be
in Frankfurt a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in Frankfurt,
(B) in connection with Loans under the European Facility, any day except
Saturday, Sunday and any day which shall be in London a legal holiday or a day
on which banking institutions are authorized or required by law or other
government action to close in London, (C) if such day relates to (x) any Loans
denominated in Euros or (y) payment or purchase of Euros, any day on which
TARGET2 payment system is open for the settlement of payments in Euros, (D) if
such day relates to (x) any Loans denominated in Pounds Sterling or (y) payment
or purchase of Pounds Sterling, any day on which banks are open for general
business in London, and (E) with respect to all notices and determinations in
connection with, and payments of principal and interest on, LIBO Rate Loans, any
day which is a Business Day which is also a day for trading by and between banks
in the New York or London interbank market or the principal financial center of
such Alternative Currency.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord,
(iv) expenditures to the extent that they are actually paid for by any Person
other than a Loan Party or any of its Subsidiaries and for which no Loan Party
or any of its Subsidiaries has provided or is required to provide or incur,
directly or indirectly, any consideration or monetary obligation to such third
party or any other Person (whether before, during or after such period) and
(v) property, plant and equipment taken in settlement of accounts.

“Capitalized Lease Obligations” shall mean an obligation that is required to be
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement for financial reporting purposes in accordance with GAAP as in effect
prior to giving effect to the adoption of ASU No. 2016-02 “Leases (Topic 842)”
and ASU No. 2018-11 “Leases (Topic 842)” and the stated maturity date thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Banks or the Swingline Lenders (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash in accordance
with Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

-11-



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean:

(i) U.S. Dollars, Canadian dollars, Pounds Sterling, Euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve (12) months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twenty-four (24) months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding twenty-four (24) months and overnight
bank deposits, in each case, with any Lender party to this Agreement or any
commercial bank or trust company having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four (24) months after
the date of acquisition;

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and

(ix) Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing within
twenty-four (24) months after the date of acquisition.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

-12-



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Closing Date, (b) any change in law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender, Issuing Bank or Swingline Lender (or, for purposes of
Section 3.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender, Issuing
Bank or Swingline Lender with any request or directive relating to the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III (including CRD IV),
shall in each case under clauses (x) and (y) above be deemed to be a “Change in
Law” regardless of when adopted, enacted, issued or implemented but, for
purposes of Section 2.15, only to the extent it is the general policy of a
Lender, Issuing Bank or Swingline Lender, as applicable, to impose applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in clauses (b) and (c) of Section 3.01 generally on
other similarly situated borrowers under similar circumstances under agreements
permitting such impositions.

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date, but excluding any employee benefit plan and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) or any person or group of persons acting in
concert of Equity Interests representing more than 50% of the aggregate ordinary
voting power for the election of directors of Parent (determined on a fully
diluted basis); (b) the sale, lease or transfer (other than by way of merger,
consolidation or other business combination transaction), in one or a series of
related transactions, of all or substantially all of the assets of Parent and
its Subsidiaries, taken as a whole, to any person, other than Parent or any of
its Subsidiaries; or (c) Parent shall cease, directly or indirectly, to own and
control legally and beneficially all of the Equity Interests in the Lead
Borrower or, except as otherwise permitted by this Agreement, any other
Borrower.

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

“Class,” (a) when used with respect to Lenders, refers to whether such Lender
has a Loan, Protective Advance or Commitment with respect to the U.S. Revolving
Subfacility, the U.S. FILO Subfacility, the Belgian Subfacility, the German
Subfacility, the Polish Subfacility, the Swedish Subfacility, the Spanish
Subfacility, or the U.K. Subfacility, (b) when used with respect to Commitments,
refers to whether such Commitments are the U.S. Revolving Commitments, the U.S.
FILO Revolving Commitments, the Belgian Revolving Commitments, the German
Revolving Commitments, the Polish Revolving Commitments, the Spanish Revolving
Commitments, the Swedish Revolving Commitments or the U.K. Revolving Commitments
and (c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Loans under the U.S.
Revolving Subfacility, Loans under the U.S. FILO Subfacility, Loans under the
Belgian Subfacility, Loans under the German Subfacility, Loans under the Polish
Subfacility, Loans under the Swedish Subfacility, Loans under the Spanish
Subfacility, Loans under the U.K. Subfacility or Protective Advances under the
U.S. Revolving Subfacility, the U.S. FILO Subfacility, the Belgian Subfacility,
the German Subfacility, the Polish Subfacility, the Swedish Subfacility, the
Spanish Subfacility, or the U.K. Subfacility.

“Closing Date” shall mean May 6, 2019.

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties.”

“Closing Date Refinancing” shall mean the repayment in full and termination of
all outstanding loans and commitments and termination and release of any
security interests and guarantees in connection therewith under that certain
Credit Agreement, dated as of July 27, 2016, as amended, supplemented, restated,
amended and restated, extended or otherwise modified from time to time, by and
among Parent, the other borrowers and guarantors party thereto, JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent, and the lenders from
time to time party thereto.

 

-13-



--------------------------------------------------------------------------------

“Co-Documentation Agents” shall mean Bank of China, Chicago Branch, Deutsche
Bank AG New York Branch, ING Capital LLC, MUFG Union Bank, N.A. and U.S. Bank
National Association, in their capacities as syndication agent for this
Agreement.

“Co-Syndication Agents” shall mean Bank of America, N.A., Barclays Bank PLC,
Citibank, N.A. and Crédit Agricole Corporate and Investment Bank, in their
capacities as co-documentation agents under this Agreement.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time.

“Collateral” shall mean, collectively, the U.S. Collateral, the Mexican
Collateral, the Irish Collateral, the Jersey Collateral, the Luxembourg
Collateral and the European Collateral.

“Collateral Agent” shall mean JPMCB, in its capacity as Collateral Agent for the
Secured Parties, and shall include its branch offices and affiliates in any
applicable jurisdiction and any successor to the Collateral Agent appointed
pursuant to Section 12.10.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last two paragraphs of Section 9.10, and subject to
Schedule 9.12 (as may be updated pursuant to Section 13.12 of this Agreement)
(which, for the avoidance of doubt, shall override the applicable clauses of
this definition of “Collateral and Guarantee Requirement”)):

(a) (x) on the Closing Date, the Collateral Agent shall have received:

(i) from (A) each U.S. Loan Party and (B) each other Loan Party that owns Equity
Interests of a person incorporated or organized under the law of the United
States, any state thereof, or the District of Columbia (other than Excluded
Securities) (provided that the grant by any such other Loan Party under the U.S.
Collateral Agreement shall be solely with respect to such Equity Interests and
related rights and assets as expressly set forth in the U.S. Collateral
Agreement), a counterpart of the U.S. Collateral Agreement,

(ii) from each Loan Party (other than the German Loan Parties), a counterpart of
the Guarantee Agreement, in each case duly executed and delivered on behalf of
such person,

(iii) from each U.K. Loan Party, a counterpart of the U.K. Debenture,

(iv) from each Loan Party (other than any U.K. Loan Party) that owns Equity
Interests of a person incorporated or organized under the laws of England and
Wales (other than Excluded Securities), a counterpart of the U.K. Share
Mortgage,

(v) from Parent and each other Irish Loan Party, a counterpart of the Irish Law
Debenture duly executed as a deed by it,

(vi) from each Loan Party (other than any Irish Loan Party) that owns Equity
Interest of a person incorporated or organized under the laws of Ireland (other
than Excluded Securities), a counterpart of the Irish Law Share Charge duly
executed as a deed,

(vii) from each Jersey Loan Party, a counterpart of the Jersey Law All Assets
Security Interest Agreement,

(viii) from Parent, a counterpart of the Jersey Law Parent Pledge Agreement,

(ix) from Adient Global Holdings Luxembourg, a counterpart of the Jersey Law Lux
Parent Pledge Agreement,

 

-14-



--------------------------------------------------------------------------------

(x) SIR Checklists signed by Parent, Adient Global Holdings Luxembourg and the
Jersey Loan Parties with respect to the Collateral pledged pursuant to the
Jersey Law Parent Pledge Agreement, Jersey Law Lux Parent Pledge Agreement and
Jersey Law All Assets Security Interest Agreement respectively,

(xi) from the Belgian Loan Party, a counterpart of each of the Belgian Law
Receivables Pledge Agreement, the Belgian Law Moveable Assets Agreement and the
Belgian Law Bank Accounts Pledge Agreement,

(xii) from Adient Global Holdings Jersey, a counterpart of the Belgian Law Share
Pledge Agreement,

(xiii) from each Loan Party that owns Equity Interests of any Polish Loan Party
(other than Excluded Securities), a copy of Polish Law Share Pledges (with a
date certified by the notary) and Polish Law Share Power of Attorney,

(xiv) from each Polish Loan Party, a counterpart of the Polish Law Asset Pledge,
the Polish Law Bank Accounts Pledges (with a date certified by the notary), the
Polish Law Account Power of Attorney and the Polish Law Submission to
Enforcement,

(xv) from each Luxembourg Loan Party, a counterpart of each Luxembourg Law
Security Document to which it is a party,

(xvi) from Parent, Adient Global Holdings, Adient Global Holdings Jersey, Adient
Luxembourg Asia Holding and Adient Ltd, a counterpart to the relevant Luxembourg
Law Share Pledge Agreement,

(xvii) in respect of the Luxembourg Share Pledge Agreements, an updated copy of
the shareholder’s registers of (i) Adient Global Holdings, (ii) Adient Global
Holdings Luxembourg, (iii) Adient Luxembourg Poland Holding, (iv) Adient
Luxembourg Asia Holding, (v) Adient Financial Luxembourg, (vi) Adient Luxembourg
Holding, (vii) Adient Interiors Holding EU, (viii) Adient Luxembourg Corporate
Finance, (ix) Adient Luxembourg Global Finance and (x) Adient Luxembourg China
Holding, and an updated copy of the partners’ register of Adient Interiors
Holding Luxembourg, evidencing that the Luxembourg Share Pledge Agreements have
been duly recorded,

(xviii) in respect of the Luxembourg Account Pledge Agreements, a pdf copy of
each of the notice of pledge to be sent by (i) Adient Global Holdings,
(ii) Adient Global Holdings Luxembourg, (iii) Adient Luxembourg Asia Holding and
(iv) Adient Luxembourg Poland Holding, to the relevant account bank as a
perfection requirement of the Luxembourg Account Pledge Agreements, and

(xix) from Adient Global Holdings Jersey, a counterpart of to the Swedish Law
Share Pledge, and

(y) on the Spanish Effectiveness Date, the Collateral Agent shall have received:

(i) from (A) each Spanish Loan Party holding Equity Interests in another Spanish
Loan Party and (B) each other Loan Party that owns Equity Interests of a person
incorporated or organized under the laws of Spain (other than Excluded
Securities) (provided that the grant by any such other Loan Party under the
Spanish Law Share Pledges shall be solely with respect to such Equity Interests
and related rights and assets as expressly set forth in the relevant Spanish Law
Share Pledges), a copy of the notarized Spanish Law Share Pledges, and

 

-15-



--------------------------------------------------------------------------------

(ii) from each Spanish Loan Party a copy of the notarized Spanish Law Bank
Account Pledges, Spanish Law Receivables Pledges, and Spanish Law Irrevocable
Power of Attorney, and

(z) on the Mexican Effectiveness Date, the Collateral Agent shall have received:

(i) from each Mexican Obligor an original executed copy of the Initial Mexican
Security Agreements, duly ratified with Mexican notary public and registered at
the Registro Único de Garantías Mobiliarias and the corporate share or equity
registry books of each Mexican Obligor as required under Mexican Law and
provided under the Initial Mexican Security Agreements,

(ii) from each Mexican Obligor a certified copy of notarial irrevocable special
powers of attorney, in form and substance acceptable to the Collateral Agent,
conferred to the Lead Borrower for lawsuits and collections and to receive all
types of notices and summons as required under the Guarantee Agreement,

(iii) [reserved],

(iv) from each Mexican Obligor (if any) that owns Equity Interests of a person
incorporated or organized under the laws of England and Wales (other than
Excluded Securities), a counterpart of a joinder to the U.K. Share Mortgage, and

(v) from each Mexican Obligor (if any) that owns Equity Interest of a person
incorporated or organized under the laws of Ireland (other than Excluded
Securities), a counterpart of a joinder to the Irish Law Share Charge duly
executed as a deed, and

(b) (x) on the Closing Date, (i)(A) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Securities, and (B) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been pledged or assigned for security purposes pursuant to the Security
Documents, (ii) the Collateral Agent shall have received certificates, updated
share registers (where necessary under the laws of any applicable jurisdiction
in order to create a perfected security interest in such Equity Interests,
including the PSC Register) or other instruments (if any) representing such
Equity Interests and any notes or other instruments required to be delivered
pursuant to the applicable Security Documents, together with stock powers, note
powers, stock transfer forms or other instruments of transfer with respect
thereto (as applicable) endorsed in blank and appropriate authorities to
complete and date same and certified copy share registers and (iii) the
Collateral Agent shall have received with respect to each Mortgaged Property
located in the United States of America or any State thereof as of the Closing
Date, the Flood Documentation; provided that to the extent any such Flood
Documentation cannot be delivered on or prior to the Closing Date after the
Borrowers’ use of commercially reasonable efforts to do so and without undue
burden and expense, then the provision of such Flood Documentation may be
delivered within ninety (90) days after the Closing Date (or such longer period
as agreed to by the Administrative Agent in its sole discretion) but in any
event, prior to the delivery of the related Mortgage for such Real Property,
(y) on the Spanish Effectiveness Date, (i)(A) all outstanding Equity Interests
directly owned by the Spanish Loan Parties, other than Excluded Securities, and
(B) all Indebtedness owing to any Spanish Loan Party, other than Excluded
Securities, shall have been pledged or assigned for security purposes pursuant
to the Security Documents, (ii) the Collateral Agent shall have received
certificates, updated share registers (where necessary under the laws of any
applicable jurisdiction in order to create a perfected security interest in such
Equity Interests, including the PSC Register) or other instruments (if any)
representing such Equity Interests and any notes or other instruments required
to be delivered pursuant to the applicable Security Documents, together with
stock powers, note powers, stock transfer forms or other instruments of transfer
with respect thereto (as applicable) endorsed in blank and (z) on the Mexican
Effectiveness Date, (i)(A) all outstanding Equity Interests directly owned by
the Mexican Obligors, other than Excluded Securities, and (B) all Indebtedness
owing to any Mexican Obligor, other than Excluded Securities, shall have been
pledged or assigned for security purposes pursuant to the Security Documents,
(ii) the Collateral Agent shall have received certificates (except in the case
of: (i) share certificates that have a first lien

 

-16-



--------------------------------------------------------------------------------

ordinary pledge in favor of the Term Agent under the Term Documents, where due
to this circumstance the perfection of the relevant Lien in favor of the
Collateral Agent will be subject to the release of the first lien in favor of
the Term Agent, and (ii) membership interests where a non-possessory pledge is
created, and no physical delivery is required for perfection), updated share
registers (where necessary under the laws of any applicable jurisdiction in
order to create a perfected security interest in such Equity Interests,
including the PSC Register and the Mexican Registro Único de Garantías
Mobiliarias, as applicable) or other instruments (if any) representing such
Equity Interests and any notes or other instruments required to be delivered
pursuant to the applicable Security Documents, together with stock powers, note
powers, stock transfer forms or other instruments of transfer or pledge with
respect thereto (as applicable) endorsed in guarantee or pledge (except in the
case of: (i) share certificates that have a first lien ordinary pledge in favor
of the Term Agent under the Term Documents, where due to this circumstance the
perfection of the relevant Lien in favor of the Collateral Agent will be subject
to the release of the first lien in favor of the Term Agent, and (ii) membership
interests where a non-possessory pledge is created, and no physical delivery is
required for perfection);

(c) in the case of any person that becomes a Borrower or a Guarantor after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Guarantee Agreement, (ii) a supplement to the applicable Security Document
referred to in clause (a) above and any other Security Documents, if applicable,
in the form specified therefor or otherwise reasonably acceptable to the
Administrative Agent, in each case, duly executed and delivered on behalf of
such Borrower or Guarantor and (iii) if requested by the Collateral Agent, such
documents, certificates and opinions with respect to such person of the type
described in Sections 6A.06, 6A.11 and 6A.12;

(d) after the Closing Date (x) all outstanding Equity Interests of any person
that becomes a Borrower or Guarantor after the Closing Date and that are held by
a Loan Party and (y) all Equity Interests directly acquired by a Loan Party, and
Indebtedness owing to a Loan Party after the Closing Date, in each case other
than Excluded Securities, shall have been pledged pursuant to the Security
Documents, together with stock powers, stock transfer forms or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;

(e) as of the Closing Date, except as otherwise contemplated by this Agreement
or any Security Document, all documents and instruments, including Uniform
Commercial Code financing statements, and filings with the United States
Copyright Office, the United States Patent and Trademark Office, registration of
financing statement on the SIR in respect of each Jersey Law Security Document,
and all other actions reasonably requested by the Collateral Agent (including
those required by applicable Requirements of Law) to be delivered, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Security Document;

(f) as of the Closing Date, evidence of the insurance (if any) required by the
terms of Section 9.02 hereof shall have been received by the Collateral Agent;

(g) after the Closing Date, the Collateral Agent shall have received such other
Security Documents as may be required to be delivered pursuant to Section 9.10
or the Security Documents;

(h) (x) within (i) ninety (90) days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(B) located in the
United States and (ii) twenty (20) Business Days after the Closing Date with
respect to each Closing Date Mortgaged Property set forth on Schedule 1.01(B)
located in England and Wales (in each case, or on such later date as the
Administrative Agent may agree in its reasonable discretion) and (y) the time
periods set forth in Section 9.10 with respect to Mortgaged Properties
encumbered pursuant to such Section 9.10, the Collateral Agent shall have
received:

(A) with respect to all such Mortgaged Properties in England and Wales:

 

-17-



--------------------------------------------------------------------------------

(I) all title documents relating to the relevant owner’s interests in each
Mortgaged Property or a solicitor’s undertaking from a firm of solicitors
regulated by the Law Society of England and Wales and approved for this purpose
by the Collateral Agent in a form and substance reasonably satisfactory to the
Collateral Agent to hold the same to the order of the Collateral Agent (an
“Acceptable Undertaking”),

(II) in respect of unregistered land, a clear Land Charges Registry search
against the relevant owner or, in the case of registered land, a clear Land
Registry official priority search in favor of the Collateral Agent, against all
of the land or registered titles (as appropriate) comprising the relevant
owner’s interests in each Mortgaged Property and giving not less than twenty
(20) Business Days’ priority (in the case of registered land) and ten (10) days’
priority (in the case of unregistered land) beyond the Closing Date or the date
of the acquisition of the Mortgaged Property (as applicable), and

(III) an Acceptable Undertaking from the relevant owner’s solicitors to submit
to the Land Registry all necessary Land Registry application forms in relation
to the transfer of each Mortgaged Property to the relevant Borrower (if any) and
the charging of each Mortgaged Property in favor of the Collateral Agent
(including a form to note the obligation to make further advances and a form to
register the restriction contained in the Mortgage) within the applicable
priority period, duly completed and accompanied by payment of the applicable
Land Registry fees,

(B) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner (with respect
to Mortgaged Properties located in the United States) or owner (with respect to
Mortgaged Properties located in England and Wales), as applicable, of such
Mortgaged Property and suitable for recording, registering or filing (together
with any other forms or undertakings that are required or customary to effect
such recording, registration or filing) in all filing, registration or recording
offices that the Collateral Agent may reasonably deem necessary or desirable
(and as provided for in the Acceptable Undertaking with respect to Mortgaged
Properties located in England and Wales) in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens, at the time
of filing, registration or recordation thereof, and

(C) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably request, if and to the extent, and in such form,
as local counsel customarily provides such opinions as to such other matters.

(i) within (x) ninety (90) days after the Closing Date (or on such later date as
the Collateral Agent may agree in its reasonable discretion) with respect to
each Closing Date Mortgaged Property set forth on Schedule 1.01(B) located in
the United States and (y) the time periods set forth in Section 9.10 with
respect to Mortgaged Properties located in the United States and encumbered
pursuant to said Section 9.10, the Collateral Agent shall have received:

(i) a policy or policies or marked up unconditional binder of title insurance
with respect to properties located in the United States, or a date-down and
modification endorsement, if available, paid for by the Borrowers, in the amount
of the Fair Market Value of the respective Mortgaged Property, issued by a
nationally recognized title insurance company (“Title Insurer”) insuring the
Lien of each Mortgage as a valid Lien on the Mortgaged Property described
therein, free of any other Liens except Permitted Liens, together with such
customary endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request and which are available at commercially reasonable rates in
the jurisdiction where the applicable Mortgaged Property is located (provided,
however, that in lieu of a zoning endorsement, Collateral Agent shall accept a
zoning report from a nationally recognized zoning report provider), and

 

-18-



--------------------------------------------------------------------------------

(ii) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Collateral
Agent), as applicable, for which all necessary fees (where applicable) have been
paid with respect to properties located in the United States, which (A) complies
in all material respects with the minimum detail requirements of the American
Land Title Association and American Congress of Surveying and Mapping as such
requirements are in effect on the date of preparation of such survey and (B) is
sufficient for such Title Insurer to remove all standard survey exceptions from
the title insurance policy relating to such Mortgaged Property or otherwise
reasonably acceptable to the Collateral Agent; provided, however, that so long
as the Title Insurer shall accept the same to eliminate the standard survey
exceptions from such policy or policies and to issue a “same as survey”
endorsement, in lieu of a new or revised survey Borrowers may provide a “no
material change” affidavit with respect to any prior survey for the respective
Mortgaged Property (which prior survey otherwise substantially complies with the
foregoing survey requirements).

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement or the registration of a financing
statement on the SIR, (B) delivery and taking possession of stock or share
certificates of the Subsidiaries of Parent or, (C) the filing of a short form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Closing Date after the use of commercially reasonable efforts by the Borrowers
to do so and without undue burden and expense, then the provision and/or
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the Closing Date or any Credit Event on or within the
time periods specified in clauses (U)-(Z) below, and shall instead be required
to be delivered and perfected within the time periods specified in clauses
(U)-(Z) below (in each case, subject to extension by the Administrative Agent in
its sole discretion):

(U) registration at UK Companies House under Section 859A of the UK Companies
Act 2006, on or prior to the date which is 21 days after the date of creation of
the applicable security interest,

(V) registration at the Companies Registration Office of Ireland pursuant to
Part 7 of the Companies Act 2014 of Ireland and/or the Revenue Commissioners of
Ireland pursuant to Section 1001 of the Taxes Consolidation Act, 1997 (as
amended) of Ireland (provided that Parent and any other Irish Loan Party has
received an Irish tax registration number as of such time) on or prior to the
date which is 21 days after the date of the applicable charge’s creation,

(W) filings with the United Kingdom Intellectual Property Office, the European
Patent Office and/or the European Union Intellectual Property Office on or prior
to the date which is 90 days after the date of creation of the applicable
security interest,

(X) registration at the England and Wales Land Registry by (I) in the case of
registered land, the third from last day of the priority search (such search to
be made in favor of the Collateral Agent on the appropriate forms against all of
the registered titles comprising the relevant owner’s interests in each
Mortgaged Property and giving not less than twenty (20) Business Days’ priority)
and (II) in the case of unregistered land, within two months of the Closing Date
or the date of the Additional Mortgage (as applicable) (following the completion
of a Land Charges Registry search, giving not less than ten (10) days’
priority),

(Y) filing of a copy of all Intellectual Property registrations (if any)
relating to Parent and any other Irish Loan Party with the Patent Office of
Ireland on or prior to the date which is twenty-one (21) days after execution of
the relevant security document, or

(Z) with respect to actions not specified in clauses (U) through (Y) above, on
or prior to the date which is ninety (90) days after the Closing Date.

“Collection Accounts” has the meaning given to that term in Section 9.18(e)(i).

 

-19-



--------------------------------------------------------------------------------

“Collections” has the meaning given to that term in Section 9.18(e)(i).

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, European LC Commitment, U.S. LC Commitment or Swingline Commitment,
or any Extended Revolving Loan Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto.

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (a), (b), (e) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Debt), (f), (h) (other than letters of
credit, to the extent undrawn; provided that any unreimbursed amounts under
commercial letters of credit shall not be counted as Consolidated Debt until
five (5) Business Days after such amount is drawn), (i), (j) and (k) (to the
extent related to any Indebtedness that would otherwise constitute Consolidated
Debt) of the definition of “Indebtedness” of Parent and the Subsidiaries
determined on a consolidated basis on such date; provided that the amount of any
Indebtedness with respect to which the applicable obligors have entered into
currency hedging arrangements shall be calculated giving effect to such currency
hedging arrangements; provided, further that Consolidated Debt shall exclude
obligations in respect of cash management services or that are otherwise removed
in consolidation. For the avoidance of doubt, Consolidated Debt shall exclude
Indebtedness in respect of any Qualified Receivables Facility or any Qualified
Securitization Transaction.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters for which Financial Statements were required to have
been delivered, the ratio of (a) Adjusted Consolidated EBITDA of the Parent and
its Subsidiaries for such period, minus (x) Capital Expenditures of the Parent
and its Subsidiaries paid in cash (excluding the proceeds of any Indebtedness
(other than Indebtedness hereunder) and limited, prior to October 1, 2021, to
Maintenance Capital Expenditures) for such period, (y) the amount of cash
payments made during such period (net of cash refunds received during such
period) by the Parent and its Subsidiaries in respect of federal, state, local
and foreign income taxes during such period and (z) Dividends permitted by
Section 10.06(d) or (g) paid in cash for such period to (b) Consolidated Fixed
Charges for such period.

“Consolidated Fixed Charges” shall mean, for any period of four consecutive
fiscal quarters for which Financial Statements were required to have been
delivered, for the Parent and its Subsidiaries on a consolidated basis, the sum,
without duplication, of (a) Consolidated Interest Charges for such period to the
extent paid in cash (or accrued and payable on a current basis in cash) and
(b) the aggregate amount of scheduled amortization payments of principal made
during such period in respect of long-term Consolidated Indebtedness.
Notwithstanding the foregoing, for purposes of calculating Consolidated Fixed
Charges for any period that includes a fiscal quarter (or portion thereof) prior
to the Closing Date, Consolidated Fixed Charges shall be calculated from the
period from the Closing Date to the date of determination divided by the number
of days in such period and multiplied by 365.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Parent and its
Subsidiaries, (ii) all Indebtedness of the Parent and its Subsidiaries of the
type described in clause (a) of the definition of “Indebtedness” and (iii) all
contingent obligations of the Parent and its Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in the preceding
clauses (i) and (ii), in each case, determined on a consolidated basis in
accordance with U.S. GAAP and calculated on a Pro Forma Basis.

“Consolidated Interest Charges” shall mean, for any period of four consecutive
fiscal quarters for which Financial Statements were required to have been
delivered, for the Parent and its Subsidiaries on a consolidated basis, all cash
interest, premium payments, debt discount, charges and related fees and
expenses, net of interest income, of the Parent and its Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with U.S. GAAP, excluding (a) up-front or financing
fees, transaction costs, commissions, expenses, premiums or charges, (b) costs
associated with obtaining, or breakage costs in respect of swap or hedging
agreements and (c)

 

-20-



--------------------------------------------------------------------------------

amortization of deferred financing costs. Notwithstanding the foregoing, for
purposes of calculating Consolidated Interest Charges for any period that
includes a fiscal quarter (or portion thereof) prior to the Closing Date (other
than as a component of Adjusted Consolidated EBITDA), Consolidated Interest
Charges shall be calculated from the period from the Closing Date to the date of
determination divided by the number of days in such period and multiplied by
365.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its Subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that, without
duplication:

(a) any after-tax effect of all extraordinary, nonrecurring or unusual gains or
losses or income or expenses or any restructuring charges or reserves,
including, without limitation, any expenses related to any reconstruction,
recommissioning or reconfiguration of fixed assets for alternate uses,
retention, severance, system establishment cost, contract termination costs,
costs to consolidate facilities and relocate employees, advisor fees and other
out of pocket costs and non-cash charges to assess and execute operational
improvement plans and restructuring programs, will be excluded;

(b) the net income (or loss) of any person that is not a Subsidiary or that is
accounted for by the equity method of accounting will be excluded; provided that
the income of such person will be included to the extent of the amount of
dividends or similar distributions paid in cash (or converted to cash) to the
specified person or a Subsidiary of the person;

(c) the net income (or loss) of any person and its Subsidiaries will be
calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any non-Wholly
Owned Subsidiary except to the extent of the dividends paid in cash (or
convertible into cash) during such period on the shares of the Equity Interests
of such Subsidiary held by such third parties;

(d) [reserved];

(e) the cumulative effect of any change in accounting principles will be
excluded;

(f) (i) any non-cash expenses resulting from the grant or periodic remeasurement
of stock options, restricted stock grants or other equity incentive programs
(including any stock appreciation and similar rights) and (ii) any costs or
expenses incurred pursuant to any management equity plan or stock option plan or
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent, in the case of clause (ii) above, that
such costs or expenses are funded with cash proceeds contributed to the common
equity capital of Parent or a Subsidiary of Parent, will be excluded;

(g) the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of GAAP and
the amortization of intangibles arising from the application of GAAP, including
pursuant to ASC 805, Business Combinations, ASC 350, Intangibles-Goodwill and
Other, or ASC 360, Property, Plant and Equipment, as applicable, will be
excluded;

(i) any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(j) unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of GAAP, including pursuant to ASC 830, Foreign Currency Matters
(including any net loss or gain resulting from Hedging Agreements for currency
exchange risk), will be excluded;

 

-21-



--------------------------------------------------------------------------------

(k) any net gain or loss from Hedging Agreements or in connection with the early
extinguishment of Hedging Agreements (including of ASC 815, Derivatives and
Hedging) or from the early extinguishment or cancellation of Indebtedness shall
be excluded;

(l) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded;

(m) non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to
Consolidated Net Income); and

(n) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in amounts required
or permitted by GAAP, resulting from the application of purchase accounting in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded.

In addition, to the extent not already included in the Consolidated Net Income
of such person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, Consolidated Net Income shall include (i) any expenses and
charges that are reimbursed by indemnification or other reimbursement provisions
in connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder, or, so long as Parent has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed and only to the extent that such amount is (A) not denied by
the applicable payor in writing within 180 days and (B) in fact reimbursed
within 365 days of the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days) and (ii) to the
extent covered by insurance (including business interruption insurance) and
actually reimbursed, or, so long as Parent has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption. Consolidated Net Income
presented in a currency other than U.S. Dollars will be converted to U.S.
Dollars based on the average exchange rate for such currency during, and applied
to, each fiscal quarter in the period for which Consolidated Net Income is being
calculated.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of Parent and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as set forth on the consolidated balance sheet of
Parent as of the last day of the Test Period ending immediately prior to such
date for which financial statements of Parent have been delivered (or were
required to be delivered) pursuant to Section 9.04(a) or 9.04(b), as applicable.
Consolidated Total Assets shall be determined on a Pro Forma Basis.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.

“Cost” shall mean, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis or (b) market value, provided that
for purposes of the calculation of Borrowing Base, the cost of Inventory shall
not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to any Borrower, or (B) write ups or write
downs in cost with respect to currency exchange rates.

 

-22-



--------------------------------------------------------------------------------

“Covenant Transaction” shall have the meaning assigned to such term in
Section 1.10(b).

“CRD IV” means (a) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms; and (b) Directive 2013/36/EU of the European Parliament
and of the Council of 26 June 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms or any laws, rules or guidance by which CRD IV is implemented.

“Credit Event” shall mean the making of any Loan.

“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) the issuance, amendment, extension or renewal of any Letter of Credit by
any Issuing Bank; provided that “Credit Extensions” shall not include
conversions and continuations of outstanding Loans.

“CTA” shall mean the Corporation Tax Act 2009 (U.K.).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, administration, examinership, moratorium, rearrangement,
receivership, insolvency, judicial management, reorganization, concurso
mercantil or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect including any proceeding under
corporate law or other law of any jurisdiction whereby a corporation seeks a
stay or a compromise of the claims of its creditors against it and each of the
United Kingdom’s Insolvency Act 1986, the EU Regulation 1346/2000, the Mexican
Mercantile Insolvency Law (Ley de Concursos Mercantiles), the United Kingdom’s
Companies Act 2006, the Irish Companies Act, the Belgian Insolvency Act and the
German Insolvency Act, each as now and hereafter in effect, any successors to
such statutes and any other applicable insolvency or other similar law of any
jurisdiction.

“Declared Dividends” shall have the meaning assigned to such term in the
definition of “Adjusted Consolidated EBITDA.”

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Lead Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Lead Borrower or the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or
(d) has, or has a direct or indirect Parent Company that has other than via an
Undisclosed Administration, (i) become the subject of (A) a proceeding under any
Debtor Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided, further, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect Parent Company thereof by a Governmental
Authority so long as such

 

-23-



--------------------------------------------------------------------------------

ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Lead Borrower and each other Lender promptly
following such determination.

“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.

“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC (and/or with respect to any Deposit Account located outside of the United
States, any bank account with a deposit function).

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for any Loan Party, in each case as required by
and in accordance with the terms of Section 9.18 (or any similar agreements,
documentation or requirement necessary, including notice to and acknowledgement
from the relevant institution maintaining a Deposit Account as determined by the
Administrative Agent in its Permitted Discretion, to perfect the security
interest of the Collateral Agent and effect control over the relevant Deposit
Accounts, including, in the case of Deposit Accounts located in Mexico,
irrevocable mandate agreements, commercial commission and deposit agreements,
trust agreements with a Mexican Trustee or any other valid form of agreement
under Mexican law on terms reasonably acceptable to the Administrative Agent,
including, in the case of Deposit Accounts located in Poland, irrevocable power
of attorney to the bank accounts granted under Polish law on terms reasonably
acceptable to the Administrative Agent, including in the case of Deposit
Accounts located in Spain, irrevocable powers of attorney granted under Spanish
law on terms reasonably acceptable to the Administrative Agent).

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country, region or territory itself is the subject of any
Sanctions (on the date of this Agreement, the Crimea region of the Ukraine,
Cuba, Iran, North Korea and Syria).

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Parent or one of its Subsidiaries in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of Parent, setting forth such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent disposition of such Designated Non-Cash Consideration.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months.

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts.

 

-24-



--------------------------------------------------------------------------------

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including any disposition of any property, business or asset
to a Delaware Divided LLC pursuant to a Delaware LLC Division). The term
“Disposition” shall have a correlative meaning to the foregoing.

“Disqualified Institutions” means, collectively, (a) those entities identified
by the Lead Borrower to the Administrative Agent via electronic mail submitted
to JPMDQ_Contact@jpmorgan.com from time to time on three (3) Business Days’
prior written notice, as competitors of Parent and its Subsidiaries and any
Affiliates of such entities clearly identifiable solely by similarity of name to
such entities other than bona fide debt funds and (b) those banks, financial
institutions and other institutional lenders separately identified in writing by
the Lead Borrower to the Lenders and the Administrative Agent prior to the
Closing Date and any Affiliates of such entities clearly identifiable solely by
similarity of name to such entities; provided that in no event shall any update
to the list of Disqualified Institutions apply retroactively to disqualify any
persons that have (x) previously acquired an assignment or participation
interest under this Agreement or (y) previously entered into a trade to acquire
an assignment or participation interest under this Agreement. Delivery of the
list of Disqualified Institutions or any supplement thereto, in each case, to
the Administrative Agent shall only be deemed to be received and effective if
such list and each such supplement thereto is delivered to the following email
address: JPMDQ_Contact@jpmorgan.com.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, in each case, at the option of the holder thereof), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests of Parent), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests of Parent), in
whole or in part, or (c) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in the case of each of the foregoing clauses (a), (b) and (c), prior to
the date that is ninety-one (91) days after the Maturity Date in effect at the
time of issuance thereof and except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment
(or offer to repay) in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments (provided, that only
the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of Parent or
the Subsidiaries or by any such plan to such employees shall not constitute
Disqualified Stock solely because they may be required to be repurchased by
Parent in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability and (ii) any class
of Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Default or Event of Default has then occurred and is
continuing or would result from such action, (ii) (a) Global Availability on a
Pro Forma Basis immediately after giving effect to such action would be at least
the greater of (x) 15.0% of the Line Cap and (y) $72,500,000 and (b) over the
thirty (30) consecutive days prior to consummation of such action, Global
Availability averaged no less than the greater of (x) 15.0% of the Line Cap and
(y) $72,500,000, on a Pro Forma Basis for such action, and (iii) if (a) Global
Availability on a Pro Forma Basis immediately after giving effect to such action
is less than the greater of (x) 20.0% of the Line Cap and (y) $97,500,000 or
(b) over the thirty (30) consecutive days prior to consummation of such action,
Global Availability averaged less than the greater of (x) 20.0% of the Line Cap
and (y) $97,500,000 on a Pro Forma Basis for such action, the Consolidated Fixed
Charge Coverage Ratio for the most recently ended fiscal quarter would be at
least 1.0 to 1.0 on a Pro Forma Basis for such action.

 

-25-



--------------------------------------------------------------------------------

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or authorized or made any other payment or delivery of
property (other than common equity of such Person) to its stockholders, partners
or members as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any partnership or membership interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its Equity Interests).

“Dollar Equivalent” shall mean, at the time of determination thereof, (a) if
such amount is expressed in U.S. Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in U.S.
Dollars determined by using the rate of exchange for the purchase of the U.S.
Dollars with the Alternative Currency in the London foreign exchange market at
or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in U.S. Dollars as
determined by the Agent using any method of determination it deems appropriate
in its sole discretion) and (c) if such amount is denominated in any other
currency, the equivalent of such amount in U.S. Dollars as determined by the
Agent using any method of determination it deems appropriate in its sole
discretion.

“Dominion Account” shall mean a special concentration account established by the
Lead Borrower in the United States, at JPMCB, an affiliate thereof, another
Lender or any affiliate thereof, over which the Administrative Agent has
exclusive control for withdrawal purposes pursuant to the terms and provisions
of this Agreement and the other Loan Documents.

“EBITDA Fixed Charges” shall mean the sum of, without duplication:

(a) the consolidated interest expense of Parent and its Subsidiaries for such
period, whether paid or accrued, to the extent such expense was deducted in
computing Consolidated Net Income, including, without limitation, amortization
of original issue discount, the interest component of all payments associated
with Capitalized Lease Obligations, and the net of the effect of all payments
made or received pursuant to Hedging Agreements in respect of interest rates
(but excluding any non-cash interest expense attributable to the mark-to-market
valuation of Hedging Agreements or other derivatives pursuant to GAAP) and
excluding (i) penalties and interest relating to taxes, (ii) amortization or
write-off of deferred financing fees and expensing of any other financing fees,
including any expensing of bridge or commitment fees, (iii) any additional cash
interest owing pursuant to any registration rights agreement, (iv) the non-cash
portion of interest expense resulting from the reduction in the carrying value
under purchase accounting of such person’s outstanding Indebtedness,
(v) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Securitization Transaction or Qualified
Receivables Facility, (vi) annual agency fees paid to the administrative agents
and collateral agents under this Agreement and the Term Loan Credit Agreement,
(vii) costs associated with obtaining Hedging Agreements, (viii) any expense
resulting from the discounting of any Indebtedness in connection with the
application of recapitalization accounting or, if applicable, purchase
accounting in connection with the any acquisition, (ix) any accretion of accrued
interest on discounted liabilities and any prepayment premium or penalty and
(x) interest expense resulting from push-down accounting; provided that, for
purposes of calculating consolidated interest expense, no effect will be given
to the discount and/or premium resulting from the bifurcation of derivatives
under ASC 815, Derivatives and Hedging, as a result of the terms of the
Indebtedness to which such consolidated interest expense applies; plus

(b) the consolidated interest expense of Parent and its Subsidiaries that was
capitalized during such period; plus

(c) all cash dividends, whether paid or accrued, on any series of Disqualified
Stock of Parent or any of its Subsidiaries or preferred stock of any
non-Guarantor Subsidiary, excluding items eliminated in consolidation, in each
case, determined on a consolidated basis in accordance with GAAP; minus

(d) the consolidated interest income of Parent and its Subsidiaries for such
period, whether received or accrued, to the extent such income was included in
determining Consolidated Net Income.

 

-26-



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Revolving Loans or other Indebtedness,
the effective yield on such Revolving Loans or other Indebtedness as mutually
determined by the Administrative Agent and the Lead Borrower in good faith,
taking into account the applicable interest rate margins, any interest rate
floors or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (x) the Weighted Average
Life to Maturity of such Loans or other Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to lenders providing
such Loans or other Indebtedness, but excluding any arrangement, structuring,
commitment, underwriting or other fees payable in connection therewith that are
not generally shared with the relevant lenders and customary consent fees paid
generally to consenting lenders. Each mutual determination of the “Effective
Yield” by the Administrative Agent and the Lead Borrower shall be conclusive and
binding on all Lenders absent manifest error.

“Eligible Accounts” shall mean, collectively, the Eligible Billed Accounts and
the Eligible Unbilled Accounts.

“Eligible Billed Accounts” shall mean, on any date of determination of the
Borrowing Base, all of the Accounts owned by all applicable Loan Parties and
reflected in the most recent Borrowing Base Certificate delivered by the Lead
Borrower to the Administrative Agent, except any Account to which any of the
exclusionary criteria set forth below applies. In addition, the Administrative
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth below, to establish new criteria
with respect to Eligible Billed Accounts and to adjust the advance rates, in
each case, in its Permitted Discretion, subject to the approval of the
Supermajority Lenders, as the case may be, in the case of adjustments, new
criteria or increases in advance rates which, in each case, have the effect of
making more credit available than would have been available if the standards in
effect on the Closing Date had continued to be in effect. Eligible Billed
Accounts shall not include any of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a valid and enforceable first priority (subject to Permitted
Borrowing Base Liens) perfected (or equivalent in any foreign jurisdiction) Lien
(which, for purposes of Accounts owned by Belgian Borrowers that are governed
under the laws of a jurisdiction other than Belgian, shall require the taking of
additional perfection steps other than solely the execution of Belgian Law
Security Agreements);

(ii) any Account that is not owned by a Loan Party;

(iii) any Account due from, (A) in the case of the European Facility, an Account
Debtor that is not domiciled in the United States, Mexico, Austria, Belgium,
Canada, Denmark, Finland, France, Greece, Germany, Italy, Ireland, Luxembourg,
the Netherlands, Poland, Portugal, Spain, Sweden or the United Kingdom and (if
not a natural person) organized or incorporated under the laws of the United
States, Mexico, Austria, Belgium, Canada, Denmark, Finland, France, Greece,
Germany, Italy, Ireland, Luxembourg, the Netherlands, Poland, Portugal, Spain,
Sweden or the United Kingdom, and (B) in the case of the U.S. Revolving
Subfacility or the U.S. FILO Subfacility, an Account Debtor that is not
domiciled in the United States, Canada, Mexico, Belgium, Germany, Poland, Spain,
Sweden or the United Kingdom and (if not a natural person) organized or
incorporated under the laws of the United States, Canada, Mexico, Belgium,
Germany, Poland, Spain, Sweden or the United Kingdom, unless, in each case, such
Account is

 

-27-



--------------------------------------------------------------------------------

backed by credit insurance satisfactory to the Administrative Agent or a letter
of credit acceptable to the Administrative Agent which is in the possession of,
is directly drawable by the Administrative Agent and, with respect to which the
Administrative Agent has “control” as defined in Section 9-107 of the UCC;

(iv) any Account that is payable in any currency other than (a) with respect to
any Subfacility, U.S. Dollars, (b) with respect to the Belgian Subfacility, the
German Subfacility, the Polish Subfacility or the Spanish Subfacility, Euros,
(c) with respect to the Swedish Subfacility, Euros or Swedish Krona or (d) with
respect to the U.K. Subfacility, Euros or Pounds Sterling;

(v) any Account that does not arise from the sale of goods or the performance of
services by such Loan Party in the ordinary course of its business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(vii) any Account (A) as to which a Loan Party’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (B) as to which a Loan Party is not able to bring suit
or otherwise enforce its remedies against the Account Debtor through judicial or
administrative process, (C) that represents a progress or milestone billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Loan Party’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer, or (D) that arises
with respect to goods that are delivered on a bill-and-hold, cash-on-delivery
basis or placed on consignment, guaranteed sale or other terms by reason of
which the payment by the Account Debtor is or may be conditional except that
Accounts arising from sales which are on a cash-on-delivery basis (to the extent
such cash-on-delivery is in the ordinary course of business) shall not be deemed
ineligible pursuant to this definition until 14 days after the shipment of the
goods relating thereto;

(viii) to the extent that any defense, counterclaim or dispute arises, or any
accrued rebate or sales commission payable exists or is owed, or the Account is,
or is reasonably likely to become, subject to any right of recoupment,
chargeback or set-off by the Account Debtor, for customer deposits or otherwise,
to the extent of the amount of such rebate, sales commission, recoupment,
chargeback or set-off, it being understood that the remaining balance of the
Account shall be eligible;

(ix) any Account that is subject to any netting or similar arrangement,
including, with respect to German law governed Accounts, current account
arrangements (Kontokorrentabreden);

(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of the Loan Parties or that represents a partial payment on a
delivered invoice;

(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Loan Party;

(xiii) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided, further, that, in
calculating delinquent portions of Accounts under clause (xiii)(i)(A) below,
credit balances will be excluded:

 

-28-



--------------------------------------------------------------------------------

(i) such Account (A) is not paid and is more than ninety (90) days past due
according to its original terms of sale or if no payment date is specified, more
than one-hundred twenty (120) days after the date of the original invoice
therefor, (B) such Account has dated terms of more than one-hundred twenty
(120) days from the invoice date, or (C) such Account has been written off the
books of the Loan Parties or otherwise designated as uncollectible or has been
sent to a collection agency; or

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Parent and its Subsidiaries
as “cash only, bad check,” as determined by the Parent and its Subsidiaries in
the ordinary course of business consistent with past-practice; or

(iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any Debtor Relief Law; provided that so long as an order exists
permitting payment of trade creditors specifically with respect to such Account
Debtor and such Account Debtor has obtained adequate post-petition financing to
pay such Accounts, the Accounts of such Account Debtor shall not be deemed
ineligible under the provisions of this clause (iii) to the extent the order
permitting such financing allows the payment of the applicable Account;

(xiv) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar Equivalent of all Accounts owing by
such Account Debtor are ineligible under the criteria set forth in clause
(xiii) above;

(xv) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(xvi) any Account which is evidenced by a judgment, Instrument (as defined in
the applicable Security Document) or Chattel Paper (as defined in the applicable
Security Document) and such Instrument or Chattel Paper is not pledged and
delivered to the Administrative Agent under the Security Documents;

(xvii) any Account on which the Account Debtor is a Governmental Authority,
unless the applicable Loan Party has assigned its rights to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a U.S. federal Governmental Authority, and
pursuant to applicable law, if any, in the case of any other Governmental
Authority, and such assignment has been accepted and acknowledged by the
appropriate government officers to the extent required under such law for a
valid assignment of such Account;

(xviii) any Account arising on account of a supplier rebate, unless the Loan
Parties have received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent;

(xix) any Account which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Loan Parties exceeds, in the case of (i) an Account Debtor with an
Investment Grade Rating, 25% of the aggregate Eligible Billed Accounts of all
Loan Parties, (ii) in the case of an Account Debtor that does not have an
Investment Grade Rating, 15% of the aggregate Eligible Billed Accounts of all
Loan Parties and (iii) in the case of an Account Debtor listed on Schedule
1.01(A), the percentage set forth on such schedule opposite such Account
Debtor’s name (which Schedule 1.01(A) may be updated from time to time solely
with the consent of the Administrative Agent) of the aggregate Eligible Billed
Accounts of all Loan Parties;

(xx) any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor (or which is accounted for as deferred revenue
following the shipment thereof until the risk of loss has passed to the Account
Debtor) or for which the services giving rise to such Account have not been
performed by such Loan Party;

 

-29-



--------------------------------------------------------------------------------

(xxi) any Account which is owing in respect of interest and late charges or fees
in respect of Indebtedness;

(xxii) any Account which is acquired by a Loan Party after the Closing Date in
an acquisition or other bulk purchase of assets (other than from another Loan
Party) and would constitute, taken together with all other assets acquired in
such acquisition or bulk purchase after the Closing Date and to become eligible
pursuant to this clause (xxii) or clause (xii) of the definition of “Eligible
Inventory,” more than 15% of the applicable Borrowing Base, unless and until
such time as the Administrative Agent shall have received or conducted a field
examination, from an examiner reasonably satisfactory to the Administrative
Agent, of such Accounts acquired in such acquisition or other bulk purchase of
assets and such other customary due diligence as the Administrative Agent may
reasonably require in its Permitted Discretion in order to determine the
appropriate Reserves against such Accounts, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent;

(xxiii) any Account as to which the contract or agreement underlying such
Account is governed by (or, if no governing law is expressed therein, is deemed
to be governed by) the laws of any jurisdiction other than the United States,
any state thereof, the District of Columbia or any state thereof of (A) in the
case of the Borrowing Base of any European Subfacility, any European Borrower
Jurisdiction of (B) in the case of the U.S. Revolving Borrowing Base or the U.S.
FILO Borrowing Base, Mexico; in each case, other than as reasonably agreed by
the Administrative Agent;

(xxiv) any Account which is subject to any limitation on assignment or other
restriction (whether arising by operation of law, by agreement or otherwise)
which would, under the local governing law of the contract creating such
Account, have the effect of restricting the assignment for or by way of security
or the creation of security over such Account generally (including, without
limitation, those Accounts that qualify as “disputed receivables” (créditos
litigiosos) under article 1,535 of the Spanish Civil Code), in each case unless
the Administrative Agent has determined that such limitation is not enforceable.
Each Loan Party shall use its reasonable endeavors to remove any such
restrictions from the underlying contracts evidencing its Accounts or to obtain
consents to the granting of security over the Accounts from the relevant Account
Debtors;

(xxv) any Account which is excluded from the scope of any Security Document by
virtue of the definition of “Excluded Property” (or equivalent terminology in
any such Security Document);

(xxvi) [reserved];

(xxvii) any Account that is accounted for as deferred revenue, including
Accounts arising under extended warranty contracts;

(xxviii) any Account arising under a contract for which a Loan Party has posted
a performance bond, up to the bond amount;

(xxix) any Account that is represented in the accounting of any Loan Party as
unapplied cash, unreconciled difference, debit memos or credit memos, customer
returns, adjustments or customer reserves;

(xxx) any Account due from an Account Debtor that is a Sanctioned Person;

(xxxi) any Account arising out of public procurement contracts; or

(xxxii) any Account that has been acquired by the Belgian Borrower, or by any
earlier owner, as part of an acquisition of a business or of another set of
assets falling under article 442bis of the Belgian Income Tax Code 1992, article
93undecies.B of the Belgian VAT Code or article 16ter of the Belgian Royal
Decree No. 38 of 27 July 1967 on the social status of self-employed persons.

 

-30-



--------------------------------------------------------------------------------

“Eligible Cash” shall mean, with respect to any Person, cash of such Person that
is on deposit in a Deposit Account that is subject to a Deposit Account Control
Agreement in favor of the Collateral Agent; provided that if the subject account
is held at an institution other than the Administrative Agent or its affiliates,
at any time that either (i) the Aggregate Exposures exceed the Aggregate
Borrowing Base (without giving regard to any cash included in the Borrowing
Base) or (ii) the Payment Conditions are tested, the Collateral Agent reserves
the right to verify the balance of such account on a daily basis.

“Eligible In-Transit Inventory” shall mean Inventory in an aggregate amount not
to exceed $40,000,000 that is owned by a U.S. Loan Party that would meet all of
the criteria of “Eligible Inventory” if it were not in transit (solely to a
location in the U.S. that would otherwise be acceptable pursuant to the other
clauses of this definition). In addition, no Inventory shall be Eligible
In-Transit Inventory unless (a) it is subject to a negotiable document of title,
showing the Administrative Agent (or, with the consent of the Administrative
Agent in its Permitted Discretion, the applicable U.S. Loan Party) as consignee
and the Administrative Agent has control over such documents of title (including
by delivery of customs broker or freight forwarder agreements in a form and
substance reasonably acceptable to the Administrative Agent); (b) such Inventory
is insured in accordance with the provisions of this Agreement and the other
Loan Documents, including, without limitation, to the extent applicable, marine
cargo insurance; (c) such Inventory has been identified to the applicable sales
contract and title has passed to the applicable U.S. Loan Party; (d) such
Inventory is not sold by a vendor that has a right to reclaim, divert shipment
of, repossess, stop delivery, claim any reservation of title or otherwise assert
Lien rights against the Inventory; (e) such Inventory is shipped by a common
carrier that is not affiliated with the vendor and has not been acquired from a
Person that is (x) currently the subject or target of any Sanctions or (y) a
Sanctioned Person; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a customary lien waiver.

“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any applicable Loan Party held for sale in the ordinary course.
Eligible Inventory shall exclude any Inventory to which any of the exclusionary
criteria set forth below apply. The Administrative Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in its Permitted Discretion. In addition, the Administrative Agent reserves
the right, at any time and from time to time after the Closing Date, to adjust
any of the criteria set forth below, to establish new criteria with respect to
Eligible Inventory and to adjust advance rates, in each case, in its Permitted
Discretion, subject to the approval of the Supermajority Lenders, in the case of
adjustments, new criteria or increases in the advance rates, in each case, which
have the effect of making more credit available than would have been available
if the standards in effect on the Closing Date had continued to be in effect.
Eligible Inventory shall not include any Inventory of the Loan Parties that:

(i) is not solely owned by a Loan Party (or a combination of Loan Parties), or
is leased by or is on consignment to a Loan Party, or the Loan Parties do not
have title thereto;

(ii) the Collateral Agent, on behalf of the Secured Parties, does not have a
valid and enforceable first priority (subject to Permitted Borrowing Base Liens)
perfected (or equivalent in any foreign jurisdiction) Lien in respect of such
Inventory; provided that to qualify as Eligible Inventory, such Lien shall be
governed by the laws of the jurisdiction in which the Inventory in question is
located;

(iii) (A) is stored at a location leased by a Loan Party unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent,
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto;

(iv) (A) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to the Administrative Agent is in place with respect to
such Inventory or (B) is in transit (except Eligible In-Transit Inventory);

 

-31-



--------------------------------------------------------------------------------

(v) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (iii) above has been complied with;

(vi) is unsalable, shopworn, seconds, damaged, obsolete, distressed, has been
written off or is unfit for sale, in each case, as determined in the ordinary
course of business by the Loan Parties;

(vii) consists of display items or packing or shipping materials or
manufacturing supplies;

(viii) is not of a type generally held for sale in the ordinary course of the
Loan Parties’, as applicable, business;

(ix) except as otherwise agreed by the Administrative Agent, does not conform in
all material respects to the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

(x) is subject to any licensing arrangement or any other Intellectual Property
or other proprietary rights of any Person, the effect of which would be to limit
the ability of the Administrative Agent, or any Person selling the Inventory on
behalf of the Administrative Agent, to sell such Inventory in enforcement of the
Administrative Agent’s Liens without further consent or payment to the licensor
or such other Person (unless such consent has then been obtained);

(xi) is not covered by casualty insurance maintained as required by
Section 9.02;

(xii) is acquired by a Loan Party after the Closing Date in an acquisition or
other bulk purchase of assets (other than from another Loan Party) and would
constitute, taken together with all other assets acquired in such acquisition or
bulk purchase after the Closing Date and to become eligible pursuant to this
clause (xii) or clause (xxii) of the definition of “Eligible Billed Accounts,”
more than 15% of the Aggregate Borrowing Base, unless and until such time as the
Administrative Agent shall have received or conducted an appraisal, from an
appraiser reasonably satisfactory to the Administrative Agent, of such Inventory
acquired in such acquisition or other bulk purchase of assets and such other
customary due diligence as the Administrative Agent may reasonably require in
its Permitted Discretion order to determine the appropriate Reserves against
such Inventory, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent;

(xiii) is located at any location where the aggregate value of all Eligible
Inventory of the Loan Parties at such location is less than $250,000;

(xiv) is Inventory of another type deemed ineligible per the initial inventory
appraisal;

(xv) is Inventory in relation to which (i) any contract or related documentation
(such as invoices or purchase orders) relating to such Inventory includes
retention of title rights in favor of the vendor or supplier thereof, or
(ii) under applicable governing laws, retention of title may be imposed
unilaterally by the vendor or supplier thereof; provided that Inventory which
may be subject to any rights of retention of title shall not be excluded from
Eligible Inventory solely pursuant to this sub-paragraph (xv) in the event that
(A) the Administrative Agent shall have received evidence satisfactory to it
that the full purchase price of such Inventory has, or will have, been paid
prior, or upon the delivery of, such Inventory to the relevant Loan Party or
(B) a Letter of Credit has been issued under and in accordance with the terms of
this Agreement for the purchase of such Inventory;

(xvi) is stored at a location not in (a) the United States or Mexico, in the
case of the U.S. Revolving Borrowing Base or U.S. FILO Borrowing Base,
(b) Belgium, in the case of any Belgian Borrowing Base, (c) Germany, in the case
of any German Borrowing Base, or (d) England or Wales, in the case of any U.K.
Borrowing Base;

(xvii) has been returned by a customer or is in the process of being reworked or
retooled;

 

-32-



--------------------------------------------------------------------------------

(xviii) is not either Raw Materials or Finished Goods;

(xix) is held for use by an outside processor or subcontractor;

(xx) is of a type generally sold and delivered by the Loan Parties on a
“drop-ship” basis;

(xxi) is represented in the accounting of any Loan Party as inventory
adjustment, variance, reclassification, warranty reserve, write-off, inventory
valuation or unreconciled difference; or

(xxii) has been acquired from any Sanctioned Person.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person or any holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person,
(ii) a Defaulting Lender or its subsidiaries, and (iii) Parent, Adient Global
Holdings Jersey, each Borrower and their respective subsidiaries and Affiliates.

“Eligible Unbilled Accounts” shall mean each Account of a U.S. Borrower, a
Belgian Borrower, a Polish Borrower, a Swedish Borrower, a Spanish Borrower or a
U.K. Borrower that would qualify as an Eligible Billed Account except that an
invoice or other electronic transmission constituting a request for payment with
respect to such Account has not been sent to the applicable Account Debtor for a
period of not more than ten (10) days after the performance of the obligations
giving rise to such Account; provided that (x) the aggregate book value of
Accounts constituting “Eligible Unbilled Accounts” of the Swedish Borrowers
shall not exceed $5,000,000 at any time and (y) the aggregate book value of
Accounts constituting “Eligible Unbilled Accounts” of the Spanish Borrowers
(excluding any such Accounts which are subject to a Spanish law pledge agreement
of which the applicable Account Debtor has been notified in writing (and the
Administrative Agent shall have received written confirmation of such notice))
shall not exceed $5,000,000 at any time.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Claims” shall mean shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations and/or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law, including, without
limitation, (a) any and all Environmental Claims by governmental or regulatory
authorities for enforce-ment, investigation, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law, and (b) any and all Environmental Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the Environment due to the presence of
Hazardous Materials, including any Release or threat of Release of any Hazardous
Materials.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, technical
standards (normas técnicas), decrees or judgments, promulgated or entered into
by or with any Governmental Authority, relating in any way to the Environment,
preservation or reclamation of natural resources, any Hazardous Materials or to
public or employee health and safety matters (to the extent relating to the
Environment or Hazardous Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 8.16.

“Equity Interests” of any person shall mean any and all shares, interests,
equity quotas (partes sociales), rights to purchase or otherwise acquire,
warrants, options, participations or other equivalents of or interests in
(however designated) equity or ownership of such person, including any preferred
stock (including any preferred equity certificates (and any other similar
instruments)), any limited or general partnership interest and any limited
liability company membership interest, and any securities or other rights or
interests convertible into or exchangeable for any of the foregoing.

 

-33-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent, any Borrower or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by Parent, a Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by Parent, a Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (g) the incurrence by Parent, a Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by Parent, a Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent, any Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Parent, a Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” shall mean the single currency of the Participating Member States.

“European Borrower Jurisdictions” shall mean each of Belgium, Germany, Poland,
Spain, Sweden and England and Wales.

“European Borrowers” shall mean the Belgian Borrowers, the German Borrowers, the
Polish Borrowers, the Spanish Borrowers, the Swedish Borrowers and the U.K.
Borrowers.

“European Borrowing Base” shall mean, at any time of calculation, an amount
equal to the sum of (x) each Belgian Borrowing Base, each German Borrowing Base,
each Spanish Borrowing Base, each Swedish Borrowing Base and each U.K. Borrowing
Base (excluding (i) clause (d) of the definition of “Belgian Borrowing Base,”
(ii) clause (d) of the definition of “German Borrowing Base,” (iii) clause
(c) of the definition of “Polish Borrowing Base,” (iv) clause (c) of the
definition of “Spanish Borrowing Base,” (v) clause (c) of the definition of
“Swedish Borrowing Base,” (vi) clause (d) of the definition of “U.K. Borrowing
Base”) and (y) the positive amount, if any, by which the U.S. Revolving Line Cap
exceeds the total U.S. Revolving Exposure of all Lenders at such time.

“European Collateral” shall mean all Belgian Collateral, German Collateral,
Irish Collateral, Luxembourg Collateral, Jersey Collateral, Polish Collateral,
Spanish Collateral, Swedish Collateral and U.K. Collateral.

 

-34-



--------------------------------------------------------------------------------

“European Facility” shall mean the European Revolving Commitments of the Lenders
and the Loans and Letters of Credit pursuant to those European Revolving
Commitments in accordance with the terms hereof.

“European Issuing Bank” shall mean, as the context may require, (a) JPMCB, with
respect to Letters of Credit issued by it, Bank of America Merrill Lynch
International, Designated Activity Company, with respect to Letters of Credit
issued by it, Citibank, N.A., with respect to Letters of Credit issued by it,
Crédit Agricole Corporate and Investment Bank, with respect to Letters of Credit
issued by it, Barclays Bank PLC, with respect to Letters of Credit issued by it,
and (b) any other Lender that may become a European Issuing Bank pursuant to
Sections 2.13(i) and 2.13(k), with respect to Letters of Credit issued by such
Lender; or (c) collectively, all of the foregoing; provided that the amounts set
forth in clause (a) of this definition shall be correspondingly reduced on a
ratable basis by the amount allocated to such new European Issuing Bank (unless
otherwise agreed by all then existing European Issuing Banks). Each European
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by affiliates of such European Issuing Bank (including without
limitation with respect to Letters of Credit with a co-Applicant that is not a
European Loan Party), in which case the term “European Issuing Bank” shall
include any such affiliate with respect to Letters of Credit issued by such
affiliate.

“European Issuing Bank Sublimit” shall mean (i) with respect to JPMCB,
$10,000,000, (ii) with respect to Bank of America Merrill Lynch International,
Designated Activity Company, $10,000,000, (iii) with respect to Citibank, N.A.,
$8,000,000, (iv) with respect to Crédit Agricole Corporate and Investment Bank,
$6,000,000, (v) with respect to Barclays Bank PLC, $6,000,000 and (vi) with
respect to each other European Issuing Bank, such amount as may be agreed among
the Lead Borrower and such other European Issuing Bank (and notified to the
Administrative Agent) at the time such other European Issuing Bank becomes a
European Issuing Bank. The European Issuing Bank Sublimit of any European
Issuing Bank may be increased or decreased as agreed by such European Issuing
Bank and the Lead Borrower (each acting in their sole discretion) and notified
in a writing executed by such European Issuing Bank and the Lead Borrower.

“European LC Commitment” shall mean the commitment of each European Issuing Bank
to issue Letters of Credit under any European Subfacility pursuant to
Section 2.13.

“European LC Credit Extension” shall mean, with respect to any European Letter
of Credit under any European Subfacility, the issuance thereof or extension of
the expiry date thereof, or the increase of the amount thereof.

“European LC Disbursement” shall mean a payment or disbursement made by any
European Issuing Bank pursuant to a European Letter of Credit under any European
Subfacility.

“European LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding European Letters of Credit at such time plus
(b) the aggregate principal amount of all European LC Disbursements that have
not yet been reimbursed at such time. The European LC Exposure of any Lender at
any time shall mean its Pro Rata Percentage (with respect to the European
Facility) of the aggregate European LC Exposure at such time.

“European LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the European Borrower for any drawings under European Letters
of Credit (including any bankers’ acceptances or other payment obligations
arising therefrom); and (b) the stated amount of all outstanding European
Letters of Credit.

“European LC Sublimit” shall have the meaning provided in Section 2.13(b).

“European Letter of Credit” shall mean any letters of credit issued or to be
issued by any European Issuing Bank under the European Facility for the account
of any European Borrowers (or any Subsidiary of a European Borrower, with such
European Borrower as a co-applicant thereof) pursuant to Section 2.13, including
any standby letter of credit, time (usance), or documentary letter of credit or
any indemnity, or bank guarantee or similar form of credit support issued by the
Administrative Agent or a European Issuing Bank for the benefit of a European
Borrower.

 

-35-



--------------------------------------------------------------------------------

“European Line Cap” shall mean an amount that is equal to the lesser of (a) the
European Revolving Commitments and (b) the then applicable European Borrowing
Base.

“European Loan Parties” shall mean the Belgian Loan Parties, the German Loan
Parties, the Irish Loan Parties, the Jersey Loan Parties, the Luxembourg Loan
Parties, the Polish Loan Parties, the Spanish Loan Parties, the Swedish Loan
Parties and the U.K. Loan Parties.

“European Protective Advances” shall mean the Belgian Protective Advances,
German Protective Advances, Polish Protective Advances, Spanish Protective
Advances, Swedish Protective Advances and U.K. Protective Advances,
collectively.

“European Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make European Revolving Loans hereunder up
to the amount set forth and opposite such Lender’s name on Schedule 2.01 under
the caption “European Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its European Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ European Revolving Commitments on the Closing Date is
$300,000,000. For the avoidance of doubt, the European Revolving Commitments
shall be comprised of the Belgian Revolving Commitments, the German Revolving
Commitments, the Polish Revolving Commitments, the Spanish Revolving
Commitments, the Swedish Revolving Commitments and the U.K. Revolving
Commitments and not in duplication thereof.

“European Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding European
Revolving Loans of such Lender, plus the aggregate amount of such Lender’s
Swingline Exposure under the European Facility, plus the aggregate amount of
such Lender’s European LC Exposure in respect of Letters of Credit issued for a
European Borrower.

“European Revolving Lenders” shall mean each Lender that has a European
Revolving Commitment or European Revolving Loans at such time.

“European Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under any European Subfacility (including, for the avoidance of doubt, any
Swingline Loans).

“European Subfacilities” shall mean the Belgian Subfacility, the German
Subfacility, the Polish Subfacility, the Spanish Subfacility, the Swedish
Subfacility and the U.K. Subfacility.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” shall mean a Deposit Account, Securities Account or Commodity
Account (i) which is used for the sole purpose of making payroll and withholding
tax payments related thereto and other employee wage and benefit payments and
accrued and unpaid employee compensation payments (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (ii) which is used for the sole purpose of paying taxes,
including sales taxes, (iii) which is used as an escrow account or as a
fiduciary or trust account or is otherwise held exclusively for the benefit of
an unaffiliated third party, (iv) which is a zero balance Deposit Account,
Securities Account or Commodity Account, unless, in the case of a zero balance
Deposit Account of a Foreign Loan Party, such zero balance Deposit Account is
used for purposes of the collection of Accounts, (v) which is not otherwise
subject to the provisions of this definition and, in the case of each Foreign
Loan Party, is not used for the purposes of collection of Accounts and together
with any other Deposit Accounts, Securities Accounts or Commodity Accounts that
are excluded pursuant to this clause (v), has an average daily balance for any
fiscal month of less than $5,000,000 or (vi) which is a notional account held at
Bank Mendes Gans and which, for the avoidance of doubt, is not used for the
purposes of collection of Accounts.

 

-36-



--------------------------------------------------------------------------------

“Excluded Property” shall have the meaning assigned to such term in
Section 9.10.

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and Parent reasonably agree that the cost or other consequences (including
Tax consequences) of pledging such Equity Interests or Indebtedness in favor of
the Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;

(b) any Equity Interests or Indebtedness to the extent, and for so long as, the
pledge thereof is prohibited by any Requirement of Law (in each case, except to
the extent such prohibition is unenforceable after giving effect to applicable
provisions of the Uniform Commercial Code, the Specified Foreign Laws and other
applicable law);

(c) any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, constitutional documents, joint
venture agreement, shareholder agreement, or similar agreement or (ii) any other
contractual obligation (not created in contemplation of the consummation of the
Transactions) with an unaffiliated third party not in violation of Section 10.09
that was existing on the Closing Date or at the time of the acquisition of such
subsidiary and was not created in contemplation of such acquisition, (B) any
organizational documents, constitutional documents, joint venture agreement,
shareholder agreement, or similar agreement (or other contractual obligation
referred to in subclause (A)(ii) above) prohibits such a pledge without the
consent of any other party; provided, that this clause (B) shall not apply if
(1) such other party is a Loan Party or a Wholly Owned Subsidiary or (2) consent
has been obtained to consummate such pledge (it being understood that the
foregoing shall not be deemed to obligate Parent or any Subsidiary to obtain any
such consent) and for so long as such organizational documents, constitutional
documents, joint venture agreement, shareholder agreement or similar agreement
(or other contractual obligation referred to in subclause (A)(ii) above) or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the Obligations would give any other party (other than a Loan Party or a Wholly
Owned Subsidiary) to any organizational documents, constitutional documents,
joint venture agreement, shareholder agreement or similar agreement governing
such Equity Interests the right to terminate its obligations thereunder;

(d) any Equity Interests of any (A) Unrestricted Subsidiary or (B) any
Receivables Entity (to the extent they are restricted from being pledged by the
applicable Qualified Receivables Facility);

(e) any Equity Interests of any Immaterial Subsidiary;

(f) any Margin Stock; and

(g) solely with respect to the U.S. Revolving Subfacility and the U.S. FILO
Subfacility, voting Equity Interests (and any other interests constituting
“stock entitled to vote” within the meaning of U.S. Treasury Regulation
Section 1.956-2(c)(2)) in (A) any Foreign Subsidiary of the Lead Borrower that
is a CFC or (B) any FSHCO, in each case, in excess of 65% of all such voting
Equity Interests.

Notwithstanding anything to the contrary herein, in no event shall any asset
included in any Borrowing Base constitute Excluded Securities.

“Excluded Subsidiary” shall mean any of the following:

(a) each Immaterial Subsidiary,

(b) each Subsidiary that is not a Wholly Owned Subsidiary (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary),

 

-37-



--------------------------------------------------------------------------------

(c) each Subsidiary that is prohibited from Guaranteeing or granting Liens to
secure the Obligations by any Requirement of Law or that would require consent,
approval, license or authorization of a Governmental Authority to Guarantee or
grant Liens to secure the Obligations (unless such consent, approval, license or
authorization has been received),

(d) each Subsidiary that is prohibited by any applicable contractual requirement
(not created in contemplation of the consummation of the Transactions) from
Guaranteeing or granting Liens to secure the Obligations on the Closing Date or
at the time such Subsidiary becomes a Subsidiary not in violation of
Section 10.09 (and for so long as such restriction or any replacement or renewal
thereof is in effect),

(e) any Receivables Entity,

(f) any Foreign Subsidiary (other than any Foreign Subsidiary that is organized
or incorporated in a Specified Jurisdiction and, solely with respect to the U.S.
Revolving Subfacility and the U.S FILO Subfacility, is not (A) a Foreign
Subsidiary of the Lead Borrower that is a CFC or (B) a FSHCO); provided that
(x) any Foreign Subsidiary organized or incorporated under the laws of Ireland,
Luxembourg or Jersey shall be an Excluded Subsidiary unless it holds, directly
or indirectly, Equity Interests in a Borrower or a Guarantor or is designated by
Parent as a Guarantor and (y) any Foreign Subsidiary organized or incorporated
under the laws of Germany shall be an Excluded Subsidiary until the German
Effectiveness Date,

(g) solely with respect to the U.S. Revolving Subfacility and the U.S FILO
Subfacility, any U.S. Subsidiary (i) that is a FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary of the Lead Borrower that is a CFC,

(h) any other Subsidiary with respect to which the Administrative Agent and
Parent reasonably agree that the cost or other consequences (including, without
limitation, Tax consequences) of providing a Guarantee of or granting Liens to
secure the Obligations are excessive in relation to the value to be afforded
thereby,

(i) [reserved],

(j) each Unrestricted Subsidiary,

(k) each Insurance Subsidiary,

(l) each Not-for-Profit Subsidiary,

(m) each Securitization Entity,

(n) Adient UK Pension Scheme Trustee Limited, a company incorporated in England
and Wales with company number 04978802,

(o) Adient Financial Luxembourg, and

(p) Adient Holding Ltd., a company incorporated in England and Wales with
company number 09975841.

Notwithstanding anything to the contrary herein, no Borrower or Mexican Obligor
shall be an Excluded Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or

 

-38-



--------------------------------------------------------------------------------

official interpretation of any thereof) by virtue of (a) such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder or (b) in
the case of a Swap Obligation subject to a clearing requirement pursuant to
Section 2(h) of the Commodity Exchange Act (or any successor provision thereto),
because such Guarantor is a “financial entity,” as defined in
Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor provision
thereto), in each case at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and Parent.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document (a
“Recipient”), (i) Taxes imposed on or measured by its overall net income
(however denominated, and including, for the avoidance of doubt, franchise and
similar Taxes imposed on it in lieu of net income Taxes) and branch profits
Taxes, in each case, imposed by a jurisdiction (including any political
subdivision thereof) as a result of such Recipient being organized in, having
its principal office in, being engaged in a trade or business in, or in the case
of any Lender, having its applicable lending office in, such jurisdiction, or as
a result of any other present or former connection with such jurisdiction (other
than any such connection arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received, perfected or enforced a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (ii) solely with respect to the North
American Facility, U.S. federal withholding Tax imposed on any payment by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document to a Lender (other than to the extent such Lender is an assignee
pursuant to a request by a Borrower under Section 3.04) pursuant to laws in
force at the time such Lender becomes a party hereto as a Lender in respect of
the North American Facility (or designates a new lending office in respect of
the North American Facility), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts or indemnification
payments from any Loan Party with respect to such withholding Tax pursuant to
Article 5, (iii) any withholding Tax imposed on any payment by or on account of
any obligation of any Loan Party hereunder that is attributable to such
Recipient’s failure to comply with Section 5.01(e) or (iv) any Tax imposed under
FATCA.

“Existing Letter of Credit” shall mean each letter of credit issued by JPMorgan
Chase Bank, N.A. that are listed on Schedule 1.01(c) hereto.

“Existing Receivables Facility” shall mean the Amended and Restated Receivables
Transfer and Servicing Agreement, dated as of December 20, 2018, as may be
amended, restated, supplemented or otherwise modified from time to time, among
Adient Germany Limited & Co. KG, Parent, Ester Finance Titrisation, Crédit
Agricole Corporate & Investment Bank, Eurotitrisation and the other entities
listed therein.

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.19.

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extended Revolving Loans” shall have the meaning provided in Section 2.19.

“Extending Lender” shall have the meaning provided in Section 2.19(c).

“Extension Amendment” shall have the meaning provided in Section 2.19(d).

“Extension Election” shall have the meaning provided in Section 2.19(c).

“Extension Request” shall have the meaning provided in Section 2.19(a).

 

-39-



--------------------------------------------------------------------------------

“Extension Series” shall have the meaning provided in Section 2.19(a).

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Lead Borrower), including reliance on the most recent real property tax bill or
assessment in the case of Real Property.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Treasury Regulations thereunder or official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above), or any
intergovernmental agreements (or related laws, regulations or official
administrative guidance) implementing the foregoing.

“FCCR Test Amount” shall have the meaning provided in Section 10.10.

“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the above rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee Letter” shall mean the Fee Letter, dated as of the Closing Date, by and
among JPMCB and the Lead Borrower.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.05.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

“Financial Statements” shall mean the annual and quarterly financial statements
required to be delivered pursuant to Sections 9.04(a) and (b).

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.

“Finished Goods” shall mean seating systems and components thereof, which
include complete seating systems, frames, mechanisms, foam, head restraints,
armrests, trim covers and related fabrics, instrument panels, floor consoles,
door panels, overhead consoles, cockpit systems, and decorative trim, in each
case, for use in passenger cars, light trucks, and commercial vehicles.

“First Lien Notes” shall mean $800,000,000 in aggregate principal amount of
senior first lien secured notes due 2026 issued by the Lead Borrower on the
Closing Date.

“First Lien Notes Agent” shall mean U.S. Bank, National Association, as the
trustee under the indenture governing the First Lien Notes or any successor
thereto acting in such capacity.

“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (and to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the Lead Borrower) and (ii) a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies, along with a copy of the underlying policies (if requested
by the Administrative Agent) required by Section 9.02(c) hereof and the
applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable),

 

-40-



--------------------------------------------------------------------------------

(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and lender’s loss payee/mortgagee, (C) identify the address of each
property located in a Special Flood Hazard Area, the applicable flood zone
designation and the flood insurance coverage and deductible relating thereto and
(D) be otherwise in form and substance reasonably satisfactory to the Collateral
Agent and each of the Lenders, subject to the provisions of Sections 9.02(a),
9.02(b) and 9.02(c).

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Loan Parties” shall mean each Loan Party that is not a U.S. Loan Party.

“Foreign Subsidiary” shall mean any Subsidiary that is not incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.

“Fronting Fee” shall have the meaning provided in Section 2.05(c).

“FSHCO” shall mean any U.S. Subsidiary that owns no material assets (directly or
through subsidiaries) other than the Equity Interests of one or more Foreign
Subsidiaries of the Lead Borrower that are CFCs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

“German” or “Germany” shall mean the Federal Republic of Germany (Bundesrepublik
Deutschland), any governmental or public body or authority, or any subdivision
thereof.

“German Account Pledge Agreements” shall mean the German account pledge
agreements executed by the German Loan Parties as of the German Effectiveness
Date creating security interests over certain assets of the German Loan Parties
(subject to customary limitations of enforcement).

“German Borrowers” shall mean the German Parent Borrower and each German
Subsidiary Borrower.

“German Borrowing Base” shall mean at any time of calculation, in respect of
each German Borrower, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of such German Borrower
multiplied by the advance rate of 85%; plus

(b) [reserved];

(c) the lesser of (i) the Cost of Eligible Inventory of such German Borrower
multiplied by the advance rate of 75%, and (ii) the appraised NOLV Percentage of
Eligible Inventory of such German Borrower multiplied by the advance rate of
85%; plus

(d) the positive amount, if any, by which the U.S. Revolving Line Cap exceeds
the total U.S. Revolving Exposure of all Lenders; minus

(e) Reserves established from time to time by the Administrative Agent in
accordance herewith.

 

-41-



--------------------------------------------------------------------------------

“German Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests will be granted by the
German Loan Parties in accordance with the requirements set forth in
Section 6C.07, Section 9.10 or Section 9.12.

“German Effectiveness Date” shall have the meaning provided in Article 6C.

“German Global Assignment Agreements” shall mean the German global assignment
agreements executed by the German Loan Parties as of German Effectiveness Date
creating security interests over certain assets of the German Loan Parties
(subject to customary limitations of enforcement).

“German Guarantor” shall mean each German Subsidiary that is not a German
Borrower that is on the German Effectiveness Date, or which becomes, a party to
the Guarantee Agreement in accordance with the requirements of this Agreement or
the provisions of such Guarantee Agreement.

“German Line Cap” shall mean, with respect to each German Borrower, an amount
that is equal to the lesser of (a) the German Revolving Sublimit and (b) the
then applicable German Borrowing Base of such German Borrower.

“German Loan Party” shall mean each German Borrower and each German Guarantor.

“German Parent Borrower” shall mean any entity executing this Agreement (or a
joinder to this Agreement) on the German Effectiveness Date as the “German
Parent Borrower.”

“German Protective Advances” shall have the meaning provided in Section 2.18.

“German Revolving Borrowing” shall mean a Borrowing comprised of German
Revolving Loans.

“German Revolving Commitment” shall mean, with respect to each European
Revolving Lender, the commitment of such European Revolving Lender to make
German Revolving Loans hereunder up to the amount of such European Revolving
Lender’s European Pro Rata Percentage of the German Revolving Sublimit; provided
that such European Revolving Lender’s European Revolving Exposure does not
exceed its European Revolving Commitment.

“German Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding German Revolving
Loans of such Lender, plus the aggregate amount of such Lender’s Swingline
Exposure under the German Subfacility, plus the aggregate amount of such
Lender’s European LC Exposure in respect of Letters of Credit issued for a
German Borrower.

“German Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the German Subfacility and may constitute German Revolving Loans and
Swingline Loans under the German Subfacility.

“German Revolving Sublimit” shall mean $50,000,000.

“German Security Documents” shall mean the Initial German Security Agreements
and, after the execution and delivery thereof, each Additional Security Document
governed by German law, together with any other applicable security documents
governed by German law from time to time (subject to customary limitations of
enforcement).

“German Security Transfer Agreements” shall mean the German security transfer
agreements executed by the German Loan Parties as of the German Effectiveness
Date creating security interests over certain assets of the German Loan Parties
(subject to customary limitations of enforcement).

“German Subfacility” shall mean the German Revolving Commitments of the Lenders
and the Loans and European LC Credit Extensions pursuant to those Commitments in
accordance with the terms hereof.

 

-42-



--------------------------------------------------------------------------------

“German Subsidiary” shall mean any Subsidiary of the Parent that is
incorporated, formed or otherwise organized under the laws of Germany.

“German Subsidiary Borrowers” shall mean any entity executing this Agreement (or
a joinder to this Agreement) on the German Effectiveness Date as a “German
Subsidiary Borrower,” and each other German Subsidiary that is or becomes a
party to this Agreement as a Borrower after the German Effectiveness Date
pursuant to Section 9.10(g) or otherwise.

“Global Availability” shall mean, as of any applicable date, the amount by which
the Line Cap at such time exceeds the Aggregate Exposures on such date.

“Governmental Authority” shall mean the government of the United States of
America, Belgium, Germany, Ireland, Jersey, Luxembourg, Mexico, Poland, Spain,
Sweden, the United Kingdom or any other country, including any political
subdivision of any of the foregoing (including state, provincial, territorial,
local or otherwise), the European Central Bank, the Council of Ministers of the
European Union, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity (including any European supranational body)
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries); provided, however, that the term “Guarantee” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness or
other obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.

“Guarantee Agreement” shall mean (x) with respect to each Loan Party (other than
the Spanish Loan Parties), the Guarantee Agreement executed by each such Loan
Party and the Collateral Agent and (y) with respect to each Spanish Loan Party,
the Spanish Loan Parties Guarantee Agreement.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent, the Lenders, each Issuing Bank and each Swingline
Lender and (y) any Secured Bank Product Provider or any Person that was a
Secured Bank Product Provider on the Closing Date or at the time of entry into a
particular Secured Bank Product Obligation.

“Guarantor” shall mean and include Adient Global Holdings Jersey, Parent, each
Borrower (with respect to the Obligations of each other Borrower) and each
Subsidiary of Parent (other than the Borrowers) that is or becomes a party to
the Guarantee Agreement, whether existing on the Closing Date or established,
created or acquired after the Closing Date, unless and until such time as such
Subsidiary is released from its obligations under the Guarantee Agreement in
accordance with the terms and provisions hereof or thereof.

 

-43-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Parent or any of the Subsidiaries shall be a Hedging
Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 9.04(a) or 9.04(b), have assets with a value in excess of 2.5% of the
Consolidated Total Assets or revenues representing in excess of 2.5% of total
revenues of Parent and the Subsidiaries on a consolidated basis as of such date,
and (b) taken together with all such Subsidiaries as of such date, did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Parent and the Subsidiaries
on a consolidated basis as of such date; provided that no Borrower or Mexican
Obligor shall be an Immaterial Subsidiary.

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

“Increase Date” shall have the meaning provided in Section 2.15(b).

“Increase Loan Lender” shall have the meaning provided in Section 2.15(b).

“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).

“Indebtedness” of any person shall mean, without duplication,

(a) all obligations of such person for borrowed money,

(b) all obligations of such person evidenced by bonds, debentures, notes or
similar instruments (except any such obligation issued in the ordinary course of
business with a maturity date of no more than six months in a transaction
intended to extend payment terms of trade payables or similar obligations to
trade creditors incurred in the ordinary course of business),

(c) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person
(except any such obligation that constitutes a trade payable or similar
obligation to a trade creditor incurred in the ordinary course of business),

(d) all obligations of such person issued or assumed as the deferred purchase
price of property or services (except any such balance that (i) constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business, (ii) any earn-out obligations until such obligation becomes
a liability on the balance sheet of such person in accordance with GAAP and
(iii) liabilities accrued in the ordinary course of business; it being
understood that, for the avoidance of doubt, obligations owed to banks and other
financial institutions in connection with any arrangement whereby a bank or
other institution purchases payables described in clause (i) above owed by
Parent or its Subsidiaries shall not constitute Indebtedness) which purchase
price is due more than six months after the date of placing the property in
service or taking delivery and title thereto,

 

-44-



--------------------------------------------------------------------------------

(e) all Guarantees by such person of Indebtedness of others,

(f) all Capitalized Lease Obligations of such person,

(g) obligations under any Hedging Agreements,

(h) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit,

(i) the principal component of all obligations of such person in respect of
bankers’ acceptances,

(j) the amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock (excluding accrued
dividends that have not increased the liquidation preference of such
Disqualified Stock),

(k) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person (other than Liens on
Equity Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries), whether or not the Indebtedness secured thereby has
been assumed, and

(l) all Attributable Receivables Indebtedness with respect to Qualified
Receivables Facilities and obligations in respect of Qualified Securitization
Transactions,

if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of such person prepared in
accordance with GAAP; provided that (i) contingent obligations incurred in the
ordinary course of business or consistent with past practice, (ii) any balance
that constitutes a trade payable, accrued expense or similar obligation to a
trade creditor, in each case incurred in the ordinary course of business,
(iii) intercompany liabilities that would be eliminated on the consolidated
balance sheet of Parent and its Subsidiaries, (iv) prepaid or deferred revenue
arising in the ordinary course of business, (v) in connection with the purchase
by Parent or any Subsidiary of any business, assets, Equity Interests or person,
any postclosing payment adjustments to which the seller may become entitled to
the extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid in a timely manner, (vi) obligations, to the
extent such obligations would otherwise constitute Indebtedness, under any
agreement that have been irrevocably defeased or irrevocably satisfied and
discharged pursuant to the terms of such agreement or (vii) for the avoidance of
doubt, any obligations in respect of workers’ compensation claims, early
retirement or termination obligations, deferred compensatory or employee or
director equity plans pension fund obligations or contributions or similar
claims, obligations or contributions or social security or wage taxes, in each
case, shall be deemed not to constitute Indebtedness. The amount of Indebtedness
of any person for purposes of clause (k) above shall (unless such Indebtedness
has been assumed by such person) be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the Fair Market Value of
the property encumbered thereby. Notwithstanding anything in this Agreement to
the contrary, Indebtedness shall not include, and shall be calculated without
giving effect to, the effects of Financial Accounting Standards Board Accounting
Standards Codification 825 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness and any such amounts that
would have constituted Indebtedness under this Agreement but for the application
of this sentence shall not be deemed an incurrence of Indebtedness under this
Agreement.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

-45-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated April 2019, as modified or supplemented prior to the Closing Date.

“Initial Belgian Security Agreements” shall mean the Belgian Law Receivables
Pledge Agreement, the Belgian Law Moveable Assets Agreement, the Belgian Law
Bank Accounts Pledge Agreement and the Belgian Law Share Pledge Agreement.

“Initial Field Work” shall mean a field examination and inventory appraisal of
the Borrowers completed by examiners and appraisers reasonably acceptable to the
Administrative Agent, delivered pursuant to Section 6A.16.

“Initial German Security Agreements” shall mean the German Global Assignment
Agreements, the German Security Transfer Agreements and the German Account
Pledge Agreements executed by the German Loan Parties as of the German
Effectiveness Date creating security interests over certain assets of the German
Loan Parties.

“Initial Irish Security Agreements” shall mean the Irish Law Debenture and the
Irish Law Share Charge.

“Initial Jersey Security Agreements” shall mean the Jersey Law All Assets
Security Interest Agreement, the Jersey Law Lux Parent Pledge Agreement and the
Jersey Law Parent Pledge Agreement.

“Initial Luxembourg Security Agreements” shall mean the Luxembourg Law Share
Pledge Agreements, the Luxembourg Law Receivables Pledge Agreements and the
Luxembourg Law Account Pledge Agreements.

“Initial Mexican Security Agreements” shall mean the non-possessory pledge
agreements, pledge agreements and each other security agreements and ancillary
documents executed by the Mexican Obligors, or other Loan Parties, as of the
Mexican Effectiveness Date creating security interests over the Mexican
Collateral in due form and duly registered as provided in Section 6D.05.

“Initial Polish Security Agreements” shall mean each Polish Law Account Power of
Attorney, the Polish Law Pledge Agreements, each Polish Law Share Power of
Attorney, each Polish Law Submission to Enforcement.

“Initial Security Agreements” shall mean the Initial Belgian Security
Agreements, the Initial German Security Agreements, the Initial Irish Security
Agreements, the Initial Jersey Security Agreements, the Initial Luxembourg
Security Agreements, the Initial Mexican Security Agreement, the Initial Polish
Security Agreements, the Initial Spanish Security Agreements, the Initial
Swedish Security Agreements, the Initial U.K. Security Agreements and the
Initial U.S. Security Agreement.

“Initial Spanish Security Agreements” shall mean the Spanish Law Share Pledges,
the Spanish Law Bank Account Pledges, the Spanish Law Receivables Pledges and
the Spanish Law Irrevocable Power of Attorney.

“Initial Swedish Security Agreements” shall mean the Swedish Law Share Pledge,
the Swedish Law Receivables Pledge, the Swedish Law Bank Account Pledge and the
Swedish Law Business Mortgage Pledge.

“Initial U.K. Security Agreements” shall mean the U.K. Debenture and the U.K.
Share Mortgage.

“Initial U.S. Security Agreement” shall mean the U.S. Collateral Agreement
substantially in the form of Exhibit I dated as of the Closing Date, among each
U.S. Loan Party, each other Loan Party that owns Equity Interests of a person
incorporated or organized under the law of the United States, any state thereof,
or the District of Columbia (other than Excluded Securities) (provided that the
grant by any such other Loan Party under the U.S. Collateral Agreement shall be
solely with respect to such Equity Interests and related rights and assets as
expressly set forth in the U.S. Collateral Agreement) and the Collateral Agent,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

-46-



--------------------------------------------------------------------------------

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 10.04(y).

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable: (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress, get-up in England
and Wales and Ireland, and registrations and applications of registrations
thereof, (c) patents, together with any registered or unregistered rights in
designs in the United Kingdom, as well as any reissued and reexamined patents
and extensions corresponding to the patents and any patent applications, as well
as any related continuation, continuation in part and divisional applications
and patents issuing therefrom and (d) trade secrets and confidential
information, including ideas, designs, concepts, compilations of information,
methods, techniques, procedures, processes and other know-how, whether or not
patentable.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit L, dated as of the Closing Date, by and among the Administrative
Agent, the Collateral Agent and the Term Agent, as may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms thereof.

“Interest Determination Date” shall mean, with respect to (i) any LIBO Rate Loan
denominated in U.S. Dollars, Krona, or Euros, on the second Business Day prior
to the commencement of any Interest Period relating to such LIBO Rate Loan, or
(ii) any LIBO Rate Loan denominated in Pounds Sterling, on the day of the
commencement of any Interest Period relating to such LIBO Rate Loan denominated
in Pounds Sterling, unless market practice differs in the relevant interbank
market for a currency, in which case the Interest Determination Date for that
currency will be determined by the Administrative Agent in accordance with
market practice in the relevant interbank market.

“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three, six, or, if agreed to by all Lenders under the applicable
Subfacility, twelve (12) months or less than one month thereafter, as the Lead
Borrower may elect, or the date any Borrowing of a LIBO Rate Loan is converted
to a Borrowing of a Base Rate Loan in accordance with Section 2.08 or repaid or
prepaid in accordance with Section 2.07 or Section 2.09; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” shall mean all “inventory” (including parts, work-in-process, raw
materials, and finished goods), as such term is defined in the UCC as in effect
on the date hereof in the State of New York, wherever located, in which any
Person now or hereafter has rights.

“Inventory Reserve” shall mean reserves established by the Administrative Agent
in its Permitted Discretion to reflect factors that may negatively impact the
value of Eligible Inventory including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns, marked to market and vendor chargebacks

“Investment” shall have the meaning assigned to such term in Section 10.04.

 

-47-



--------------------------------------------------------------------------------

“Investment Grade Rating” shall mean, with respect to any Person, that such
Person has a corporate credit rating of BBB- or better by S&P and a corporate
family rating of Baa3 or better by Moody’s (or comparable ratings by any other
rating agency).

“Ireland” means Ireland exclusive of Northern Ireland.

“Irish Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) by the Irish Loan Parties or will be granted by the Irish Loan
Parties in accordance with the requirements set forth in Section 9.10 or
Section 9.12.

“Irish Companies Act” means the Companies Act 2014 of Ireland, as amended.

“Irish Law Debenture” shall mean an Irish law debenture dated as of the Closing
Date, between each Irish Loan Party and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Irish Law Share Charge” shall mean an Irish law share charge dated as of the
Closing Date, among each Loan Party (other than any Irish Loan Party) that owns
Equity Interests of a person incorporated or organized under the laws of Ireland
(other than Excluded Securities) and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Irish Loan Party” shall mean Parent and each Irish Subsidiary that is a party
to the Guarantee Agreement on the Closing Date or that becomes a party to the
Guarantee Agreement thereafter.

“Irish Security Documents” shall mean the Initial Irish Security Agreements,
each Deposit Account Control Agreement, and, after the execution and delivery
thereof, each Additional Security Document governed by Irish law, together with
any other applicable security documents governed by Irish law from time to time,
such as a deed and any other related documents, bonds, debentures or pledge
agreements as may be required to perfect a Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.

“Irish Subsidiary” shall mean any Subsidiary of the Parent that is incorporated,
formed or otherwise organized under the laws of Ireland.

“IRS” shall mean the U.S. Internal Revenue Service.

“Issuing Banks” shall mean the U.S. Issuing Banks and the European Issuing
Banks, collectively.

“ITA” shall mean the Income Tax Act 2007 (U.K.).

“JPMCB” shall have the meaning provided in the preamble hereto.

“Jersey Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Jersey Loan Parties or will be granted by the
Jersey Loan Parties in accordance with the requirements set forth in
Section 9.10 or Section 9.12.

“Jersey Law All Assets Security Interest Agreement” shall mean a Jersey law
governed security interest agreement dated as of the Closing Date, entered into
between each Jersey Loan Party and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Jersey Law Lux Parent Pledge Agreement” shall mean a Jersey law governed
security interest agreement dated as of the Closing Date, among Adient Global
Holdings Luxembourg and the Collateral Agent, as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

-48-



--------------------------------------------------------------------------------

“Jersey Law Parent Pledge Agreement” shall mean a Jersey law governed security
interest agreement dated as of the Closing Date, among Parent and the Collateral
Agent, as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Jersey Loan Party” shall mean Adient Global Holdings Jersey and each Jersey
Subsidiary that is a party to the Guarantee Agreement on the Closing Date or
that becomes a party to the Guarantee Agreement thereafter.

“Jersey Security Documents” shall mean the Initial Jersey Security Agreements,
each Deposit Account Control Agreement, and, after the execution and delivery
thereof, each Additional Security Document governed by Jersey law, together with
any other applicable security documents governed by Jersey law from time to
time, such as a deed and any other related documents, bonds, debentures or
pledge agreements as may be required to perfect a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Jersey Subsidiary” shall mean any Subsidiary of the Parent that is
incorporated, formed or otherwise organized under the laws of Jersey.

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
Parent or any if its Subsidiaries, of or in respect of principal on any Senior
Notes (or any Indebtedness incurred as Permitted Refinancing Indebtedness in
respect thereof) or Indebtedness (other than intercompany Indebtedness) that is
(x) by its terms subordinated in right or payment to the Loan Obligations,
(y) not secured by a Lien or (z) secured by a Lien that ranks junior in priority
to the Lien securing the Obligations (each of the foregoing, a “Junior
Financing”); provided, that the following shall not constitute a Junior Debt
Restricted Payment:

(a) Refinancings with any Permitted Refinancing Indebtedness permitted to be
incurred under Section 10.01;

(b) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;

(c) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds from the issuance, sale or exchange by Parent of
Qualified Equity Interests within eighteen months prior thereto; or

(d) the conversion of any Junior Financing to Qualified Equity Interests of
Parent.

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Obligations pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to rank
equally and ratably with other Junior Liens, and that Indebtedness secured by
Junior Liens may be secured by Liens that are senior in priority to, or rank
equally and ratably with, or junior in priority to, other Liens constituting
Junior Liens), which Permitted Junior Intercreditor Agreement (together with
such amendments to the Security Documents and any other Intercreditor
Agreements, if any, as are reasonably necessary or advisable (and reasonably
acceptable to the Collateral Agent) to give effect to such Liens) shall be
entered into in connection with a permitted incurrence of any such Liens (unless
a Permitted Junior Intercreditor Agreement and/or Security Documents (as
applicable) covering such Liens are already in effect).

“Landlord Lien Reserve” shall mean an amount equal to three months’ rent for all
of the leased locations of the Borrowers at which Eligible Inventory is stored,
other than leased locations with respect to which the Administrative Agent has
received a Landlord Lien Waiver and Access Agreement.

 

-49-



--------------------------------------------------------------------------------

“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment under any Subfacility
hereunder as of such date of determination.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Parties, in accordance with the provisions of Section 2.13.

“LC Disbursements” shall mean the European LC Disbursements and/or the U.S. LC
Disbursements.

“LC Documents” shall mean all documents, instruments and agreements delivered by
any Borrower or any Subsidiary of any Borrower that is a co-applicant in respect
of any Letter of Credit to any Issuing Bank or the Administrative Agent in
connection with any Letter of Credit.

“LC Exposure” shall mean the European LC Exposure and/or the U.S. LC Exposure.

“LC Obligations” shall mean the European LC Obligations and/or the U.S. LC
Obligations.

“LC Participation Fee” shall have the meaning provided in Section 2.05(c)(i).

“LC Request” shall mean a request in accordance with the terms of
Section 2.13(b) in form and substance satisfactory to the Issuing Banks.

“LC Sublimit” shall have the meaning provided in Section 2.13(b).

“Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Bank of America, N.A.,
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Barclays Bank PLC, Citibank, N.A. and Crédit Agricole Corporate and Investment
Bank, in their capacities as joint lead arrangers and bookrunners for this
Agreement.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.

“Lender Loss Sharing Agreement” shall mean that certain Lender Loss Sharing
Agreement entered into by each Lender as of the Closing Date and each other
Lender becoming party to this Agreement via an Assignment and Assumption or
otherwise after the Closing Date.

“Letter of Credit” means a European Letter of Credit and/or a U.S. Letter of
Credit, as applicable.

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Maturity Date.

“LIBO Rate” shall mean the LIBO Screen Rate; provided that if the LIBO Screen
Rate shall be less than 0.00% per annum, such rate shall be deemed to be 0.00%
per annum for the purposes of this Agreement; provided, further, that if the
LIBO Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the LIBO Rate shall be the Interpolated
Rate; provided that if any Interpolated Rate shall be less than 0.00% per annum,
such rate shall be deemed to be 0.00% per annum for purposes of this Agreement.

 

-50-



--------------------------------------------------------------------------------

“LIBO Rate Loan” shall mean a Loan made by the Lenders to the Borrowers which
bears interest at a rate based on the LIBO Rate. LIBO Rate Loans may be
denominated in U.S. Dollars or in an Alternative Currency. All U.S. Revolving
Loans (other than Swingline Loans) denominated in an Alternative Currency, if
any, must be LIBO Rate Loans.

“LIBO Screen Rate” shall mean (x) with respect to any LIBO Rate Loan denominated
in U.S. Dollars, Euros and Pounds Sterling for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration Limited
(or any other Person that takes over the administration of such rate for U.S.
Dollars, Pounds Sterling or Euros for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion), in the case of U.S. Dollars and Euros, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period and, in the case of Pounds Sterling, at
approximately 11:00 a.m., London time on the Business Day of the commencement of
such Interest Period and (y) with respect to any LIBO Rate Loan denominated in
Swedish Krona for any Interest Period, the Stockholm interbank offered rate
administered and calculated by Nasdaq OMX Nordic (or any other person which
takes over the administration and calculation of that rate) under supervision by
a committee appointed by the board of directors of the Swedish Bankers’
Association for Swedish Krona for the relevant period displayed on the
appropriate page STIBOR of the Reuters screen (or any replacement Reuters page
which displays that rate) at approximately 11 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Limited Condition Acquisition” shall mean any acquisition, including by means
of a merger, amalgamation or consolidation, by Parent or one or more of its
subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing or in connection with which any fee
or expense would be payable by Parent or its subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

“Line Cap” shall mean an amount equal to the lesser of (a) the Aggregate
Commitments and (b) the then applicable Aggregate Borrowing Base.

“Liquidity Event” shall mean the occurrence of a date when (a) Global
Availability shall have been less than the greater of (i) 10.0% of the Line Cap
and (ii) $150,000,000, in either case for five (5) consecutive Business Days,
until such date as (b) Global Availability shall have been at least equal to the
greater of (i) 10.0% of the Line Cap and (ii) $150,000,000 for thirty
(30) consecutive calendar days.

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Account) is maintained
directing such bank or other depository (a) to remit all funds in such Deposit
Account to, in the case of a U.S. Loan Party, a Dominion Account, or in the case
of a Dominion Account of a Foreign Loan Party, to the Administrative Agent on a
daily basis, (b) to cease following directions or instructions given to such
bank or other depository by any Loan Party regarding the disbursement of funds
from such Deposit Account (other than any Excluded Account), and (c) to follow
all directions and instructions given to such bank or other depository by the
Administrative Agent in each case, pursuant to the terms of any Deposit Account
Control Agreement in place.

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loan Documents” shall mean this Agreement, and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guarantee Agreement, each Security Document, the Intercreditor Agreement, any
Permitted Junior Intercreditor Agreement, each Incremental Revolving Commitment
Agreement and each Extension Amendment.

 

-51-



--------------------------------------------------------------------------------

“Loan Obligations” shall mean all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Loan Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Issuing Bank, Agent or Indemnified Person by any Loan
Party arising out of this Agreement or any other Loan Document, including,
without limitation, all obligations to repay principal or interest (including
interest, fees and other amounts accruing during any proceeding under any Debtor
Relief Laws, regardless of whether allowed or allowable in such proceeding) on
the Loans, Letters of Credit or any other Obligations, and to pay interest,
fees, costs, charges, expenses, professional fees, and all sums chargeable to
any Loan Party or for which any Loan Party is liable as indemnitor under the
Loan Documents, whether or not evidenced by any note or other instrument.

“Loan Party” shall mean the Borrowers, the Mexican Obligors and the Guarantors.

“Loans” shall mean advances made to or at the instructions of the Applicable
Administrative Borrower pursuant to Article 2 hereof and may constitute
Revolving Loans, Swingline Loans or Overadvance Loans.

“Luxembourg Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Luxembourg Loan Parties or will be granted by
the Luxembourg Loan Parties in accordance with the requirements set forth in
Section 9.10 or Section 9.12.

“Luxembourg Law Account Pledge Agreements” shall mean collectively:

(a) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings as pledgor and
the Collateral Agent;

(b) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Luxembourg as
pledgor and the Collateral Agent;

(c) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Luxembourg Asia Holding as
pledgor and the Collateral Agent; and

(d) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Luxembourg Poland Holding as
pledgor and the Collateral Agent.

“Luxembourg Law Receivables Pledge Agreements” shall mean collectively:

(a) the Luxembourg law governed receivables pledge agreement dated as of the
Closing Date and to be entered into by and between Parent as pledgor and the
Collateral Agent in the presence of Adient Global Holdings;

(b) the Luxembourg law governed receivables pledge agreement dated as of the
Closing Date and to be entered into by and between Adient Luxembourg Asia
Holding as pledgor and the Collateral Agent in the presence of Adient Financial
Luxembourg; and

(c) the Luxembourg law governed receivables pledge agreement dated as of the
Closing Date and to be entered into by and between Adient Germany Ltd. & Co. KG
as pledgor and the Collateral Agent in the presence of Adient Luxembourg Asia
Holding.

 

-52-



--------------------------------------------------------------------------------

“Luxembourg Law Security Documents” shall mean the Initial Luxembourg Security
Agreements and, after the execution and delivery thereof, each Additional
Security Document governed by Luxembourg law, together with any other applicable
security documents governed by Luxembourg law from time to time, such as pledge
agreements as may be required to perfect a Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.

“Luxembourg Law Share Pledge Agreements” shall mean collectively:

(a) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Parent as pledgor and the Collateral
Agent in the presence of Adient Global Holdings;

(b) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings as pledgor and
the Collateral Agent in the presence of Adient Global Holdings Luxembourg;

(c) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Asia
Holding;

(d) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Poland
Holding;

(e) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Financial Luxembourg;

(f) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Ltd., a company incorporated
in England and Wales with company number 09921320 as pledgor and the Collateral
Agent in the presence of Adient Luxembourg Holding;

(g) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Luxembourg Asia Holding as
pledgor and the Collateral Agent in the presence of Adient Interiors Holding EU;

(h) the Luxembourg law governed limited partnership interests pledge agreement
dated as of the Closing Date and to be entered into by and between Adient Global
Holdings Jersey and Adient Luxembourg Asia Holding as pledgors and the
Collateral Agent in the presence of Adient Interiors Holding Luxembourg;

(i) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Corporate
Finance;

(j) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Global
Finance; and

(k) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg China
Holding.

 

-53-



--------------------------------------------------------------------------------

“Luxembourg Loan Party” shall mean each Luxembourg Subsidiary that is a party to
the Guarantee Agreement on the Closing Date or that becomes a party to the
Guarantee Agreement thereafter.

“Luxembourg Subsidiary” shall mean any Subsidiary of the Parent that is
incorporated, formed or otherwise organized under the laws of Luxembourg.

“Maintenance Capital Expenditures” shall mean all Capital Expenditures, on a
consolidated basis, which are associated with the upkeep of existing property,
plant and equipment and not for (i) new equipment purchases, (ii) expansion of
existing equipment for growth purposes, (iii) new leasehold improvements,
(iv) expenditures made in connection with the replacement, substitution,
restoration, repair or improvement of property using insurance proceeds
reinvested as permitted hereunder, (v) expenditures that constitute Permitted
Acquisitions, (vi) any capitalized interest expense reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Parent and
its Subsidiaries, or (vii) all expenditures that are directly related to a new
program or to the expansion of the facility or service platforms to provide
service for additional customers or for projected customer/service line growth
as determined in good faith by management.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Parent and its Subsidiaries,
taken as a whole, the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing Banks, the Swingline Lender and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of Parent or any Subsidiary in an aggregate principal amount exceeding
$75,000,000; provided that in no event shall any Qualified Receivables Facility
be considered Material Indebtedness.

“Material Real Property” shall mean any parcel of Real Property located in the
United States or England and Wales and having a Fair Market Value (on a
per-property basis) greater than or equal to $10,000,000 (or the equivalent
amount in Sterling, in the case of Real Property located in England and Wales)
as of (x) the Closing Date, for Real Property then owned or (y) the date of
acquisition, for Real Property acquired after the Closing Date, in each case as
determined by Parent in good faith; provided, that “Material Real Property”
shall exclude all leasehold interests in Real Property).

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

“Maturity Date” shall mean the date that is five (5) years after the Closing
Date (the “Stated Maturity Date”); provided that if on the Springing Maturity
Date loans under the Term Loan Credit Agreement in an aggregate principal amount
of not less than $250,000,000 remain outstanding with a stated maturity date
that will occur not later than ninety-one (91) days after the Stated Maturity
Date, the Maturity Date shall be the Springing Maturity Date; provided further,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Mexican Collateral” shall mean all the “Pledged Assets”, “Pledged Shares”,
“Pledged Equity Interests,” “Pledged IP Rights” and any other equivalent terms
as defined in the Initial Mexican Security Agreements and all other property
(whether real, personal or otherwise) with respect to which any security
interests have been granted (or purported to be granted) by the Mexican Obligors
or by other Loan Parties with respect to property (whether real, personal or
otherwise) located or registered in Mexico or that will be granted in accordance
with the requirements set forth in Section 9.10 or Section 9.12.

“Mexican Effectiveness Date” shall have the meaning provided in Article 6D.

“Mexican Obligors” shall mean each Subsidiary of Adient Global Holdings Jersey
organized under the laws of Mexico that is or becomes party to this Agreement
and the Mexican Security Documents on or after the Closing Date.

 

-54-



--------------------------------------------------------------------------------

“Mexican Priority Payables Reserve” shall mean reserves for amounts which rank
or are capable of ranking in priority to the Liens granted to the Collateral
Agent under the Security Documents and/or for amounts which may represent costs
relating to the enforcement of the Collateral Agent’s Liens, including without
limitation, in the Permitted Discretion of the Administrative Agent, any such
amounts due and not paid for wages, fringe benefits, vacation and/or holiday
pay, severance pay, employee deductions, income tax, amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance, amounts currently or past due and not paid for taxes and pension
obligations and/or contributions, and on any date of determination, reserves
established by the Administrative Agent in its Permitted Discretion for amounts,
which rank or which would reasonably be expected to rank in priority to or pari
passu with any Liens granted to the Collateral Agent under the Security
Documents and/or for amounts which represent costs in connection with the
preservation, protection, collection or realization of the Collateral, under
applicable Mexican laws, including but not limited to the Ley de
Concursos Mercantiles and Ley Federal del Trabajo, and such additional reserves,
in such amounts and with respect to such matters, as the Administrative Agent in
its Permitted Discretion may elect to impose from time to time.

“Mexican Security Documents” shall mean the Initial Mexican Security Agreements,
each Deposit Account Control Agreement, and, after the execution and delivery
thereof, each Additional Security Document governed by Mexican law, together
with any other applicable security documents governed by Mexican law from time
to time, such as deeds and any other related documents, bonds, debentures or
pledge agreements as may be required to perfect a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Mexican Terms” means the principles set forth in Section 1.17.

“Mexican Trustee” shall mean any Mexican bank, previously approved by the
Administrative Agent, acting as mandate appointed by a Mexican Obligor to act as
an irrevocable attorney-in-fact of such Mexican Obligor under the terms of the
applicable Deposit Account Control Agreement entered with respect to Deposit
Accounts of such Mexican Obligor.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties that are
identified on Schedule 1.01(B) on the Closing Date (the “Closing Date Mortgaged
Properties”) and each additional Material Real Property encumbered by a Mortgage
after the Closing Date pursuant to Section 9.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, and
other security documents (including amendments to any of the foregoing) executed
and delivered with respect to Mortgaged Properties (either as stand-alone
documents or forming part of other Security Documents), each in form and
substance reasonably satisfactory to the Collateral Agent and the Lead Borrower,
in each case, as amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Parent or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the blended recovery on the aggregate
amount of the Eligible Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent inventory appraisal received by the
Administrative Agent in accordance with Section 9.07(b), net of operating
expenses, liquidation expenses and commissions reasonably anticipated in the
disposition of such assets, and (b) the denominator of which is the original
Cost of the aggregate amount of the Eligible Inventory subject to appraisal.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

-55-



--------------------------------------------------------------------------------

“Non-Loan Party Investment Cap” shall have the meaning assigned to such term in
the definition of “Permitted Acquisition.”

“Non-S-X Adjustment Amount” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

“Non-U.S. Security Documents” shall mean the Belgian Security Documents, the
German Security Documents, the Irish Security Documents, the Jersey Security
Documents, the Luxembourg Law Security Documents, the Mexican Security
Documents, the Polish Law Security Documents, the Spanish Security Documents,
the Swedish Security Documents and/or the U.K. Security Documents.

“North American Facility” shall mean the U.S. Revolving Subfacility and the U.S.
FILO Subfacility, collectively.

“Not-for-Profit Subsidiary” shall mean an entity, including entities qualifying
under Section 501(c)(3) of the Code, that uses surplus revenue to achieve its
goals rather than distributing them as profit or dividends.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of the
relevant notice attached as Exhibit A-1 hereto or, in the case of a Swingline
Borrowing, Exhibit A-2 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-3 hereto.

“Notice Office” shall mean JPMorgan Chase Bank, N.A., 500 Stanton Christiana
Road NCC5, Floor 1, Newark, DE 19713, Telephone Number: 302-634-1903, Fax
Number: 302-634-4250, Email: james.linden@chase.com, Attn: James Linden, Account
Manager with copies to (i) andrew.vaysman@jpmorgan.com and
(ii) robert.kellas@jpmorgan.com and (iii) in connection with the European
Facility, with copies to J.P. Morgan Europe Limited, 25 Bank Street, Canary
Wharf, London E145JP, Fax number 44 207 777 2360, loan_and
_agency_london@jpmorgan.com or, in each case, such other offices or persons as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto. If a notice is intended for all Lenders, a copy of such notice
should also be sent to covenant.compliance@jpmchase.com. Each Borrowing Base
Certificate and any related notices shall also be delivered, in Adobe PDF format
to (i) scott.a.goodwin@jpmorgan.com, (ii) ib.cbc@jpmchase.com,
(iii) covenant.compliance@jpmchase.com, (iv) james.linden@chase.com,
(v) andrew.vaysman@jpmorgan.com, (vi) robert.kellas@jpmorgan.com, or, in each
case, such other offices or persons as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto, provided, further,
that, any supporting documents delivered in connection with a Borrowing Base
Certificate, if in Microsoft Excel format, shall only be delivered in Microsoft
Excel format to (i) scott.a.goodwin@jpmorgan.com and (ii) ib.cbc.@jpmchase.com.

“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which a Bank Products Reserve has subsequently been established
in the maximum amount thereof.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” shall mean the rate for a federal
funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

-56-



--------------------------------------------------------------------------------

“Obligations” shall mean (x) the Loan Obligations and (y) all Secured Bank
Product Obligations (with respect to any Loan Party, other than any Excluded
Swap Obligation of such Loan Party) entered into by the Parent or any of its
Subsidiaries, whether now in existence or hereafter arising. Notwithstanding
anything to the contrary contained above, other than in connection with any
application of proceeds pursuant to Section 11.02, (x) obligations of any Loan
Party under any Secured Bank Product Obligations shall be secured and guaranteed
pursuant to the Loan Documents only to the extent that, and for so long as, the
Loan Obligations are so secured and guaranteed and (y) any release of Collateral
or Guarantors effected in the manner permitted by this Agreement shall not
require the consent of holders of obligations under Secured Bank Product
Obligations.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, registration, delivery or enforcement of,
consummation or administration of, from the receipt or perfection of security
interest under, or otherwise with respect to, any Loan Document or Letter of
Credit, except any such Taxes that are imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.04) as a result of any
present or former connection between the Recipient and the jurisdiction imposing
such Tax (other than any such connection arising from such Recipient having
executed, delivered, become party to, performed its obligations under, received
payments under, received, perfected or enforced a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Outstanding Amount” shall mean, with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.

“Overadvance” shall have the meaning provided in Section 2.17.

“Overadvance Loan” shall mean a Base Rate Loan or a LIBO Rate Loan made when an
Overadvance exists or is caused by the funding thereof.

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight LIBO Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Rate Loan on any
day, a rate per annum equal to the London interbank offered rate as administered
by the ICE Benchmark Administration Limited (or any other Person that takes over
the administration of such rate) for overnight deposits of an Alternative
Currency as displayed on the applicable Thomson Reuters screen page (LIBOR01 or
LIBOR02) (or, in the event such rate does not appear on a page of the Thomson
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
on such day; provided that if the Overnight LIBO Rate shall be less than zero,
such rate shall be deemed to be zero for all purposes of this Agreement.

“Overnight LIBO Rate Loan” shall mean a Loan made by the Swingline Lender or any
other Lenders to any European Borrower which bears interest at a rate based on
the Overnight LIBO Rate. Overnight LIBO Rate Loans may be denominated in U.S.
Dollars or in an Alternative Currency. All Swingline Loans must be Overnight
LIBO Rate Loans.

“Parent” means Adient plc, a public limited company incorporated under the laws
of Ireland and any permitted successor thereof.

 

-57-



--------------------------------------------------------------------------------

“Parent Company” shall mean any direct or indirect parent company of the Lead
Borrower.

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Participating Member State” shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” shall have the meaning provided in Section 13.16.

“Payment Conditions” shall mean, as to any relevant action contemplated in this
Agreement, (i) no Default or Event of Default has then occurred and is
continuing or would result from such action, (ii) (a) Global Availability on a
Pro Forma Basis immediately after giving effect to such action would be at least
the greater of (x) 12.5% of the Line Cap and (y) $60,000,000 and (b) over the
thirty (30) consecutive days prior to consummation of such action, Global
Availability averaged no less than the greater of (x) 12.5% of the Line Cap and
(y) $60,000,000, on a Pro Forma Basis for such action and (iii) if (a) Global
Availability on a Pro Forma Basis immediately after giving effect to such action
would be at least the greater of (x) 17.5% of the Line Cap and (y) $85,000,000
and (b) over the thirty (30) consecutive days prior to consummation of such
action, Global Availability averaged less than the greater of (x) 17.5% of the
Line Cap and (y) $85,000,000, on a Pro Forma Basis for such action, the
Consolidated Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro
Forma Basis for such action.

“Payment Office” shall mean the office of the Administrative Agent located at
500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE 19713, Attention of
Loan and Agency Services Group, or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom’s Pensions Act 2004.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties substantially in the form attached
hereto as Exhibit G, or such other form as is reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 9.04(f).

“Permitted Acquisition” shall mean any acquisition by Parent or a Subsidiary of
all or substantially all the assets or business of, or all or substantially all
the Equity Interests (other than directors’ qualifying shares) not previously
held by Parent and its Subsidiaries in, or merger, consolidation or amalgamation
with, a person or business unit or division or line of business of a person (or
any subsequent investment made in a person or business unit or division or line
of business previously acquired in a Permitted Acquisition), if:

(i) both immediately after giving effect thereto or would result therefrom, the
Payment Conditions are satisfied; provided that with respect to a proposed
Limited Condition Acquisition pursuant to an executed acquisition agreement, at
the option of Parent, the determination of whether clauses (i) and (iii) of the
Payment Conditions are satisfied shall be made solely at the time of the
execution of the acquisition agreement related to such Permitted Acquisition;

(ii) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 10.01;

(iii) to the extent required by Section 9.10, any person acquired in such
acquisition shall be merged into a Loan Party or become upon consummation of
such acquisition a Guarantor; and

 

-58-



--------------------------------------------------------------------------------

(iv) the aggregate cash consideration in respect of all such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Guarantors or do not become Guarantors, in
each case upon consummation of such acquisition (together with Investments by
Loan Parties in Subsidiaries that are not Loan Parties pursuant to
Section 10.04(b)(iv)), shall not exceed the sum of (X) the greater of
$500,000,000 and 5.0% of Consolidated Total Assets when made (the “Non-Loan
Party Investment Cap”), plus (Y) (A) an amount equal to any returns (in the form
of dividends or other distributions or net sale proceeds) received by any Loan
Party in respect of any assets not owned directly by Loan Parties or Equity
Interests in persons that are not Guarantors or do not become Guarantors that
were acquired in such Permitted Acquisitions in reliance on the basket in clause
(X) above (excluding any such returns in excess of the amount originally
invested) and (B) any amounts in excess thereof that can be, and are, permitted
as Investments (and treated as Investments) made under a clause of Section 10.04
(other than clause (k) thereof).

“Permitted Bond Hedge Transaction” means any bond hedge, capped call or similar
option transaction entered into in connection with the issuance of Permitted
Convertible Indebtedness.

“Permitted Borrowing Base Liens” shall mean Liens on the Collateral permitted by
Sections 10.02(d), (e), and (oo) (in the case of clauses (e) and (oo), subject
to compliance with clause (iii) of the definition of “Eligible Inventory” and in
each case, solely to the extent any such Lien set forth in clause (d), (e) or
(oo) arises by operation of law).

“Permitted Business” shall mean any business, service or activity that is the
same as, or reasonably related, incidental, ancillary, complementary or similar
to, or that is a reasonable extension or development of, any of the businesses,
services or activities in which Parent and its Subsidiaries are engaged on the
Closing Date.

“Permitted Convertible Indebtedness” means any notes, bonds, debentures or
similar instruments issued by Parent, the Lead Borrower or one of their
Subsidiaries that are convertible into or exchangeable for (x) cash, (y) shares
of Parent’s common stock or preferred stock or other Equity Interests other than
Disqualified Stock or (z) a combination thereof.

Notwithstanding any other provision contained herein, in the case of any
Permitted Convertible Indebtedness for which the embedded conversion obligation
must be settled by paying solely cash, so long as substantially concurrently
with the offering of such Permitted Convertible Indebtedness, Parent, the Lead
Borrower or a Subsidiary enters into a cash-settled Permitted Bond Hedge
Transaction relating to such Permitted Convertible Indebtedness, notwithstanding
any other provision contained herein, for so long as such Permitted Bond Hedge
Transaction (or a portion thereof corresponding to the amount of outstanding
Permitted Convertible Indebtedness) remains in effect, all computations of
amounts and ratios referred to herein shall be made as if the amount of
Indebtedness represented by such Permitted Convertible Indebtedness were equal
to the face principal amount thereof without regard to any mark-to-market
derivative accounting for such Indebtedness.

“Permitted Discretion” shall mean reasonable (from the perspective of a secured
asset-based lender) credit judgment exercised in good faith in accordance with
customary business practices of the Administrative Agent for comparable
asset-based lending transactions, and as it relates to the establishment of
reserves or the imposition of exclusionary criteria shall require that (a) the
contributing factors to the imposition of any reserves shall not duplicate
(i) the exclusionary criteria set forth in the definitions of Eligible Billed
Accounts or Eligible Inventory, as applicable, and vice versa or (ii) any
reserves deducted in computing book value and (b) the amount of any such reserve
so established or the effect of any adjustment or imposition of exclusionary
criteria be a reasonable quantification of the incremental dilution of the
Borrowing Base attributable to such contributing factors.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America, Switzerland, the United
Kingdom (and any nation thereof) or any member of the European Union or any
agency thereof or obligations guaranteed by the United States of America,
Switzerland, the United Kingdom (and any nation thereof) or any member of the
European Union or any agency thereof, in each case with maturities not exceeding
two years from the date of acquisition thereof;

 

-59-



--------------------------------------------------------------------------------

(b) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company having capital,
surplus and undivided profits in excess of $250,000,000 and whose long-term
debt, or whose parent holding company’s long-term debt, is rated at least A by
S&P or A2 by Moody’s (or such similar equivalent rating or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of Parent) with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least A by S&P or A by Moody’s (or such similar equivalent rating or higher
by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of Parent and the Subsidiaries, on a
consolidated basis, as of the end of Parent’s most recently completed fiscal
year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by Parent or any
Subsidiary organized/incorporated in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Loan
Obligations, one or more customary intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

“Permitted Liens” shall have the meaning assigned to such term in Section 10.02.

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of Parent and any Subsidiary
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
Parent or any of its Subsidiaries secured by Receivables Assets (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of Parent and any Subsidiary which are made pursuant to a Qualified Receivables
Facility; provided that in no event shall Permitted Receivables Facility Assets
include any assets included in any Borrowing Base.

 

-60-



--------------------------------------------------------------------------------

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

“Permitted Receivables Jurisdiction Subsidiaries” shall mean the Subsidiaries
organized in jurisdictions that are not Qualified Jurisdictions in respect
thereof.

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, redeem, repurchase, retire, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness); provided, that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses),

(b) except with respect to Section 10.01(i), (i) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the earlier of (x) the final
maturity date of the Indebtedness being Refinanced and (y) the 91st day
following the Maturity Date in effect at the time of incurrence thereof and
(ii) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the Weighted Average Life to Maturity
of the Indebtedness being Refinanced,

(c) if the Indebtedness being Refinanced is by its terms subordinated in right
of payment to any Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such Obligations on terms in the aggregate
not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced (as determined by
Parent in good faith),

(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been required to become) obligors with respect to the
Indebtedness being so Refinanced (except that (i) one or more Loan Parties may
be added as additional guarantors and (ii) to the extent the Indebtedness being
so Refinanced was Indebtedness of a Subsidiary which was not a Loan Party,
Refinancing Indebtedness incurred in respect thereof may be incurred or
guaranteed by any Subsidiary which is not a Loan Party),

(e) such Permitted Refinancing Indebtedness may be secured (i) in the case of
any Indebtedness being so Refinanced that is secured, by Liens having the same
(or junior) priority on the same (or any subset of the) assets plus improvements
and accessions to, such property or proceeds or distributions thereof, as
secured (or would have been required to secure) the Indebtedness being
Refinanced, on terms in the aggregate that are no less favorable to the Secured
Parties than, the Indebtedness being refinanced or on terms otherwise permitted
by Section 10.02 (as determined by Parent in good faith), or (ii) in the case of
any Indebtedness being so Refinanced that is unsecured, by Junior Liens, and

 

-61-



--------------------------------------------------------------------------------

(f) if the Indebtedness being Refinanced was subject to a Permitted Junior
Intercreditor Agreement or the Intercreditor Agreement, and if the respective
Permitted Refinancing Indebtedness is to be secured by the Collateral, the
Permitted Refinancing Indebtedness shall likewise be subject to a Permitted
Junior Intercreditor Agreement and/or the Intercreditor Agreement, as
applicable.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by Parent,
any Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of
which Parent, any Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

“Pledged Collateral” shall have the meaning assigned to such term in the Initial
U.S. Security Agreement.

“Polish Borrowers” shall mean the Polish Parent Borrower and each Polish
Subsidiary Borrower.

“Polish Borrowing Base” shall mean, at any time of calculation, in respect of
each Polish Borrower, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of such Polish Borrower
multiplied by the advance rate of 80%; plus

(b) the book value of Eligible Unbilled Accounts of such Polish Borrower
multiplied by the advance rate of 75%; plus

(c) the positive amount, if any, by which the U.S. Revolving Line Cap exceeds
the total U.S. Revolving Exposure of all Lenders; minus

(d) Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Polish Collateral” shall mean all property (whether personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) by the Polish Loan Parties or will be granted by the Polish Loan
Parties in accordance with the requirements set forth in Section 6B.07,
Section 9.10 or Section 9.12.

“Polish Effectiveness Date” shall have the meaning provided in Article 6E.

“Polish Guarantor” shall mean each Polish Subsidiary that is not a Polish
Borrower that is on the Closing Date, or which becomes, a party to the Guarantee
Agreement in accordance with the requirements of this Agreement or the
provisions of such Guarantee Agreement.

“Polish Law Account Power of Attorney” shall mean the irrevocable powers of
attorney to the bank accounts governed by the laws of Poland, dated as of the
Closing Date and granted by each of the Polish Loan Parties, in favor of the
Collateral Agent in relation to each Polish Law Bank Accounts Pledge.

 

-62-



--------------------------------------------------------------------------------

“Polish Law Asset Pledge” shall mean the pledge over all assets of each Polish
Loan Party, excluding real property, governed by the laws of Poland, dated as of
the Closing Date among each Polish Loan Party and the Collateral Agent, as may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Polish Law Bank Accounts Pledges” shall mean the pledges over bank accounts of
each Polish Loan Party governed by the laws of Poland, dated as of the Closing
Date among each Polish Loan Party and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Polish Law Pledge Agreements” means the Polish Law Asset Pledge, the Polish Law
Bank Accounts Pledges and the Polish Law Share Pledges.

“Polish Law Security Documents” shall mean the Initial Polish Security
Agreements and after the execution and delivery thereof, each Additional
Security Document governed by Polish law, together with any other applicable
security documents governed by Polish law from time to time, such as a deed and
any other related documents or pledge agreements as may be required to perfect a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“Polish Law Share Pledges” shall mean the pledges over the shares governed by
the laws of Poland, dated as of the Closing Date among each Loan Party that owns
Equity Interests of a person incorporated or organized under the laws of Poland
(other than Excluded Securities) and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Polish Law Share Power of Attorney” shall mean the irrevocable powers of
attorney to exercise voting rights governed by the laws of Poland, dated as of
the Closing Date granted by each Loan Party that owns Equity Interests of a
person incorporated or organized under the laws of Poland (other than Excluded
Securities), in favor of the Collateral Agent in relation to each Polish Law
Share Pledge.

“Polish Law Submission to Enforcement” shall mean the submission to enforcement
governed by the laws of Poland, dated as of the Closing Date granted by each
Polish Loan Party in favor of the Collateral Agent, in the form of notarial
deed.

“Polish Line Cap” shall mean, with respect to each Polish Borrower, an amount
that is equal to the lesser of (a) the Polish Revolving Sublimit and (b) the
then applicable Polish Borrowing Base of such Polish Borrower.

“Polish Loan Party” shall mean each Polish Borrower and each Polish Guarantor.

“Polish Parent Borrower” shall mean Adient Seating Poland Spolka z ograniczona
odpowiedzialnoscia.

“Polish Protective Advances” shall have the meaning provided in Section 2.18.

“Polish Revolving Borrowing” shall mean a Borrowing comprised of Polish
Revolving Loans.

“Polish Revolving Commitment” shall mean, with respect to each European
Revolving Lender, the commitment of such European Revolving Lender to make
Polish Revolving Loans hereunder up to the amount of such European Revolving
Lender’s European Pro Rata Percentage of the Polish Revolving Sublimit; provided
that such European Revolving Lender’s European Revolving Exposure does not
exceed its European Revolving Commitment.

“Polish Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Polish Revolving
Loans of such Lender, plus the aggregate amount of such Lender’s Swingline
Exposure under the Polish Subfacility, plus the aggregate amount of such
Lender’s European LC Exposure in respect of Letters of Credit issued for a
Polish Borrower.

 

-63-



--------------------------------------------------------------------------------

“Polish Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the Polish Subfacility and may constitute Polish Revolving Loans and
Swingline Loans under the Polish Subfacility.

“Polish Revolving Sublimit” shall mean $85,000,000.

“Polish Subfacility” shall mean the Polish Revolving Commitments of the Lenders
and the Loans and European LC Credit Extensions pursuant to those Commitments in
accordance with the terms hereof.

“Polish Subsidiary” shall mean any Subsidiary of the Parent that is
incorporated, formed or otherwise organized under the laws of Poland.

“Polish Subsidiary Borrowers” shall mean any entity executing this Agreement as
a “Polish Subsidiary Borrower”, and each other Polish Subsidiary that is or
becomes a party to this Agreement as a Borrower after the Closing Date pursuant
to Section 9.10(g) or otherwise.

“Polish Terms” means the principles set forth in Section 1.16.

“Pounds Sterling” or “£” shall mean the lawful currency of the United Kingdom.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent); provided that if the rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Priority Payables Reserve” shall mean reserves for amounts which rank or are
capable of ranking in priority to, or pari passu with, the Liens granted to the
Collateral Agent under the Security Documents and/or for amounts which may
represent costs relating to the enforcement of the Collateral Agent’s Liens,
including without limitation, in the Permitted Discretion of the Administrative
Agent, any such amounts due and not paid for wages, vacation and/or holiday pay,
severance pay, employee deductions, income tax, amounts due and not paid under
any legislation relating to workers’ compensation or to employment insurance,
amounts currently or past due and not paid for taxes and pension obligations
and/or contributions and, with respect to the U.K. Borrowing Bases, including
without limitation, the “prescribed part” of floating charge realizations held
for unsecured parties, and the expenses and liabilities incurred by any
administrator (or other insolvency officer) and any remuneration of such
administrator (or other insolvency officer) and, with respect to the German
Borrowing Bases, including without limitation, reserves for fees payable to an
insolvency administrator pursuant to Sec. 171 of the German Insolvency Code (or
relevant successor provision).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”):

(i) the Transactions, any Asset Sale, any asset acquisition or Investment (or
series of related Investments), in each case, in excess of $25,000,000, merger,
amalgamation, consolidation (or any similar transaction or transactions), any
dividend, distribution or other similar payment,

 

-64-



--------------------------------------------------------------------------------

(ii) any operational changes or restructurings of the business of Parent or any
of its Subsidiaries that Parent or any of its Subsidiaries has determined to
make and/or made during or subsequent to the Reference Period (including in
connection with an Asset Sale or asset acquisition described in clause
(i) above) and which are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and other operational changes and other cost
savings in connection therewith,

(iii) the designation of any Subsidiary as an Unrestricted Subsidiary or of any
Unrestricted Subsidiary as a Subsidiary, and

(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause
(i) above).

Pro forma calculations made pursuant to this definition shall be determined in
good faith by a Responsible Officer of the Lead Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of Parent and set forth in a certificate of a Responsible Officer,
to reflect operating expense reductions, other operating improvements, synergies
or such operational changes or restructurings described in clause (ii) of the
immediately preceding paragraph reasonably expected to result from the
applicable pro forma event in the twenty-four (24) month period following the
consummation of such pro forma event; provided that the aggregate amount of
adjustments in respect of pro forma operating improvements or synergies that do
not comply with Article 11 of Regulation S-X for any four quarter period (the
“Non-S-X Adjustment Amount”) shall not, when aggregated with the amount of any
increase to Consolidated Net Income pursuant to the addback of cash costs and
expenses related to restructurings pursuant to clause (a) thereof for such
period, exceed 20% of Adjusted Consolidated EBITDA for such period prior to
giving effect to such increase to Consolidated Net Income and the Non-S-X
Adjustment Amount for such period. Parent shall deliver to the Administrative
Agent a certificate of a Responsible Officer of Parent setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of twelve (12) months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of Parent to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period, except
to the extent the outstandings thereunder are reasonably expected to increase as
a result of any transactions described in clause (i) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such applicable optional rate as Parent may
designate.

In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any lien relating thereto may be incurred,
Parent may elect, pursuant to a certificate of a Responsible Officer delivered
to the Administrative Agent, to treat all or any portion of the commitment
relating thereto as being incurred at the time of such commitment (consistently
applied for all purposes under this Agreement), in which case Indebtedness in an
amount equal to such commitment shall be deemed to be outstanding for all
financial calculations until such commitment is terminated, but any subsequent
incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an incurrence at such subsequent time.

“Projections” shall mean the projections of Parent and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements (including statements with respect to booked business) of such
entities furnished to the Lenders or the Administrative Agent by or on behalf of
Parent or any of the Subsidiaries prior to the Closing Date.

 

-65-



--------------------------------------------------------------------------------

“Properly Contested” with respect to any obligation of a Loan Party, (a) the
obligation is subject to a bona fide dispute regarding amount or the Loan
Party’s liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment would not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Loan Party; (e) no
Lien is imposed on assets of the Loan Party, unless bonded and stayed to the
satisfaction of the Administrative Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.

“Pro Rata Percentage” of any Lender at any time shall mean either (i) the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment, (ii) the percentage of the total U.S. Revolving
Commitments represented by such Lender’s U.S. Revolving Commitment, (iii) the
percentage of the total U.S. FILO Revolving Commitments represented by such
Lender’s U.S. FILO Revolving Commitment or (iv) the percentage of the total
European Revolving Commitments represented by such Lender’s European Revolving
Commitment (this clause (iv), such Lender’s “European Pro Rata Percentage”), as
applicable.

“Pro Rata Share” shall mean, with respect to each Lender at any time, either
(i) a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Aggregate Exposure of such
Lender at such time and the denominator of which is the aggregate amount of all
Aggregate Exposures at such time, (ii) a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the U.S. Revolving Exposure of such Lender at such time and the denominator of
which is the aggregate amount of all U.S. Revolving Exposures at such time,
(iii) a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the U.S. FILO Revolving Exposure
of such Lender at such time and the denominator of which is the aggregate amount
of all U.S. FILO Revolving Exposures at such time or (iv) a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of the European Revolving Exposure of such Lender at such time and
the denominator of which is the aggregate amount of all European Revolving
Exposures at such time, as applicable.

“Protective Advances” shall have the meaning provided in Section 2.18.

“PSC Register” shall mean the “PSC register” within the meaning of section
790C(1) of the UK Companies Act 2006.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Parent or its Controlling person or any of its subsidiaries while in
possession of the financial statements provided by the Parent under the terms of
this Agreement.

“Purchase Money Note” shall mean a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Parent or any of
its Subsidiaries to a Securitization Entity in connection with a Qualified
Securitization Transaction, which note is intended to finance that portion of
the purchase price that is not paid by cash or a contribution of equity.

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified Jurisdiction” shall mean the United States, any state thereof, the
District of Columbia, Mexico, Belgium, Poland, Spain, Sweden, England and Wales,
Luxembourg and, on and after the German Effectiveness Date, Germany.

“Qualified Receivables Facility” shall mean (A) the Existing Receivables
Facility and (B) any receivables or factoring facility or facilities created
under the Permitted Receivables Facility Documents and which is designated as a
“Qualified Receivables Facility” (as provided below), providing for the
transfer, sale and/or pledge by Parent, any Subsidiary and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to Parent, such Subsidiary and/or the Receivables Sellers) to (i) a
Receivables Entity

 

-66-



--------------------------------------------------------------------------------

(either directly or through another Receivables Seller), which in turn shall
transfer, sell and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents in return for the cash used by such Receivables
Entity to acquire the Permitted Receivables Facility Assets from Parent, such
Subsidiary and/or the respective Receivables Sellers or (ii) a bank or other
financial institution, which in turn shall finance the acquisition of the
Permitted Receivables Facility Assets through a commercial paper conduit or
other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii) above, no portion of the
Indebtedness or any other obligations (contingent or otherwise) under such
receivables facility or facilities (x) is guaranteed by Parent or any Subsidiary
(excluding guarantees of obligations pursuant to Standard Securitization
Undertakings), (y) is recourse to or obligates Parent or any Subsidiary in any
way (other than pursuant to Standard Securitization Undertakings) or
(z) subjects any property or asset (other than Permitted Receivables Facility
Assets, Permitted Receivables Related Assets or the Equity Interests of any
Receivables Entity) of Parent or any Subsidiary (other than a Receivables
Entity), directly or indirectly, contingently or otherwise, to the satisfaction
thereof (other than pursuant to Standard Securitization Undertakings). Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certificate signed by a Financial Officer of Parent
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions.

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

(1) the Board of Directors of the Lead Borrower shall have determined in good
faith that such Qualified Securitization Transaction (including financing terms,
covenants, termination events or other provisions) is in the aggregate
economically fair and reasonable to the Lead Borrower and the Securitization
Entity;

(2) all sales of accounts receivable and related assets to the Securitization
Entity are made at Fair Market Value (as determined in good faith by the Lead
Borrower, and which may include any discounts customary for a Securitization
Transaction) and may include Standard Securitization Undertakings; and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Lead Borrower)
and may include Standard Securitization Undertakings.

Notwithstanding anything to the contrary, for the avoidance of doubt, the grant
of a security interest in any accounts receivable of the Borrowers or any of
their Subsidiaries (other than a Securitization Entity) to secure the
Obligations or Indebtedness or other obligations under the Term Loan Credit
Agreement shall not be deemed a Qualified Securitization Transaction.

“Raw Materials” shall mean parts and components used in the manufacturing and
assembly of Finished Goods, as well as steel coil.

“RCS” shall mean the Luxembourg Register of Commerce and Companies (Registre de
Commerce et des Sociétés, Luxembourg).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

-67-



--------------------------------------------------------------------------------

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of Parent which (x) is not a Loan Party and (y) engages in no activities other
than in connection with the financing of accounts receivable of the Receivables
Sellers and which is designated (as provided below) as a “Receivables Entity”
(a) with which neither Parent nor any of its Subsidiaries has any contract,
agreement, arrangement or understanding (other than pursuant to the Permitted
Receivables Facility Documents (including with respect to fees payable in the
ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to Parent or such
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of Parent (as determined by Parent in good faith) and (b) to
which neither Parent nor any Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results (other than pursuant to Standard
Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of Parent certifying that, to the best of such officer’s knowledge
and belief after consultation with counsel, such designation complied with the
foregoing conditions.

“Receivables Seller” shall mean Permitted Receivables Jurisdiction Subsidiary
that is a party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).

“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

“Register” shall have the meaning provided in Section 13.04(b)(iv).

“Regulation” shall have the meaning provided in Section 8.27.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Party” shall mean with respect to any Agent, such Agent’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Agent and such Agent’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

 

-68-



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time.

“Required Subfacility Lenders” shall mean, with respect to any Subfacility,
Non-Defaulting Lenders, the sum of whose outstanding principal of Commitments
under such Subfacility as of any date of determination represents greater than
50% of the sum of all outstanding principal of Commitments under such
Subfacility of Non-Defaulting Lenders at such time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including but not limited to Dilution Reserves, Inventory Reserves and Landlord
Lien Reserves, plus any Bank Product Reserves, and (a) with respect to the
Belgian Borrowing Base, the German Borrowing Base, the Polish Borrowing Base,
the Spanish Borrowing Base, the Swedish Borrowing Base and the U.K. Borrowing
Base, Priority Payables Reserves and reserves for extended or extendible
retention of title over Accounts, if any, (b) with respect to the U.S. Revolving
Borrowing Base and the U.S. FILO Borrowing Base, the Mexican Priority Payables
Reserve and (c) with respect to the Polish Borrowing Base and the Swedish
Borrowing Base, reserves for VAT.

Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Lead Borrower, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrower, (b) the Lead Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower Reserve or result in a lesser
change thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent and (c) no Credit Extensions shall be made to the Borrowers
if after giving effect to such Credit Extension the Availability Conditions
would not be met after taking into account such Reserves); provided that no
Reserves with respect to any failure to deliver Deposit Account Control
Agreements in accordance with Section 9.18 may be established prior to the date
that is ninety (90) days after the Closing Date (with respect to Deposit
Accounts existing on the Closing Date) or sixty (60) days after the opening of
the applicable Deposit Account (with respect to Deposit Accounts opened
following the Closing Date), (ii) the amount of any Reserve established by the
Administrative Agent, and any change in the amount of any Reserve, shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change and (iii) no reserves or changes shall be
duplicative of reserves or changes already accounted for through eligibility
criteria. Notwithstanding clause (i) of the preceding sentence, changes to the
Reserves solely for purposes of correcting mathematical or clerical errors shall
not be subject to such notice period.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director (which shall include any Geschäftsführer), member of the
management board, prokurent samoistny, prokurent łaczny, director, company
secretary, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given pursuant to Article 2, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.

 

-69-



--------------------------------------------------------------------------------

“Restricted Payments” shall have the meaning assigned to such term in
Section 10.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a LIBO Rate Loan, denominated in an
Alternative Currency, (ii) each date of a continuation of a LIBO Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, (iii) for
purposes of calculating the Unused Line Fee, the last day of any fiscal quarter
and (iv) such additional dates as the Administrative Agent shall determine or
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
applicable Issuing Bank under any Letter of Credit denominated in an Alternative
Currency and (iv) for purposes of calculating the Unused Line Fee, the LC
Participation Fee and the Fronting Fee, the last day of any fiscal quarter; and
(c) with respect to any European Subfacility, if required by the Administrative
Agent or the Required Subfacility Lenders, any date on which the Dollar
Equivalent of the Outstanding Amount in respect of such European Subfacility, as
recalculated based on the exchange rate therefor quoted in the Wall Street
Journal on the respective date of determination pursuant to this exception,
would result in an increase in the Dollar Equivalent of such Outstanding Amount
by 5.0% or more since the most recent prior Revaluation Date.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a U.S. Revolving Borrowing, a U.S. FILO
Revolving Borrowing, a Belgian Revolving Borrowing, a German Revolving
Borrowing, a Polish Revolving Borrowing, a Spanish Revolving Borrowing, a
Swedish Revolving Borrowing and/or a U.K. Revolving Borrowing.

“Revolving Commitment” shall mean the U.S. Revolving Commitment, the U.S. FILO
Revolving Commitment, the Belgian Revolving Commitment, the German Revolving
Commitment, the Polish Revolving Commitment, the Spanish Revolving Commitment,
the Swedish Revolving Commitment and/or the U.K. Revolving Commitment.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.15(a).

“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b).

“Revolving Exposure” shall mean the U.S. Revolving Exposure, the U.S. FILO
Revolving Exposure, the Belgian Revolving Exposure, the German Revolving
Exposure, the Polish Revolving Exposure, the Spanish Revolving Exposure, the
Swedish Revolving Exposure and/or the U.K. Revolving Exposure.

“Revolving Loans” shall mean the U.S. Revolving Loans, the U.S. FILO Loans, the
Belgian Revolving Loans, the German Revolving Loans, the Polish Revolving Loans,
the Spanish Revolving Loans, the Swedish Revolving Loans, the U.K. Revolving
Loans, Protective Advances and/or Overadvance Loans.

“Revolving Notes” shall mean the U.S. Revolving Notes and the U.S. FILO
Revolving Notes.

“S&P” shall mean S&P Global Ratings or any successor thereto.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by an authority,
institution or agency identified in the definition of “Sanctions,” (b) any
Person operating, organized or resident in a Designated Jurisdiction or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b) or the government of a Designated Jurisdiction.

 

-70-



--------------------------------------------------------------------------------

“Sanctions” shall mean any international economic sanctions administered or
enforced by (a) the U.S. government, including those administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State (b) the United Nations Security Council, (c) the European
Union or any European Union member state, (d) the governmental institutions and
agencies of the United Kingdom, including without limitation, Her Majesty’s
Treasury (UK) or (e) any other relevant sanctions authority with jurisdiction
over any Loan Party.

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider or any Person that was a Secured Bank Product
Provider on the Closing Date or at the time it entered into a Bank Product with
a Borrower or its Subsidiary, up to the maximum amount (in the case of any
Secured Bank Product Provider other than JPMCB and its Affiliates) specified by
such provider in writing to the Administrative Agent, which amount may be
established or increased (by further written notice by the Lead Borrower or such
provider to the Administrative Agent from time to time) as long as no Default or
Event of Default then exists and no Overadvance would result from establishment
of a Bank Product Reserve for such amount and all other Secured Bank Product
Obligations.

“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product with a Borrower or its Subsidiary (or, if such Bank Product exists on
the Closing Date, as of the Closing Date) the Administrative Agent, any Lender
or any of their respective Affiliates that is providing a Bank Product; provided
that such provider (other than JMPCB or its Affiliate) delivers written notice
to the Administrative Agent, substantially in the form of Exhibit D hereto
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral, and (ii) agreeing to be bound by Section 12.12. It is
hereby understood that a Person may not be a Secured Bank Product Provider to
the extent it is similarly treated as such under the Term Loan Credit Agreement
in respect of such Bank Product.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Secured Bank Product
Provider that is owed Secured Bank Product Obligations and each sub-agent
appointed pursuant to Section 12.01 by the Administrative Agent with respect to
matters relating to the Loan Documents or by the Collateral Agent with respect
to matters relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization Assets” shall mean (a) any accounts receivable, real estate
asset, mortgage receivables or related assets and the proceeds thereof subject
to a Qualified Securitization Transaction and the proceeds thereof and (b) all
collateral securing such receivable or asset, all contracts and contract rights,
guarantees or other obligations in respect of such receivable or asset, lockbox
accounts and records with respect to such accounts and all records with respect
to such account or asset and any other assets customarily transferred (or in
respect of which security interests are customarily granted), together with
accounts or assets in each case subject to a Qualified Securitization
Transaction; provided that in no event shall Securitization Assets include any
assets included in any Borrowing Base.

“Securitization Entity” shall mean a Wholly Owned Subsidiary of Parent (or
another person formed for the purposes of engaging in a Qualified Securitization
Transaction with Parent in which Parent or any of its Permitted Receivables
Jurisdiction Subsidiaries makes an Investment and to which Parent or any
Subsidiary of Parent transfers accounts receivable and related assets) which is
designated by the Board of Directors of the Lead Borrower (as provided below) as
a Securitization Entity and engages in no activities other than in connection
with the financing of accounts receivable and other Securitization Assets of
Parent and its Permitted Receivables Jurisdiction Subsidiaries, all proceeds
thereof and all rights (contractual or other), collateral and other assets
relating thereto, and any business or activities incidental or related to such
business and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by the Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) (excluding guarantees of
obligations pursuant to Standard Securitization Undertakings), (b) is recourse
to or obligates the Lead Borrower or any of its Subsidiaries (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (c) subjects any asset of the Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

 

-71-



--------------------------------------------------------------------------------

(2) with which neither the Lead Borrower nor any of its Subsidiaries has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to the Lead Borrower or such Subsidiary than those that might
be obtained at the time from Persons that are not Affiliates of the Lead
Borrower (except in respect of the transfer of Securitization Assets to the
Securitization Entity and the Standard Securitization Undertakings); and

(3) to which neither the Lead Borrower nor any of its Subsidiaries has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any designation by the Board of Directors of the Lead Borrower shall be
evidenced to the Administrative Agent by delivering a certified copy of the
resolutions of the Board of Directors of the Lead Borrower giving effect to such
designation and an officer’s certificate executed by a Responsible Officer of
the Lead Borrower certifying that such designation complied with the foregoing
conditions.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a person that is not a Subsidiary of the
Lead Borrower or any of its Subsidiaries in connection with, a Qualified
Securitization Transaction.

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Parent, the Lead Borrower, any of their
Subsidiaries or a Securitization Entity pursuant to which Parent, the Lead
Borrower, such Subsidiary or such Securitization Entity may sell, convey or
otherwise transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, Parent, the Lead Borrower, any of their Subsidiaries
which subsequently transfers to a Securitization Entity (in the case of a
transfer by Parent, the Lead Borrower or such Subsidiary) and (2) any other
Person (in the case of transfer by a Securitization Entity), any accounts
receivable (whether now existing or arising or acquired in the future) of
Parent, the Lead Borrower, any of their Subsidiaries which arose in the ordinary
course of business of Parent, the Lead Borrower or such Subsidiary, and any
assets related thereto, including, without limitation, all collateral securing
such accounts receivable, all contracts and contract rights and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets (including contract rights) which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

“Security Document” shall mean and include each U.S. Security Document and each
Non-U.S. Security Document.

“Senior Notes” shall mean, collectively, Adient Global Holdings Jersey’s (i)
4.875% senior unsecured notes due 2026 issued on August 19, 2016 in an aggregate
principal amount of $900,000,000 and (ii) 3.50% senior unsecured notes due 2024
issued on August 19, 2016 in an aggregate principal amount of €1,000,000,000.

“Settlement Date” shall have the meaning provided in Section 2.14(b).

 

-72-



--------------------------------------------------------------------------------

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by Parent and its Subsidiaries
on the Closing Date, (ii) any business that is a natural outgrowth or reasonable
extension, development or expansion of any such business or any business
similar, reasonably related, incidental, complementary or ancillary to any of
the foregoing or (iii) any business that in Parent’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by
Parent and its Subsidiaries.

“SIR” shall mean the security interest register maintained under Part 8 of the
Security Interests (Jersey) Law 2012.

“SIR Checklist” shall mean a duly completed Jersey Security Interest Register
checklist and consent form in the form provided by Appleby, Jersey counsel to
the Administrative Agent, which form shall be reasonable and customary and
consistent with this Agreement.

“Spain” shall mean the Kingdom of Spain.

“Spanish Borrowers” shall mean the Spanish Parent Borrower and each Spanish
Subsidiary Borrower.

“Spanish Borrowing Base” shall mean, at any time of calculation, in respect of
each Spanish Borrower, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of such Spanish Borrower
multiplied by the advance rate of 85%; plus

(b) the book value of Eligible Unbilled Accounts of such Spanish Borrower
multiplied by the advance rate of 80%; plus

(c) the positive amount, if any, by which the U.S. Revolving Line Cap exceeds
the total U.S. Revolving Exposure of all Lenders; minus

(d) Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Spanish Civil Code” shall mean the Spanish Código Civil, as amended from time
to time.

“Spanish Civil Procedural Law” shall mean Law 1/2000 of 7 January (Ley de
Enjuiciamiento Civil), as amended from time to time.

“Spanish Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Spanish Loan Parties or will be granted by the
Spanish Loan Parties in accordance with the requirements set forth in
Section 6B.07, Section 9.10 or Section 9.12.

“Spanish Commercial Code” shall mean the Spanish Commercial Code published by
virtue of the Royal Decree of 22 August 1885 (Real decreto de 22 de agosto de
1885 por el que se publica el Código de Comercio), as amended from time to time.

“Spanish Companies Law” shall mean the Royal Legislative Decree 1/2010, of
2 July, whereby the companies act is approved (Real Decreto Legislativo 1/2010,
de 2 de julio, por el que se aprueba el texto refundido de la Ley de Sociedades
de Capital), as amended from time to time.

“Spanish Effectiveness Date” shall have the meaning provided in Article 6B.

“Spanish Insolvency Law” shall mean the Law 22/2003 of 9 July 2003, on
insolvency (Ley 22/2003, de 9 de julio, Concursal), as amended from time to
time.

 

-73-



--------------------------------------------------------------------------------

“Spanish Law Bank Account Pledges” shall mean the pledges over bank accounts
governed by the laws of Spain, dated as of the Spanish Effectiveness Date,
entered into by each of the Spanish Loan Parties for the benefit of all the
Secured Parties identified therein from time to time.

“Spanish Law Irrevocable Power of Attorney” shall mean the irrevocable powers of
attorney governed by the laws of Spain, dated as of the Spanish Effectiveness
Date, granted by each of the Spanish Loan Parties (and each other Loan Party
granting a Spanish Law Share Pledge), in favor of the Collateral Agent in
relation to the Initial Spanish Security Agreements.

“Spanish Law Receivables Pledges” shall mean the pledges over receivables
governed by the laws of Spain, dated as of the Spanish Effectiveness Date,
entered into by each of the Spanish Loan Parties holding receivables on the
Spanish Effectiveness Date for the benefit of all the Secured Parties identified
therein from time to time.

“Spanish Law Security Documents” shall mean, jointly, the Initial Spanish
Security Agreements, each Deposit Account Control Agreement, and, after the
execution and delivery thereof, each Additional Security Document governed by
Spanish law, together with any other applicable security documents governed by
Spanish law from time to time, such as a deed and any other related documents or
pledge agreements as may be required to perfect a Lien in favor of all the
Secured Parties.

“Spanish Law Share Pledges” shall mean the pledges over the shares in each
Spanish Loan Party governed by the laws of Spain, dated as of the Spanish
Effectiveness Date, entered into by each Loan Party owning Equity Interests in
the Spanish Loan Parties for the benefit of all the Secured Parties identified
therein from time to time.

“Spanish Line Cap” shall mean, with respect to each Spanish Borrower, an amount
that is equal to the lesser of (a) the Spanish Revolving Sublimit and (b) the
then applicable Spanish Borrowing Base of such Spanish Borrower.

“Spanish Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Spain.

“Spanish Loan Parties Guarantee Agreement” shall mean the Spanish Loan Parties
Guarantee Agreement executed by each Spanish Loan Party and the Collateral
Agent.

“Spanish Parent Borrower” shall mean Adient Seating Spain S.L.

“Spanish Protective Advances” shall have the meaning provided in Section 2.18.

“Spanish Public Document” shall mean a Spanish law notarial deed (documento
público), being either an escritura pública or a póliza o efecto intervenido por
notario español.

“Spanish Revolving Borrowing” shall mean a Borrowing comprised of Spanish
Revolving Loans.

“Spanish Revolving Commitment” shall mean, with respect to each European
Revolving Lender, the commitment of such European Revolving Lender to make
Spanish Revolving Loans hereunder up to the amount of such European Revolving
Lender’s European Pro Rata Percentage of the Spanish Revolving Sublimit;
provided that such European Revolving Lender’s European Revolving Exposure does
not exceed its European Revolving Commitment.

“Spanish Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Spanish Revolving
Loans of such Lender, plus the aggregate amount of such Lender’s Swingline
Exposure under the Spanish Subfacility, plus the aggregate amount of such
Lender’s European LC Exposure in respect of Letters of Credit issued for a
Spanish Borrower.

 

-74-



--------------------------------------------------------------------------------

“Spanish Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the Spanish Subfacility and may constitute Spanish Revolving Loans and
Swingline Loans under the Spanish Subfacility.

“Spanish Revolving Sublimit” shall mean $75,000,000.

“Spanish Subfacility” shall mean the Spanish Revolving Commitments of the
Lenders and the Loans and European LC Credit Extensions pursuant to those
Commitments in accordance with the terms hereof.

“Spanish Subsidiary” shall mean any Subsidiary of the Parent that is
incorporated, formed or otherwise organized under the laws of Spain.

“Spanish Subsidiary Borrowers” shall mean any entity executing this Agreement as
a “Spanish Subsidiary Borrower”, and each other Spanish Subsidiary that is or
becomes a party to this Agreement as a Borrower after the Closing Date pursuant
to Section 9.10(g) or otherwise.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 9.02(c).

“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01(a) (solely with respect to any material inaccuracy in any
Borrowing Base Certificate under Section 8.30), 11.01(b), 11.01(c), 11.01(d)
(solely relating to a failure to comply with Section 10.10 or Section 9.18(a),
(c), (e), (f) or (g)), 11.01(h) or 11.01(i).

“Specified Foreign Laws” shall mean the laws of any Specified Jurisdiction.

“Specified Jurisdiction” shall mean each of Ireland, Luxembourg, Jersey, the
United States, any State thereof or the District of Columbia, Mexico, England
and Wales, Spain, Germany (solely from and after the German Effectiveness Date),
Belgium, Poland and Sweden and each jurisdiction of a Foreign Subsidiary that
has become a Guarantor pursuant to clause (ii) of Section 9.10(d).

“Specified Loan Parties” shall mean each Loan Party organized under the laws of
the United States, any State thereof, the District of Columbia, Ireland,
Luxembourg, Jersey or England and Wales.

“Spot Rate” shall mean the exchange rate, as reasonably determined by the
Administrative Agent, that is applicable to conversion of one currency into
another currency, which is (a) the exchange rate reported by Bloomberg (or other
commercially available source reasonably designated by the Administrative Agent)
as of the end of the preceding Business Day in the financial market for the
first currency; or (b) if such report is unavailable for any reason, the spot
rate for the purchase of the first currency with the second currency as in
effect during the preceding Business Day in the Administrative Agent’s principal
foreign exchange trading office for the first currency.

“Springing Maturity Date” shall mean the date that is ninety-one (91) days prior
to the Stated Maturity Date.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary thereof in
connection with a Securitization Transaction or Qualified Receivables Facility
which are reasonably customary (as determined in good faith by the Lead
Borrower) in an accounts receivable financing transaction in the commercial
paper, term securitization or structured lending market.

“Subfacility” shall mean the U.S. Revolving Subfacility, the U.S. FILO
Subfacility, the Belgian Subfacility, the German Subfacility, the Polish
Subfacility, the Spanish Subfacility, the Swedish Subfacility and/or the U.K.
Subfacility.

 

-75-



--------------------------------------------------------------------------------

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. In addition, any joint venture owned by any person which is consolidated
with such person pursuant to GAAP shall be a “subsidiary” of such person.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent. Notwithstanding the foregoing (and except for purposes of the definition
of “Unrestricted Subsidiary” contained herein) an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of Parent or any of its Subsidiaries for
purposes of this Agreement.

“Subsidiary Borrower” shall mean each U.S. Subsidiary Borrower, each Belgian
Subsidiary Borrower, each German Subsidiary Borrower, each Polish Subsidiary
Borrower, each Spanish Subsidiary Borrower, each Swedish Subsidiary Borrower and
each U.K. Subsidiary Borrower.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” shall have the meaning assigned to such term in
Section 10.05(n)(B).

“Supermajority Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represents
greater than 66 2/3% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time.

“Supply Chain Financing” shall mean any agreement to provide to Parent or any
Subsidiary letters of credit, guarantees or other credit support provided in
respect of trade payables of Parent or any Subsidiary, in each case issued for
the benefit of any bank, financial institution or other person that has acquired
such trade payables pursuant to “supply chain” or other similar financing for
vendors and suppliers, including tooling vendors, of Parent or any Subsidiaries,
so long as (i) other than pursuant to this Agreement and the Security Documents,
such Indebtedness is unsecured, (ii) the terms of such trade payables shall not
have been extended in connection with the Supply Chain Financing and (iii) such
Indebtedness represents amounts not in excess of those which Parent or any of
its Subsidiaries would otherwise have been obligated to pay to its vendor or
supplier in respect of the applicable trade payables.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swedish Borrowers” shall mean the Swedish Parent Borrower and each Swedish
Subsidiary Borrower.

 

-76-



--------------------------------------------------------------------------------

“Swedish Borrowing Base” shall mean, at any time of calculation, in respect of
each Swedish Borrower, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of such Swedish Borrower
multiplied by the advance rate of 85%; plus

(b) the book value of Eligible Unbilled Accounts of such Swedish Borrower
multiplied by the advance rate of 80%; plus

(c) the positive amount, if any, by which the U.S. Revolving Line Cap exceeds
the total U.S. Revolving Exposure of all Lenders; minus

(d) Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Swedish Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Swedish Loan Parties or will be granted by the
Swedish Loan Parties in accordance with the requirements set forth in
Section 6B.07, Section 9.10 or Section 9.12.

“Swedish Companies Act” means the Swedish companies act (Sw. Aktiebolagslagen
(2005:551)).

“Swedish Guarantor” shall mean each Swedish Subsidiary that is not a Swedish
Borrower that is on the Closing Date, or which becomes, a party to the Guarantee
Agreement in accordance with the requirements of this Agreement or the
provisions of such Guarantee Agreement.

“Swedish Krona” means the lawful money of Sweden.

“Swedish Law Bank Account Pledge” shall mean the pledge over bank accounts
governed by the laws of Sweden, dated as of the Closing Date, entered into by
the Swedish Parent Borrower and the Collateral Agent for the benefit of all the
Secured Parties from time to time.

“Swedish Law Business Mortgage Pledge” shall mean the pledge over a business
mortgage certificate in the business of the Swedish Parent Borrower in an amount
of SEK 15,000,000 governed by the laws of Sweden, dated as of the Closing Date,
entered into by the Swedish Parent Borrower and the Collateral Agent for the
benefit of all the Secured Parties from time to time.

“Swedish Law Receivables Pledge” shall mean the pledge over accounts receivable
governed by the laws of Sweden, dated as of the Closing Date, entered into by
the Swedish Parent Borrower and the Collateral Agent for the benefit of all the
Secured Parties from time to time.

“Swedish Law Share Pledge” shall mean the pledge over the shares in the Swedish
Parent Borrower governed by the laws of Sweden, dated as of the Closing Date,
entered into by Adient Global Holdings Jersey and the Collateral Agent for the
benefit of all the Secured Parties from time to time.

“Swedish Line Cap” shall mean, with respect to each Swedish Borrower, an amount
that is equal to the lesser of (a) the Swedish Revolving Sublimit and (b) the
then applicable Swedish Borrowing Base of such Swedish Borrower.

“Swedish Loan Party” shall mean each Swedish Borrower and each Swedish
Guarantor.

“Swedish Parent Borrower” shall mean Adient Sweden AB, a limited liability
company incorporated in Sweden with corporate registration number 556477-1144.

“Swedish Protective Advances” shall have the meaning provided in Section 2.18.

“Swedish Revolving Borrowing” shall mean a Borrowing comprised of Swedish
Revolving Loans.

 

-77-



--------------------------------------------------------------------------------

“Swedish Revolving Commitment” shall mean, with respect to each European
Revolving Lender, the commitment of such European Revolving Lender to make
Swedish Revolving Loans hereunder up to the amount of such European Revolving
Lender’s European Pro Rata Percentage of the Swedish Revolving Sublimit;
provided that such European Revolving Lender’s European Revolving Exposure does
not exceed its European Revolving Commitment.

“Swedish Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Swedish Revolving
Loans of such Lender, plus the aggregate amount of such Lender’s Swingline
Exposure under the Swedish Subfacility, plus the aggregate amount of such
Lender’s European LC Exposure in respect of Letters of Credit issued for a
Swedish Borrower.

“Swedish Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the Swedish Subfacility and may constitute Swedish Revolving Loans and
Swingline Loans under the Swedish Subfacility.

“Swedish Revolving Sublimit” shall mean $130,000,000.

“Swedish Security Documents” shall mean the Initial Swedish Security Agreements,
each Deposit Account Control Agreement, and, after the execution and delivery
thereof, each Additional Security Document governed by Swedish law, together
with any other applicable security documents governed by Swedish law from time
to time, such as a deed and any other related documents, bonds, debentures or
pledge agreements as may be required to perfect a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Swedish Subfacility” shall mean the Swedish Revolving Commitments of the
Lenders and the Loans and European LC Credit Extensions pursuant to those
Commitments in accordance with the terms hereof.

“Swedish Subsidiary” shall mean any Subsidiary of Parent that is incorporated,
formed or otherwise organized under the laws of Sweden.

“Swedish Subsidiary Borrowers” shall mean any entity executing this Agreement as
a “Swedish Subsidiary Borrower”, and each other Swedish Subsidiary that is or
becomes a party to this Agreement as a Borrower after the Closing Date pursuant
to Section 9.10(g) or otherwise.

“Swedish Terms” means the principles set forth in Section 1.13.

“Swingline Borrowing” means a borrowing of a Swingline Loan.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
European Revolving Lender at any time shall equal its Pro Rata Percentage (with
respect to the European Facility) of the aggregate Swingline Exposure at such
time.

“Swingline Lender” shall mean J.P. Morgan AG in its capacity as lender of
Swingline Loans and shall include its branch offices and affiliates in any
applicable jurisdiction and any successor to the Swingline Lender appointed
pursuant to Section 12.10.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12 until such Loan is settled among the Lenders pursuant to
Section 2.14.

“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-2 hereto.

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

 

-78-



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholdings), value
added taxes, or any other goods and services, use or sales taxes, or other
similar fees or charges, imposed by any Governmental Authority, whether computed
on a separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.

“Term Agent” shall mean Bank of America, N.A., in its capacity as administrative
agent and collateral agent under the Term Documents.

“Term Documents” shall mean the Term Loan Credit Agreement, any guarantees
issued thereunder and the collateral and security documents (and intercreditor
agreements) entered into in connection therewith.

“Term Loan Credit Agreement” shall mean (i) the Term Loan Credit Agreement
entered into as of the Closing Date as the same may be amended, amended and
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof) by and among the Lead Borrower, Adient Global
Holdings, the lenders party thereto in their capacities as lenders thereunder,
the Term Agent and the other agents and parties party thereto from time to time,
and (ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any Indebtedness or other financial accommodation that has been
incurred to extend (subject to the limitations set forth herein and in the
Intercreditor Agreement) or refinance in whole or in part the Indebtedness and
other obligations outstanding under (x) the credit agreement referred to in
clause (i) above or (y) any subsequent Term Loan Credit Agreement, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Term Loan Credit Agreement hereunder. Any reference to the Term Loan
Credit Agreement hereunder shall be deemed a reference to any Term Loan Credit
Agreement then in existence.

“Termination Date” shall mean the date on which (a) all Aggregate Commitments
shall have been terminated, (b) all Letters of Credit shall have expired or
terminated or been Cash Collateralized or backstopped on terms acceptable to the
Administrative Agent and the applicable Issuing Bank and (c) the principal of
and interest on each Loan, all Obligations, fees and all other expenses or
amounts shall have been paid in full in cash (other than in respect of
contingent indemnification and expense reimbursement claims not then due, Cash
Collateralized or backstopped Letters of Credit and Secured Bank Product
Obligations except to the extent then due and payable and then entitled to
payment in accordance with Section 11.02).

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Parent then most recently ended (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 9.04(a) or 9.04(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 9.04(a)
or 9.04(b), the Test Period in effect shall be the most recently ended full four
fiscal quarter period prior to the Closing Date for which financial statements
would have been required to be delivered hereunder had the Closing Date occurred
prior to the end of such period.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Parent or any Subsidiary as agent on behalf of third parties in
accordance with a written agreement that imposes a duty upon Parent or one or
more of Subsidiaries to collect and remit those funds to such third parties.

“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Collateral and Guarantee Requirement.”

“Transaction Expenses” shall have the meaning assigned to such term in the
definition of “Transactions.”

“Transactions” shall mean, collectively, (i) the entering into of the Term
Documents and the initial borrowing under the Term Loan Credit Agreement on the
Closing Date, (ii) the consummation of the Closing Date Refinancing on the
Closing Date, (iii) the issuance of the First Lien Notes and the entering into
of the documentation governing the First Lien Notes on the Closing Date,
(iv) the entering into of the Loan Documents, the initial borrowing under this
Agreement (if any) and the issuance of the initial Letters of Credit (if any) on
the Closing Date and (v) the payment of fees and expenses and other costs
incurred in connection with the foregoing (the “Transaction Expenses”).

 

-79-



--------------------------------------------------------------------------------

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

“U.K.” or “United Kingdom” shall mean the United Kingdom of Great Britain and
Northern Ireland.

“U.K. Borrower DTTP Filing” shall mean a United Kingdom HM Revenue & Customs’
Form DTTP2 duly completed and filed by the relevant U.K. Borrower, which:

(a) where it relates to a U.K. Treaty Lender that is a Lender under the U.K.
Subfacility on the date of this Agreement, contains the scheme reference number
and jurisdiction of tax residence stated opposite that Lender’s name in Schedule
2.01, and

(i) where the U.K. Borrower is a party to this Agreement as a Borrower on the
date of this Agreement, is filed with HM Revenue & Customs within thirty
(30) days of the date of this Agreement; or

(ii) where the U.K. Borrower is not a party to this Agreement as a Borrower on
the date of this Agreement, is filed with HM Revenue & Customs within thirty
(30) days of the date on which that Borrower becomes a party to this Agreement
as a Borrower; or

(b) where it relates to a U.K. Treaty Lender that is not a party to this
Agreement as a Lender under the U.K. Subfacility on the date of this Agreement,
contains the scheme reference number and jurisdiction of tax residence stated in
respect of that Lender in the Assignment and Assumption which it executes on
becoming a Lender; and

(i) where the U.K. Borrower is a party to this Agreement as a Borrower on the
date on which that U.K. Treaty Lender becomes a Lender under the U.K.
Subfacility, is filed with HM Revenue & Customs within thirty (30) days of that
date; or

(ii) where the U.K. Borrower is not a party to this Agreement as a Borrower on
the date that U.K. Treaty Lender becomes a Lender under the U.K. Subfacility, is
filed with HM Revenue & Customs within thirty (30) days of the date on which
that Borrower becomes a party to this Agreement as a Borrower.

“U.K. Borrowers” shall mean the U.K. Parent Borrower and each U.K. Subsidiary
Borrower.

“U.K. Borrowing Base” shall mean, at any time of calculation, in respect of each
U.K. Borrower, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of such U.K. Borrower multiplied
by the advance rate of 85%; plus

(b) the book value of Eligible Unbilled Accounts of such U.K. Borrower
multiplied by the advance rate of 80%; plus

(c) the lesser of (i) the Cost of Eligible Inventory of such U.K. Borrower
multiplied by the advance rate of 75% and (ii) the appraised NOLV Percentage of
Eligible Inventory of such U.K. multiplied by the advance rate of 85%; plus

(d) the positive amount, if any, by which the U.S. Revolving Line Cap exceeds
the total U.S. Revolving Exposure of all Lenders; minus

 

-80-



--------------------------------------------------------------------------------

(e) Reserves established from time to time by the Administrative Agent in
accordance herewith.

“U.K. Collateral” shall mean all the property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the U.K. Loan Parties or will be granted by the U.K.
Loan Parties in accordance with the requirements set forth in in Section 6B.07,
Section 9.10 or Section 9.12.

“U.K. Debenture” means the English law debenture dated as of the Closing Date,
among the U.K. Loan Parties and the Collateral Agent.

“U.K. Guarantor” shall mean each U.K. Subsidiary that is not a U.K. Borrower
that is on the Closing Date, or which becomes, a party to the Guarantee
Agreement in accordance with the requirements of this Agreement or the
provisions of such Guarantee Agreement

“U.K. Line Cap” shall mean, with respect to each U.K. Borrower, an amount that
is equal to the lesser of (a) the U.K. Revolving Sublimit and (b) the then
applicable U.K. Borrowing Base of such U.K. Borrower.

“U.K. Loan Party” shall mean each U.K. Borrower and each other U.K. Guarantor.

“U.K. Non-Bank Lender” shall mean a Lender which is not a party to this
Agreement as a Lender under the U.K. Subfacility on the date of this Agreement
and which gives a U.K. Tax Confirmation in the Assignment and Assumption which
it executes on becoming a party to this Agreement as a Lender.

“U.K. Parent Borrower” shall mean Adient Seating UK Ltd, incorporated in England
and Wales with company number 00443687.

“U.K. Protective Advances” shall have the meaning provided in Section 2.18.

“U.K. Qualifying Lender” shall mean (i) a Lender under the U.K. Subfacility
which is beneficially entitled to interest payable to that Lender in respect of
a U.K. Revolving Loan and is:

(a) a Lender which is:

(i) a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Loan Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or

(ii) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(b) a Lender which is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes; or

(ii) a partnership, each member of which is (A) a company so resident in the
United Kingdom; or (B) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or

 

-81-



--------------------------------------------------------------------------------

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(iv) a U.K. Treaty Lender; or

(v) a Lender which is a building society (as defined for the purposes of section
880 ITA) making an advance under a Loan Document.

“U.K. Revolving Borrowing” shall mean a Borrowing comprised of U.K. Revolving
Loans.

“U.K. Revolving Commitment” shall mean, with respect to each European Revolving
Lender, the commitment of such European Revolving Lender to make U.K. Revolving
Loans hereunder up to the amount of such European Revolving Lender’s European
Pro Rata Percentage of the U.K. Revolving Sublimit; provided that such European
Revolving Lender’s European Revolving Exposure does not exceed its European
Revolving Commitment.

“U.K. Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding U.K. Revolving
Loans of such Lender, plus the aggregate amount of such Lender’s Swingline
Exposure under the U.K. Subfacility, plus the aggregate amount of such Lender’s
European LC Exposure in respect of Letters of Credit issued for a U.K. Borrower.

“U.K. Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the U.K. Subfacility and may constitute U.K. Revolving Loans and Swingline
Loans under the U.K. Subfacility.

“U.K. Revolving Sublimit” shall mean $125,000,000.

“U.K. Security Documents” shall mean the Initial U.K. Security Agreements, each
Deposit Account Control Agreement, and, after the execution and delivery
thereof, each Additional Security Document governed by English law, together
with any other applicable security documents governed by English law from time
to time, such as a deed and any other related documents, bonds, debentures or
pledge agreements as may be required to perfect a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“U.K. Share Mortgage” means the English law share mortgage dated as of the
Closing Date, among each Loan Party (other than any U.K. Loan Party) that owns
Equity Interests of a person incorporated or organized under the laws of England
and Wales (other than Excluded Securities) and the Collateral Agent.

“U.K. Subfacility” shall mean the U.K. Revolving Commitments of the Lenders and
the Loans and European LC Credit Extensions pursuant to those Commitments in
accordance with the terms hereof.

“U.K. Subsidiary” shall mean any Subsidiary of the Parent that is incorporated,
formed or otherwise organized under the laws of England and Wales.

“U.K. Subsidiary Borrowers” shall mean any entity executing this Agreement as a
“U.K. Subsidiary Borrower”, and each other U.K. Subsidiary that is or becomes a
party to this Agreement as a Borrower after the Closing Date pursuant to
Section 9.10(g) or otherwise.

“U.K. Tax Confirmation” shall mean a confirmation by a Lender under the U.K.
Subfacility that the person beneficially entitled to interest payable to that
Lender in respect of an advance under a U.K. Revolving Loan is either (a) a
company resident in the United Kingdom for United Kingdom tax purposes; (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom; or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or (c) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.

 

-82-



--------------------------------------------------------------------------------

“U.K. Tax Deduction” shall mean a deduction or withholding for or on account of
Taxes imposed by the United Kingdom from a payment under a U.K. Revolving Loan,
other than a deduction or withholding required by FATCA.

“U.K. Tax Payment” shall mean either an increase in a payment made by a U.K.
Credit Party (as defined in Section 5.02(r)) to the Administrative Agent or any
Lender under Section 5.02(a)-(k) or a payment under Section 5.02(l).

“U.K. Treaty Lender” shall mean a Lender under the U.K. Subfacility which (a) is
treated as a resident of a U.K. Treaty State for the purposes of a U.K. Tax
Treaty, and (b) does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in any U.K.
Revolving Loan is effectively connected, and (c) meets all other conditions in
the relevant U.K. Tax Treaty for full exemption from withholding taxes imposed
by the United Kingdom on interest, except that for this purpose it shall be
assumed that any necessary procedural formalities shall be satisfied.

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Tax Treaty”) with the United Kingdom which makes provision for full
exemption from tax imposed by the United Kingdom on interest.

“Undisclosed Administration” shall mean, in relation to a Lender or its direct
or indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such Parent Company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Parent (other than a
Borrower), whether now owned or acquired or created after the Closing Date, that
is designated on or after the Closing Date by the Lead Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Lead Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(b) all Investments in such Unrestricted Subsidiary at the time of designation
(as contemplated by the immediately following sentence) are permitted in
accordance with the relevant requirements of Section 10.04 and (c) such
Subsidiary being designated as an “Unrestricted Subsidiary” shall also,
concurrently with such designation and thereafter, constitute an “unrestricted
subsidiary” under any Material Indebtedness issued or incurred on or after the
Closing Date; and (2) any subsidiary of an Unrestricted Subsidiary (unless
transferred to such Unrestricted Subsidiary or any of its subsidiaries by Parent
or one or more of its Subsidiaries after the date of the designation of the
parent entity as an “Unrestricted Subsidiary” hereunder, in which case the
subsidiary so transferred would be required to be independently designated in
accordance with preceding clause (1)). The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by Parent (or its
Subsidiaries) therein at the date of designation in an amount equal to the Fair
Market Value of Parent’s (or its Subsidiaries’) Investments therein, which shall
be required to be permitted on such date in accordance with Section 10.04 (and
not as an Investment permitted thereby in a Subsidiary). The Lead Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom (after
giving effect to the provisions of the immediately succeeding sentence) and
(ii) the Lead Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Lead Borrower,
certifying to the best of such officer’s

 

-83-



--------------------------------------------------------------------------------

knowledge, compliance with the requirements of preceding clause (i). The
designation of any Unrestricted Subsidiary as a Subsidiary after the Closing
Date shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the applicable Loan Party (or its relevant
Subsidiaries) in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the Fair Market Value at the date of such designation of such
Loan Party’s (or its relevant Subsidiaries’) Investment in such Subsidiary.
Notwithstanding anything to the contrary herein, the Lead Borrower shall not be
permitted to designate any Borrower or Mexican Obligor as an Unrestricted
Subsidiary.

“Unused Line Fee” shall have the meaning provided in Section 2.05(a).

“Unused Line Fee Rate” shall mean, (x) if the average daily unused portion of
any Subfacility is greater than 50% of such Subfacility, 0.375% per annum on the
average daily amount by which the Commitments under any Subfacility exceed the
Revolving Exposure of all Lenders under such Subfacility, and (y) the average
daily unused portion of any Subfacility is less than or equal to 50% of such
Subfacility, 0.250% per annum on the average daily amount by which the
Commitments under any Subfacility exceed the Revolving Exposure of all Lenders
under such Subfacility, in each case, calculated based upon the actual number of
days elapsed over a 360-day year payable quarterly in arrears.

“U.S. Borrowers” shall mean (i) the Lead Borrower and (ii) any U.S. Subsidiary
Borrower.

“U.S. Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any U.S. Security Document (including any Additional
Security Documents but excluding the Non-U.S. Security Documents) or will be
granted in accordance with requirements set forth in Section 9.12, including,
without limitation, all collateral as described in the U.S. Security Agreement
and all Mortgaged Properties. For the avoidance of doubt, in no event shall U.S.
Collateral include Excluded Property.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. FILO Borrowing Base” shall mean at any time of calculation, an amount
equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of the U.S. Loan Parties
multiplied by the advance rate of 10%; plus

(b) [reserved];

(c) on and after the Mexican Effectiveness Date, the book value of Eligible
Billed Accounts of the Mexican Obligors multiplied by the advance rate of 10%;
plus

(d) [reserved];

(e) the appraised NOLV Percentage of Eligible Inventory of the U.S. Loan Parties
multiplied by the advance rate of 10%; plus

(f) Eligible Cash of the U.S. Loan Parties in an amount not to exceed
$300,000,000; minus

(g) any Reserves established from time to time by the Administrative Agent in
accordance herewith;

provided that the sum of (x) the amount included in the U.S. FILO Borrowing Base
pursuant to clause (c) above and (y) the amount included in the U.S. FILO
Borrowing Base pursuant to clause (e) above that is attributable to Inventory
located in Mexico shall not exceed $140,000,000 in the aggregate at any time.

 

-84-



--------------------------------------------------------------------------------

“U.S. FILO Lender” shall mean any Lender under the U.S. FILO Subfacility.

“U.S. FILO Line Cap” shall mean an amount equal to the lesser of (a) the U.S.
FILO Revolving Commitments and (b) the then applicable U.S. FILO Borrowing Base.

“U.S. FILO Loans” shall mean advances made to or at the instructions of a U.S.
Borrower pursuant to Section 2.01 hereof under the U.S. FILO Subfacility.

“U.S. FILO Revolving Borrowing” shall mean a Borrowing comprised of U.S. FILO
Loans.

“U.S. FILO Revolving Commitment” shall mean the commitment of the U.S. FILO
Lenders under the U.S. FILO Subfacility to make U.S. FILO Loans hereunder. The
aggregate amount of the U.S. FILO Lenders’ U.S. FILO Revolving Commitments on
the Closing Date is $125,000,000.

“U.S. FILO Revolving Exposure” shall mean, with respect to any U.S. FILO Lender
at any time, the aggregate principal amount at such time of all outstanding U.S.
FILO Loans of such Lender.

“U.S. FILO Revolving Notes” shall mean each revolving note substantially in the
form of Exhibit B-1 hereto.

“U.S. FILO Subfacility” shall mean the U.S. FILO Revolving Commitments of the
Lenders and the Loans pursuant to those Commitments in accordance with the terms
hereof.

“U.S. GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States of America, applied on a consistent basis,
subject to the provisions of Section 1.02.

“U.S. Issuing Bank” shall mean, as the context may require, (a) JPMCB, with
respect to Letters of Credit issued by it, Bank of America, N.A., with respect
to Letters of Credit issued by it, Citibank, N.A., with respect to Letters of
Credit issued by it, Crédit Agricole Corporate and Investment Bank, with respect
to Letters of Credit issued by it, Barclays Bank PLC, with respect to Letters of
Credit issued by it,; (b) any other U.S. Revolving Lender that may become an
U.S. Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to
Letters of Credit issued by such U.S. Revolving Lender; or (c) collectively, all
of the foregoing; provided that the amounts set forth in clause (a)(i) of this
definition shall be correspondingly reduced on a ratable basis by the amount
allocated to such new U.S. Issuing Bank (unless otherwise agreed by all then
existing U.S. Issuing Banks). Each U.S. Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by affiliates of such
U.S. Issuing Bank (including without limitation with respect to Letters of
Credit with a co-Applicant that is not a U.S. Loan Party), in which case the
term “U.S. Issuing Bank” shall include any such affiliate with respect to
Letters of Credit issued by such affiliate.

“U.S. Issuing Bank Sublimit” shall mean (i) with respect to JPMCB, $36,000,000,
(ii) with respect to Bank of America, N.A., $36,000,000, (iii) with respect to
Citibank, N.A., $30,000,000, (iv) with respect to Crédit Agricole Corporate and
Investment Bank, $24,000,000, (v) with respect to Barclays Bank PLC, $24,000,000
and (vi) with respect to each other U.S. Issuing Bank, such amount as may be
agreed among the Lead Borrower and such other U.S. Issuing Bank (and notified to
the Administrative Agent) at the time such other U.S. Issuing Bank becomes a
U.S. Issuing Bank. The U.S. Issuing Bank Sublimit of any U.S. Issuing Bank may
be increased or decreased as agreed by such U.S. Issuing Bank and the Lead
Borrower (each acting in their sole discretion) and notified in a writing
executed by such U.S. Issuing Bank and the Lead Borrower.

“U.S. LC Commitment” shall mean the commitment of each U.S. Issuing Bank to
issue U.S. Letters of Credit under the U.S. Revolving Subfacility pursuant to
Section 2.13.

“U.S. LC Credit Extension” shall mean, with respect to any U.S. Letter of Credit
under the U.S. Revolving Subfacility, the issuance thereof or extension of the
expiry date thereof, or the increase of the amount thereof.

 

-85-



--------------------------------------------------------------------------------

“U.S. LC Disbursement” shall mean a payment or disbursement made by any U.S.
Issuing Bank pursuant to a U.S. Letter of Credit under the U.S. Revolving
Subfacility.

“U.S. LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding U.S. Letters of Credit at such time plus (b) the
aggregate principal amount of all U.S. LC Disbursements that have not yet been
reimbursed at such time. The U.S. LC Exposure of any Lender at any time shall
mean its Pro Rata Percentage of the aggregate U.S. LC Exposure at such time.

“U.S. LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the U.S. Borrowers for any drawings under U.S. Letters of
Credit (including any bankers’ acceptances or other payment obligations arising
therefrom); and (b) the stated amount of all outstanding U.S. Letters of Credit.

“U.S. Letter of Credit” shall mean any letters of credit issued or to be issued
by any U.S. Issuing Bank under the U.S. Revolving Subfacility for the account of
the U.S. Borrowers (or any Subsidiary of the Lead Borrower, with the Lead
Borrower as a co-applicant thereof) pursuant to Section 2.13, including any
standby letter of credit, time (usance), or documentary letter of credit or any
indemnity, or bank guarantee or similar form of credit support issued by the
Administrative Agent or an Issuing Bank for the benefit of a U.S. Borrower.

“U.S. Loan Party” shall mean each U.S. Borrower and each Guarantor that is a
U.S. Subsidiary.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Pledged Collateral” shall have the meaning assigned to such term in the
U.S. Collateral Agreement.

“U.S. Protective Advances” shall have the meaning provided in Section 2.18.

“U.S. Revolving Borrowing” shall mean a Borrowing comprised of U.S. Revolving
Loans.

“U.S. Revolving Borrowing Base” shall mean, at any time of calculation, an
amount equal to the sum of, without duplication:

(a) the book value of Eligible Billed Accounts of the U.S. Loan Parties
multiplied by the advance rate of 85%; plus

(b) the book value of Eligible Unbilled Accounts of the U.S. Loan Parties
multiplied by the advance rate of 80%; plus

(c) on and after the Mexican Effectiveness Date, the book value of Eligible
Billed Accounts of the Mexican Obligors multiplied by the advance rate of 80%;
plus

(d) on and after the Mexican Effectiveness Date, the book value of Eligible
Unbilled Accounts of the Mexican Obligors multiplied by the advance rate of 75%;
plus

(e) the lesser of (i) the Cost of Eligible Inventory of the U.S. Loan Parties
multiplied by the advance rate of 75% and (ii) the appraised NOLV Percentage of
Eligible Inventory of the U.S. Loan Parties multiplied by the advance rate of
85%; plus

(f) Eligible Cash of the U.S. Loan Parties in an amount not to exceed
$300,000,000; minus

 

-86-



--------------------------------------------------------------------------------

(g) any Reserves established from time to time by the Administrative Agent in
accordance herewith;

provided that (i) the sum of (w) the amount included in the U.S. Revolving
Borrowing Base pursuant to clauses (c) and (d) above, (x) the amount included in
the U.S. Revolving Borrowing Base pursuant to clause (e) above that is
attributable to Inventory located in Mexico, (y) the amount included in the U.S.
FILO Borrowing Base pursuant to clause (c) of the definition thereof and (z) the
amount included in the U.S. FILO Borrowing Base pursuant to clause (e) of the
definition thereof that is attributable to Inventory located in Mexico shall not
exceed $140,000,000 in the aggregate at any time, and (ii) the sum of (x) the
amount of the U.S. Revolving Exposure permitted to be incurred under clause
(f) above and (y) the amount of U.S. FILO Loans incurred under clause (f) of the
definition of “U.S. FILO Borrowing Base” shall not exceed, at any time, the
lesser of (1) the amount of Eligible Cash of the U.S. Loan Parties at such time
or (2) $300,000,000.

“U.S. Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make U.S. Revolving Loans hereunder up to
the amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “U.S. Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its U.S. Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ U.S. Revolving Commitments on the Closing Date is $825,000,000.

“U.S. Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding U.S. Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
U.S. LC Exposure.

“U.S. Revolving Lender” shall mean each Lender with a U.S. Revolving Commitment
or U.S. Revolving Loans.

“U.S. Revolving Line Cap” shall mean an amount that is equal to the lesser of
(a) the U.S. Revolving Commitments and (b) the then applicable U.S. Revolving
Borrowing Base.

“U.S. Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the U.S. Revolving Subfacility.

“U.S. Revolving Note” shall mean each revolving note substantially in the form
of Exhibit B-1 hereto.

“U.S. Revolving Subfacility” shall mean the U.S. Revolving Commitments of the
Lenders and the Loans and U.S. LC Credit Extensions pursuant to those
Commitments in accordance with the terms hereof.

“U.S. Security Documents” shall mean the Initial U.S. Security Agreement, each
Deposit Account Control Agreement of a U.S. Loan Party or governed by U.S. law,
each Mortgage and, after the execution and delivery thereof, each Additional
Security Document of a U.S. Loan Party, together with any other applicable
security documents governed by U.S. law from time to time in favor of the
Collateral Agent for the benefit of the Secured Parties.

“U.S. Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is incorporated, formed or otherwise organized under the laws of the United
States, any state thereof or the District of Columbia.

“U.S. Subsidiary Borrower” shall mean each U.S. Subsidiary of the Lead Borrower
that is on the Closing Date, or which becomes, a party to this Agreement in
accordance with the requirements of this Agreement.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.01(e)(ii)(3).

 

-87-



--------------------------------------------------------------------------------

“VAT” shall mean (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
(including, in relation to Luxembourg, value added tax imposed under the law of
12 February 1979 relating to value added tax, as amended, implementing in
Luxembourg the Council Directive 2006/112/EC on the common system of value added
tax, as amended); and (b) any other tax of a similar nature, whether imposed in
a member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above, or imposed elsewhere.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
Parent that is a Wholly Owned Subsidiary of Parent.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally and Certain Interpretive Provisions. The
definitions set forth or referred to in Section 1.01 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time. Except as otherwise expressly provided herein
(including, for the avoidance of doubt, the proviso in the definition of
“Capitalized Lease Obligations”), all terms of an accounting or financial nature
shall be construed in accordance with U.S. GAAP, as in effect from time to time;
provided, that if at any time, any change in U.S. GAAP would affect the
computation of any financial ratio or requirement in the Loan Documents and the
Lead Borrower notifies the Administrative Agent that the Borrowers request an
amendment (or if the Administrative Agent notifies the Lead Borrower that the
Required Lenders request an amendment), the Administrative Agent, the Lenders
and the Borrowers shall, at no cost to the Borrowers, negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in U.S. GAAP (subject to the approval of the Required Lenders),
regardless of whether any such notice is given before or after such change in
U.S. GAAP or in the application thereof, and such financial ratio or requirement
shall be interpreted on the basis of U.S. GAAP as in effect and applied
immediately before such change shall have become effective until such provision
is amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent or any Subsidiary at “fair value,”
as defined therein, (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income,” without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

 

-88-



--------------------------------------------------------------------------------

Section 1.03 Exchange Rates; Currency Equivalent. All references in the Loan
Documents to Loans, Letters of Credit, Obligations, Borrowing Base components
and other amounts shall be denominated in U.S. Dollars, unless expressly
provided otherwise. The Dollar Equivalent of any amounts denominated or reported
under a Loan Document in a currency other than U.S. Dollars shall be determined
by the Administrative Agent on a daily basis, based on the current Spot Rate.
The Lead Borrower shall report value and other Borrowing Base components to the
Administrative Agent in the currency invoiced by the Lead Borrower or shown in
the Lead Borrower’s financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in U.S.
Dollars. Notwithstanding anything herein to the contrary, if any Obligation is
funded and expressly denominated in a currency other than U.S. Dollars, the
Borrowers shall repay such Obligation in such other currency.

Section 1.04 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than U.S. Dollars) that is readily
available and freely transferable and convertible into U.S. Dollars. In the case
of any such request with respect to the making of Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders with
Commitments in respect of the Subfacility under which such additional
Alternative Currency is being requested; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the applicable Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Bank, in its or their sole discretion). In the case of any
such request pertaining to Loans, the Administrative Agent shall promptly notify
each applicable Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the
applicable Issuing Bank thereof. Each applicable Lender (in the case of any such
request pertaining to Loans) or the applicable Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the applicable Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable
Issuing Bank, as the case may be, to permit Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders with Commitments in respect of the Subfacility under which such
additional Alternative Currency is being requested consent to making Loans in
such requested currency, the Administrative Agent shall so notify such Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Loans; and if
the Administrative Agent and the applicable Issuing Bank consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify such Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.04, the
Administrative Agent shall promptly so notify such Borrower.

Section 1.05 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

Section 1.06 Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) and applicable on the Closing Date and thereafter, are made after
giving effect to the Transactions, unless the context otherwise requires.

 

-89-



--------------------------------------------------------------------------------

Section 1.07 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.08 Interpretation (Germany). (a) Winding-up or dissolution (and any of
those terms) includes the opening of insolvency proceedings (Insolvenzverfahren)
over the assets of a German Loan Party pursuant to the German Bankruptcy Code
(Insolvenzordnung) or the objection of a petition to open insolvency proceedings
due to a lack of assets (Abweisung mangels Masse), and a German Loan Party being
declared dissolved (aufgelöst). (b) Any step or procedure taken in connection
with insolvency proceedings includes a German Loan Party having applied for
bankruptcy (Insolvenzantrag) or the opening of bankruptcy proceedings
(Insolvenzeröffnung). (c) An administrator includes an insolvency administrator
(Insolvenzverwalter) and insolvency trustee (Sachwalter).

Section 1.09 Joint and Several Liability. To the fullest extent permitted by law
the liability of each Borrower and each Mexican Obligor for the obligations
under this Agreement and the other Loan Documents of the other applicable
Borrowers with whom it has joint and several liability (as set forth in
Section 2.01(b) and (c)) shall be absolute, unconditional and irrevocable,
without regard to (i) the validity or enforceability of this Agreement or any
other Loan Document, any of the obligations hereunder or thereunder or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any applicable Secured Party,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance hereunder; provided that no Borrower or Mexican Obligor hereby
waives any suit for breach of a contractual provision of any of the Loan
Documents) which may at any time be available to or be asserted by such other
applicable Borrower or Mexican Obligor or any other Person against any Secured
Party or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of such other applicable Borrower or Mexican Obligor or such Borrower
or Mexican Obligor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower or Mexican
Obligor for the obligations hereunder or under any other Loan Document, or of
such Borrower or Mexican Obligor under this Section 1.09, in bankruptcy or in
any other instance.

Section 1.10 Exchange Rates; Currency Equivalents; Basket Calculations.

(a) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the LIBO Rate or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any alternate rate implemented
pursuant to Section 3.01(a)) or the effect of any of the foregoing, or of any
related changes made to this Agreement pursuant to Section 3.01(a).

(b) Notwithstanding the foregoing, for purposes of determining compliance with
any covenant in Article 10, (i) with respect to any amount of cash on deposit,
Indebtedness, Investment, Restricted Payment, Lien, Disposition or Attributable
Receivables Indebtedness (each, a “Covenant Transaction”) in a currency other
than U.S. Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Covenant Transaction is incurred or made, and (ii) with respect to any
Covenant Transaction incurred or made in reliance on a provision that makes
reference to a percentage of Consolidated Total Assets, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in the
amount of Consolidated Total Assets occurring after the time such Covenant
Transaction is incurred or made in reliance on such provision.

(c) For purposes of determining compliance with any covenant in Article 10, with
respect to the amount of any Covenant Transaction in a currency other than U.S.
Dollars, such amount (i) if incurred or made in reliance on a fixed Dollar
basket, will be converted into U.S. Dollars based on the relevant currency
exchange rate in effect on the Closing Date, and (ii) if incurred in reliance on
a percentage or ratio basket, will be converted into U.S. Dollars based on the
relevant currency exchange rate in effect on the date such Covenant Transaction
is incurred or made and such percentage or ratio basket will be measured at the
time such Covenant Transaction is incurred or made.

 

-90-



--------------------------------------------------------------------------------

Section 1.11 Jersey Terms. In this Agreement, where it relates to a person
incorporated or formed or having its center of main interests in Jersey, a
reference to:

(a) a winding up, administration or dissolution includes, without limitation,
bankruptcy (as that term is interpreted pursuant to Article 8 of the
Interpretation (Jersey) Law 1954), a compromise or arrangement of the type
referred to in Article 125 of the Companies (Jersey) Law 1991, any procedure or
process referred to in Part 21 of the Companies (Jersey) Law 1991, and any other
similar proceedings affecting the rights of creditors generally under Jersey
law, and shall be construed so as to include any equivalent or analogous
proceedings;

(b) a receiver, administrative receiver, administrator or the like includes,
without limitation, the Viscount of the Royal Court of Jersey, autorisés or any
other person performing the same function of each of the foregoing; and

(c) a lien or a security interest includes, without limitation, any hypothèque
whether conventional, judicial granted or arising by operation of law and any
security interest created pursuant to the Security Interest (Jersey) Law 1983 or
Security Interests (Jersey) Law 2012 and any related legislation.

Section 1.12 Spanish Terms. In this Agreement, where it relates to a person
incorporated or formed or having its center of main interests in Spain, a
reference to:

(a) “insolvency” (concurso) or “insolvency proceeding” (procedimiento concursal)
and any step or proceeding relating to it has the meaning attributed to them
under the Spanish Insolvency Law, including a declaración de concurso con
independecia de su carácter necesario o voluntario (including any notice to a
competent court pursuant to article 5 bis of the Spanish Insolvency Law and its
solictud de inicio de procedimiento de concurso, auto de declaración de
concurso, convenio judicial o extrajudicial con acreedores and transacción
extrajudicial). A person being unable to pay its debts includes that person
being in a state of insolvencia or in concurso according to Spanish Insolvency
Law;

(b) “control” has the meaning stated under article 42 of the Spanish Commercial
Code;

(c) “financial assistance” means (a) with respect to a Spanish Loan Party
incorporated as a Sociedad Anónima, financial assistance under Article 150 of
the Spanish Companies Law; and (b) with respect to a Spanish Loan Party
incorporated as a Sociedad de Responsabilidad Limitada, financial assistance
under Article 143 of the Spanish Companies Act;

(d) “winding up”, “administration” or “dissolution” includes, without
limitation, disolución, liquidación, procedimiento concursal or any other
similar proceedings and shall be used in those circumstances as regulated under
the laws of Spain from time to time;

(e) a “receiver”, “administrative receiver”, “administrator” or the like
includes, without limitation, administración concursal or a liquidador or any
other person performing the same function;

(f) a “composition”, “compromise”, “assignment” or “arrangement” with any
creditor includes, without limitation, the celebration of a convenio de
acreedores within the context of a concurso or any agreement under article 71bis
or Additional Provision Four (Disposición Adicional Cuarta) of the Spanish
Insolvency Law;

(g) a “matured obligation” includes, without limitation, any crédito vencido,
líquido y exigible;

(h) a “security” includes any mortgage (hipoteca), pledge (prenda) (with or
without transfer of possession), financial collateral agreement (garantía
financiera pignoraticia) and, in general, any in rem security right governed by
the laws of Spain; and

(i) a “guarantee” includes any accessory personal guarantee (fianza),
performance bond (aval), joint and several guarantee (garantía solidaria) and
first demand guarantee (garantía a primer requerimiento).

 

-91-



--------------------------------------------------------------------------------

Section 1.13 Swedish Terms.

Notwithstanding and overriding any other provision of this Agreement and any
other Loan Document and/or any exhibit or schedule thereto:

(a) any transfer by novation and/or assignment, shall, as regards security
governed by Swedish law, transfer and/or assign a proportionate part of the
security interests granted under the relevant Swedish law governed security
together with a proportional part of the security interest under the relevant
Swedish Security Documents;

(b) any obligation for any entity incorporated in Sweden to act as trustee shall
be an obligation to act as agent and the obligation to hold assets on trust
shall be an obligation not to hold such assets on trust but to hold such assets
as agent;

(c) if any Swedish Loan Party is required to hold an amount on trust on behalf
of another party (the “Beneficiary”), the Swedish Loan Party shall hold such
money as agent for the Beneficiary on a separate account in accordance with the
Swedish Act of 1944 in respect of assets held on account (SW. LAG (1944:181) OM
REDOVISNINGSMEDEL) and shall promptly pay or transfer the same to the
Beneficiary or as the Beneficiary may direct;

(d) any obligation, representation, undertaking, and/or liability of any Swedish
Loan Party under this Agreement and/or the Loan Documents in respect of or in
relation to, but not limited to, any borrowing, guaranty, guarantee, security,
subordination, subrogation, indemnity, payment, repayment, prepayment,
reimbursement or compensation obligation, liability, obligation, waiver of any
rights, deemed consent, release of any rights or liabilities, obligation to pay
any fees or cost and/or any other obligation or liability of itself or its
subsidiaries or parent’s and/or parent’s subsidiaries or other entity and any
release, disposal, transfer or other action in connection with a distressed
disposal shall be limited, if (and only if) required by the provisions of the
Swedish Companies Act regulating distribution of assets (chapter 17, sections
1-4) (or their equivalents from time to time) and unlawful loans, security,
guarantees and financial assistance (chapter 21, sections 1-5) (or their
equivalents from time to time) and it is understood and agreed that the
obligations, representations, undertakings and liabilities of each Swedish Loan
Party under this Agreement and any other Loan Documents and the terms and
conditions of the Loan Documents only apply to the extent permitted by the above
mentioned provisions of the Swedish Companies Act and that any action would not
breach any of the above mentioned provisions of the Swedish Companies Act;

(e) any obligation of a Swedish Loan Party as joint and several Borrower or
Guarantor shall be subject to clause (d) above;

(f) any security granted under a Swedish Security Document shall be granted to
the Secured Parties represented by the Collateral Agent;

(g) any release of any security created by or pursuant to a Swedish Security
Document will always be subject to the prior written consent of the Collateral
Agent (acting in its sole discretion on a case-by-case basis), provided however
that no such consent shall be required for the disposal of an asset of a Swedish
Loan Party that is subject to a business mortgage governed by Swedish law (Sw.
företagshypotek), except to the extent such asset is pledged under another
Swedish Security Document. Each Secured Party hereby irrevocably authorizes the
Collateral Agent to release such security at its discretion without notification
or further reference to any Secured Party. The Swedish Security Documents shall
not operate to automatically release any asset subject to such security other
than following full discharge of the obligations secured by the Swedish Security
Documents;

(h) any security created by or pursuant to a Swedish Security Document shall not
be released, even if such transaction (including but not limited to any release,
amalgamation, merger, consolidation, dissolution, re-designation, distribution
or disposal, reorganization or reduction of capital) is permitted by this
Agreement and/or any other Loan Document, without the prior written consent (in
its sole discretion on a case-by-case basis) of the Collateral Agent, provided
however that no such consent shall be required for the disposal of an asset of a
Swedish Loan Party that is subject to a business mortgage governed by Swedish
law (Sw. företagshypotek), except to the extent such asset is pledged under
another Swedish Security Document. The Secured Parties Lenders hereby

 

-92-



--------------------------------------------------------------------------------

irrevocably authorize the Collateral Agent to release security subject to a
Swedish Security Document at its discretion without notification or further
reference to any Secured Part. The Swedish Security Documents and/or any other
Loan Document will not operate to automatically release any asset subject to
such security other than following full discharge of the obligations secured by
the Swedish Security Documents.

(i) any amalgamation, merger, consolidation, dissolution, re-designation,
distribution, disposal, reorganization or reduction of capital involving an
entity incorporated in Sweden (including but not limited to any Swedish Loan
Party) which are subject to Swedish Security Documents will always be subject to
the prior written consent of the Collateral Agent (in each case acting in its
sole discretion and on a case by case basis). The Secured Parties hereby
authorizes the Collateral Agent to grant such consent at its discretion without
notification or further reference to any Secured Party;

(j) the circumstance or fact that no specific reference is made to or
qualification is made in respect of the Swedish Terms in a Loan Document shall
not mean that the Swedish Terms do not apply and override the Swedish Terms
shall always override and no statement or reference in any Loan Document that a
provision or term shall apply notwithstanding any other provision shall apply in
relation to the Swedish Terms;

(k) [reserved];

(l) a “compromise” or “arrangement” with any creditor includes (a) any
write-down of debt (sw. offentligt ackord) following from any procedure of
‘företagsrekonstruktion’ under the Swedish Company Reorganisation Act (sw. lag
om företagsrekonstruktion (1996:764)) (the “Swedish Company Reorganisation
Act”), or (b) any write-down of debt in bankruptcy (sw. ackord i konkurs) under
the Swedish Bankruptcy Act (sw. konkurslag (1987:672)) (the “Swedish Bankruptcy
Act”);

(m) a “receiver”, “trustee” or “custodian” includes (a) ‘rekonstruktör’ under
the Swedish Company Reorganisation Act, (b) ‘konkursförvaltare’ under the
Swedish Bankruptcy Act, or (c) ‘likvidator’ under the Swedish Companies Act;

(n) a “merger”, “consolidation” or “amalgamation” includes any ‘fusion’
implemented in accordance with chapter 23 of the Swedish Companies Act;

(o) a “winding-up”, “liquidation” or “dissolution” includes ‘frivillig
likvidation’ or ‘tvångslikvidation’ under chapter 25 of the Swedish Companies
Act, a “bankruptcy” includes a ‘konkurs’ under the Swedish Bankruptcy Act and a
“reorganization” includes a ‘företagsrekonstruktion’ under the Swedish Company
Reorganisation Act;

(p) an insolvency includes such entity being subject to ‘konkurs’ under the
Swedish Bankruptcy Act, “företagsrekonstruktion” under the Swedish Company
Reorganisation Act or ‘tvångslikvidation’ under chapter 25 of the Swedish
Companies Act;

(q) in relation to this Agreement and any other Loan Document, any winding-up,
insolvency, bankruptcy proceeding, credit bidding or similar arrangement
involving an entity incorporated in Sweden (including but not limited to any
Swedish Loan Party) will always be subject to Swedish law and in particular to
but not limited to the procedure set forth in the Swedish Bankruptcy Act, the
Swedish Company Reorganisation Act and the Swedish Companies Act;

(r) any Swedish Security Documents entered into after or reaffirmed after the
obligations have been incurred, may be subject to claw back under relevant
provisions of Swedish law;

(s) any provision in this Agreement or any of the other Loan Documents providing
that the Swedish Security Documents will not be affected by any amendment to
this Agreement and the other Loan Documents under which the obligations arise
may be held to be ineffective by a Swedish court in circumstances where the
amendment to this Agreement or any of the other Loan Documents is material to
the security provider’s obligations and the security provider has not consented
to such amendment (even if the Swedish Security Document states that the
obligations arising under this Agreement and the other Loan Documents ‘as they
may be amended from time to time’);

 

-93-



--------------------------------------------------------------------------------

(t) any provision in this Agreement or any of the other Loan Documents providing
that the Swedish Security Documents shall be reinstated in certain circumstances
after it has been released may not be enforceable under Swedish law;

(u) any provision in this Agreement or any of the other Loan Documents providing
that the Swedish Security Documents shall remain valid upon or extend to any new
debt following any repayment or refinancing of the original debt or similar
arrangement is likely not to be valid and enforceable under Swedish law or held
effective by a Swedish court given that Swedish security is accessory to the
obligations it secures; and

(v) the covenants provided in Section 9.06 with respect to sanctions shall not
be made by nor apply to any Swedish Loan Party in so far as they would violate
or expose any Swedish Loan Party or any of their respective subsidiaries or any
director, officer or employee thereof to any liability under any anti-boycott or
blocking law, regulation or statute that is in force from time to time and
applicable to such entity (including without limitation EU Regulation (EC)
2271/1996 and EU Regulation (EU) 2018/1100) none of the covenants provided in
Section 9.06 with respect to sanctions shall be made to any Lender incorporated
in or organized under the laws of any member state of the European Union (acting
through any of their subsidiaries, also including subsidiaries not incorporated
in a member state of the European Union, as notified by such Lender to the
Administrative Agent), EU Regulation (EC) 2271/1996, EU Regulation (EU)
2018/1100 (or any related laws of any member state of the European Union) or any
similar applicable anti-boycott law or regulation in connection with any waiver,
determination or direction relating to any part of Section 9.06 of which a
Lender does not have the benefit, and the commitment of that Lender will be
excluded for the purpose of determining whether the consent of the requisite
majority of Lenders has been obtained or whether the determination or direction
by the requisite majority of Lenders has been made.

Section 1.14 Luxembourg Terms. In each Loan Document, where it relates to a
person incorporated or having its centre of main interests in Luxembourg, a
reference to:

(a) a “winding-up”, “administration” or “dissolution” includes, without
limitation, any procedure or proceeding in relation to an entity becoming
bankrupt (faillite), insolvency, voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de
faillite), moratorium or reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée), fraudulent conveyance (actio pauliana), general
settlement with creditors, reorganisation or any other similar proceedings
affecting the rights of creditors generally under Luxembourg law, and shall be
construed so as to include any equivalent or analogous liquidation or
reorganisation proceedings;

(b) an “agent” includes, without limitation, a “mandataire”;

(c) “constitutional documents” includes the up-to-date articles of association
(statuts) or the articles of incorporation of that person, as appropriate;

(d) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer includes any:

 

  (i)

juge-commissaire or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;

 

  (ii)

liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive) of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended (the
“Luxembourg Companies’ Act”);

 

  (iii)

juge-commissaire or liquidateur appointed under Article 1200-1 of the Luxembourg
Companies’ Act;

 

-94-



--------------------------------------------------------------------------------

  (iv)

commissaire appointed under the Grand-Ducal decree of 24 May 1935 on the
controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and

 

  (v)

juge délégué appointed under the Luxembourg act of 14 April 1886 on the
composition with creditors to avoid bankruptcy, as amended;

(e) a “matured obligation” includes, without limitation, any exigible, certain
and liquid obligation;

(f) “Security” or a “security interest” includes, without limitation, any
hypothèque, nantissement, privilège, gage, droit de retention, privilège, accord
de transfert de propriété à titre de garantie, gage sur fonds de commerce or
sûreté réelle and any type of real security or agreement or arrangement having a
similar effect whatsoever whether granted or arising by operation of law; and

(g) a person being unable to pay its debts includes that person being in a state
of cessation of payments (cessation de paiements) and having lost its
creditworthiness (ébranlement de crédit).

Section 1.15 Belgian Terms. In this Agreement, where it relates to a Belgian
Loan Party, a reference to:

(a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer shall be
deemed to include any curator / curateur, vereffenaar / liquidateur, voorlopig
bewindvoerder / administrateur provisoire, mandataris ad hoc / mandataire ad
hoc, as applicable, and ondernemingsbemiddelaar / médiateur d’entreprise and
sekwester / séquestre;

(b) a person being unable to pay its debts is that person being in a state of
cessation of payments (staking van betaling / cessation de paiements);

(c) insolvency shall be deemed to include a gerechtelijke reorganisatie /
réorganisation judiciaire, faillissement / faillite and any other concurrence
between creditors (samenloop van schuldeisers / concours des créanciers);

(d) suspension of payment, moratorium of any indebtedness or reorganisation
shall be deemed to include any gerechtelijke reorganisatie / réorganisation
judiciaire;

(e) winding up, administration, liquidation or dissolution includes any
vereffening / liquidation, ontbinding / dissolution, faillissement / faillite
and sluiting van een onderneming / fermeture d’enterprise;

(f) assignment, composition, compromise or similar arrangement with any creditor
shall be deemed to include a minnelijk akkoord met alle schuldeisers/ accord
amiable avec tous les créanciers or gerechtelijke reorganisatie / réorganisation
judiciaire, as applicable;

(g) attachment, sequestration, distress, execution or analogous events shall be
deemed to include any uitvoerend beslag / saisie exécutoire and bewarend beslag
/ saisie conservatoire;

(h) security interest or security shall be deemed to include any mortgage
(hypotheek / hypothèque), pledge (pand / gage), privilege (voorrecht /
privilège), retention right (eigendomsvoorbehoud / réserve de propriété), any
security in rem (zakelijke zekerheid / sûreté réelle) and any transfer by way of
security (overdracht ten titel van zekerheid / transfert à titre de garantie)
and, in general, any right in rem created for the purpose of granting security
and any promise or mandate to create any of the security interest mentioned
above;

(i) a company which is organized under the laws of Belgium, incorporated in
Belgium or whose jurisdiction of incorporation is Belgium means that this
company has its principal place of business (voornaamste vestiging /
établissement principal) (within the meaning of the Belgian law of 16 July 2004
on conflicts of law code) in Belgium;

 

-95-



--------------------------------------------------------------------------------

(j) an amalgamation, demerger, merger, consolidation or corporate reconstruction
includes a overdracht van algemeenheid / transfert d’universalité, overdracht
van bedrijfstak / transfert de branche d’activité, splitsing / scission and
fusie / fusion and assimilated transactions in accordance with Articles 676 and
677 of the Belgian Companies Code (gelijkgestelde verrichtingen / operations
assimilées);

(k) a subsidiary shall be deemed to include a dochtervennootschap / filiale as
defined in Article 6 of the Belgian Companies Code; and

(l) the Belgian Companies Code means the Belgian Wetboek van vennootschappen /
Code des sociétés dated 7 May 1999, as amended from time to time.

Section 1.16 Polish Terms. In each Loan Document, where it relates to a person
incorporated or having its center of main interests in Poland, a reference to:

(a) a dissolution or similar arrangement includes a postępowanie upadłościowe;

(b) a composition, administration, reorganisation or similar arrangement with
any creditor includes a postępowanie upadłościowe and postępowanie
restrukturyzacyjne of each kind, i.e. postępowanie o zatwierdzenie układu,
przyspieszone postępowanie układowe, postepowanie układowe, postępowanie
sanacyjne;

(c) a compulsory manager, receiver or administrator includes a tymczasowy
nadzorca sądowy, sędzia-komisarz, syndyk or zarządca established under Polish
Insolvency Act of 28 February 2003 (Journal of Laws of 2019, item 498, as
amended), a nadzorca sądowy established under Article 38 of the Polish
Restructuring Law of 15 May 2015 (Journal of Laws of 2019, item 326, as
amended), a zarządca established under Article 27 of the Polish Act on
Registered Pledges and the Pledge Register dated 6 December 1996 (Journal of
Laws of 2018, item 2017, as amended) and zarządca przymusowy established under
Article 1064(1) of the Polish Civil Procedure Code dated 17 November 1964
(Journal of Laws of 2018, item 60, as amended); and

(d) a winding up includes a declaration of bankruptcy.

Section 1.17 Mexican Terms. In this Agreement, where it relates to a person
incorporated or formed or having its center of main interests in Mexico, a
reference to:

(a) “constitutional documents” means escritura constitutiva, contrato social,
estatutos sociales and any organizational documents, and amendments thereto, of
a sociedad, asociación, fundación and any persona jurídica;

(b) “corporation” means sociedad anónima (and any of its modalities, including,
but not limited, to sociedad anónima promotora de inversión, sociedad anónima
promotora de inversión bursátil, sociedad anónima bursátil and sociedad
financiera de objeto múltiple);

(c) “limited liability company” means sociedad de responsabilidad limitada;

(d) “insolvency” (concurso) or “insolvency proceeding” (procedimiento concursal)
includes, without limitation, any concurso mercantil, quiebra, execution of any
composition with creditors or administración por el conciliador o el síndico in
accordance with the Ley de Concursos Mercantiles (or concurso de acreedores
under the Código Civil Federal or civil codes of the Mexican states) and any
other proceedings or legal concepts similar to the foregoing;

(e) “winding up”, “administration” or “dissolution” includes, without
limitation, disolución, liquidación, procedimiento concursal or any other
similar proceedings and shall be used in those circumstances as regulated under
the laws of Mexico from time to time;

(f) a “receiver”, “administrative receiver”, “administrator” or the like
includes, without limitation, a conciliador or síndico and any other person
performing the same function of each of the foregoing;

 

-96-



--------------------------------------------------------------------------------

(g) a “composition”, “compromise”, “assignment” or “arrangement” with any
creditor includes, without limitation, the execution of a convenio de acreedores
within the context of a concurso mercantil or concurso de acreedores;

(h) a “matured obligation” includes, without limitation, any crédito líquido y
exigible and crédito vencido;

(i) a “security” includes any mortgage (hipoteca), pledge (prenda) (with or
without transfer of possession) and, in general, any in rem security right
governed by the laws of Mexico;

(j) “joint and several liability” means obligación solidaria and “jointly and
severally liable” means obligados solidariamente, and

a “guarantee” includes any accessory personal guarantee (fianza), performance
bond (aval), joint and several liability (obligación solidaria) and first demand
guarantee (garantía a primer requerimiento); in the understanding however, that
the obligations assumed by the Mexican Obligors under this Agreement and the
Guarantee Agreement are an obligación solidaria.

ARTICLE 2 Amount and Terms of Credit.

Section 2.01 The Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, (i) each U.S.
Revolving Lender agrees, severally and not jointly, to make U.S. Revolving Loans
to the U.S. Borrowers in U.S. Dollars or in one or more Alternative Currencies,
if any, at any time and from time to time on and after the Closing Date until
the earlier of one (1) Business Day prior to the Maturity Date and the
termination of the U.S. Revolving Commitment of such Lender in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in the Availability Conditions not being met; provided that, no
U.S. Revolving Loans may be made to any U.S. Borrower unless the amount of
outstanding U.S. FILO Loans is equal to the U.S. FILO Line Cap; and (ii) each
European Revolving Lender agrees, severally and not jointly, to make (A) Belgian
Revolving Loans to the Belgian Borrowers in U.S. Dollars or in one or more
Alternative Currencies, at any time and from time to time on and after the
Closing Date until the earlier of one (1) Business Day prior to the Maturity
Date and the termination of the Belgian Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in the Availability Conditions not being met;
(B) German Revolving Loans to the German Borrowers in U.S. Dollars or in one or
more Alternative Currencies, if any, at any time and from time to time on and
after the German Effectiveness Date until the earlier of one (1) Business Day
prior to the Maturity Date and the termination of the German Revolving
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in the
Availability Conditions not being met; (C) Polish Revolving Loans to the Polish
Borrowers in U.S. Dollars or in one or more Alternative Currencies, at any time
and from time to time on and after the Polish Effectiveness Date until the
earlier of one (1) Business Day prior to the Maturity Date and the termination
of the Polish Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in the Availability Conditions not being met; (D) Spanish Revolving Loans
to the Spanish Borrowers in U.S. Dollars or in one or more Alternative
Currencies, at any time and from time to time on and after the Spanish
Effectiveness Date until the earlier of one (1) Business Day prior to the
Maturity Date and the termination of the Spanish Revolving Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in the Availability Conditions not
being met; (E) Swedish Revolving Loans to the Swedish Borrowers in U.S. Dollars
or in one or more Alternative Currencies, at any time and from time to time on
and after the Closing Date until the earlier of one (1) Business Day prior to
the Maturity Date and the termination of the Swedish Revolving Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in the Availability
Conditions not being met; and (F) U.K. Revolving Loans to the U.K. Borrowers in
U.S. Dollars or in one or more Alternative Currencies, at any time and from time
to time on and after the Closing Date until the earlier of one (1) Business Day
prior to the Maturity Date and the termination of the U.K. Revolving Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in the Availability
Conditions not being met. Subject to the terms and conditions set forth herein,
the U.S. FILO Lenders agree to make U.S. FILO Loans to the U.S. Borrowers in
U.S. Dollars or one or more Alternative Currencies, if any, until the earlier of
one (1) Business

 

-97-



--------------------------------------------------------------------------------

Day prior to the Maturity Date and the termination of the U.S. FILO Revolving
Commitment of such Lender in an aggregate principal amount that will not result
in the aggregate amount of the U.S. FILO Loans exceeding the U.S. FILO Line Cap.
Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans under each applicable Subfacility.

(b) Subject to Section 13.26 and Section 1.13, all Borrowers and all Mexican
Obligors shall be jointly and severally liable for all European Revolving Loans
regardless of which Borrower receives the proceeds thereof; provided that each
Spanish Borrower shall be liable for European Revolving Loans made to another
Borrower solely in its capacity as a guarantor under the Spanish Loan Parties
Guarantee Agreement.

(c) All U.S. Borrowers and all Mexican Obligors shall be jointly and severally
liable for all U.S. Revolving Loans and U.S. FILO Loans regardless of which U.S.
Borrower received the proceeds thereof. For the avoidance of doubt, regarding
the Mexican Obligors’ joint and several liability, it is hereby acknowledged
that the rules governing bonds (fianzas) contained in (i) Articles 2686, 2706,
2715 and related articles of the Civil Code for the State of Nuevo León, of the
Mexican Republic, (ii) correlated provisions of the civil codes of any other
states of the Mexican Republic where the registered corporate domicile or assets
of the Mexican Obligors are or will be located and (iii) correlated provisions
of the Federal Civil Code of the Mexican Republic, shall not apply as the joint
and several obligation of the Mexican Obligors is not a bond (fianza), and
therefore, the Mexican Obligors waive any right of priority and excursion
(beneficios de orden y excusión) that they could have in their favor under
Mexican laws.

Section 2.02 Loans.

(a) Each (i) U.S. Revolving Loan shall be made as part of a Borrowing consisting
of U.S. Revolving Loans made by the Lenders ratably in accordance with their
applicable U.S. Revolving Commitments, (ii) U.S. FILO Loan shall be made as part
of a Borrowing consisting of U.S. FILO Loans made by the U.S. FILO Lenders
ratably in accordance with their applicable U.S. FILO Revolving Commitments,
(iii) Belgian Revolving Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Belgian Revolving Loans made by the relevant
Lenders ratably in accordance with their applicable Belgian Revolving
Commitments, (iv) German Revolving Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of German Revolving Loans made by the
relevant Lenders ratably in accordance with their applicable German Revolving
Commitments, (v) Polish Revolving Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of Polish Revolving Loans made by the
relevant Lenders ratably in accordance with their applicable Polish Revolving
Commitments, (vi) Spanish Revolving Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of Spanish Revolving Loans made by the
relevant Lenders ratably in accordance with their applicable Spanish Revolving
Commitments, (vii) Swedish Revolving Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of Swedish Revolving Loans made by the
relevant Lenders ratably in accordance with their applicable Swedish Revolving
Commitments and (viii) U.K. Revolving Loan (other than a Swingline Loan) shall
be made as part of a Borrowing consisting of U.K. Revolving Loans made by the
relevant Lenders ratably in accordance with their applicable U.K. Revolving
Commitments; provided that the failure of any Lender to make any Loan shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.02(f), Loans (other than Swingline
Loans) comprising any Borrowing shall be in an aggregate principal amount that
is (i) in the case of Base Rate Loans equal to the amount requested by the
applicable Borrower and (ii) in the case of LIBO Rate Loans, (A) an integral
multiple of the Dollar Equivalent of $250,000 and not less than the Dollar
Equivalent of $1,000,000, or (B) equal to the remaining available balance of the
Revolving Commitments under the applicable Subfacility.

(b) Subject to Section 3.01, (i) each Borrowing of U.S. Revolving Loans or U.S.
FILO Loans shall be comprised entirely of Base Rate Loans or LIBO Rate Loans,
(ii) each borrowing of Belgian Revolving Loans shall be comprised entirely of
LIBO Rate Loans, (iii) each borrowing of German Revolving Loans shall be
comprised entirely of LIBO Rate Loans, (iv) each borrowing of Polish Revolving
Loans shall be comprised entirely of LIBO Rate Loans, (v) each borrowing of
Spanish Revolving Loans shall be comprised entirely of LIBO Rate Loans,
(vi) each borrowing of Swedish Revolving Loans shall be comprised entirely of
LIBO Rate Loans, and (vii) each borrowing of U.K. Revolving Loans shall be
comprised entirely of LIBO Rate Loans in each case, as the applicable

 

-98-



--------------------------------------------------------------------------------

Borrower may request pursuant to Section 2.03. Each Lender may at its option
make any LIBO Rate Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement or cause the Borrowers to pay
additional amounts pursuant to Section 3.01. Borrowings of more than one Type
may be outstanding at the same time; provided, further, that the Borrowers shall
not be entitled to request any Borrowing that, if made, would result in more
than (A) ten Borrowings in the U.S. Revolving Subfacility, (B) five Borrowings
in the U.S. FILO Subfacility, (C) five Borrowings in the Belgian Subfacility,
(D) five Borrowings in the German Subfacility, (E) five Borrowings in the Polish
Subfacility, (F) five Borrowings in the Spanish Subfacility, (G) five Borrowings
in the Swedish Subfacility and (H) five Borrowings in the U.K. Subfacility,
respectively, outstanding hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account as the Administrative Agent may designate (i) in New York City, in
the case of Loans to a U.S. Borrower not later than 3:00 p.m. New York time and
(ii) in London, in the case of Loans to a European Borrower, not later than the
Applicable Time specified by the Administrative Agent in the case of any Loans
to a European Borrower, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by the Applicable Administrative
Borrower in the applicable Notice of Borrowing maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Lead Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the applicable
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(f) If an Issuing Bank shall not have received from the applicable Borrowers the
payment required to be made by Section 2.13(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each
applicable Lender of such LC Disbursement and its Pro Rata Percentage thereof.
Each such Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 11:00 a.m., New York City time on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such LC Disbursement (it
being understood that such amount shall be deemed to constitute a Base Rate Loan
(for LC Disbursements denominated in U.S. Dollars), or a LIBO Rate Loan with an
Interest Period of one month (for LC Disbursements denominated in an Alternative
Currency) of such Lender, and such payment shall be deemed to have reduced the
applicable LC Exposure), and the Administrative Agent will promptly pay to such
Issuing Bank amounts so received by it from the applicable Lenders. The
Administrative Agent will promptly pay to the applicable Issuing Bank any
amounts received by it from the applicable Borrower pursuant to Section 2.13(e)
prior to the time that any Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Lenders that shall

 

-99-



--------------------------------------------------------------------------------

have made such payments and to the applicable Issuing Bank, as their interests
may appear. If any Lender under the applicable Subfacility shall not have made
its Pro Rata Percentage of such LC Disbursement available to the Administrative
Agent as provided above, such Lender and the applicable Borrowers severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph (f) to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the applicable Issuing Bank at (i) in the case of the Lead Borrower,
a rate per annum equal to the interest rate applicable to Revolving Loans
pursuant to Section 2.06, and (ii) in the case of such Lender, at the Base Rate
(for U.S. Dollars) or the LIBO Rate with an Interest Period of one month for all
Alternative Currencies.

Section 2.03 Borrowing Procedure. To request a Revolving Borrowing, the
Applicable Administrative Borrower shall notify the Administrative Agent of such
request by telecopy or electronic transmission (if arrangements for doing so
have been approved by the Administrative Agent, which approval shall not be
unreasonably withheld, conditioned or delayed) or (other than in the case of
requests in relation to Belgian Revolving Loans, German Revolving Loans, Polish
Revolving Loans, Spanish Revolving Loans, Swedish Revolving Loans or U.K.
Revolving Loans) telephone (promptly confirmed by telecopy or electronic
transmission) (i) in the case of a Borrowing of LIBO Rate Loans under the U.S.
Revolving Subfacility or U.S. FILO Subfacility, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing to the Administrative Agent’s New York office, (ii) in the case of a
Borrowing of LIBO Rate Loans under any European Subfacility, not later than
11:00 a.m., New York City time, four (4) Business Days before the date of the
proposed Borrowing to the Administrative Agent’s New York office, and (iii) in
the case of a Borrowing of Base Rate Loans under the U.S. Revolving Subfacility
or the U.S. FILO Subfacility, not later than 1:00 p.m., New York City time, on
the Business Day of the proposed Borrowing to the Administrative Agent’s New
York office. Each such telephonic Notice of Borrowing shall be irrevocable,
subject to Sections 2.09 and 3.01, and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Notice of
Borrowing in a form approved by the Administrative Agent and signed by the Lead
Borrower. Each such telephonic and written Notice of Borrowing shall specify the
following information in compliance with Section 2.02:

(a) the name of the Borrower;

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBO Rate Loans;

(e) in the case of a Borrowing of LIBO Rate Loans, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

(f) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02;

(g) the Subfacility under which the Loans are to be borrowed;

(h) the currency of the Borrowing;

(i) the amount of Eligible Cash as of the close of business on the Business Day
prior to the date of such notice and the remaining Global Availability after
adjusting for the proposed Borrowing; and

(j) that the conditions set forth in Article 6 or Article 7, as applicable, are
satisfied or waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (x) in the case of a Borrowing in U.S. Dollars under the U.S.
Revolving Subfacility or the U.S. FILO Subfacility, a Borrowing of Base Rate
Loans and (y) in the case of any Borrowing in U.S. Dollars under any European
Subfacility and any

 

-100-



--------------------------------------------------------------------------------

Borrowing in an Alternative Currency, a Borrowing of LIBO Rate Loans with an
Interest Period of one month. If no Interest Period is specified with respect to
any requested Borrowing of LIBO Rate Loans, then the Applicable Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no currency is specified, then the requested Borrowing shall be
made in U.S. Dollars. Promptly following receipt of a Notice of Borrowing in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

This Section 2.03 shall not apply to Swingline Loans, the borrowing of which
shall be in accordance with Section 2.12.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Each U.S. Borrower, jointly and severally, hereby unconditionally promises
to pay to the Administrative Agent (A) for the account of each Lender under the
U.S. Revolving Subfacility, the then unpaid principal amount of each U.S.
Revolving Loan of such Lender, and (B) for the account of each U.S. FILO Lender,
if applicable, the then unpaid principal amount of each U.S. FILO Loan of such
U.S. FILO Lender, in each case, on the Maturity Date. Each Borrower, jointly and
severally, hereby unconditionally promises to pay to (i) the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the Maturity Date and
(ii) the Administrative Agent (A) for the account of each Lender under the
Belgian Subfacility, the then unpaid principal amount of each Belgian Revolving
Loan of such Lender, (B) for the account of each Lender under the German
Subfacility, the then unpaid principal amount of each German Revolving Loan of
such Lender, (C) for the account of each Lender under the Polish Subfacility,
the then unpaid principal amount of each Polish Revolving Loan of such Lender,
(D) for the account of each Lender under the Spanish Subfacility, the then
unpaid principal amount of each Spanish Revolving Loan of such Lender, (E) for
the account of each Lender under the Swedish Subfacility, the then unpaid
principal amount of each Swedish Revolving Loan of such Lender and (F) for the
account of each Lender under the U.K. Subfacility, the then unpaid principal
amount of each U.K. Revolving Loan of such Lender, in each case, on the Maturity
Date, provided that the aggregate liability of each Belgian Loan Party under the
Loan Documents shall at all times be limited as set out in the Guarantee
Agreement.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Applicable Administrative Borrower shall be
entitled to review records of such accounts with prior reasonable notice during
normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof, the
currency thereof and the Interest Period applicable thereto; (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender. The Applicable Administrative Borrower shall be entitled to review
records of such accounts with prior reasonable notice during normal business
hours.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e) Any Lender under the U.S. Revolving Subfacility or the U.S. FILO Subfacility
may request that Loans made by it under such Subfacility be evidenced by a
promissory note. In such event, the applicable Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.

 

-101-



--------------------------------------------------------------------------------

(f) Any Spanish Borrower shall promptly, and in any event within ten
(10) Business Days following a request by the Administrative Agent, provide the
Administrative Agent (in favor of the Lenders) with a notarized acknowledgement
of debt (acta de reconocimiento de deuda) duly formalized as a Spanish Public
Document at: (i) the end of the Revolving Availability Period; and (ii) any time
upon request by the Administrative Agent during a Default which is continuing
(with a maximum of two notarized acknowledgements of debt (actas de
reconocimiento de deuda) per calendar year being requested by the Administrative
Agent per Spanish Borrower). The Administrative Agent may but (unless requested
to do so by any Lender) shall not be obliged to make any such request under this
paragraph (f).

Section 2.05 Fees.

(a) Unused Line Fee. With respect to each Subfacility, and provided that the
aggregate liability of each Belgian Loan Party under the Loan Documents shall at
all times be limited as set out in the Guarantee Agreement, the applicable
Borrowers shall, jointly and severally, pay to the Administrative Agent, for the
pro rata benefit of the Lenders (other than any Defaulting Lender), under each
Subfacility, a fee in U.S. Dollars equal to the Unused Line Fee Rate multiplied
by the amount by which the Revolving Commitments (other than Revolving
Commitments of a Defaulting Lender) under such Subfacility exceed the average
daily balance of outstanding Revolving Loans (other than Swingline Loans) under
such Subfacility and stated amount of outstanding Letters of Credit under such
Subfacility during any fiscal quarter (such fee, the “Unused Line Fee”). Such
fee shall accrue commencing on the Closing Date, and will be payable in arrears,
on the first Business Day of each fiscal quarter, commencing on or about July 1,
2019.

(b) Administrative Agent Fees. The Borrowers, jointly and severally, and
provided that the aggregate liability of each Belgian Loan Party under the Loan
Documents shall at all times be limited as set out in the Guarantee Agreement,
agree to pay to the Administrative Agent, for its own account, the fees set
forth in the Fee Letter or such other fees payable in the amounts and at the
times separately agreed upon between the Lead Borrower and the Administrative
Agent (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. With respect to the U.S. Revolving Subfacility, the
U.S. Borrowers, jointly and severally, agree to pay (i) to the Administrative
Agent for the account of each U.S. Revolving Lender a participation fee (“U.S.
LC Participation Fee”) in U.S. Dollars with respect to its participations in
U.S. Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin from time to time used to determine the interest rate on LIBO Rate Loans
that are not U.S. FILO Loans pursuant to Section 2.06, on the average daily
amount of such U.S. Revolving Lender’s U.S. LC Exposure (excluding any portion
thereof attributable to unreimbursed U.S. LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such U.S. Revolving Lender’s U.S. Revolving Commitment terminates and the
date on which such U.S. Revolving Lender ceases to have any U.S. LC Exposure,
and (ii) to each U.S. Issuing Bank a fronting fee (“U.S. Fronting Fee”) in U.S.
Dollars, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the U.S. LC Exposure (excluding any portion thereof attributable to
unreimbursed U.S. LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date of termination of the U.S.
Revolving Commitments and the date on which there ceases to be any U.S. LC
Exposure, as well as each U.S. Issuing Bank’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any U.S. Letter of
Credit or processing of drawings thereunder as agreed among the Lead Borrower
and such U.S. Issuing Bank from time to time. With respect to the European
Facility, the European Borrowers, jointly and severally, and provided that the
aggregate liability of each Belgian Loan Party under the Loan Documents shall at
all times be limited as set out in the Guarantee Agreement, agree to pay (i) to
the Administrative Agent for the account of each European Revolving Lender a
participation fee (and together with the U.S. LC Participation Fee, the “LC
Participation Fees”) in the same currency of the denomination of the European
Letters of Credit issued with respect to its participations in European Letters
of Credit, which shall accrue at a rate equal to the Applicable Margin from time
to time used to determine the interest rate on LIBO Rate Loans that are not U.S.
FILO Loans pursuant to Section 2.06, on the average daily amount of such
European Revolving Lender’s European LC Exposure (excluding any portion thereof
attributable to unreimbursed European LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such European Revolving Lender’s European Revolving Commitment terminates and
the date on which such European Revolving Lender ceases to have any European LC
Exposure, and (ii) to each European Issuing Bank a fronting fee (together with
the U.S. Fronting Fee, the “Fronting Fees”) in Euros, which shall accrue at the
rate of 0.125% per annum on the average daily amount of

 

-102-



--------------------------------------------------------------------------------

the European LC Exposure (excluding any portion thereof attributable to
unreimbursed European LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date of termination of the
European Revolving Commitments and the date on which there ceases to be any
European LC Exposure, as well as each European Issuing Bank’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any European Letter of Credit or processing of drawings thereunder as agreed
among the Lead Borrower and such European Issuing Bank from time to time. LC
Participation Fees and Fronting Fees accrued to but excluding the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Closing Date; provided that all such fees shall be payable on the date
on which the Revolving Commitments terminate and any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on demand
(including documentation reasonably supporting such request). Any other fees
payable to the Issuing Banks pursuant to this paragraph shall be payable within
ten (10) days after written demand (together with backup documentation
supporting such reimbursement request). All LC Participation Fees and Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to each Issuing Bank. Once paid, none of the fees shall be
refundable under any circumstances.

Section 2.06 Interest on Loans.

(a) (i) Subject to the provisions of Section 2.06(b), the Loans comprising each
Borrowing of Base Rate Loans, shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin in effect from time to time.

(ii) Subject to the provisions of Section 2.06(b), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(iii) Subject to the provisions of Section 2.06(b), the Loans comprising each
Borrowing of Swingline Loans shall bear interest at a rate per annum equal to
the Overnight LIBO Rate plus the Applicable Margin in effect from time to time.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2% plus the rate otherwise applicable to such Loan or (ii) in the case of
any other amount, 2% plus the rate applicable to Base Rate Loans.

(c) Accrued interest on each Loan shall be payable (i) in the case of Base Rate
Loans and Overnight LIBO Rate Loans, on each Adjustment Date, commencing with
July 1, 2019, in arrears for such Base Rate Loans and Overnight LIBO Rate Loans,
(ii) in the case of Overnight LIBO Rate Loans, on the first Business Day of each
month, in arrears for such Overnight LIBO Rate Loans, (iii) in the case of LIBO
Rate Loans, at the end of the current Interest Period therefor and, in the case
of an Interest Period in excess of three months, on each date occurring at
three-month intervals after the first day of such Interest Period and (iv) in
the case of all Revolving Loans, upon termination of the Revolving Commitments;
provided that (x) interest accrued pursuant to paragraph (b) of this
Section 2.06 shall be payable on demand and, absent demand, on each Adjustment
Date, at the end of the current Interest Period and upon termination of the
Revolving Commitments, as applicable, (y) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Loan prior to the
end of the Revolving Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (z) in the event of any conversion of any LIBO Rate Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

 

-103-



--------------------------------------------------------------------------------

(d) All interest hereunder shall be computed on the basis of (x) in the case of
Loans denominated in Pounds Sterling, a year of 365 days, (y) in the case of
Loans denominated in Swedish Krona, a year of 360 days and (y) in the case of
any other Loans, a year of 365/366 days, except that interest computed by
reference to the LIBO Rate denominated in U.S. Dollars and Euros (other than
Base Rate Loans determined by reference to the LIBO Rate) and all fees shall be
computed on the basis of a year of 360 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate, Overnight LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive absent manifest error.

Section 2.07 Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, the European LC
Commitment and the U.S. LC Commitment shall automatically terminate on the
Maturity Date.

(b) The Lead Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments of any Class; provided that (i) after giving effect to
any such reduction or termination, the European Revolving Commitments shall not
exceed 35.0% of the Aggregate Commitments, (ii) any such reduction shall be in
an amount that is (x) an integral multiple of $1,000,000 or (y) the entire
remaining Revolving Commitments of such Class and (iii) the Revolving
Commitments under any Subfacility shall not be terminated or reduced if after
giving effect to any concurrent prepayment of the Revolving Loans under such
Subfacility in accordance with Section 2.09, the Revolving Exposures under such
Subfacility would exceed the Commitments under such Subfacility. The U.S. FILO
Revolving Commitments may not be reduced unless all Revolving Loans under the
U.S. Revolving Subfacility have been previously or are concurrently repaid in
full.

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Subfacility under paragraph
(b) of this Section 2.07 at least three (3) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each notice delivered by the Lead Borrower pursuant to this Section 2.07 shall
be irrevocable except that, to the extent delivered in connection with a
refinancing of the applicable Obligations, such notice shall not be irrevocable
until such refinancing is closed and funded. Any effectuated termination or
reduction of the Revolving Commitments of any Subfacility shall be permanent.
Each reduction of the Revolving Commitments of any Subfacility shall be made
ratably among the relevant Lenders in accordance with their respective Revolving
Commitments.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Applicable Administrative Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Borrowing of LIBO Rate Loans, may elect Interest Periods therefor,
all as provided in this Section 2.08, provided always that no LIBO Rate Loan to
a European Borrower may be converted. The Applicable Administrative Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, the Borrowers shall not be entitled to request any
conversion or continuation that, if made, would result in more than (A) ten
Borrowings in the U.S. Revolving Subfacility, (B) five Borrowings in the U.S.
FILO Subfacility, (C) five Borrowings in the Belgian Subfacility, (D) five
Borrowings in the German Subfacility, (E) five Borrowings in the Polish
Subfacility, (F) five Borrowings in the Spanish Subfacility, (G) five Borrowings
in the Swedish Subfacility and (H) five Borrowings in the U.K. Subfacility.

(b) To make an election pursuant to this Section 2.08, the Applicable
Administrative Borrower shall notify the Administrative Agent of such election
by telephone (other than in relation to a European Revolving Loan) or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Notice of Borrowing would

 

-104-



--------------------------------------------------------------------------------

be required under Section 2.03 if such Applicable Administrative Borrower was
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election, subject to Section 3.05. Each such
telephonic Notice of Conversion/Continuation shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Notice of
Conversion/Continuation substantially in the form of Exhibit A-3, unless
otherwise agreed to by the Administrative Agent and the Applicable
Administrative Borrower.

(c) Each telephonic and written Notice of Conversion/Continuation shall specify
the following information in compliance with Section 2.02:

(i) the Borrowing to which such Notice of Conversion/Continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Borrowing of Base Rate Loans or
a Borrowing of LIBO Rate Loans;

(iv) the currency of the resulting Borrowing; and

(v) if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then the Applicable
Administrative Borrower shall be deemed to have selected an Interest Period of
one month’s duration. No Borrowing may be converted into or continued as a
Borrowing denominated in a different currency, but instead must be prepaid in
the original currency of such Borrowing and reborrowed in the other currency.

(d) Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Notice of Conversion/Continuation with respect to a Borrowing of LIBO
Rate Loans denominated in U.S. Dollars under the U.S. Revolving Subfacility or
the U.S. FILO Subfacility is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Borrowing of Base Rate Loans. If a Notice of
Conversion/Continuation with respect to a Borrowing under any European
Subfacility is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Lead Borrower, then, after the occurrence and during the continuance of such
Event of Default (i) no outstanding Borrowing under the U.S. Revolving
Subfacility or the U.S. FILO Subfacility may be converted to or continued as a
Borrowing of LIBO Rate Loans and (ii) unless repaid, each Borrowing of LIBO Rate
Loans shall be converted to a Borrowing of LIBO Rate Loans with an Interest
Period of one month at the end of the Interest Period applicable thereto.

Section 2.09 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay, without premium or penalty, any Borrowing (provided
that no U.S. FILO Loan may be prepaid unless, prior to or simultaneously with
such prepayment, all Revolving Loans outstanding under the U.S. Revolving
Subfacility are repaid in full), in whole or in part, subject to the
requirements of this Section 2.09; provided, further, that each partial
prepayment shall be in an amount that is an integral multiple of $100,000.

 

-105-



--------------------------------------------------------------------------------

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments of any
Subfacility, the applicable Borrowers shall, on the date of such termination,
(x) repay or prepay all the outstanding Revolving Borrowings of such
Subfacility, (y) in the case of a termination of any European Subfacility, repay
or prepay all outstanding Swingline Loans under such European Subfacility and
(z) Cash Collateralize or backstop the LC Exposure in respect of such
Subfacility on terms reasonably satisfactory to the Administrative Agent and the
applicable Issuing Banks in accordance with Section 2.13(j).

(ii) In the event of any partial reduction of the Revolving Commitments under
any Subfacility, then (A) at or prior to the effective date of such reduction,
the Administrative Agent shall notify the Lead Borrower and the Lenders of the
Aggregate Exposures after giving effect thereto and (B) if (1) the U.S.
Revolving Exposures would exceed the U.S. Revolving Line Cap then in effect (it
being understood that for this purpose, the U.S. Revolving Borrowing Base shall
deduct any Belgian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Belgian Borrowing Base”, German Revolving Exposures borrowed in
reliance on clause (d) of the definition of “German Borrowing Base”, Polish
Revolving Exposures borrowed in reliance on clause (c) of the definition of
“Polish Borrowing Base”, Spanish Revolving Exposures borrowed in reliance on
clause (c) of the definition of “Spanish Borrowing Base”, Swedish Revolving
Exposures borrowed in reliance on clause (c) of the definition of “Swedish
Borrowing Base” and U.K. Revolving Exposures borrowed in reliance on clause
(d) of the definition of “U.K. Borrowing Base”), after giving effect to such
reduction, then the U.S. Borrowers shall, on the date of such reduction (or, if
such excess is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five (5) Business Days following
such notice), first, repay or prepay U.S. Revolving Borrowings and second,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (2) the U.S. FILO Revolving Exposures at any time exceed
the U.S. FILO Line Cap then in effect, such excess shall be deemed drawn under
the U.S. Revolving Subfacility pursuant to the U.S. Revolving Borrowing Base
then in effect, and if the result causes the U.S. Revolving Exposures to exceed
the U.S. Revolving Line Cap then in effect (it being understood that for this
purpose, the U.S. Revolving Borrowing Base shall deduct any Belgian Revolving
Exposures borrowed in reliance on clause (d) of the definition of “Belgian
Borrowing Base”, German Revolving Exposures borrowed in reliance on clause
(d) of the definition of “German Borrowing Base”, Polish Revolving Exposures
borrowed in reliance on clause (c) of the definition of “Polish Borrowing Base”,
Spanish Revolving Exposures borrowed in reliance on clause (c) of the definition
of “Spanish Borrowing Base”, Swedish Revolving Exposures borrowed in reliance on
clause (c) of the definition of “Swedish Borrowing Base” and U.K. Revolving
Exposures borrowed in reliance on clause (d) of the definition of “U.K.
Borrowing Base”) the U.S. Borrowers shall, immediately after demand (or, if such
excess is due to the imposition of new Reserves, a change in the methodology of
calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, within five (5) Business Days following such
notice), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, first, repay or prepay U.S. Revolving Borrowings, and
second, replace or Cash Collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess, (3) the Belgian Revolving Exposures with
regard to any Belgian Borrower exceed the Belgian Line Cap for such Belgian
Borrower then in effect, after giving effect to such reduction, then the
applicable Belgian Borrower shall, on the date of such reduction (or, if such
excess is due to the imposition of new Reserves, a change in the methodology of
calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, within five (5) Business Days following such
notice), first, repay or prepay Swingline Loans made to such Belgian Borrower,
second, repay or prepay Belgian Revolving Borrowings, and third replace or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.13(j), in an amount sufficient to eliminate such excess,
(4) the German Revolving Exposures with regard to any German Borrower exceed the
German Line Cap for such German Borrower then in effect, after giving effect to
such reduction, then the applicable German Borrower shall, on the date of such
reduction (or, if such excess is due to the imposition of new Reserves, a change
in the methodology of calculating existing Reserves, a change in eligibility
standards or the occurrence of a Revaluation Date, within five (5) Business Days
following such notice), first, repay or prepay Swingline Loans made to such
German Borrower, second, repay or prepay German Revolving Borrowings and third
replace or Cash Collateralize outstanding Letters of Credit in accordance

 

-106-



--------------------------------------------------------------------------------

with the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (5) the Polish Revolving Exposures with regard to any
Polish Borrower exceed the Polish Line Cap for such Polish Borrower then in
effect, after giving effect to such reduction, then the applicable Polish
Borrower shall, on the date of such reduction (or, if such excess is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five (5) Business Days following such notice), first, repay or
prepay Swingline Loans made to such Polish Borrower, second, repay or prepay
Polish Revolving Borrowings in an amount sufficient to eliminate such excess and
third, replace or Cash Collateralize outstanding Letters of Credit in accordance
with the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (6) the Spanish Revolving Exposures with regard to any
Spanish Borrower exceed the Spanish Line Cap for such Spanish Borrower then in
effect, after giving effect to such reduction, then the applicable Spanish
Borrower shall, on the date of such reduction (or, if such excess is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five (5) Business Days following such notice), first, repay or
prepay Swingline Loans made to such Spanish Borrower, second, repay or prepay
Spanish Revolving Borrowings and third, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess, (7) the
Swedish Revolving Exposures with regard to any Swedish Borrower exceed the
Swedish Line Cap for such Swedish Borrower then in effect, after giving effect
to such reduction, then the applicable Swedish Borrower shall, on the date of
such reduction (or, if such excess is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, within five
(5) Business Days following such notice), first, repay or prepay Swingline Loans
made to such Swedish Borrower, second, repay or prepay Swedish Revolving
Borrowings and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess, (8) the U.K. Revolving Exposures
with regard to any U.K. Borrower exceed the U.K. Line Cap for such U.K. Borrower
then in effect, after giving effect to such reduction, then the applicable U.K.
Borrower shall, on the date of such reduction (or, if such excess is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five (5) Business Days following such notice), first, repay or
prepay Swingline Loans made to such U.K. Borrower, second, repay or prepay U.K.
Revolving Borrowings and third, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess, (9) the
European Revolving Exposures would exceed the European Line Cap then in effect,
after giving effect to such reduction, then the European Borrowers shall on the
date of such reduction (or, if such excess is due to the imposition of new
Reserves, a change in the methodology of calculating existing Reserves, a change
in eligibility standards or the occurrence of a Revaluation Date, within five
(5) Business Days following such notice), first, repay or prepay all Swingline
Loans, second, repay or prepay Revolving Borrowings under the European Facility
and third, replace or Cash Collateralize outstanding Letters of Credit issued
under the European Facility in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess, or (10) the
Aggregate Exposures would exceed the Line Cap then in effect, after giving
effect to such reduction, then the Borrowers shall, on the date of such
reduction (or, if such excess is due to the imposition of new Reserves, a change
in the methodology of calculating existing Reserves, a change in eligibility
standards or the occurrence of a Revaluation Date, within (5) five Business Days
following such notice), first, in the case of the European Facility only, repay
or prepay all Swingline Loans, second, repay or prepay Revolving Borrowings and
third, replace or Cash Collateralize outstanding Letters of Credit in accordance
with the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

(iii) In the event that (1) the U.S. Revolving Exposures at any time exceeds the
U.S. Revolving Line Cap then in effect (it being understood that for this
purpose, the U.S. Revolving Borrowing Base shall deduct any Belgian Revolving
Exposures borrowed in reliance on clause (d) of the definition of “Belgian
Borrowing Base”, German Revolving Exposures borrowed in reliance on clause
(d) of the definition of “German Borrowing Base”, Polish Revolving Exposures
borrowed in reliance on clause (c) of the definition of “Polish Borrowing Base”,
Spanish Revolving Exposures borrowed in reliance on clause (c) of the definition
of “Spanish Borrowing Base”, Swedish Revolving Exposures borrowed in reliance on
clause (c) of the definition of “Swedish Borrowing Base” and U.K. Revolving
Exposures borrowed in reliance on clause (d) of the definition of “U.K.
Borrowing Base”), the U.S. Borrowers shall, immediately after demand (or, if
such overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five (5) Business Days following
notice), apply an amount equal to such excess to first,

 

-107-



--------------------------------------------------------------------------------

repay or prepay U.S. Revolving Borrowings and any interest accrued thereon, and
second, replace or Cash Collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess, (2) the U.S. FILO Revolving Exposures at
any time exceed the U.S. FILO Line Cap then in effect, such excess shall be
deemed drawn under the U.S. Revolving Subfacility pursuant to the U.S. Revolving
Borrowing Base then in effect, and if the result causes the U.S. Revolving
Exposures to exceed the U.S. Revolving Line Cap then in effect (it being
understood that for this purpose, the U.S. Revolving Borrowing Base shall deduct
any Belgian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Belgian Borrowing Base”, German Revolving Exposures borrowed in
reliance on clause (d) of the definition of “German Borrowing Base”, Polish
Revolving Exposures borrowed in reliance on clause (c) of the definition of
“Polish Borrowing Base”, Spanish Revolving Exposures borrowed in reliance on
clause (c) of the definition of “Spanish Borrowing Base”, Swedish Revolving
Exposures borrowed in reliance on clause (c) of the definition of “Swedish
Borrowing Base” and U.K. Revolving Exposures borrowed in reliance on clause
(d) of the definition of “U.K. Borrowing Base”) the U.S. Borrowers shall,
immediately after demand (or, if such overadvance is due to the imposition of
new Reserves, a change in the methodology of calculating existing Reserves, a
change in eligibility standards or the occurrence of a Revaluation Date, within
five (5) Business Days following notice), apply an amount equal to such excess
to first, repay or prepay U.S. Revolving Borrowings and any interest accrued
thereon, and second, replace or Cash Collateralize outstanding Letters of Credit
in accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess, (3) the Belgian Revolving Exposures with
regard to any Belgian Borrower at any time exceed the Belgian Line Cap for such
Belgian Borrower then in effect, such Belgian Borrower shall, immediately after
demand (or, if such overadvance is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, within five
(5) Business Days following notice), apply an amount equal to such excess to
first, repay or prepay the Swingline Loans made to such Belgian Borrower, and
second, prepay the Loans and any interest accrued thereon, (4) the German
Revolving Exposures with regard to any German Borrower at any time exceed the
German Line Cap for such German Borrower then in effect, such German Borrower
shall, immediately after demand (or, if such overadvance is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five (5) Business Days following notice), apply an amount equal to
such excess to first, repay or prepay the Swingline Loans made to such German
Borrower, and second, prepay the Loans and any interest accrued thereon, (5) the
Polish Revolving Exposures with regard to any Polish Borrower at any time exceed
the Polish Line Cap for such Polish Borrower then in effect, such Polish
Borrower shall, immediately after demand (or, if such overadvance is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five (5) Business Days following notice), apply an amount equal to
such excess to first, repay or prepay the Swingline Loans made to such Polish
Borrower, and second, prepay the Loans and any interest accrued thereon, (6) the
Spanish Revolving Exposures with regard to any Spanish Borrower at any time
exceed the Spanish Line Cap for such Spanish Borrower then in effect, such
Spanish Borrower shall, immediately after demand (or, if such overadvance is due
to the imposition of new Reserves, a change in the methodology of calculating
existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five (5) Business Days following notice), apply an
amount equal to such excess to first, repay or prepay the Swingline Loans made
to such Spanish Borrower, and second, prepay the Loans and any interest accrued
thereon, (8) the Swedish Revolving Exposures with regard to any Swedish Borrower
at any time exceed the Swedish Line Cap for such Swedish Borrower then in
effect, such Swedish Borrower shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five Business Days following
notice), apply an amount equal to such excess to first, repay or prepay the
Swingline Loans made to such Swedish Borrower, and second, prepay the Loans and
any interest accrued thereon, (7) the U.K. Revolving Exposures with regard to
any U.K. Borrower at any time exceed the U.K. Line Cap for such U.K. Borrower
then in effect, such U.K. Borrower shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five (5) Business Days following
notice), apply an amount equal to such excess to first, repay or prepay the
Swingline Loans made to such U.K. Borrower, and second, prepay the Loans and any
interest accrued thereon, (8) the European Revolving Exposures would exceed the
European Line Cap then in effect, the European Borrowers shall, immediately
after demand (or, if such excess is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, within five
(5) Business Days following such notice), apply an amount equal to such excess
to prepay the Loans and any

 

-108-



--------------------------------------------------------------------------------

interest accrued thereon, first, repay or prepay all Swingline Loans, second,
repay or prepay Revolving Borrowings under the European Facility and third,
replace or Cash Collateralize outstanding Letters of Credit issued under the
European Facility in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess, or (9) the
Aggregate Exposures at any time exceed the Line Cap then in effect, the
Borrowers under the applicable Subfacility shall, immediately after demand (or,
if such overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five (5) Business Days following
notice), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, first, in the case of the European Facility only,
repay or prepay all Swingline Loans, second, repay or prepay Revolving
Borrowings, and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.

(iv) In the event that (1) the aggregate LC Exposure exceeds the LC Sublimit
then in effect, the Lead Borrower shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, or (2) the aggregate European LC Exposure exceeds the
European LC Sublimit then in effect, the Lead Borrower shall, without notice or
demand, immediately replace or Cash Collateralize outstanding European Letters
of Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.

(c) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Lead Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to this
paragraph (i) of Section 2.09(c). Unless during a Liquidity Period, except as
provided in Section 2.09(b)(iii) hereof, all mandatory prepayments shall be
applied as follows: first, to fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to the Loan Documents;
second, in the case of a mandatory prepayment of a European Subfacility, to
interest then due and payable on the Borrowers’ Swingline Loans under such
European Subfacility; third, in the case of a mandatory prepayment of a European
Subfacility, to the principal balance of the Swingline Loan under such European
Subfacility outstanding until the same has been prepaid in full; fourth, to
interest then due and payable on the Revolving Loans and other amounts due
pursuant to Sections 3.02 and 5.01 in respect of the applicable Subfacility
subject to such mandatory prepayment; fifth, to the principal balance of the
Revolving Loans in respect of the applicable Subfacility subject to such
mandatory prepayment until the same have been prepaid in full; sixth, to Cash
Collateralize all LC Exposure in respect of the applicable Subfacility subject
to such mandatory prepayment plus any accrued and unpaid interest thereon (to be
held and applied in accordance with Section 2.13(j) hereof); seventh, to all
other Obligations pro rata in accordance with the amounts that such Lender
certifies is outstanding; and eighth, as required by the Intercreditor Agreement
or, in the absence of any such requirement, returned to the Lead Borrower or to
such party as otherwise required by law.

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans. Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans. Notwithstanding the foregoing, if the amount
of any prepayment of Loans required under this Section 2.09 shall be in excess
of the amount of the Base Rate Loans at the time outstanding, only the portion
of the amount of such prepayment that is equal to the amount of such outstanding
Base Rate Loans shall be immediately prepaid and, at the election of the
applicable Borrower, the balance of such required prepayment shall be either
(A) deposited in the LC Collateral Account and applied to the prepayment of LIBO
Rate Loans on the last day of the then next-expiring Interest Period for LIBO
Rate Loans (with all interest accruing thereon for the account of the applicable
Borrowers) or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.10. Notwithstanding any such deposit in the LC
Collateral Account, interest shall continue to accrue on such Loans until
prepayment.

(d) Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the applicable
Swingline Lender) by telephone (other than in the case of the requests in
relation to European Revolving Loans and Swingline Loans) (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Borrowing of LIBO Rate Loans denominated in U.S. Dollars, to the Administrative
Agent’s New York office not later than 1:00 p.m., New York City time, three
(3) Business Days before the date of prepayment, (ii) in the case of prepayment
of a Borrowing of Base Rate Loans, to the

 

-109-



--------------------------------------------------------------------------------

Administrative Agent’s New York office not later than 1:00 p.m., New York City
time, on the date of prepayment, (iii) in the case of prepayment of a Swingline
Loan, to the Administrative Agent’s London office not later than 1:00 p.m.,
London time, on the date of prepayment and (iv) in the case of prepayment of a
Borrowing of LIBO Rate Loans denominated in Euros, Swedish Krona or Pounds
Sterling, in the Administrative Agent’s London office not later than 1:00 p.m.,
London time three (3) Business Days before the date of prepayment. Each such
notice shall specify the prepayment date, the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Each notice of
prepayment pursuant to this Section shall be irrevocable, except that the Lead
Borrower may, by subsequent notice to the Administrative Agent, revoke any such
notice of prepayment if such notice of revocation is received not later than
10:00 a.m. (New York City time) on the day on which such prepayment is scheduled
to occur and, provided that (i) the Lead Borrower reimburses each Lender
pursuant to Section 3.02 for any funding losses within five (5) Business Days
after receiving written demand therefor and (ii) the amount of Loans as to which
such revocation applies shall be deemed converted to (or continued as, as
applicable) Base Rate Loans or LIBO Rate Loans (not denominated in U.S. Dollars)
with an Interest Period of one month, in accordance with the provisions of
Section 2.08 as of the date of notice of revocation (subject to subsequent
conversion in accordance with the provisions of this Agreement). Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02, 5.01 and 5.02 or otherwise) at or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to (x) 2:00 p.m., New York City time or
(y) other Applicable Time specified by the Administrative Agent), on the date
when due, in immediately available funds, without set-off or counterclaim.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s applicable office in such Alternative Currency and in same day funds not
later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in U.S. Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. Any amounts received after such time on any
date may, in the reasonable discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to an Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 3.01, 3.02, 5.01, 5.02 and 13.01 shall be
made to the Administrative Agent for the benefit of to the Persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
Administrative Agent for the benefit of the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.02 hereof, as applicable,
ratably among the parties entitled thereto.

 

-110-



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender under such Subfacility, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders under such Subfacility to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Lead Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Lead Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Loan Parties rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of a Loan Party in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due under the applicable Subfacility
to the Administrative Agent for the account of the Lenders or applicable Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks under the applicable Subfacility, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.11 Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 13.12; provided
that when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in any of such calculations to the
extent that disregarding the applicable Revolving Commitments would not cause
the Revolving Exposure of any Lender under any Subfacility to exceed the amount
of such Lender’s Revolving Commitment under such Subfacility.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to the Administrative Agent
such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Parties have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Borrowers hereunder. A Lender shall
not be entitled to receive

 

-111-



--------------------------------------------------------------------------------

any fees accruing hereunder during the period in which it is a Defaulting
Lender, and the unfunded portion of its Commitment shall be disregarded for
purposes of calculating the Unused Line Fee under Section 2.05(a). To the extent
any LC Obligations owing to a Defaulting Lender are reallocated to other
Lenders, LC Participation Fees attributable to such LC Obligations under
Section 2.05(c) shall be paid to such other Lenders. The Administrative Agent
shall be paid all LC Participation Fees attributable to LC Obligations that are
not so reallocated.

(c) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.02 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.11; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.11; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to clause (iv)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(d) Cure. The Lead Borrower, Administrative Agent and applicable Issuing Bank
may reasonably agree in writing that a Lender is no longer a Defaulting Lender.
At such time, Pro Rata Shares shall be reallocated without exclusion of such
Lender’s Commitments and Loans, and all outstanding Loans, LC Obligations and
other exposures under the Commitments shall be reallocated among Lenders and
settled by the Administrative Agent (with appropriate payments by the reinstated
Lender) in accordance with the readjusted Pro Rata Shares. Unless expressly
agreed by the Lead Borrower, Administrative Agent and applicable Issuing Bank,
no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.

Section 2.12 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the European Borrowers from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $30,000,000 or (ii) the Availability Conditions failing to be met;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Lead Borrower may
borrow, repay and reborrow Swingline Loans.

 

 

-112-



--------------------------------------------------------------------------------

(b) Swingline Loans. To request a Swingline Loan, the applicable European
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 12:00 Noon, London time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from any European Borrower. The Swingline
Lender shall make each Swingline Loan available to the applicable European
Borrower by means of a credit to the general deposit account of such European
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.13(e),
by remittance to the applicable Issuing Bank) by 5:00 p.m., London time, on the
requested date of such Swingline Loan. No European Borrower may request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing. Swingline Loans shall be made
in minimum amounts of $100,000.

(c) Prepayment. The applicable Borrowers shall have the right at any time and
from time to time to repay, without premium or penalty, any Swingline Loan, in
whole or in part, upon giving written or telecopy notice (or telephone notice
promptly confirmed by written, or telecopy notice) to the Swingline Lender and
to the Administrative Agent before 4:00 p.m., London time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s Administrative Questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., London time, on any Business Day
require the Lenders under the applicable European Subfacility to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding under such European Subfacility. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to such Lender, specifying in such notice such Lender’s Pro Rata Percentage
(with respect to the European Facility) of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Percentage (with respect to the
European Facility) of such Swingline Loan or Loans. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments or whether an
Overadvance exists or is created thereby, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s European Revolving
Exposure to exceed such Lender’s European Revolving Commitment). Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.14 with
respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Lead Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Lead Borrower (or other party on behalf of the
Lead Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the applicable Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve any Borrower of any default in the payment thereof.

(e) If the Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on the Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of the
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.13(o)), there shall exist sufficient unutilized Extended Revolving
Loan Commitments so that the respective outstanding

 

-113-



--------------------------------------------------------------------------------

Swingline Loans could be incurred pursuant to the Extended Revolving Loan
Commitments which will remain in effect after the occurrence of the Maturity
Date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the Extended Revolving Loan Commitments and such
Swingline Loans shall not be so required to be repaid in full on the Maturity
Date.

Section 2.13 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (x) the Lead
Borrower may request the issuance of U.S. Letters of Credit in U.S. Dollars or
in one or more applicable Alternative Currencies (if any) for any U.S.
Borrower’s account or the account of a Subsidiary of the Lead Borrower in a form
reasonably acceptable to the Administrative Agent and the applicable U.S.
Issuing Bank, at any time and from time to time during the Revolving
Availability Period; provided that the Lead Borrower shall be a co-applicant
with respect to each U.S. Letter of Credit issued for the account of or in favor
of any Subsidiary that is not a U.S. Borrower and (y) any European Borrower may
request the issuance of European Letters of Credit in U.S. Dollars or in one or
more applicable Alternative Currencies (if any) for such European Borrower’s
account or the account of a Subsidiary of such European Borrower in a form
reasonably acceptable to the Administrative Agent and the applicable European
Issuing Bank, at any time and from time to time during the Revolving
Availability Period; provided that with respect to each Letter of Credit issued
for the account of or in favor of any Subsidiary that is not itself a European
Borrower but is a Subsidiary of a European Borrower, such European Borrower
shall be a co-applicant. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by any Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything to the contrary in this Agreement, each Existing Letter
of Credit shall be deemed issued under this Agreement from and after the Closing
Date and shall be a U.S. Letter of Credit for purposes of this Agreement.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) an LC Request to the
applicable Issuing Bank and the Administrative Agent not later than the
Applicable Time specified by the Administrative Agent on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is reasonably acceptable to the applicable Issuing
Bank). A request for an initial issuance of a Letter of Credit shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the applicable Issuing Bank
may reasonably require and shall attach the agreed form of the Letter of Credit.
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank, (w) the Letter of Credit to be amended, renewed or
extended; (x) the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day), (y) the nature of the proposed amendment,
renewal or extension; and (z) such other matters as the applicable Issuing Bank
may reasonably require. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application
substantially on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit, the applicable Borrower shall be deemed to represent
and warrant (solely in the case of (w) and (x)) that, after giving effect to
such issuance, amendment, renewal or extension) (A) the LC Exposure shall not
exceed $150,000,000 (the “LC Sublimit”), (B) the European LC Exposure shall not
exceed $40,000,000 (the “European LC Sublimit”), (C) the Availability Conditions
are satisfied, (D) the European LC Exposure attributable to European Letters of
Credit issued by any European Issuing Bank shall not exceed the Dollar
Equivalent of such European Issuing Bank’s European Issuing Bank Sublimit,
(E) the U.S. LC Exposure attributable to U.S. Letters of Credit issued by any
U.S. Issuing Bank shall not exceed the Dollar Equivalent of such U.S. Issuing
Bank’s U.S. Issuing Bank Sublimit and (F) if a Defaulting Lender exists, either
such Lender or the Lead Borrower has entered into arrangements satisfactory to
the Administrative Agent and the applicable Issuing Bank to eliminate any
Fronting Exposure associated with such Lender.

 

 

-114-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (x) the date which is one year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree and, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and, (y) unless Cash Collateralized or otherwise credit supported or
agreed to the reasonable satisfaction of the Administrative Agent and the
applicable Issuing Bank (in which case the expiry may extend no longer than
twelve (12) months after the Letter of Credit Expiration Date) the Letter of
Credit Expiration Date. Each Letter of Credit may, upon the request of the Lead
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but, subject to the foregoing, not beyond the date that is after the Letter of
Credit Expiration Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least thirty (30) days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.

(d) Participations.

(i) By the issuance of a U.S. Letter of Credit (or an amendment to a U.S. Letter
of Credit increasing the amount thereof) and without any further action on the
part of the applicable U.S. Issuing Bank or the U.S. Revolving Lenders, the
applicable U.S. Issuing Bank hereby grants to each U.S. Revolving Lender, and
each such U.S. Revolving Lender hereby acquires from such U.S. Issuing Bank, a
participation in such U.S. Letter of Credit equal to such U.S. Revolving
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such U.S. Letter of Credit. In consideration and in furtherance of the
foregoing, each U.S. Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
U.S. Issuing Bank, such U.S. Revolving Lender’s Pro Rata Percentage of each U.S.
LC Disbursement made by the applicable U.S. Issuing Bank and not reimbursed by
the U.S. Borrowers on the date due as provided in paragraph (e) of this
Section 2.13, or of any reimbursement payment required to be refunded to the
U.S. Borrowers for any reason. Each applicable Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of U.S. Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any U.S. Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Aggregate Commitments or whether or
not an Overadvance exists or is created thereby, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(ii) By the issuance of a European Letter of Credit (or an amendment to a
European Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable European Issuing Bank or the European
Revolving Lenders, the applicable European Issuing Bank hereby grants to each
European Revolving Lender, and each such European Revolving Lender hereby
acquires from such European Issuing Bank, a participation in such European
Letter of Credit equal to such European Revolving Lender’s Pro Rata Percentage
of the aggregate amount available to be drawn under such European Letter of
Credit. In consideration and in furtherance of the foregoing, each European
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable European Issuing Bank,
such European Revolving Lender’s Pro Rata Percentage of each European LC
Disbursement made by the applicable European Issuing Bank and not reimbursed by
the European Borrowers on the date due as provided in paragraph (e) of this
Section 2.13, or of any reimbursement payment required to be refunded to the
applicable European Borrowers for any reason. Each applicable Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of European Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any European Letter of Credit
or the occurrence and continuance of a Default or reduction or termination of
the Aggregate Commitments or whether or not an Overadvance exists or is created
thereby, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement.

 

-115-



--------------------------------------------------------------------------------

(i) If any U.S. Issuing Bank shall make any U.S. LC Disbursement in respect of a
U.S. Letter of Credit, the U.S. Borrowers shall reimburse such U.S. LC
Disbursement by paying to the applicable U.S. Issuing Bank an amount equal to
such U.S. LC Disbursement not later than (x) in the case of reimbursement in
U.S. Dollars, 2:00 p.m., New York City time, on the Business Day after receiving
notice from such U.S. Issuing Bank of such U.S. LC Disbursement or (y) in the
case of reimbursement in an Alternative Currency, the Applicable Time specified
by the Administrative Agent on the Business Day after receiving notice from such
U.S. Issuing Bank of such U.S. LC Disbursement; provided that, whether or not
the Lead Borrower submits a Notice of Borrowing, the applicable U.S. Borrower
shall be deemed to have requested (except to the extent such U.S. Borrower makes
payment to reimburse such U.S. LC Disbursement when due) a Borrowing of Base
Rate Loans or LIBO Rate Loans under the U.S. Revolving Subfacility with an
Interest Period of one month, as applicable, in an amount necessary to reimburse
such U.S. LC Disbursement. If such U.S. Borrower fails to make such payment when
due, the applicable U.S. Issuing Bank shall notify the Administrative Agent and
the Administrative Agent shall notify each U.S. Revolving Lender of the
applicable U.S. LC Disbursement, the payment then due from such U.S. Borrower in
respect thereof and such U.S. Revolving Lender’s Pro Rata Percentage thereof.
Promptly following receipt of such notice, each such U.S. Revolving Lender shall
pay to the Administrative Agent its Pro Rata Percentage of the unreimbursed U.S.
LC Disbursement (in U.S. Dollars, if the applicable U.S. Letter of Credit was
denominated in U.S. Dollars, or in the applicable Alternative Currency, if the
applicable U.S. Letter of Credit was denominated in an Alternative Currency) in
the same manner as provided in Section 2.02(f) with respect to Loans made by
such U.S. Revolving Lender, and the Administrative Agent shall promptly pay to
the applicable U.S. Issuing Bank the amounts so received by it from such U.S.
Revolving Lenders. In the case of a U.S. Letter of Credit denominated in an
Alternative Currency, the applicable U.S. Borrower shall reimburse the
applicable U.S. Issuing Bank in such Alternative Currency, unless (A) such U.S.
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in U.S. Dollars, or (B) in the absence of any such
requirement for reimbursement in U.S. Dollars, the applicable U.S. Borrower
shall have notified such U.S. Issuing Bank promptly following receipt of the
notice of drawing that such U.S. Borrower will reimburse such U.S. Issuing Bank
in U.S. Dollars. In the case of any such reimbursement in U.S. Dollars of a
drawing under a U.S. Letter of Credit denominated in an Alternative Currency,
the applicable U.S. Issuing Bank shall notify the applicable U.S. Borrower of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Promptly following receipt by the Administrative Agent,
of any payment from the U.S. Borrowers pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable U.S.
Issuing Bank. Any payment made by a U.S. Revolving Lender pursuant to this
paragraph to reimburse an U.S. Issuing Bank for any U.S. LC Disbursement (other
than the funding of Base Rate Loans or LIBO Rate Loans as contemplated above)
shall not constitute a U.S. Revolving Loan and shall not relieve any U.S.
Borrower of its obligation to reimburse such U.S. LC Disbursement. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
U.S. Dollars pursuant to the third sentence in this Section 2.13(e)(i) and
(B) the U.S. Dollar amount paid by the U.S. Borrowers shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
the U.S. Borrowers agree, as a separate and independent obligation, to indemnify
the applicable U.S. Issuing Bank for the loss resulting from its inability on
that date to purchase the Alternative Currency in the full amount of the
drawing.

(ii) If any European Issuing Bank shall make any European LC Disbursement in
respect of a European Letter of Credit, the European Borrowers under the
applicable European Subfacility shall reimburse such European LC Disbursement by
paying to the applicable European Issuing Bank an amount equal to such European
LC Disbursement not later than (x) in the case of reimbursement in U.S. Dollars,
2:00 p.m., New York City time, on the Business Day after receiving notice from
such European Issuing Bank of such European LC Disbursement or (y) in the case
of reimbursement in an Alternative Currency, the Applicable Time specified by
the Administrative Agent on the Business Day after receiving notice from such
European Issuing Bank of such European LC Disbursement; provided that, whether
or not the applicable European Borrower submits a Notice of Borrowing, such
European Borrower shall be deemed to have requested (except to the extent such
European Borrower makes payment to reimburse such European LC Disbursement when
due) a Borrowing of LIBO Rate Loans under the applicable European Subfacility of
such European Borrower with an Interest Period of one month, as applicable, in
an amount necessary to reimburse such European LC Disbursement. If such European
Borrower fails to make such payment when due, the applicable European Issuing
Bank shall notify the Administrative Agent and the Administrative Agent shall
notify each European Revolving Lender of the applicable European LC
Disbursement, the payment then due from such European Borrower in respect
thereof and such European Revolving Lender’s Pro Rata Percentage thereof.
Promptly following receipt of such notice, each such European Revolving Lender
shall pay to the Administrative Agent its Pro Rata Percentage of the
unreimbursed European LC Disbursement (in U.S. Dollars, if the applicable
European Letter of Credit was denominated in U.S. Dollars, or in the applicable
Alternative Currency,

 

-116-



--------------------------------------------------------------------------------

if the applicable European Letter of Credit was denominated in an Alternative
Currency) in the same manner as provided in Section 2.02(f) with respect to
Loans made by such European Revolving Lender, and the Administrative Agent shall
promptly pay to the applicable European Issuing Bank the amounts so received by
it from such European Revolving Lenders. In the case of a European Letter of
Credit denominated in an Alternative Currency, the applicable European Borrower
shall reimburse the applicable European Issuing Bank in such Alternative
Currency, unless (A) such European Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in U.S. Dollars, or
(B) in the absence of any such requirement for reimbursement in U.S. Dollars,
the applicable European Borrower shall have notified such European Issuing Bank
promptly following receipt of the notice of drawing that such European Borrower
will reimburse such European Issuing Bank in U.S. Dollars. In the case of any
such reimbursement in U.S. Dollars of a drawing under a European Letter of
Credit denominated in an Alternative Currency, the applicable European Issuing
Bank shall notify the applicable European Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Promptly
following receipt by the Administrative Agent, of any payment from the European
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable European Issuing Bank. Any payment made by a
European Revolving Lender pursuant to this paragraph to reimburse an European
Issuing Bank for any European LC Disbursement (other than the funding of LIBO
Rate Loans as contemplated above) shall not constitute a European Revolving Loan
and shall not relieve any European Borrower of its obligation to reimburse such
European LC Disbursement. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in U.S. Dollars pursuant to the third
sentence in this Section 2.13(e)(ii) and (B) the Dollar amount paid by the
European Borrowers shall not be adequate on the date of that payment to purchase
in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the European Borrowers agree, as a
separate and independent obligation, to indemnify the applicable European
Issuing Bank for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing.

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Borrowers
to reimburse LC Disbursements as provided in paragraph (e) of this Section 2.13
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary of any Letter of Credit,
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally or (vi) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.13(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the obligations of the
Borrowers hereunder; provided that the Borrowers shall have no obligation to
reimburse any Issuing Bank to the extent that such payment was made in error due
to the gross negligence, bad faith, or willful misconduct of such Issuing Bank
(as determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction). Neither the Administrative Agent, the Lenders nor
any Issuing Bank, nor any of their Affiliates, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, willful
misconduct, or bad faith on the part of any Issuing Bank (as determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction), each Issuing Bank shall be deemed to have exercised care in

 

-117-



--------------------------------------------------------------------------------

each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(ii) No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Document. No Issuing Bank makes to the Lenders any express or
implied warranty, representation or guaranty with respect to the Collateral,
such documents or any Loan Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Document; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party.

(iii) No Issuing Bank or any of its Affiliates, and their respective officers,
directors, employees, agents and investment advisors shall be liable to any
Lender or other Person for any action taken or omitted to be taken in connection
with any LC Documents except as a result of its actual gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
nonappealable judgment. No Issuing Bank shall have any liability to any Lender
if such Issuing Bank refrains from any action under any Letter of Credit or such
LC Documents until it receives written instructions from the Required Lenders.

(g) Disbursement Procedures. Each Issuing Bank shall, within the period
stipulated by terms and conditions of Letter of Credit, following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. After such examination, such Issuing Bank shall
promptly notify the Administrative Agent and the Lead Borrower or the applicable
European Borrower by telephone (confirmed by telecopy and/or electronically) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such reimbursement obligation set forth in
Section 2.13(e)).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if such
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.13, then Section 2.06(b) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section 2.13 to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Resignation or Removal of any Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least thirty (30) days’ prior written
notice to the Lenders, the Administrative Agent and the Lead Borrower. Any
Issuing Bank may be replaced at any time by agreement between the Lead Borrower
and the Administrative Agent; provided that so long as no Event of Default has
occurred and is continuing under Section 11.01(b), 11.01(c), 11.01(h) or
11.01(i), such successor Issuing Bank shall be reasonably acceptable to the Lead
Borrower. One or more Lenders may be appointed as additional Issuing Banks in
accordance with paragraph (k) below. The Administrative Agent shall notify the
Lenders of any such replacement of such Issuing Bank or any such additional
Issuing Bank. At the time any such resignation or replacement shall become
effective, the Lead Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such addition or to
any previous Issuing Bank, or to such successor or such additional Issuing Bank
and all previous Issuing Banks, as the context shall require. After the
resignation or

 

-118-



--------------------------------------------------------------------------------

replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, the Lead Borrower may, in its discretion, select which Issuing Bank
is to issue any particular Letter of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent (acting at
the request of the Required Lenders) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Lead Borrower shall deposit in the LC Collateral
Account, in the name of the Administrative Agent and for the benefit of the
Secured Parties, an amount in cash equal to 102.00% of the LC Exposure as of
such date. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Lead
Borrower under this Agreement, but shall be immediately released and returned to
the Lead Borrower (in no event later than two (2) Business Days) once all
Specified Events of Default are cured or waived. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made only in Cash Equivalents and
at the direction of the Lead Borrower and at the Lead Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Lead Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the Lead Borrower.

(ii) The Lead Borrower shall, on demand by an Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender.

(k) Additional Issuing Banks. The Lead Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional U.S. Revolving Lenders or European Revolving Lenders to act as a
U.S. Issuing Bank or a European Issuing Bank, respectively under the terms of
this Agreement. Any Lender designated as an issuing bank pursuant to this
paragraph (k) shall be deemed (in addition to being a Lender) to be an Issuing
Bank with respect to Letters of Credit issued or to be issued by such Lender,
and all references herein and in the other Loan Documents to the term “Issuing
Bank,” “European Issuing Bank” or “U.S. Issuing Bank,” as applicable, shall,
with respect to such Letters of Credit, be deemed to refer to such Lender in its
capacity as Issuing Bank, European Issuing Bank and/or U.S. Issuing Bank, as the
context shall require.

(l) No Issuing Bank shall be under an obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies or
procedures of such Issuing Bank.

(m) No Issuing Bank shall be under an obligation to amend any Letter of Credit
if (i) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

-119-



--------------------------------------------------------------------------------

(n) LC Collateral Account.

(i) The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account” (or such sub-accounts as the Administrative
Agent may require for purposes of administration or collateral separation or
otherwise). Each Loan Party shall deposit into the LC Collateral Account from
time to time the Cash Collateral required to be deposited under Section 2.13(j)
hereof.

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first, for the liabilities in respect of
Letters of Credit outstanding from time to time and second, for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j).

(o) Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments
under the applicable Subfacility, if any, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Extended Revolving Loan
Commitments under such Subfacility at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Borrowers shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.13(j). Except to the extent of reallocations of participations
pursuant to the prior sentence, the occurrence of the Maturity Date with respect
to Existing Revolving Loans shall have no effect upon (and shall not diminish)
the percentage participations of the Lenders of Extended Revolving Loans in any
Letter of Credit issued before the Maturity Date.

Section 2.14 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Lead Borrower (which hereby authorizes the Swingline Lender to act
on its behalf in that regard) request the Administrative Agent to cause the
Lenders under the applicable European Subfacility to make a Revolving Loan
(which shall be an Overnight LIBO Rate Loan) in an amount equal to such Lender’s
Pro Rata Percentage with respect to the European Facility of the Outstanding
Amount of Swingline Loans, which request may be made regardless of whether the
conditions set forth in Article 7 have been satisfied. Upon such request, each
such Lender shall make available to the Administrative Agent the proceeds of
such Revolving Loan for the account of the Swingline Lender. If the Swingline
Lender requires such a Revolving Loan to be made by such Lenders and the request
therefor is received prior to 12:00 Noon London time on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
London time that day; and, if the request therefor is received after 12:00 Noon
London time, then no later than 3:00 p.m. London time on the next Business Day.
The obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent or
the Swingline Lender. If and to the extent any such Lender shall not have so
made its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.

(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

 

-120-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of applicable repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender under any applicable Subfacility with respect to Revolving Loans under
such Subfacility to the Borrowers (including Swingline Loans) shall be equal to
such Lender’s applicable Pro Rata Percentage under such Subfacility of Revolving
Loans (including Swingline Loans) outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 12:00 Noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 12:00 Noon, then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.

Section 2.15 Revolving Commitment Increase.

(a) Subject to the terms and conditions set forth herein, after the Closing
Date, the Lead Borrower shall have the right to request, by written notice to
the Administrative Agent, an increase in the Revolving Commitments under any
Subfacility other than the U.S. FILO Subfacility (a “Revolving Commitment
Increase”) in an aggregate amount not to exceed $250,000,000 in the aggregate;
provided that (i) any Revolving Commitment Increase for the U.S. Revolving
Subfacility shall be on the terms (including the latest Maturity Date of any
Class of Commitments under the U.S. Revolving Subfacility) and pursuant to the
documentation applicable to the U.S. Revolving Subfacility, (ii) any Revolving
Commitment Increase for the Belgian Subfacility shall be on the terms (including
the latest Maturity Date of any Class of Commitments under the Belgian
Subfacility) and pursuant to the documentation applicable to the Belgian
Subfacility, (iii) any Revolving Commitment Increase for the German Subfacility
shall be on the terms (including the latest Maturity Date of any Class of
Commitments under the German Subfacility) and pursuant to the documentation
applicable to the German Subfacility, (iv) any Revolving Commitment Increase for
the Polish Subfacility shall be on the terms (including the latest Maturity Date
of any Class of Commitments under the Polish Subfacility) and pursuant to the
documentation applicable to the Polish Subfacility, (v) any Revolving Commitment
Increase for the Spanish Subfacility shall be on the terms (including the latest
Maturity Date of any Class of Commitments under the Spanish Subfacility) and
pursuant to the documentation applicable to the Spanish Subfacility, (vi) any
Revolving Commitment Increase for the Swedish Subfacility shall be on the terms
(including the latest Maturity Date of any Class of Commitments under the
Swedish Subfacility) and pursuant to the documentation applicable to the Swedish
Subfacility, (vii) any Revolving Commitment Increase for the U.K. Subfacility
shall be on the terms (including the latest Maturity Date of any Class of
Commitments under the U.K. Subfacility) and pursuant to the documentation
applicable to the U.K. Subfacility, (viii) any Revolving Commitment Increase
shall be in a minimum amount of $25,000,000 (which may be allocated in smaller
increments to various Subfacilities so long as the aggregate amount of the
Revolving Commitment Increase is at least $25,000,000) or, if less than
$25,000,000 is available, the amount left available, or such lesser amount as
may be agreed by the Administrative Agent in its sole discretion, and
(ix) following any Revolving Commitment Increase, the European Revolving
Commitments shall not exceed 35.0% of the Aggregate Commitments.

(b) Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested and the
relevant Subfacility to be increased. Upon receipt of a Revolving Commitment
Increase Notice, the Administrative Agent may (at the direction of the Lead
Borrower) promptly notify the Lenders under the applicable Subfacility and/or
such other Persons who may participate as Lenders of the requested increase in
Revolving Commitments; provided that (i) each applicable Lender or additional
financial institution may elect or decline, in its sole discretion, to have its
Revolving Commitment increased in connection

 

-121-



--------------------------------------------------------------------------------

with any requested Revolving Commitment Increase, it being understood that no
Lender shall be obligated to increase its Revolving Commitment unless it, in its
sole discretion, so agrees; (ii) if commitments from additional financial
institutions are obtained in connection with the Revolving Commitment Increase,
any Person or Persons providing such commitment shall be subject to the written
consent of the Administrative Agent, the Swingline Lenders and the Issuing Banks
(such consent not to be unreasonably withheld or delayed), if such consent would
be required pursuant to Section 13.04; (iii) in no event shall a Defaulting
Lender be entitled to participate in such Revolving Commitment Increase and
(iv) no Issuing Bank or Swingline Lender shall be required to act in such
capacity under the Revolving Commitment Increase without its prior written
consent. In the event that any Lender or other Person agrees to participate in
any Revolving Commitment Increase (each, an “Increase Loan Lender”), such
Revolving Commitment Increase shall become effective on such date as shall be
mutually agreed upon by the Increase Loan Lenders and the Lead Borrower, which
date shall be as soon as practicable after the date of receipt of the Revolving
Commitment Increase Notice (such date, the “Increase Date”); provided that the
establishment of such Revolving Commitment Increase shall be subject to the
satisfaction of each of the following conditions: (1) no Event of Default would
exist after giving effect thereto; (2) the representations and warranties under
Article 8 shall be true in all material respects; (3) the Revolving Commitment
Increase shall be effected pursuant to one or more joinder agreements executed
and delivered by the Lead Borrower, the Administrative Agent, and the Increase
Loan Lenders, each of which shall be reasonably satisfactory to the Lead
Borrower, the Administrative Agent, and the Increase Loan Lenders; (4) the Loan
Parties shall execute and deliver or cause to be executed and delivered to the
Administrative Agent such amendments to the Loan Documents, legal opinions and
other documents as the Administrative Agent may reasonably request in connection
with any such transaction, which amendments, legal opinions and other documents
shall be reasonably satisfactory to the Administrative Agent; and (5) the
Borrowers shall have paid to the Administrative Agent and the Lenders such
additional fees, costs and expenses as may be agreed to be paid by the Borrowers
in connection therewith (including, without limitation, any notary and
registration fees and any expenses relating to the delivery of any notices).

(c) On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans under the increased Subfacility among the Lenders
that will reflect the adjustments to the Revolving Commitments of the applicable
Lenders as a result of the Revolving Commitment Increase, (ii) the
Administrative Agent shall notify the Lenders and Loan Parties of the occurrence
of the Revolving Commitment Increase to be effected on the Increase Date,
(iii) Schedule 2.01 shall be deemed modified to reflect the revised Revolving
Commitments of the affected Lenders and (iv) Notes will be issued, at the
expense of the Borrowers, to any Lender participating in the Revolving
Commitment Increase and requesting a Note.

(d) The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments under the
applicable Subfacility and, for purposes of this Agreement and the other Loan
Documents, all Revolving Loans made under the Revolving Commitment Increase
shall be deemed to be Revolving Loans. Without limiting the generality of the
foregoing, (i) the rate of interest applicable to the Revolving Commitment
Increase shall be the same as the rate of interest applicable to the existing
Revolving Loans, (ii) unused line fees applicable to the Revolving Commitment
Increase shall be calculated using the same Unused Line Fee Rates applicable to
the existing Revolving Loans, (iii) the Revolving Commitment Increase shall
share ratably in any mandatory prepayments of the Revolving Loans under the
applicable Subfacility, (iv) after giving effect to such Revolving Commitment
Increases, Revolving Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (v) the Revolving Commitment Increase shall rank pari passu
in right of payment and security with the existing Revolving Loans under the
applicable Subfacility. Each joinder agreement and any amendment to any Loan
Document requested by the Administrative Agent in connection with the
establishment of the Revolving Commitment Increase may, without the consent of
any of the Lenders, effect such amendments to this Agreement (an “Incremental
Revolving Commitment Agreement”) and the other Loan Documents as may be
reasonably necessary or appropriate, in the opinion of the Administrative Agent
and the Lead Borrower, to effect the provisions of this Section 2.15.

Section 2.16 Lead Borrower and Applicable Administrative Borrower.

(a) Each Borrower (to the fullest extent permitted by law) hereby designates the
Lead Borrower as its representative and agent for all purposes under the Loan
Documents, including requests for Revolving Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of

 

-122-



--------------------------------------------------------------------------------

Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, any Issuing Bank or any
Lender, and each Borrower of any Subfacility (to the fullest extent permitted by
law) hereby designates the Applicable Administrative Borrower of such
Subfacility as its representative and agent for purposes of requests for
Revolving Loans and Letters of Credit and designation of interest rates. Each of
the Lead Borrower and each Applicable Administrative Borrower hereby accepts
such appointment. The Administrative Agent and the Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Notice of Borrowing) delivered by the Lead Borrower
on behalf of any Borrower, and any Notice of Borrowing, request for a Letter of
Credit or designation of interest rate by any Applicable Administrative Borrower
on behalf of the Borrowers of its Subfacility. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Lead Borrower on behalf of such Borrower. Each of the Administrative Agent, the
Issuing Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Lead Borrower for any or all purposes under the Loan
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Lead Borrower
or, in the case of any Notice of Borrowing, request for a Letter of Credit or
designation of interest rate, the Applicable Administrative Borrower for its
Subfacility shall be binding upon and enforceable against it.

(b) Each Belgian Loan Party agrees, and hereby undertakes, to ratify and to
confirm each decision taken or action performed by the Lead Borrower on its
behalf as its representative and agent in the exercise or purported exercise of
the powers granted pursuant to this Section 2.16, to the extent such
ratification and confirmation is necessary under Belgian law to ensure the
validity and the binding character vis-à-vis such Belgian Loan Party of the
decision or action concerned.

Section 2.17 Overadvances. If (i) the aggregate U.S. Revolving Loans outstanding
exceed the U.S. Revolving Line Cap, (ii) the aggregate Belgian Revolving Loans
outstanding exceed the Belgian Line Cap, (iii) the aggregate German Revolving
Loans outstanding exceed the German Line Cap, (iv) the aggregate Polish
Revolving Loans outstanding exceed the Polish Line Cap, (v) the aggregate
Spanish Revolving Loans outstanding exceed the Spanish Line Cap, (vi) the
aggregate Swedish Revolving Loans outstanding exceed the Swedish Line Cap,
(vii) the aggregate U.K. Revolving Loans outstanding exceed the U.K. Line Cap or
(viii) the aggregate Revolving Loans outstanding exceed the Line Cap (each of
the foregoing clauses (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii), an
“Overadvance”), in each case at any time, the excess amount shall be payable by
the applicable Borrowers on demand (or, if such Overadvance is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five (5) Business Days following notice) by the Administrative
Agent, but all such Revolving Loans shall nevertheless constitute Obligations
secured by the Collateral and entitled to all benefits of the Loan Documents.
The Administrative Agent may require the Lenders to honor requests for
Overadvance Loans and to forbear from requiring the Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to the Administrative
Agent, as long as (i) the Overadvance does not continue for more than thirty
(30) consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required) and
(ii) the aggregate amount of all Overadvances and Protective Advances is not
known by the Administrative Agent to exceed 10% of the Aggregate Borrowing Base,
(b) regardless of whether an Event of Default exists, if the Administrative
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than $500,000, and (ii) does not continue for more than thirty (30) consecutive
days. In no event shall Overadvance Loans be required that would cause (i) the
aggregate outstanding U.S. Revolving Exposure to exceed the aggregate U.S.
Revolving Commitments, (ii) the aggregate outstanding Belgian Revolving Exposure
to exceed the Belgian Revolving Sublimit, (iii) the aggregate outstanding German
Revolving Exposure to exceed the aggregate German Revolving Sublimit, (iv) the
aggregate outstanding Polish Revolving Exposure to exceed the aggregate Polish
Revolving Sublimit, (v) the aggregate outstanding Spanish Revolving Exposure to
exceed the aggregate Spanish Revolving Sublimit, (vi) the aggregate outstanding
Swedish Revolving Exposure to exceed the aggregate Swedish Revolving Sublimit,
(vii) the aggregate outstanding U.K. Revolving Exposure to exceed the aggregate
U.K. Revolving Sublimit, (viii) the aggregate outstanding European Revolving
Exposure to exceed the European Revolving Commitments or (ix) the Aggregate
Exposure to exceed the Aggregate Commitments. The making of any Overadvance
shall not create nor constitute a Default or Event of Default; it being
understood that the making or continuance of an Overadvance shall not constitute
a waiver by the Administrative Agent or the Lenders of the then existing Event
of Default. In no event shall any Borrower or other Loan Party be permitted to
require any Overadvance Loan to be made. Required Lenders may at any time revoke
the Administrative Agent’s authority to make further Overadvances by written
notice to the Administrative Agent.

 

 

-123-



--------------------------------------------------------------------------------

Section 2.18 Protective Advances. The Administrative Agent shall be authorized,
in its discretion, following notice to and consultation with the Lead Borrower,
at any time, to make Base Rate Loans or LIBO Rate Loans with an Interest Period
of one month (other than in U.S. Dollars) (each such loan in respect of U.S.
Collateral, Jersey Collateral, Irish Collateral, Luxembourg Collateral or
Mexican Collateral, a “U.S. Protective Advance”; in respect of Belgian
Collateral, a “Belgian Protective Advance”, in respect of German Collateral, a
“German Protective Advance”, in respect of Polish Collateral, a “Polish
Protective Advance”, in respect of Spanish Collateral, a “Spanish Protective
Advance”, in respect of Swedish Collateral, a “Swedish Protective Advance”, in
respect of U.K. Collateral, a “U.K. Protective Advance” and collectively,
“Protective Advances”) (a) (i) in an aggregate amount, together with the
aggregate amount of all Overadvance Loans, not to exceed 10% of the Aggregate
Borrowing Base, (ii) in an aggregate amount, together with the aggregate amount
of Overadvance Loans under the U.S. Revolving Subfacility, not to exceed 10% of
the U.S. Revolving Borrowing Base, (iii) in an aggregate amount, together with
the aggregate amount of Overadvance Loans under the Belgian Subfacility, not to
exceed 10% of the Belgian Borrowing Base, (iv) in an aggregate amount, together
with the aggregate amount of Overadvance Loans under the German Subfacility, not
to exceed 10% of any German Borrowing Base, (v) in an aggregate amount, together
with the aggregate amount of Overadvance Loans under the Polish Subfacility, not
to exceed 10% of any Polish Borrowing Base, (vi) in an aggregate amount,
together with the aggregate amount of Overadvance Loans under the Spanish
Subfacility, not to exceed 10% of the Spanish Borrowing Base, (vii) in an
aggregate amount, together with the aggregate amount of Overadvance Loans under
the Swedish Subfacility, not to exceed 10% of the Swedish Borrowing Base and
(viii) in an aggregate amount, together with the aggregate amount of Overadvance
Loans under the U.K. Subfacility, not to exceed 10% of the U.K. Borrowing Base,
in each case, if the Administrative Agent deems such Protective Advances
necessary or desirable to preserve and protect the Collateral, or to enhance the
collectability or repayment of the Obligations under such Subfacility; or (b) to
pay any other amounts chargeable to Loan Parties under any Loan Documents,
including costs, fees and expenses; provided that, (i) the aggregate amount of
outstanding Protective Advances plus the outstanding amount of Revolving Loans
and LC Obligations shall not exceed the Aggregate Commitments, (ii) the
aggregate amount of outstanding U.S. Protective Advances plus the outstanding
amount of U.S. Revolving Loans and U.S. LC Obligations shall not exceed the
aggregate U.S. Revolving Commitments, (iii) the aggregate amount of outstanding
Belgian Protective Advances plus the outstanding amount of Belgian Revolving
Loans and European LC Obligations under the Belgian Subfacility shall not exceed
the Belgian Revolving Sublimit, (iv) the aggregate amount of outstanding German
Protective Advances plus the outstanding amount of German Revolving Loans and
European LC Obligations under the German Subfacility shall not exceed the German
Revolving Sublimit, (v) the aggregate amount of outstanding Polish Protective
Advances plus the outstanding amount of Polish Revolving Loans and European LC
Obligations under the Polish Subfacility shall not exceed the Polish Revolving
Sublimit, (vi) the aggregate amount of outstanding Spanish Protective Advances
plus the outstanding amount of Spanish Revolving Loans and European LC
Obligations under the Spanish Subfacility shall not exceed the Spanish Revolving
Sublimit, (vii) the aggregate amount of outstanding Swedish Protective Advances
plus the outstanding amount of Swedish Revolving Loans and European LC
Obligations under the Swedish Subfacility shall not exceed the Swedish Revolving
Sublimit, (viii) the aggregate amount of outstanding U.K. Protective Advances
plus the outstanding amount of U.K. Revolving Loans and European LC Obligations
under the U.K. Subfacility shall not exceed the U.K. Revolving Sublimit and
(ix) the aggregate amount of outstanding European Protective Advances plus the
outstanding amount of European Revolving Loans and European LC Obligations shall
not exceed the aggregate European Revolving Commitments. Each Protective Advance
shall be repaid by the applicable Borrowers within thirty (30) days of the
making of such Protective Advance. Each Lender shall participate in each
Protective Advance in accordance with its Pro Rata Percentage. Required Lenders
may at any time revoke the Administrative Agent’s authority to make further
Protective Advances under clause (a) by written notice to the Administrative
Agent. Absent such revocation, the Administrative Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive. The
Administrative Agent may use the proceeds of such Protective Advances to
(a) protect, insure, maintain or realize upon any Collateral; or (b) defend or
maintain the validity or priority of the Administrative Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien; provided, further, that the Administrative Agent shall use reasonable
efforts to notify the Lead Borrower after paying any such amount or taking any
such action and shall not make payment of any item that is being Properly
Contested.

 

-124-



--------------------------------------------------------------------------------

Section 2.19 Extended Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, the Lead Borrower may at any time and from time to
time when no Event of Default then exists request that all or a portion of the
then-existing Revolving Loans under any Subfacility (the “Existing Revolving
Loans”), together with any related outstandings, be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or
any portion of the principal amount (and related outstandings) of such Revolving
Loans (any such Revolving Loans which have been so converted, “Extended
Revolving Loans”) and to provide for other terms consistent with this
Section 2.19. In order to establish any Extended Revolving Loans, the Lead
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders) (each, an “Extension Request”)
setting forth the proposed terms of the Extended Revolving Loans to be
established, which shall (x) be identical as offered to each Lender (including
as to the proposed interest rates and fees payable) and (y) be identical to the
Existing Revolving Loans, except that: (i) repayments of principal of the
Extended Revolving Loans may be delayed to later dates than the Maturity Date;
(ii) the Effective Yield with respect to the Extended Revolving Loans (whether
in the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for the Existing Revolving
Loans to the extent provided in the applicable Extension Amendment; and
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Maturity Date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Loans); provided, however, that (A) in
no event shall the final maturity date of any Extended Revolving Loans at the
time of establishment thereof be earlier than the then Maturity Date of any
other Revolving Loans hereunder and (B) the Weighted Average Life to Maturity of
any Extended Revolving Loans at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of any other
Revolving Loans then outstanding. Any Extended Revolving Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Revolving Loans, as applicable, for all purposes
of this Agreement; provided that any Extended Revolving Loans converted from
Existing Revolving Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Revolving Loans.

(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments under each
Extension Series of Extended Revolving Loans, and the Existing Revolving Loans,
of the applicable Subfacility (and, except as provided in Sections 2.12(e) and
2.13(o), without giving effect to changes thereto on the Maturity Date with
respect to Swingline Loans and Letters of Credit theretofore incurred or issued)
and all borrowings under the Aggregate Commitments and repayments thereunder
shall be made on a pro rata basis (except for (x) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (y) repayments required upon any Maturity Date of any
Revolving Commitments or Extended Revolving Loan Commitments).

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Revolving Loans which it has elected to
request be converted into Extended Revolving Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). Any Lender that
does not respond to the Extension Request on or prior to the date specified
therein shall be deemed to have rejected such Extension Request. In the event
that the aggregate principal amount of Existing Revolving Loans subject to
Extension Elections relating to a particular Extension Request exceeds the
amount of Extended Revolving Loans requested pursuant to such Extension Request,
Revolving Loans subject to such Extension Elections shall be converted to
Extended Revolving Loans, on a pro rata basis based on the aggregate principal
amount of Revolving Loans included in each such Extension Elections or to the
extent such option is expressly set forth in the respective Extension Request,
the Lead Borrower shall have the option to increase the amount of Extended
Revolving Loans so that such excess does not exist.

 

-125-



--------------------------------------------------------------------------------

(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e) With respect to any Extension Amendment consummated by a Borrower pursuant
to this Section 2.19, (i) such Extension Amendment shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement,
(ii) with respect to Extended Revolving Loan Commitments under the European
Facility, if the aggregate amount extended is less than (A) the European LC
Commitment, the European LC Commitment shall be reduced upon the date that is
five (5) Business Days prior to the Maturity Date (to the extent needed so that
the European LC Commitment does not exceed the aggregate Revolving Commitment
under the European Facility which would be in effect after the Maturity Date),
and, if applicable, the European Borrowers shall Cash Collateralize obligations
under any issued European Letters of Credit in an amount equal to 102% of the
stated amount of such European Letters of Credit, or (B) the Swingline
Commitment, the Swingline Commitment shall be reduced upon the date that is five
(5) Business Days prior to the Maturity Date (to the extent needed so that the
Swingline Commitment does not exceed the aggregate Revolving Commitment under
the European Facility which would be in effect after the Maturity Date), and, if
applicable, the European Borrowers shall prepay any outstanding Swingline Loans
and (iii) with respect to Extended Revolving Loan Commitments under the U.S.
Revolving Subfacility, if the aggregate amount extended is less than (A) the
U.S. LC Commitment, the U.S. LC Commitment shall be reduced upon the date that
is five (5) Business Days prior to the Maturity Date (to the extent needed so
that the U.S. LC Commitment does not exceed the aggregate Revolving Commitment
under the U.S. Revolving Subfacility which would be in effect after the Maturity
Date), and, if applicable, the U.S. Borrowers shall Cash Collateralize
obligations under any issued U.S. Letters of Credit in an amount equal to 102%
of the stated amount of such U.S. Letters of Credit. The Administrative Agent
and the Lenders hereby consent to each Extension Amendment and the other
transactions contemplated by this Section 2.19 (including, for the avoidance of
doubt, payment of any interest or fees in respect of any Extended Revolving Loan
Commitments on such terms as may be set forth in the Extension Request) and
hereby waive the requirements of any provision of this Agreement or any other
Loan Document that may otherwise prohibit any Extension Amendment or any other
transaction contemplated by this Section 2.19; provided that such consent shall
not be deemed to be an acceptance of the Extension Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and
(iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section, and the Required Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.19 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extension Amendment, the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

-126-



--------------------------------------------------------------------------------

Section 2.20 MIRE Events. Each of the parties hereto acknowledges and agrees
that, if there are any Mortgaged Properties, any increase, extension or renewal
of any of the Commitments or the Loans (including pursuant to Section 2.15 or
Section 2.19) or any other incremental or additional credit facilities
hereunder, but excluding (i) any continuation or conversion of borrowings,
(ii) any Credit Event, or (iii) the issuance, renewal or extension of Letters of
Credit shall be subject to and conditioned upon: (1) the prior delivery of all
flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by the Flood Insurance Laws and as otherwise
reasonably required by the Collateral Agent and (2) the Collateral Agent shall
have received written confirmation from the Lenders that flood insurance due
diligence and flood insurance compliance have been completed by the Lenders
(such written confirmation not to be unreasonably conditioned, withheld or
delayed).

ARTICLE 3 Yield Protection, Illegality and Replacement of Lenders.

Section 3.01 Increased Costs, Illegality, etc.

(a) (x) If prior to the commencement of any Interest Period for a LIBO Rate
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including, without limitation, because the LIBO
Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period;

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period; or

(iii) at any time, if the making or continuance of any LIBO Rate Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank eurodollar market,

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Notice of
Conversion/Continuation that requests the conversion of any Revolving Borrowing
to, or continuation of any Revolving Borrowing as, a LIBO Rate Borrowing shall
be ineffective, (B) if any Notice of Borrowing requests a LIBO Rate Borrowing,
such Borrowing shall be made as an Base Rate Borrowing denominated in U.S.
Dollars; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(y) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(x)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(x)(i) above have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.07, such amendment shall
become effective with respect to each Subfacility upon entry into such amendment
by the Administrative Agent, the Borrowers

 

-127-



--------------------------------------------------------------------------------

with respect to such Subfacility and the Required Subfacility Lenders with
respect to such Subfacility and no such amendment shall affect the terms of any
Subfacility without the consent of the Required Subfacility Lenders with respect
to such Subfacility. Until an alternate rate of interest shall be determined in
accordance with this clause (a) (but, in the case of the circumstances described
in clause (a)(x)(ii), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a LIBO Rate Borrowing shall be ineffective, (y) if any Notice of
Borrowing requests a LIBO Rate Borrowing, such Borrowing shall be made as a Base
Rate Borrowing denominated in U.S. Dollars and (z) and each outstanding LIBO
Rate Borrowing shall convert to a Base Rate Borrowing denominated in U.S.
Dollars at the end of the Interest Period in which the circumstances described
in the first sentence of this clause (a)(y) have occurred.

(b) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or such Issuing Bank; or

(iii) subject any Lender, any Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes and Other Taxes indemnifiable under
Section 5.01(a), (B) U.K. Tax Deductions for which U.K. Tax Payments are payable
under Section 5.02 (or for which U.K. Tax Payments would have been payable under
Section 5.02 but for the application of an exception under Section 5.02(d)) or
(C) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or the Administrative Agent of making, continuing,
converting or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
the Administrative Agent hereunder (whether of principal, interest or
otherwise), then the Lead Borrower will pay to such Lender, such Issuing Bank or
the Administrative Agent, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Bank or the Administrative Agent,
as the case may be, for such additional costs incurred or reduction suffered.

(c) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender or such Issuing Bank, to a level
below that which such Lender or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s or such
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Lead Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(d) A certificate of a Lender, an Issuing Bank or the Administrative Agent
setting forth the amount or amounts necessary to compensate such Lender, such
Issuing Bank or the Administrative Agent or its holding company, as the case may
be, as specified in clause (b) or (c) of this Section 3.01, and certifying that
it is the general practice and policy of such Lender or such Issuing Bank to
demand such compensation from similarly situated borrowers in similar
circumstances at such time to the extent it is legally permitted to do so, shall
be delivered to the Lead Borrower and shall be conclusive absent manifest error;
provided, that any such certificate claiming amounts described in clause (x) or
(y) of the definition of “Change in Law” shall, in addition, state the basis
upon which such amount has been calculated but shall not require any Lender, any
Issuing Bank or the Administrative Agent to disclose confidential or price
sensitive information. The Lead Borrower shall pay such Lender, such Issuing
Bank or the Administrative Agent, as the case may be, the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.

 

 

-128-



--------------------------------------------------------------------------------

(e) Promptly after any Lender, any Issuing Bank or the Administrative Agent has
determined that it will make a request for increased compensation pursuant to
this Section 3.01, such Lender shall notify the Lead Borrower thereof. Failure
or delay on the part of any Lender, any Issuing Bank or the Administrative Agent
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s, such Issuing Bank’s or the Administrative Agent’s right to demand
such compensation; provided that the Lead Borrower shall not be required to
compensate a Lender, an Issuing Bank or the Administrative Agent pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender, such Issuing Bank or the Administrative
Agent, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s, such
Issuing Bank’s or the Administrative Agent’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 3.02 Compensation. Each Borrower, jointly and severally, and provided
that the aggregate liability of each Belgian Loan Party under the Loan Documents
shall at all times be limited as set out in the Guarantee Agreement, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBO Rate Loans but excluding loss of
anticipated profits (and without giving effect to the minimum “LIBO Rate” or
similar minimum)) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBO Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation; (ii) if
any prepayment or repayment (including any termination or reduction of
Commitments made pursuant to Section 2.07 or as a result of an acceleration of
the Loans pursuant to Section 11.01) or conversion of any of its LIBO Rate Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any LIBO Rate Loans is not made on any date
specified in a notice of termination or reduction given by the Lead Borrower; or
(iv) as a consequence of any other default by any Borrower to repay its LIBO
Rate Loans when required by the terms of this Agreement or any Note held by such
Lender.

Section 3.03 Change of Lending Office. Each Lender and Issuing Bank agrees that
on the occurrence of any event giving rise to the operation of Section 3.01,
Section 5.01(a) or Section 5.02(c) with respect to such Lender or Issuing Bank,
it will use reasonable efforts to designate a different lending office for any
Loans affected by such event or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates; provided that such
designation (i) would eliminate or reduce amounts payable pursuant to
Section 3.01, Section 5.01(a) or Section 5.02(c), as applicable, in the future
and (ii) would not subject such Lender or Issuing Bank to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Issuing Bank. Each Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or Issuing Bank in connection with such
designation or assignment. Nothing in this Section 3.03 shall affect or postpone
any of the obligations of the Borrowers or the right of any Lender or Issuing
Bank provided in Sections 3.01, 5.01 and 5.02.

Section 3.04 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of an event giving rise to the operation of
Section 3.01, Section 5.01(a) or Section 5.02(c) with respect to such Lender or
(z) in the case of a refusal by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Lead Borrower shall have the right to replace such Lender
(the “Replaced Lender”) with one or more other Eligible Transferees, none of
whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04) and to the Issuing Banks (to the
extent such Issuing Banks’ consent would be required for an assignment to such
Replacement Letter pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter

 

-129-



--------------------------------------------------------------------------------

into one or more Assignment and Assumptions pursuant to Section 13.04(b) (and
with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among the Lead Borrower, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement, and (iii) in the case of any replacement
resulting from a claim for compensation under Section 3.01 or payments required
to be made pursuant to Section 5.01(a), such replacement will result in a
reduction in such compensation or payments. Upon receipt by the Replaced Lender
of all amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the applicable Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 3.01, 3.02, 5.01, 5.02, 12.07
and 13.01), which shall survive as to such Replaced Lender with respect to
actions or occurrences prior to it ceasing to be a Lender hereunder.

If any Lender or Issuing Bank requests compensation under Section 3.01, or if
any Loan Party is required to pay any additional amount to any Lender or Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 5.01(a) or Section 5.02(c) then such Lender or Issuing Bank
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans or Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or Issuing Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01, 5.01(a)
or 5.02(c), as the case may be, in the future and (ii) would not subject such
Lender or Issuing Bank to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or Issuing Bank. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

ARTICLE 4 [Reserved].

ARTICLE 5 Taxes.

Section 5.01 Net Payments.

(a) Subject to Section 5.02 below, all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by any applicable Requirement of Law to
deduct or withhold any Taxes from such payments, then (i) the applicable
withholding agent shall make such deductions or withholdings as are reasonably
determined by the applicable withholding agent to be required by such applicable
Requirement of Law, (ii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority within
the time allowed and in accordance with applicable Requirements of Law, and
(iii) to the extent withholding or deduction is required to be made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 5.01) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made. As soon as
reasonably practicable after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 5.01, the Applicable Administrative Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Applicable
Administrative Borrower, as

 

-130-



--------------------------------------------------------------------------------

the case may be, a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by applicable
Requirements of Law to report such payment or other evidence of such payment
reasonably satisfactory to the Applicable Administrative Borrower or the
Administrative Agent, as the case may be.

(b) The Applicable Administrative Borrower shall timely pay in accordance with
applicable Requirements of Law, or at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes.

(c) Other than in respect of a U.K. Tax Deduction under a U.K. Revolving Loan
(in respect of which the provisions of Section 5.02 shall apply), without
duplication of any additional amounts paid pursuant to Section 5.01(a)(iii) or
any amounts paid pursuant to Section 5.01(b), the Applicable Administrative
Borrower shall indemnify and hold harmless each Recipient within fifteen
(15) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed on such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.01 or Section 5.02), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Applicable Administrative Borrower by a Lender or by
the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) Subject to Section 5.02 below, the Applicable Administrative Borrower shall
promptly upon becoming aware that a Loan Party must make any deduction or
withholding in respect of Taxes (or that there is any change in the rate or the
basis of any deduction or withholding in respect of Taxes) notify the
Administrative Agent accordingly.

(e) Other than in respect of a U.K. Tax Deduction under a U.K. Revolving Loan
(in respect of which the provisions of Section 5.02 shall apply), any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments under this Agreement shall deliver to the Applicable
Administrative Borrower and the Administrative Agent, at the time(s) and in the
manner(s) reasonably requested by the Applicable Administrative Borrower or the
Administrative Agent and within a reasonable time period, such information
and/or properly completed and executed documentation reasonably requested by the
Applicable Administrative Borrower or Administrative Agent as may permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Requirements of Law or reasonably requested by the Applicable Administrative
Borrower or the Administrative Agent as will enable the Applicable
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in this Section 5.01(e),
(i) the completion, execution and submission of such documentation (other than
such documentation set forth in Section 5.01(e)(i), (ii) or (iv) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission (A) would subject such Lender to any material
unreimbursed cost or expense, (B) would materially prejudice the legal or
commercial position of such Lender, (C) would be unduly burdensome for such
Lender to provide or (D) with respect to any Loan to a Polish Borrower,
documentation that would be unduly onerous for such Lender to provide, in such
Lender’s sole good faith discretion, and (ii) the completion, execution and
submission of such documentation shall only be required to the extent the
relevant Lender is legally eligible to do so (including, for the avoidance of
doubt, confirmation of a statement only to the extent true, accurate and
complete in all respects).

Without limiting the foregoing, with respect to any Loan to a U.S. Borrower:

(i) Each Lender under the North American Facility that is a U.S. Person shall
deliver to the Lead Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under the North American Facility
(and from time to time upon the reasonable request of the Lead Borrower or the
Administrative Agent) two properly completed and duly executed originals of IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from
United States backup withholding Tax.

 

-131-



--------------------------------------------------------------------------------

(ii) Each Non-U.S. Lender under the North American Facility shall, to the extent
it is legally eligible to do so, deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which such Non-U.S. Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), two
properly completed and duly executed originals of whichever of the following is
applicable:

(1) in the case of a Non-U.S. Lender (or, if such Non-U.S. Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) eligible for
the benefits of an income tax treaty to which the United States is a party, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding tax such treaty;

(2) IRS Form W-8ECI with respect to such Non-U.S. Lender (or, if such Non-U.S.
Lender is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, with respect to the person treated as its owner for U.S.
federal income tax purposes);

(3) in the case of a Non-U.S. Lender (or, if such Non-U.S. Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) entitled to
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Lead
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and that no payment made in connection with any Loan Document is effectively
connected with the conduct of a U.S. trade or business by such Non-U.S. Lender
(a “U.S. Tax Compliance Certificate”) and (y) IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) to the extent a Non-U.S. Lender (or, if such Non-U.S. Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) is not the
beneficial owner of such payments, IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-3 or
Exhibit C-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Non-U.S. Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit C-2 on behalf of each such direct and indirect
partner(s).

(iii) Any Non-U.S. Lender under the North American Facility shall, to the extent
it is legally eligible to do so, deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or about the date on which such Non-U.S. Lender becomes a Lender
under the North American Facility (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
copies of any other form prescribed by Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Requirements of Law to permit the Lead Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iv) If a payment made to any Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Lead Borrower and the
Administrative Agent at the time or times prescribed by Requirements of Law and
at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent such documentation prescribed by

 

-132-



--------------------------------------------------------------------------------

applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this
Section 5.01(e)(iv), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(v) Each Lender (A) shall promptly notify the Applicable Administrative Borrower
and the Administrative Agent of any change in circumstance which would modify or
render invalid any claimed exemption or reduction, and (B) if any documentation
it previously delivered pursuant to this Section 5.01(e) expires or becomes
inaccurate in any respect, shall promptly (x) update such documentation or
(y) notify the Applicable Administrative Borrower and the Administrative Agent
in writing of its legal ineligibility to do so.

(vi) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 5.01(e).

(f) If any Lender or the Administrative Agent, as applicable, determines in good
faith that it has received a refund or repayment (including by way of reduction
or offset of Taxes due) of an Indemnified Tax, Other Tax or Tax in respect of
which a U.K. Tax Payment has been made (each, a “Refund”) for which it has
received a payment from a Loan Party pursuant to this Section 5.01 or
Section 5.02 (as applicable), then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses (including Taxes) of such Lender or the
Administrative Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such Refund) as the Lender or the Administrative Agent, as the case may be,
determines in good faith to be the portion of the Refund as will leave it, after
such reimbursement, in no better or worse position (taking into account expenses
(including Taxes) imposed on the Refund) than it would have been in if the
Indemnified Tax or Other Tax giving rise to such Refund had not been imposed in
the first instance and no amounts had been paid in respect thereof pursuant to
this Section 5.01 or Section 5.02; provided that the Loan Party, upon the
request of the Lender or the Administrative Agent, agrees to repay the amount
paid over to the Loan Party (plus any penalties, interest (solely with respect
to the time period after such funds were paid over to any Loan Party pursuant to
this Section 5.01(f), except to the extent that the refund was initially claimed
at the written request of such Loan Party) or other charges imposed by the
relevant Governmental Authority) to the Lender or the Administrative Agent in
the event the Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Lead Borrower’s request,
provide the Lead Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such Refund received from the relevant
Governmental Authority (provided, that such Lender or the Administrative Agent
may delete any information therein that it deems confidential). No Lender nor
the Administrative Agent shall be obliged to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party in connection with this clause (f) or any other provision of this
Section 5.01 or Section 5.02.

(g) VAT

(i) All amounts expressed to be payable under a Loan Document by any party to
the Administrative Agent or any Lender (for the purposes of this Section 5.01,
each, a “Finance Party”) which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to paragraph
(ii) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any party under a Loan Document and such Finance Party is required to
account to the relevant tax authority for the VAT, that party must pay to such
Finance Party (in addition to and at the same time as paying the consideration
for such supply) an amount equal to the amount of that VAT (and such Finance
Party must promptly provide an appropriate VAT invoice to that party).

 

-133-



--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this Section 5.01(g)(ii)(A) applies) promptly pay
to the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT payable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Finance Party for any cost or expense, that party shall reimburse and indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 5.01(g) to any party shall, at any time when
such party is treated as a member of a group or fiscal unity for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the person who is treated at that time as making the supply, or (as
appropriate) receiving the supply, under the grouping or fiscal unity rules,
respectively, provided for in article 11 of the Council Directive 2006/112/EC as
amended (or as implemented by the relevant member state of the European Union),
or any other similar provision in any jurisdiction so that a reference to a
party shall be construed as a reference to that party of the relevant group or
fiscal unity of which that party is a member for VAT purposes at the relevant
time or the relevant representative member (or representative or head) of that
group or fiscal unity at that time (as the case may be).

(v) In relation to any supply made by a Finance Party to any party under a Loan
Document, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

(h) The agreements in this Section 5.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

(i) For purposes of this Section 5.01, the term “Lender” shall include any
Issuing Bank and the Swingline Lender and the term “Loan Document” shall include
any Letter of Credit.

Section 5.02 United Kingdom Tax Matters. The provisions of Section 5.01(a) and
(d) shall not apply, and the provisions of Section 5.01(c) and (e) shall not
apply to the extent stated therein, and instead the provisions of this
Section 5.02 shall apply, to any U.K. Tax Deduction in respect of any U.K.
Revolving Loan.

(a) Tax Gross-Up. All payments by any U.K. Credit Party in respect of any U.K.
Revolving Loan shall be made without any U.K. Tax Deduction unless a U.K. Tax
Deduction is required by applicable Requirement of Law.

 

-134-



--------------------------------------------------------------------------------

(b) Each U.K. Credit Party shall promptly upon becoming aware that it must make
a U.K. Tax Deduction (or that there is any change in the rate or the basis of a
U.K. Tax Deduction) in respect of a U.K. Revolving Loan notify the
Administrative Agent accordingly. Similarly, a Lender under the U.K. Subfacility
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the U.K. Parent Borrower.

(c) If a U.K. Tax Deduction is required by any applicable Requirement of Law,
the amount of the payment due from the applicable U.K. Loan Party shall be
increased to an amount which (after making any U.K. Tax Deduction) leaves an
amount equal to the payment which would have been due if no such U.K. Tax
Deduction had been required.

(d) A payment shall not be increased under paragraph (c) above by reason of a
U.K. Tax Deduction from a payment of interest by a U.K. Credit Party in respect
of a U.K. Revolving Loan, if on the date on which the payment falls due;

(i) the payment could have been made to the relevant Lender without such U.K.
Tax Deduction if the Lender had been a U.K. Qualifying Lender, but on that date
that Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or treaty
or any published practice or published concession of any relevant taxing
authority; or

(ii) the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (i)(b) of the definition of U.K. Qualifying Lender, and (A) an officer
of HM Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the ITA which relates to the payment and that Lender has
received from the U.K. Credit Party making the payment a certified copy of that
Direction; and (B) the payment could have been made to the Lender without the
U.K. Tax Deduction if that Direction had not been made; or

(iii) the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (i)(b) of the definition of U.K. Qualifying Lender and (A) the
relevant Lender has not given a U.K. Tax Confirmation to the U.K. Credit Party;
and (B) the payment could have been made to the Lender without the U.K. Tax
Deduction if the Lender had given a U.K. Tax Confirmation to the U.K. Credit
Party, on the basis that the U.K. Tax Confirmation would have enabled the U.K.
Credit Party to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of section 930 of the ITA; or

(iv) the relevant Lender is a U.K. Treaty Lender and a U.K. Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without any U.K. Tax Deduction had that Lender complied with its
obligations under paragraph (g) or (h) (as applicable) below.

(e) If a U.K. Credit Party is required to make a U.K. Tax Deduction in respect
of a U.K. Revolving Loan, that U.K. Credit Party shall make that U.K. Tax
Deduction and any payment required in connection with that U.K. Tax Deduction
within the time allowed and in the minimum amount required by law.

(f) Within thirty (30) days after making either a U.K. Tax Deduction in respect
of a U.K. Revolving Loan or any payment required in connection with that U.K.
Tax Deduction, the U.K. Credit Party making that U.K. Tax Deduction shall
deliver to the Administrative Agent for the benefit of the Lender entitled to
the payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to that Lender that the U.K. Tax Deduction has been made
or (as applicable) any appropriate payment paid to the relevant taxing
authority.

(g)

 

-135-



--------------------------------------------------------------------------------

(i) Subject to paragraph (ii) below, a U.K. Treaty Lender and the U.K. Credit
Party which is making a payment to which that U.K. Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for the U.K.
Credit Party to obtain authorization to make that payment without a U.K. Tax
Deduction.

(ii) (A) a U.K. Treaty Lender which becomes a Lender on the date of this
Agreement that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence in writing to the Lead
Borrower; and (B) a U.K. Treaty Lender which becomes a Lender after the date of
this Agreement that holds a passport under the HMRC DT Treaty Passport scheme
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in the Assignment
and Assumption which it executes on becoming a Lender, and having done so, that
Lender shall be under no obligation pursuant to paragraph (i) above.

(h) If a U.K. Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 5.02(g)(ii) above; and
(i) the applicable U.K. Borrower has not made a U.K. Borrower DTTP Filing in
respect of that Lender; or (ii) the applicable U.K. Borrower has made a U.K.
Borrower DTTP Filing in respect of that Lender but: (A) that U.K. Borrower DTTP
Filing has been rejected by HM Revenue & Customs; or (B) HM Revenue & Customs
has not given the applicable U.K. Borrower authority to make payments to that
Lender under a U.K. Revolving Loan without a U.K. Tax Deduction within 60 days
of the date of the U.K. Borrower DTTP Filing, and in each case, the applicable
U.K. Borrower has notified that Lender in writing, that Lender and the
applicable U.K. Borrower shall co-operate in completing any additional
procedural formalities necessary for the applicable U.K. Borrower to obtain
authorization to make that payment without a U.K. Tax Deduction.

(i) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 5.02(g)(ii) above, the applicable
U.K. Borrower shall not make a U.K. Borrower DTTP Filing or file any other form
relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
Commitment(s) or its participation in the U.K. Subfacility or any U.K. Revolving
Loan unless the Lender otherwise agrees.

(j) A U.K. Borrower shall, promptly on making a U.K. Borrower DTTP Filing,
deliver a copy of that U.K. Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

(k) A U.K. Non-Bank Lender shall promptly notify the Lead Borrower and the
Administrative Agent is there is any change in the position from that set out in
a U.K. Tax Confirmation supplied by that U.K. Non-Bank Lender.

(l) Tax Indemnity.

(i) The U.K. Loan Parties shall (within three (3) Business Days of demand by the
Administrative Agent) pay to the relevant Lender an amount equal to the loss,
liability or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Taxes imposed by the United Kingdom
which give rise to a U.K. Tax Deduction, by that Lender in respect of the U.K.
Subfacility or any U.K. Revolving Loan.

(ii) Section 5.02(l)(i) above shall not apply: (A) with respect to any Taxes
assessed on a Lender: (1) under the law of the jurisdiction in which that Lender
is incorporated or, if different, the jurisdiction (or jurisdictions) in which
that Lender is treated as resident for tax purposes; or (2) under the law of the
jurisdiction in which that Lender’s lending office is located in respect of
amounts received or receivable in that jurisdiction, if those Taxes are imposed
on or calculated by reference to the net income received or receivable (but not
any sum deemed to be received or receivable) by that Lender; or (B) to the
extent a loss, liability or cost: (1) is compensated for by an increased payment
under Section 5.02(a)-(k); (2) would have been compensated for by an increased
payment under Section 5.02(a)-(k) but was not so compensated solely because one
of the exclusions in Section 5.02(d) applied; or (3) relates to a deduction or
withholding from a payment under a Loan Document required to be made by a Loan
Party or the Administrative Agent under FATCA.

 

-136-



--------------------------------------------------------------------------------

(iii) A Lender making, or intending to make a claim under Section 5.02 (l)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the U.K. Parent Borrower.

(iv) A Lender shall, on receiving a payment from a U.K. Credit Party under
Section 5.02(l)(i), notify the Administrative Agent.

(m) [reserved].    

(n) Lender Status Confirmation. Each Lender which becomes a party to this
Agreement as a Lender under the U.K. Subfacility after the date of this
Agreement shall indicate, in the Assignment and Assumption which it executes on
becoming a party, and for the benefit of the Administrative Agent and without
liability to any U.K. Credit Party, which of the following categories it falls
within:

(i) not a U.K. Qualifying Lender;

(ii) a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

(iii) a U.K. Treaty Lender.

In the event that a Lender fails to confirm its status in accordance with this
Section 5.02(n), then that Lender shall be treated for the purposes of this
Agreement (including by each U.K. Credit Party) as if it is not a U.K.
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Lead Borrower). For the avoidance of doubt, the
Assignment and Assumption which a Lender executes on becoming a party as a
Lender to this Agreement shall not be invalidated by any failure of a Lender to
comply with this Section 5.02(n).

(o) Determination. Except as otherwise expressly provided in Section 5.02, a
reference to “determines” or “determined” in connection with tax provisions
contained in this Section 5.02 means a determination made in the absolute
discretion of the person making the determination.

(p) Survival. The agreements in this Section 5.02 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
under any Loan Document.

(q) For purposes of this Section 5.02, the term “Lender” shall include any
Issuing Bank and the Swingline Lender and the term “Loan Document” shall include
any Letter of Credit.

(r) For the purposes of this Section 5.02, the term “U.K. Credit Party” shall
mean, and be limited to, any U.K. Borrower and any Guarantor in respect of the
obligations of a U.K. Borrower under the U.K. Subfacility or any U.K. Revolving
Loan.

ARTICLE 6A Conditions Precedent to Credit Events on the Closing Date. The
Administrative Agent, Swingline Lender, the Issuing Banks and the Lenders shall
not be required to fund any Revolving Loans or Swingline Loans, or arrange for
the issuance of any Letters of Credit on the Closing Date, until the following
conditions are satisfied or waived.

Section 6A.01 Intercreditor Agreement. The Administrative Agent shall have
received the Intercreditor Agreement, duly executed by the Term Loan Agent, the
First Lien Notes Agent and the Administrative Agent and acknowledged by the Loan
Parties.

 

-137-



--------------------------------------------------------------------------------

Section 6A.02 Notes. The Administrative Agent shall have received a Note duly
executed by a Responsible Officer of each of the Borrowers in favor of each
Lender requesting a Note at least three (3) Business Days prior to the Closing
Date.

Section 6A.03 Representations and Warranties. The representations and warranties
set forth in (i) Article 8 of this Agreement or (ii) any other Loan Document in
effect on the Closing Date shall be true and correct in all material respects on
and as of the Closing Date (after giving effect to the Transactions); provided
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

Section 6A.04 No Default or Event of Default. No Default or Event of Default
shall have occurred or be continuing, or would result from the consummation of
the Transactions, on the Closing Date.

Section 6A.05 Organizational Documents. The Administrative Agent shall have
received a certificate (or certificates) of the Secretary or Assistant
Secretary, statutory director, management board members or similar officer of
each Loan Party (other than the German Loan Parties) dated the Closing Date and
certifying, to the extent applicable:

(a) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, any certificates of incorporation on change of name,
certificates of incorporation on re-registration as a public limited company,
certificate of limited partnership, certificate of formation or other equivalent
constituent or constitutional and governing documents, including all amendments
thereto, of such Loan Party certified as of a recent date by the applicable
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or incorporation or by the Secretary or
Assistant Secretary, statutory director, management board members or similar
officer of such Loan Party or other person duly authorized by the constituent or
constitutional documents of such Loan Party. In relation to each Luxembourg Loan
Party the above shall include (i) an excerpt issued by the RCS dated no earlier
than one (1) Business Day prior to the Closing Date and (ii) a certificate
issued by the RCS dated no earlier than one (1) Business Day prior to the
Closing Date stating that no judicial decision pursuant to which it would be
subject to one of the judicial proceedings including, but not limited to,
bankruptcy (faillite), reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée) or composition with creditors (concordat
préventif de la faillite), has been registered with the RCS by application of
article 13, items 2 to 12 and article 14 of the Luxembourg law of 19 December
2002 on the Register of Commerce and Companies and on the accounting and annual
accounts of undertakings, as amended. In relation to each Polish Loan Party the
above shall include an electronic information equivalent to a current extract
from the National Court Register (Krajowy Rejestr Sądowy) relating to each
Polish Loan Party, issued as of a recent date, confirming that no order or
resolution for any bankruptcy or restructuring proceedings or liquidation has
been registered in relation to the Polish Loan Party, nor has any receiver,
trustee, administrator or liquidator been appointed in respect of the Polish
Loan Party. In relation to each Spanish Loan Party the above shall include (i) a
certificate from the Commercial Registry (certificación del Registro Mercantil)
dated not earlier than twenty (20) Business Days prior to the Closing Date
regarding due incorporation and existence (existencia y vigencia), no causes of
winding up or dissolution (ausencia de causas de disolución o liquidación),
management body (órgano de administración), no insolvency (no insolvencia) –to
the extent provided by the relevant Registrar-, and including up to date and
consolidated by-laws (estatutos actualizados y consolidados) or, alternatively,
a certificate issued by the Commercial Registry containing all entries in
respect of the relevant Spanish Loan Party (certificación literal del Registro
Mercantil) dated not earlier than twenty (20) Business Days prior to the Closing
Date, (ii) an online excerpt issued by the Commercial Registry on the Closing
Date and (iii) copies of any documents which are pending registration with the
relevant Commercial Registry as of the Closing Date;

(b) that in the case of each U.S. Loan Party, attached thereto is a true and
complete copy of a certificate as to the good standing (or similar
certification) of such U.S. Loan Party (to the extent that such concept exists
in such jurisdiction), as of a recent date from the applicable Secretary of
State (or other similar official or Governmental Authority);

 

-138-



--------------------------------------------------------------------------------

(c) that attached thereto is a true and complete copy of the by-laws (or
articles of association, articles of incorporation, partnership agreement,
limited liability company agreement or other equivalent constituent or
constitutional and governing documents, if any) of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in the following clause d;

(d) that attached thereto is a true and complete copy of resolutions or meeting
minutes (or certificates thereof) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) (duly notarized in the case of a Spanish Loan Party in case
powers of attorney are granted therein) authorizing the execution, delivery and
performance of each of the Loan Documents to which such person is a party on the
Closing Date and that such resolutions or meeting minutes have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date;

(e) to the extent not covered in clause (a), (c) or (d) above, that attached
thereto is a true and complete copy of any powers-of-attorney granted by such
Loan Party to the individuals executing each of the Loan Documents to which such
person is a party on the Closing Date and that such powers-of-attorney have not
been limited, revoked or amended and are in full force and effect on the Closing
Date;

(f) in the case of each company incorporated in the United Kingdom whose shares
are the subject of a Lien in favor of the Administrative Agent (a “Charged
Company”), the above shall include either (i) a certificate of an authorised
signatory of each UK Loan Party certifying that (A) Parent and each of its
Subsidiaries have complied within the relevant timeframe with any notice they
have received pursuant to Part 21A of the Companies Act 2006 from a Charged
Company; and (B) no “warning notice” or “restrictions notice” (in each case as
defined in Schedule 1B of the Companies Act 2006) has been issued in respect of
those shares, together with a copy of the “PSC register” (within the meaning of
section 790C(10) of the Companies Act 2006) of that Charged Company, which, is
certified by an authorised signatory of each UK Loan Party to be correct,
complete and not amended or superseded as at a date no earlier than the date of
this Agreement; or (ii) a certificate of an authorized signatory of each UK Loan
Party certifying that such Charged Company is not required to comply with Part
21A of the Companies Act 2006;

(g) that attached thereto is a true and complete copy of resolutions or meeting
minutes (or certificates thereof) duly adopted by all the holders of the issued
shares in each Loan Party or, as applicable, its general partner or its general
partner’s shareholders (if such resolutions are necessary under the relevant
local laws), approving the terms of, and the transactions contemplated by, the
Loan Documents to which the Loan Party is a party (duly notarized in the case of
Spanish Loan Party in case the resolutions of its board of directors are also
notarized);

(h) that (if applicable and not already included in the resolutions referred to
in paragraph (d) above) attached thereto is a true and complete copy of, a copy
of any power of attorney authorizing the person(s) specified therein to sign the
Loan Documents to which the Loan Party is a party on behalf of each of the Loan
Party;

(i) in the case of each Irish Loan Party, confirming that the entry into, and
the performance by that Irish Loan Party of its obligations under the Loan
Documents to which it is a party does not constitute financial assistance within
the meaning of Section 82 of the Irish Companies Act and that it and each other
Loan Party form part of a group of companies for the purposes of Section 243 of
the Irish Companies Act and that the prohibition contained in Section 239 of the
Irish Companies Act does not apply to the transaction contemplated by this
Agreement;

(j) as to the incumbency and specimen signature of each officer or authorized
signatory executing this Agreement or any other Loan Document delivered in
connection herewith on the Closing Date on behalf of such Loan Party;

(k) [reserved]; and

 

-139-



--------------------------------------------------------------------------------

(l) confirming that (a) borrowing or guaranteeing or securing, as appropriate,
the entry into the Loan Documents and the performance of its obligations
thereunder would not cause any borrowing, guarantee, security or similar limit
binding on any Loan Party to be exceeded, (b) each copy document relating to it
specified in this Article 6A is correct, complete and in full force and effect
as at a date no earlier than the date of this Agreement; and in relation to each
Luxembourg Loan Party, confirming that (a) it rents the premises of its
registered office located at 35F, avenue John F. Kennedy, L-1855 Luxembourg and
(b) it is not subject to bankruptcy (faillite), insolvency, voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de la faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), or similar proceedings;
the relevant company has not been subject to conservatory measures such as
attachment order (saisie conservatoire) or garnishment (saisie attribution or
saisie arrêt) and no application, petition, order or resolution has been made,
or taken by the relevant company or to its knowledge by any other person for the
appointment of a commissaire, curateur, liquidateur or similar officer for its
administration, winding-up or similar proceedings.

Section 6A.06 Legal Opinion. The Administrative Agent shall have received, on
behalf of itself and the Lenders, the favorable written opinions of
(i) Sullivan & Cromwell LLP, as special New York counsel for the Loan Parties,
(ii) A&L Goodbody, as special Irish counsel for Parent, (iii) Ogier, as special
Jersey counsel for the Jersey Loan Parties, (iv) Kostopoulos Rodriguez, PLLC, as
special Michigan counsel for the Loan Parties (including the Lead Borrower)
organized under the laws of Michigan, (v) Waller Lansden Dortch & Davis, LLP, as
Alabama counsel for the Loan Parties organized under the laws of Alabama,
(vi) Collin Maréchal, as Luxembourg counsel for the Loan Parties organized under
the laws of Luxembourg, (vii) Wiewiórski Legal, as Polish counsel for the Loan
Parties organized under the laws of Poland, (viii) Baker & McKenzie SCRL/CVBA,
as Belgian counsel for the Loan Parties organized under the laws of Belgium,
(ix) Vinge, as Swedish counsel for the Loan Parties organized under the laws of
Sweden, (x) Arthur Cox, special counsel to the Administrative Agent with respect
to certain matters of Irish law, (xi) Appleby, special counsel to the
Administrative Agent with respect to certain matters of Jersey law, (xii) Norton
Rose Fulbright LLP, special counsel to the Administrative Agent with respect to
certain matters of England and Wales law and Polish Law, (xiii) Norton Rose
Fulbright Luxembourg SCS, special counsel to the Administrative Agent with
respect to certain matters of Luxembourg law, (xiv) NautaDutilh BVBA/SPRL,
special counsel to the Administrative Agent with respect to certain matters of
Belgian law, (xv) Baker McKenzie Advokatbyrå KB, special counsel to the
Administrative Agent with respect to certain matters of Swedish law, (xvi) Baker
McKenzie Madrid S.L.P., as Spanish counsel for the Loan Parties organized under
the laws of Spain and (xvii) CC&N Abogados, S.C., as Mexican counsel to the
Mexican Obligors (or, in each case, such other counsel as may be reasonably
acceptable to the Administrative Agent) (A) dated the Closing Date,
(B) addressed to the Administrative Agent and the Lenders on the Closing Date
and (C) in form and substance reasonably satisfactory to the Administrative
Agent covering customary matters relating to the Loan Documents.

Section 6A.07 Solvency Certificate. The Lenders shall have received a solvency
certificate substantially in the form of Exhibit E and signed by a Financial
Officer, relating to Parent and its Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.

Section 6A.08 Collateral and Guarantee Requirement. To the extent required to be
satisfied on the Closing Date, the Collateral and Guarantee Requirement shall be
satisfied (or waived in accordance with Section 13.12) on and as of the Closing
Date.

Section 6A.09 Know Your Customer. The Administrative Agent and the Lenders (as
requested through the Administrative Agent) shall have received at least three
(3) Business Days prior to the Closing Date (i) all documentation and other
information required with respect to the Borrowers by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, and (ii) a
Beneficial Ownership Certification in relation to any Loan Party that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, in each
case, to the extent requested in writing at least ten (10) Business Days prior
to the Closing Date.

Section 6A.10 Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of Parent certifying compliance
with the conditions in Sections 6A.03 and 6A.04 above.

 

-140-



--------------------------------------------------------------------------------

Section 6A.11 Perfection Certificate. The Administrative Agent shall have
received a completed Perfection Certificate, dated on the Closing Date and
signed by a Responsible Officer of each Loan Party (to the extent that such
concept exists in such jurisdiction), together with all attachments contemplated
thereby.

Section 6A.12 Lien Searches. (a) The Administrative Agent shall have received,
as to each U.S. Loan Party (and with respect to Uniform Commercial Code lien
searches, each other pledgor under the U.S. Collateral Agreement), the results
of customary lien searches including a search of the Uniform Commercial Code,
Tax and judgment searches, United States Patent and Trademark Office and United
States Copyright Office searches, and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the Closing Date, released (or arrangements
reasonably satisfactory to the Administrative Agent for such release shall have
been made);

(b) The Administrative Agent shall have received, as to Parent, Adient Global
Holdings Luxembourg and each Jersey Loan Party, an online search on the SIR
against Parent, Adient Global Holdings Luxembourg and each Jersey Loan Party;

(c) The Administrative Agent shall have received, as to the U.K. Loan Parties,
UK Companies House searches and evidence reasonably satisfactory to the
Administrative Agent that Liens indicated by such searches are Permitted Liens
or have been, or will be, simultaneously or substantially concurrently with the
Closing Date released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made);

(d) The Administrative Agent shall have received, as to Parent and any Irish
Loan Party, customary searches (i) at the Companies Registration Office and in
the Index of Petitions and Winding Up Notices maintained at the Central Office
of the High Court and at the Judgments Office in Dublin and (ii) at the Irish
Patents Office, the European Patent Office and the European Intellectual
Property Office and evidence reasonably satisfactory to the Administrative Agent
that Liens indicated by such searches are Permitted Liens or have been, or will
be, simultaneously or substantially concurrently with the Closing Date released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made); and

(e) The Administrative Agent shall have received with respect to Polish Loan
Parties, current excerpt from the National Court Register (Krajowy Rejestr
Sądowy) or the electronic information equivalent to a current extract from the
National Court Register, which the Administrative Agent reasonably may have
requested, and only to the extent such concept is applicable in such Loan
Party’s jurisdiction of incorporation, formation or organization.

Section 6A.13 Term Documents and First Lien Notes. The Administrative Agent
shall be reasonably satisfied that (i) the Term Documents required to be
executed on the Closing Date and (ii) the documentation governing the First Lien
Notes required to be executed on the Closing Date, in each case, shall have been
duly executed and delivered by each party thereto.

Section 6A.14 Closing Date Refinancing. The Administrative Agent shall be
reasonably satisfied that prior to or substantially simultaneously with the
Borrowing of the Loans on the Closing Date, the Closing Date Refinancing shall
have been consummated.

Section 6A.15 Fees and Expenses. The Agents shall have received all fees due and
payable thereto or to any Lender on or prior to the Closing Date and, to the
extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Loan Parties
hereunder, under this Agreement on or prior to the Closing Date.

Section 6A.16 Inventory Appraisal/Borrowing Base Certificate. The Lead Borrower
shall have delivered to the Administrative Agent the Initial Field Work and a
Borrowing Base Certificate in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Borrowing Base Certificate shall
evidence Global Availability of at least $600,000,000 after giving effect to the
Borrowings to be made on the Closing Date.

 

-141-



--------------------------------------------------------------------------------

Section 6A.17 Lender Loss Sharing Agreement. The Administrative Agent shall have
received a counterpart to the Lender Loss Sharing Agreement from each Lender and
each Issuing Bank.

ARTICLE 6B Conditions Precedent to Initial Credit Extension under the Spanish
Subfacility. The Administrative Agent, the Swingline Lender, the European
Issuing Banks and the Lenders shall not be required to fund any Spanish
Revolving Loans, or arrange for the issuance of any European Letters of Credit
under the Spanish Subfacility, until the following additional conditions are
either satisfied or waived by the Required Subfacility Lenders under the Spanish
Subfacility (the date on which such conditions are satisfied or waived, the
“Spanish Effectiveness Date”); provided that the condition in Section 6B.08 may
only be waived by the written consent of all of the European Revolving Lenders.

Section 6B.01 Loan Documents. On or prior to the Spanish Effectiveness Date,
each Spanish Borrower shall have executed and delivered to the Administrative
Agent a counterpart of this Agreement (or any joinder to this Agreement).

Section 6B.02 Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, which shall include a calculation of
each Spanish Borrowing Base as of the date of the most recent Borrowing Base
Certificate delivered prior to the Spanish Effectiveness Date.

Section 6B.03 Opinions of Counsel. On the Spanish Effectiveness Date, the
Administrative Agent shall have received, on behalf of itself and the Lenders,
favorable written opinions of (i) Sullivan & Cromwell LLP, as special New York
counsel for Parent, the Borrowers and the Guarantors, (ii) Baker McKenzie Madrid
S.L.P., as Spanish counsel for the Loan Parties organized under the laws of
Spain and (iii) Cuatrecasas, Gonçalves Pereira, S.L.P., special counsel to the
Administrative Agent with respect to certain matters of Spanish law (or, in each
case, such other counsel as may be reasonably acceptable to the Administrative
Agent), in each case (A) dated the Spanish Effectiveness Date, (B) addressed to
the Administrative Agent, the Collateral Agent, the Swingline Lender, the
Issuing Banks and the Lenders on the Spanish Effectiveness Date and (C) in form
and substance reasonably satisfactory to the Administrative Agent covering such
customary matters relating to the Loan Documents as the Administrative Agent
shall reasonably request.

Section 6B.04 Corporate Documents; Proceedings, etc.

(a) On the Spanish Effectiveness Date, the Administrative Agent shall have
received a certificate from each Spanish Loan Party, dated the Spanish
Effectiveness Date, signed by a Responsible Officer of such Spanish Loan Party,
and attested to by the Secretary or any Assistant Secretary of such Spanish Loan
Party, in form and substance reasonably satisfactory to the Administrative
Agent, and certifying, to the extent applicable:

(i) that attached thereto is a true and complete copy of the certificate or
articles of incorporation and by-laws (or equivalent organizational documents),
as applicable, of such Spanish Loan Party and the above shall include a
(i) certificate from the Commercial Registry (certificación del Registro
Mercantil) dated not earlier than sixty (60) days prior to the Spanish
Effectiveness Date regarding due incorporation and existence (existencia y
vigencia), no causes of winding up or dissolution (ausencia de causas de
disolución o liquidación), management body (órgano de administración), no
insolvency (no insolvencia) –to the extent provided by the relevant Registrar,
and including up to date and consolidated by-laws (estatutos actualizados y
consolidados) or, alternatively, a certificate issued by the Commercial Registry
containing all entries in respect of the relevant Spanish Loan Party
(certificación literal del Registro Mercantil) dated not earlier than sixty
(60) days prior to the Spanish Effectiveness Date, (ii) an online excerpt
regarding issued by the Commercial Registry on the Spanish Effectiveness Date
and (iii) copies of any documents which are pending registration with the
relevant Commercial Registry as of the Spanish Effectiveness Date;

(ii) that attached thereto are true and complete copies of the resolutions of
such Spanish Loan Party referred to in such certificate (duly notarized in the
case of a Spanish Loan Party in case powers of attorney are granted therein)
authorizing the execution, delivery and performance of each of the Loan
Documents to which such person is a party on the Spanish Effectiveness Date;

 

-142-



--------------------------------------------------------------------------------

(iii) to the extent not covered in clause (i) or (ii) above, that attached
thereto is a true and complete, duly notarized copy of any powers-of-attorney
granted by such Spanish Loan Party to the individuals executing each of the Loan
Documents to which such person is a party on the Spanish Effectiveness Date;

(iv) that attached thereto is a true and complete copy of resolutions or meeting
minutes (or certificates thereof) duly adopted by all the holders of the issued
shares in each Loan Party or, as applicable, its general partner or its general
partner’s shareholders (if such resolutions are necessary under the relevant
local laws), approving the terms of, and the transactions contemplated by, the
Loan Documents to which the Spanish Loan Party is a party (duly notarized in
case the resolutions of its directors are also notarized);

(v) as to the incumbency and specimen signature of each officer or authorized
signatory executing this Agreement or any other Loan Document delivered in
connection herewith on the Spanish Effectiveness Date on behalf of such Spanish
Loan Party;

(vi) [reserved]; and

(vii) confirming that (a) borrowing or guaranteeing or securing, as appropriate,
the entry into the Loan Documents and the performance of its obligations
thereunder would not cause any borrowing, guarantee, security or similar limit
binding on any Spanish Loan Party to be exceeded, (b) each copy document
relating to it specified in this Article 6B has not been amended and is correct,
complete and in full force and effect as of the Spanish Effectiveness Date;

and each of the foregoing shall be in form and substance reasonably satisfactory
to the Administrative Agent.

Section 6B.05 Reaffirmation by the Loan Parties. Each Loan Party (other than the
Spanish Loan Parties) shall have reconfirmed their security and guaranty
obligations with respect to the Obligations under the Spanish Subfacility.

Section 6B.06 Notes. The Administrative Agent shall have received a Note duly
executed by a Responsible Officer of each of the Spanish Borrowers in favor of
each Lender requesting a Note at least three (3) Business Days prior to the
Spanish Effectiveness Date.

Section 6B.07 Collateral and Guarantee Requirement. To the extent required to be
satisfied on the Spanish Effectiveness Date, the Collateral and Guarantee
Requirement shall be satisfied (or waived in accordance with Section 13.12) on
and as of the Spanish Effectiveness Date.

Section 6B.08 Approvals. (i) Citibank, N.A. shall have received internal
approvals with respect to the Spanish Subfacility (including “know your
customer” approval with respect to each Spanish Borrower) and (ii) Citibank,
N.A. shall have provided the Lead Borrower and the Administrative Agent with a
written confirmation of the satisfaction of clause (i) above.

Section 6B.09 [Reserved].

Section 6B.10 [Reserved].

Section 6B.11 Fees, etc. On the Spanish Effectiveness Date, the Lead Borrower
shall have paid, without duplication of any costs, fees and expenses paid on the
Closing Date pursuant to Section 6A.15, to the Agents and their Affiliates that
are Lenders on the Spanish Effectiveness Date all costs, fees and expenses
(including, without limitation, legal fees and expenses) to the extent invoiced
at least three (3) Business Days prior the Spanish Effectiveness Date and other
compensation payable to the Agents or such Lender that have been separately
agreed and are payable in respect of the Transaction and the joinder of the
Spanish Loan Parties to this Agreement to the extent then due.

 

-143-



--------------------------------------------------------------------------------

Section 6B.12 Patriot Act. The Agents shall have received from the Spanish Loan
Parties, at least three (3) Business Days prior to the Spanish Effectiveness
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation,
in each case to the extent requested in writing at least ten (10) Business Days
prior to the Spanish Effectiveness Date.

Section 6B.13 [Reserved].

Section 6B.14 Representations and Warranties. The representations and warranties
set forth in Article 8 with respect to each Spanish Loan Party shall be true and
correct in all material respects on the Spanish Effectiveness Date (in each
case, any representation or warranty that is qualified as to “materiality or
similar language” shall be true and correct in all respects on the Spanish
Effectiveness Date).

ARTICLE 6C Conditions Precedent to Initial Credit Extension under German
Subfacility. The Administrative Agent, the Swingline Lender, the European
Issuing Banks and the Lenders shall not be required to fund any German Revolving
Loans, or arrange for the issuance of any European Letters of Credit under the
German Subfacility, until the following additional conditions are either
satisfied or waived by the Required Subfacility Lenders under the German
Subfacility (the date on which such conditions are satisfied or waived, the
“German Effectiveness Date”).

Section 6C.01 Loan Documents. On or prior to the German Effectiveness Date, each
German Borrower shall have executed and delivered to the Administrative Agent a
counterpart of this Agreement (or any joinder to this Agreement).

Section 6C.02 Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, which shall include a calculation of
each German Borrowing Base as of the date of the most recent Borrowing Base
Certificate delivered prior to the German Effectiveness Date.

Section 6C.03 Opinions of Counsel. On the German Effectiveness Date, the
Administrative Agent shall have received, on behalf of itself and the Lenders,
favorable written opinions of (i) Sullivan & Cromwell LLP, as special New York
counsel for Parent, the Borrowers and the Guarantors, (ii) Sullivan & Cromwell
LLP, as German counsel for the Loan Parties organized under the laws of Germany
and (iii) Norton Rose Fulbright LLP, special counsel to the Administrative Agent
with respect to certain matters of German Law (or, in each case, such other
counsel as may be reasonably acceptable to the Administrative Agent), in each
case (A) dated the German Effectiveness Date, (B) addressed to the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Banks and the Lenders on the German Effectiveness Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
customary matters relating to the Loan Documents as the Administrative Agent
shall reasonably request.

Section 6C.04 Corporate Documents; Proceedings, etc.

(a) On the German Effectiveness Date, the Administrative Agent shall have
received a certificate from each German Loan Party, dated the German
Effectiveness Date, signed by a Responsible Officer of such German Loan Party,
in form and substance reasonably satisfactory to the Administrative Agent, with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents which shall
include an electronic excerpt from the commercial register and simple copies of
the shareholder list and of the articles of association), as applicable, of such
German Loan Party and the resolutions of such German Loan Party referred to in
such certificate, and each of the foregoing shall be in form and substance
reasonably satisfactory to the Administrative Agent.

Section 6C.05 Inventory Requirements. The Administrative Agent shall have
received the results of an appraisal and a field examination, from an appraiser
and an examiner reasonably satisfactory to the Administrative Agent, of all
applicable Inventory requested to be included in the German Borrowing Base and
such other customary legal and commercial due diligence as the Administrative
Agent may reasonably require in its Permitted Discretion in order to determine
customary and appropriate reserves, if any, against such Inventory, after giving
effect to the advances rates set forth in the Borrowing Base component
definitions and the existing exclusionary criteria.

 

-144-



--------------------------------------------------------------------------------

Section 6C.06 Reaffirmation by the Loan Parties. Each Loan Party (other than the
German Loan Parties) shall have reconfirmed their security and guaranty
obligations with respect to the Obligations under the German Subfacility.

Section 6C.07 Security Documents. On the German Effectiveness Date, each German
Loan Party shall have duly authorized, executed and delivered the Initial German
Security Agreements, covering all of such Loan Party’s present and future
Collateral referred to therein.

Section 6C.08 Guarantee Agreement. On the German Effectiveness Date, each German
Loan Party shall have duly authorized, executed and delivered a joinder
agreement to the Guarantee Agreement.

Section 6C.09 Notes. The Administrative Agent shall have received a Note duly
executed by a Responsible Officer of each of the German Borrowers in favor of
each Lender requesting a Note at least three (3) Business Days prior to the
German Effectiveness Date.

Section 6C.10 Patriot Act. (i) The Agents shall have received from the German
Loan Parties, at least three (3) Business Days prior to the German Effectiveness
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation,
in each case to the extent requested in writing at least ten (10) Business Days
prior to the German Effectiveness Date, (ii) each European Revolving Lender
shall have received internal “know your customer” approvals with respect to the
German Loan Parties and (iii) each European Revolving Lender shall have provided
the Lead Borrower and the Administrative Agent with a written confirmation of
the satisfaction of clause (ii) above with respect to itself.

Section 6C.11 Fees, etc. On the German Effectiveness Date, the Lead Borrower
shall have paid, without duplication of any costs, fees and expenses paid on the
Closing Date pursuant to Section 6A.15, to the Agents and their Affiliates that
are Lenders on the German Effectiveness Date all costs and expenses (including,
without limitation, legal fees and expenses) to the extent invoiced at least
three (3) Business Days prior the German Effectiveness Date and other
compensation payable to the Agents or such Lender that have been separately
agreed and are payable in respect of the joinder of the German Loan Parties to
this Agreement to the extent then due.

Section 6C.12 Representations and Warranties. The representations and warranties
set forth in Article 8 with respect to each German Loan Party shall be true and
correct in all material respects on the German Effectiveness Date (in each case,
any representation or warranty that is qualified as to “materiality or similar
language” shall be true and correct in all respects on the German Effectiveness
Date)

ARTICLE 6D Conditions Precedent to Initial Credit Extension with respect to
Eligible Accounts of Mexican Obligors. Clause (c) of the definition of “U.S.
FILO Borrowing Base” and clauses (c) and (d) of the definition of “U.S.
Revolving Borrowing Base” shall be disregarded in the calculation of the U.S.
FILO Borrowing Base and the U.S. Revolving Borrowing Base until the following
additional conditions are either satisfied or waived by the Required Subfacility
Lenders under the U.S. Revolving Subfacility and the Required Subfacility
Lenders under the U.S. FILO Subfacility (the date on which such conditions are
satisfied or waived, the “Mexican Effectiveness Date”).

Section 6D.01 Loan Documents. On or prior to the Mexican Effectiveness Date,
each Mexican Obligor shall have executed and delivered to the Administrative
Agent a counterpart of this Agreement (or any joinder to this Agreement).

Section 6D.02 Opinions of Counsel. On the Mexican Effectiveness Date, the
Administrative Agent shall have received, on behalf of itself and the Lenders,
favorable written opinions of (i) CC&N Abogados, S.C., as Mexican counsel to the
Mexican Obligors and (ii) Cuesta Campos y Asociados, S.C., as special counsel to
the Administrative Agent with respect to certain matters of Mexican law (or, in
each case, such other counsel as may be

 

-145-



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent), in each case (A) dated the
Mexican Effectiveness Date, (B) addressed to the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders on the Mexican Effectiveness
Date and (C) in form and substance reasonably satisfactory to the Administrative
Agent covering such customary matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

Section 6D.03 Corporate Documents; Proceedings, etc.

(a) On the Mexican Effectiveness Date, the Administrative Agent shall have
received a certificate from each Mexican Obligor, dated the Mexican
Effectiveness Date, signed by an attorney-in-fact or a member of the board of
directors of such Mexican Obligor, in form and substance reasonably satisfactory
to the Administrative Agent, with appropriate insertions, together with copies
of the certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Mexican Obligor and the
resolutions of such Mexican Obligor referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(b) The Administrative Agent shall have received copies of commercial files
(folios mercantiles) and bring-down telegrams or facsimiles, if any, for the
Mexican Obligors which the Administrative Agent reasonably may have requested.

Section 6D.04 Reaffirmation by Loan Parties. The Loan Parties (other than the
Mexican Obligors) shall have reconfirmed their security and guaranty obligations
with respect to the Obligations under the U.S. Revolving Subfacility and the
U.S. FILO Subfacility.

Section 6D.05 Collateral and Guarantee Requirement. To the extent required to be
satisfied on the Mexican Effectiveness Date, the Collateral and Guarantee
Requirement shall be satisfied (or waived in accordance with Section 13.12) on
and as of the Mexican Effectiveness Date.

Section 6D.06 Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, which shall include a calculation of
the U.S. Revolving Borrowing Base (including clauses (c) and (d) of the
definition thereof) and the U.S. FILO Borrowing Base (including clauses (c) and
(d) of the definition thereof), in each case, as of the date of the most recent
Borrowing Base Certificate delivered prior to the Mexican Effectiveness Date.

Section 6D.07 Fees, etc. On the Mexican Effectiveness Date, the Lead Borrower
shall have paid, without duplication of any costs, fees and expenses paid on the
Closing Date pursuant to Section 6A.15, to the Agents and their Affiliates that
are Lenders on the Mexican Effectiveness Date all costs, fees and expenses
(including, without limitation, legal fees, Notary Public fees and relevant
expenses) to the extent invoiced at least three (3) Business Days prior the
Mexican Effectiveness Date and other compensation payable to the Agents or such
Lender that have been separately agreed and are payable in respect of the
Transaction and the joinder of the Mexican Obligors to this Agreement to the
extent then due.

Section 6D.08 Know-Your-Customer Documentation. The Agents shall have received
from the Mexican Obligors, at least three (3) Business Days prior to the Mexican
Effectiveness Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, the Beneficial
Ownership Regulation and Federal Law for Prevention and Identification of
Operations with Illicitly Obtained Resourced (Ley Federal para la Prevención e
Identificación de Operaciones con Recursos de Procedencia Illicita), in each
case to the extent requested in writing at least ten (10) Business Days prior to
the Mexican Effectiveness Date.

Section 6D.09 Representations and Warranties. The representations and warranties
set forth in Article 8 with respect to each Mexican Obligor shall be true and
correct in all material respects on the Mexican Effectiveness Date (in each
case, any representation or warranty that is qualified as to “materiality or
similar language” shall be true and correct in all respects on the Mexican
Effectiveness Date).

 

-146-



--------------------------------------------------------------------------------

ARTICLE 6E Conditions Precedent to Initial Credit Extension under the Polish
Subfacility. The Administrative Agent, the Swingline Lender, the European
Issuing Banks and the Lenders shall not be required to fund any Polish Revolving
Loans, or arrange for the issuance of any European Letters of Credit under the
Polish Subfacility, until the following additional conditions are satisfied or
waived by the written consent of all of the European Revolving Lenders (the date
on which such conditions are satisfied or waived, the “Polish Effectiveness
Date”): (i) Citibank, N.A. shall have received internal approvals with respect
to the Polish Subfacility (including “know your customer” approval with respect
to each Polish Borrower) and (ii) Citibank, N.A. shall have provided the Lead
Borrower and the Administrative Agent with a written confirmation of the
satisfaction of clause (i) above.

ARTICLE 7 Conditions Precedent to All Credit Events. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (but limited, in the
case of the initial Credit Extension on the Closing Date (if any), to Sections
7.01 and 7.02 below) shall be subject to the satisfaction (or waiver) of each of
the conditions precedent set forth below:

Section 7.01 Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Banks and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.13(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.12(b).

Section 7.02 Availability. The Availability Conditions shall be satisfied on the
proposed date of such Credit Extension.

Section 7.03 No Default. No Default or Event of Default shall exist at the time
of, or result from, such funding or issuance.

Section 7.04 Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article 8 hereof or in any other
Loan Document shall be true and correct in all material respects (without
duplication of any materiality standard set forth in any such representation or
warranty) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date (without duplication of any materiality standard set
forth in any such representation or warranty). The acceptance of the benefits of
each Credit Event after the Closing Date shall constitute a representation and
warranty by each Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in this Article 7 and applicable to such
Credit Event are satisfied as of that time (other than such conditions which are
subject to the discretion of the Administrative Agent or the Lenders). All of
the Notes, certificates, legal opinions and other documents and papers referred
to in Article 6 and in this Article 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders.

ARTICLE 8 Representations, Warranties and Agreements.

On the Closing Date, the Spanish Effectiveness Date, the German Effectiveness
Date, the Mexican Effectiveness Date, the Polish Effectiveness Date and the date
of each Credit Extension, as provided in Article 7, the Borrowers and the
Mexican Obligors represent and warrant to the Lenders, the Swingline Lender and
the Issuing Banks that:

Section 8.01 Organization; Powers. Parent and each of the Subsidiaries which is
a Loan Party or a Material Subsidiary (a) is a partnership, limited liability
company, public limited company, private company limited by shares, corporation
or other entity duly organized/incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization/incorporation
(to the extent that each such concept exists in such jurisdiction), (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except in the case of clause (a) (other
than with respect to Parent, the Mexican Obligors and the Borrowers), clause (b)
(other than

 

-147-



--------------------------------------------------------------------------------

with respect to Parent, the Mexican Obligors and the Borrowers), and clause (c),
where the failure so to be or have, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrowers, to borrow and
otherwise obtain credit hereunder.

Section 8.02 Authorization. The execution, delivery and performance by each of
the Loan Parties of each of the Loan Documents to which it is a party and the
borrowings and other extensions of credit hereunder (a) have been duly
authorized by all corporate, stockholder, shareholder, partnership, limited
liability company or other organizational action required to be obtained by such
Loan Parties and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation applicable to any Loan Party (including, with respect to
Parent and any other Irish Loan Party, Section 82 or Section 239 of the Irish
Companies Act), (B) the certificate or articles of incorporation or other
constitutional documents (including any partnership, limited liability company
or operating agreements) or by-laws or articles of association of any Loan
Party, (C) any applicable order of any court or any law, rule, regulation or
order of any Governmental Authority applicable to any Loan Party or (D) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which the any Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) result in a breach
of or constitute (alone or with due notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section 8.02(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any Loan Party, other than the Liens
created by the Loan Documents and Permitted Liens.

Section 8.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrowers and the Mexican Obligors and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (a) the effects of bankruptcy, insolvency, moratorium, reorganization,
administration, Irish examinership, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (c) implied covenants of good faith and fair dealing, and
(d) the need for filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent.

Section 8.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrowers or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright
Office, the United Kingdom Intellectual Property Office, the European Patent
Office and the European Union Intellectual Property Office, and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) such as have been made or obtained and are in full force and
effect, (d) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (e) filings or other actions listed on Schedule 8.04, recordation of
the Mortgages and any other filings or registrations required to perfect Liens
created by the Security Documents (including, in the case of any Security
Document entered into by an U.K. Loan Party, any required registrations with the
UK Companies House under Section 859A of the UK Companies Act 2006 and/or with
the Land Registry or Land Charges Registry in England), and including in the
case of any Security Document entered into by Parent or any other Irish Loan
Party any required registrations with the Companies Registration Office of
Ireland pursuant to Part 7 of the Irish Companies Act 2014 and/or with the
Revenue Commissioners of Ireland pursuant to Section 1001 of the Taxes
Consolidation Act, 1997 of Ireland (as amended) in the case of each Jersey Law
Security Document the filing of the financing statements on SIR and/or with the
Revenue Commissioners of Ireland pursuant to Section 1001 of the Taxes
Consolidation Act, 1997 of Ireland (as amended).

 

-148-



--------------------------------------------------------------------------------

Section 8.05 Financial Statements. Parent has heretofore furnished to the
Lenders (a) the audited consolidated balance sheets as of September 30, 2018,
September 30, 2017 and September 30, 2016 and the related statements of income,
stockholders’ or shareholders’ equity, and cash flow for Parent and its
consolidated subsidiaries for the fiscal years ended on September 30, 2018,
September 30, 2017 and September 30, 2016 and (b) the unaudited consolidated
balance sheet as of December 31, 2018 and related statements of income,
stockholders’ or shareholders’ equity and cash flow for Parent and its
consolidated subsidiaries for the fiscal quarter ended on December 31, 2018, in
each case, including the notes thereto (collectively, the “Historical Financial
Statements”). The Historical Financial Statements present fairly in all material
respects the consolidated financial position of Parent and its consolidated
subsidiaries as of the dates and for the periods referred to therein and the
results of operations and cash flows for the periods then ended, and, except as
set forth on Schedule 8.05, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, except, in the case of
interim period financial statements, for the absence of notes and for normal
year-end adjustments and except as otherwise noted therein.

Section 8.06 No Material Adverse Effect. Except as disclosed in filings with the
SEC, since December 31, 2018, there has been no event or circumstance that,
individually or in the aggregate with other events or circumstances, has had or
would reasonably be expected to have a Material Adverse Effect.

Section 8.07 Title to Properties; Possession Under Leases; Flood Documentation.

(a) Each of Parent and the Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, subject to Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failures to have such
title or interest would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens or Liens arising by
operation of law, subject to the provisions of the immediately preceding
sentence.

(b) As to all improved Material Real Property located in the United States which
is subject to a Mortgage, (i) the Collateral Agent has received the Flood
Documentation with respect to such Material Real Property on or prior to the
granting of such Mortgage thereon, (ii) all flood hazard insurance policies
required pursuant to Section 9.02(c) with respect to any such Material Real
Property have been obtained and remain in full force and effect to the extent
required by such Section, and (iii) except to the extent that the Lead Borrower
has previously given written notice thereof to the Collateral Agent, there has
been, to the Lead Borrower’s knowledge, no redesignation of any Material Real
Property subject to a Mortgage into Special Flood Hazard Area.

(c) Schedule 1.01(B) hereto sets forth a complete list of Material Real
Properties as of the Closing Date.

Section 8.08 Subsidiaries.

(a) Schedule 8.08(a) (as may be updated pursuant to Section 13.12 of this
Agreement) sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization of each subsidiary of Parent and, as to
each such subsidiary, the percentage of each class of Equity Interests owned by
Parent or by any such subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of Parent or
any of the Subsidiaries, except as set forth on Schedule 8.08(b) (as may be
updated pursuant to Section 13.12 of this Agreement).

 

-149-



--------------------------------------------------------------------------------

Section 8.09 Litigation; Compliance with Law.

There are no actions, suits, proceedings or investigations at law or in equity
or by or on behalf of any Governmental Authority or in arbitration now pending,
or, to the knowledge of Parent, any Borrower or any Mexican Obligor, threatened
in writing against Parent, any Borrower or any of the Subsidiaries or any
business, property or rights of any such person (i) that involve any Loan
Document, to the extent that the applicable action, suit, proceeding or
investigation is brought by Parent, any Borrower or any of their subsidiaries or
(ii) that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect except for any action, suit or proceeding
at law or in equity or by or on behalf of any Governmental Authority or in
arbitration which has been disclosed on Form 10-K or Form 10-Q.

None of Parent, the Borrowers, the Subsidiaries and their respective properties
or assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 8.16) or any restriction of record or indenture, agreement or instrument
affecting any Real Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 8.10 Federal Reserve Regulations. No part of the proceeds of any Credit
Event will be used by Parent, the Borrowers and their Subsidiaries in any manner
that would result in a violation of Regulation T, Regulation U or Regulation X.

Section 8.11 Investment Company Act. None of the Borrowers or the other Loan
Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 8.12 Use of Proceeds.

(a) The Borrowers will use the proceeds of the Loans made on the Closing Date to
finance, in part, the Closing Date Refinancing, to pay Transaction Expenses, and
for general corporate purposes.

(b) All proceeds of the Credit Extensions after the Closing Date will be used
for working capital needs and general corporate purposes, including the
financing of capital expenditures, Permitted Acquisitions, and other permitted
Investments, Dividends and any other purpose not prohibited hereunder.

(c) The Credit Extensions shall not be utilized for any purpose that would
(i) constitute unlawful financial assistance within the meaning of Sections 678
or 679 of the UK Companies Act 2006 or (ii) breach Section 82 or Section 239 of
the Irish Companies Act 2014.

Section 8.13 Tax. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect,

(a) Parent and each of the Subsidiaries has filed or caused to be filed all U.S.
federal, state, local and non-U.S. Tax returns required to have been filed by it
(including in its capacity as withholding agent) and each such Tax return is
true and correct;

(b) Parent and each of the Subsidiaries has timely paid or caused to be timely
paid all Taxes shown to be due and payable by it on the returns referred to in
clause (a) and all other Taxes or assessments (or made adequate provision (in
accordance with GAAP) for the payment of all Taxes due), except Taxes or
assessments for which Parent or any of the Subsidiaries (as the case may be) has
set aside on its books adequate reserves in accordance with GAAP and the amount
thereof is being contested in good faith by appropriate proceedings; and

(c) as of the Closing Date, with respect to Parent and each of the Subsidiaries,
there are no claims being asserted in writing with respect to any Taxes.

 

-150-



--------------------------------------------------------------------------------

Section 8.14 No Material Misstatements.

(a) All written information (other than the Projections, forward looking
information and information of a general economic or industry specific nature)
(the “Information”) concerning Parent, the Borrowers, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders or the Administrative
Agent, as applicable (and as of the Closing Date, with respect to Information
provided prior thereto) and did not, taken as a whole, contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made (giving effect to all supplements and updates provided
thereto).

(b) The Projections and other forward looking information prepared by or on
behalf of Parent, the Borrowers or any of their representatives and that have
been made available to any Lenders or the Administrative Agent in connection
with the Transactions or the other transactions contemplated hereby have been
prepared in good faith based upon assumptions believed by Parent and the
Borrowers to be reasonable as of the date thereof (it being understood that such
Projections and other forward looking information are as to future events and
are not to be viewed as facts, such Projections and other forward looking
information are subject to significant uncertainties and contingencies and that
actual results during the period or periods covered by any such Projections or
other forward looking information may differ significantly from the projected
results, and that no assurance can be given that the projected results will be
realized) and as of the date such Projections and information were furnished to
the Lenders or the Administrative Agent.

Section 8.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) no
Reportable Event has occurred during the past five years as to which Parent, any
of its Subsidiaries or any ERISA Affiliate was required to file a report with
the PBGC; (b) no ERISA Event has occurred or is reasonably expected to occur;
and (c) none of Parent, the Borrowers, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA.

Section 8.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by Parent or any of its Subsidiaries, and there are
no judicial, administrative or other actions, suits or proceedings pending or,
to Parent, the Mexican Obligors’ or the Borrowers’ knowledge, threatened which
allege a violation of or liability under any Environmental Laws, in each case
relating to Parent or any of its Subsidiaries, (b) each of Parent and its
Subsidiaries has all environmental permits, licenses, concessions,
authorizations and other approvals necessary for its operations to comply with
all Environmental Laws (“Environmental Permits”) and is, and in the prior
eighteen (18) month period, has been, in compliance with the terms of such
Environmental Permits and with all other Environmental Laws, (c) except as set
forth on Schedule 8.16, no Hazardous Material is located at, on or under any
property currently or, to Parent’s, the Mexican Obligors’ or the Borrowers’
knowledge, formerly owned, operated or leased by Parent or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of Parent or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of Parent or any of
its Subsidiaries under any Environmental Laws or Environmental Permits,
(d) there are no agreements in which Parent or any of its Subsidiaries has
expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, and (e) there has been no written environmental assessment
or audit conducted (other than customary assessments not revealing anything that
would reasonably be expected to result in a Material Adverse Effect), by or on
behalf of Parent or any of the Subsidiaries of any property currently or, to
Parent’s, the Mexican Obligors’ or the Borrowers’ knowledge, formerly owned,
operated or leased by Parent or any of the Subsidiaries that has not been made
available to the Administrative Agent prior to the Closing Date.

 

-151-



--------------------------------------------------------------------------------

Section 8.17 Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.

(i) As of the Closing Date, in the case of the Pledged Collateral and U.S.
Pledged Collateral described in the U.S. Collateral Agreement, when certificates
or promissory notes, as applicable, representing such Pledged Collateral and
U.S. Pledged Collateral and required to be delivered under the U.S. Collateral
Agreement are delivered to the Collateral Agent, and in the case of the other
Collateral described in the U.S. Collateral Agreement (other than the
Intellectual Property), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien (subject to all Permitted Liens) on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements or possession.

(ii) In the case of the Collateral described in any Security Document to which a
U.K. Loan Party is a party, when any required registration with the UK Companies
House under Section 859A of the UK Companies Act 2006, the Land Registry or Land
Charges Registry in England, the United Kingdom Intellectual Property Office,
the European Patent Office, and the European Intellectual Property Office has
been validly completed (by or on behalf of the Collateral Agent), the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral, to the extent perfection
can be achieved by such registration.

(iii) In the case of the Collateral described in the Irish Security Documents or
any other Security Document to which Parent or any other Irish Loan Party is a
party, when any required registration with the Companies Registration Office of
Ireland pursuant to Part 7 of the Irish Companies Act and/or with the Revenue
Commissioners of Ireland pursuant to Section 1001 of the Taxes Consolidation
Act, 1997 of Ireland (as amended) (to the extent that Parent or any other Irish
Loan Party has obtained an Irish tax registration number), the Irish Patents
Office, European Patent Office and the European Intellectual Property Office has
been validly completed, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien (subject to all Permitted Liens) on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral, to the extent perfection can be achieved by such registration.

(iv) In the case of the Collateral described in the Jersey Law Security
Documents, when any required registration of financing statement on the SIR has
been validly completed (by or on behalf of the Collateral Agent), the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected security
interest pursuant to the Security Interests (Jersey) Law 2012 (the “SIJL”) in
such Collateral, to the extent perfection under the SIJL can be achieved by such
registration.

(v) In the case of the Collateral described in the Spanish Law Security
Documents, Luxembourg Law Security Documents and the Polish Law Security
Documents, when any required perfection and/or registration requirements therein
have been validly completed (by or on behalf of the Collateral Agent and the
Secured Parties), the Collateral Agent and the Secured Parties identified
therein shall have a fully perfected Lien (subject to all Permitted Liens) on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral, to the extent perfection can be achieved by completing such
requirements or registration.

(b) When the U.S. Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a

 

-152-



--------------------------------------------------------------------------------

fully perfected Lien on, and security interest in, all right, title and interest
of the U.S. Loan Parties thereunder in the material United States Intellectual
Property included in the Collateral listed in such ancillary document (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on material registered trademarks and patents, trademark and patent applications
and registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, on the Closing Date Mortgaged Properties, and the
Mortgages executed and delivered after the Closing Date pursuant to
Section 9.10, shall be effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) or, if so contemplated by the respective
Mortgage, the Collateral Agent and the other Secured Parties, legal, valid and
enforceable Liens on all of the Loan Parties’ rights, titles and interests in
and to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are validly filed, registered or recorded in the proper real estate
filing, registration or recording offices and any other required registrations
have been validly completed by or on behalf of the Collateral Agent (including,
in the case of any Mortgage over Mortgaged Property located in England and
Wales, any required registration with the Land Registry or Land Charges Registry
of England), and all relevant mortgage Taxes and recording and registration
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record or registered notice to third
parties on, and security interests in, all rights, titles and interests of the
Loan Parties in such Mortgaged Property and, to the extent applicable, subject
to Section 9-315 of the Uniform Commercial Code, the proceeds thereof.

(d) Notwithstanding anything herein (including this Section 8.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary (other than Foreign
Subsidiaries organized in a Specified Jurisdiction), or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law
(other than any applicable Specified Foreign Law).

Section 8.18 Solvency. Immediately after giving effect to the Transactions on
the Closing Date and the making of each Loan on the Closing Date and the
application of the proceeds of such Loans, (i) Parent and any other Irish Loan
Party are able to pay their debts within the meaning of Section 570 of the Irish
Companies Act; (ii) the fair value of the assets of Parent and its Subsidiaries
on a consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise; (iii) the present fair
saleable value of the property of Parent and its Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iv) Parent and its Subsidiaries, on a consolidated
basis, are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; (v) Parent
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital;
and, with respect to a Subsidiary of Parent incorporated in England and Wales or
Ireland, (vi) it is not unable and does not admit its inability to pay its debts
as they fall due, (vii) it is not deemed to, or is not declared to, be unable to
pay its debts under applicable law, (viii) it has not suspended or threatened to
suspend making payments on any of it debts and (ix) by reason of actual or
anticipated financial difficulties, it has not commenced negotiations with one
or more of its creditors (excluding any Secured Party in its capacity as such)
with a view to rescheduling any of its indebtedness. For purposes of the
foregoing, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

Section 8.19 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or, to the knowledge of Parent and its
Subsidiaries, threatened against Parent or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Parent and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; and (c) all payments due from Parent or any of
the Subsidiaries or for which any claim may be made against Parent or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent
or such Subsidiary to the extent required by GAAP. Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Parent or any of the
Subsidiaries (or any predecessor) is a party or by which Parent or any of the
Subsidiaries (or any predecessor) is bound.

 

-153-



--------------------------------------------------------------------------------

Section 8.20 Insurance. Schedule 8.20 (as may be updated pursuant to
Section 13.12 of this Agreement) sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of Parent or the Subsidiaries as of
the Closing Date. As of such date, such insurance is in full force and effect.

Section 8.21 Intellectual Property; Licenses, Etc.. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 8.21 (as may be updated pursuant to Section 13.12 of this Agreement),
(a) Parent and each of its Subsidiaries owns, or possesses the right to use, all
Intellectual Property that is used or held for use or is otherwise reasonably
necessary in the operation of their respective businesses (provided that this
representation and warranty shall not be construed as a representation and
warranty that the operation of Parent’s, and each of its Subsidiaries’,
businesses do not infringe, misappropriate or violate the Intellectual Property
of any person, the sole representation and warranty in respect of which is set
out in the following clause (b)), (b) to the knowledge of the Parent, the
Mexican Obligors and the Borrowers, the operation of Parent’s, and each of its
Subsidiaries’, businesses is not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property of any other
person, and (c) (i) no claim or litigation regarding any of the Intellectual
Property owned by Parent and its Subsidiaries is pending or, to the knowledge of
the Parent, the Mexican Obligors and the Borrowers, threatened and (ii) to the
knowledge of the Parent, the Mexican Obligors and the Borrowers, no claim or
litigation regarding any other Intellectual Property described in the foregoing
clauses (a) and (b) is pending or threatened.

Section 8.22 USA PATRIOT Act. Except as would not reasonably be expected to have
a Material Adverse Effect, Parent and each of its Subsidiaries is in compliance
with the USA PATRIOT Act.

Section 8.23 Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Parent, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions. Neither Parent nor any
Subsidiary of Parent, nor, to the knowledge of Parent, any director, officer,
agent, employee or affiliate of Parent or any of its Subsidiaries that, in each
such case, is acting or benefitting in any capacity in connection with the
Credit Extensions, (i) is currently the subject of any Sanctions or (ii) is
operating, organized/incorporated or residing in any Designated Jurisdiction.
Neither Parent nor any Subsidiary of Parent will, directly or, to its knowledge,
indirectly, use or lend, contribute, provide or otherwise make available the
proceeds of any Credit Extension made pursuant to the terms of this Agreement to
any Subsidiary, joint venture partner, or other person, (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws, (b) to fund any activity or business in, of or with, any
Designated Jurisdiction or any Sanctioned Person, or (c) in any other manner
that will (to the knowledge of Parent) result in any violation by Parent or any
Subsidiary of Parent or such Subsidiary of Sanctions, to the extent such
violation in this clause (c) is reasonably expected to have a Material Adverse
Effect.

Section 8.24 Jersey Loan Parties.

(a) All returns, resolutions and documents required by any legislation to be
filed by a Jersey Loan Party with the Jersey Registrar of Companies or the
Jersey Financial Services Commission have been duly prepared, kept and filed
(within all applicable time limits) and are correct.

(b) Each Jersey Loan Party is not a “financial services company” or a “utility
company” (as respectively defined in the Income Tax (Jersey) Law 1961).

(c) Each Jersey Loan Party is exempt from the duty to hold a business licence
under the Control of Housing and Work (Jersey) Law 2012.

(d) Each Jersey Loan Party does not conduct any unauthorised “financial services
business” (as defined in the Financial Services (Jersey) Law 1998).

 

-154-



--------------------------------------------------------------------------------

(e) Each Jersey Loan Party is and will remain an “international services entity”
(within the meaning of the Goods and Services Tax (Jersey) Law 2007).

(f) The information contained in the SIR Checklist provided by Parent is
accurate and complete.

Section 8.25 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 8.26 Beneficial Ownership Certificate. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

Section 8.27 Centre of Main Interests. For the purposes of Regulation (EU)
2015/848 of 20 May 2015 on insolvency proceedings (recast) (the “Regulation”),
the centre of main interest of each Loan Party (as that term is used in Article
3(1) of the Regulation) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(10) of the Regulation)
in any other jurisdiction.

Section 8.28 UK Pensions. Except for the UK Pension Scheme, no Loan Party or any
of its Subsidiaries is or has at any time been: (a) an employer (for the
purposes of Sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pensions Schemes Act 1993); or (b) “connected” with or an “associate” (as
those terms are used in Sections 38 and 43 of the Pensions Act 2004) of such an
employer.

Section 8.29 Ranking. Each U.K. Loan Party’s and each Irish Loan Party’s payment
obligations under the Loan Documents to which it is a party rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.

Section 8.30 Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate (a) assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, each material
Account reflected therein as eligible for inclusion in any Borrowing Base as an
“Eligible Billed Account” is an Eligible Billed Account, each material Account
reflected therein as eligible for inclusion in any Borrowing Base as an
“Eligible Unbilled Account” is an Eligible Unbilled Account and the material
Inventory reflected therein as eligible for inclusion in each Borrowing Base
constitutes Eligible Inventory; and (b) the information contained in such
Borrowing Base Certificate is accurate and complete.

Section 8.31 Irish Pensions. None of the Loan Parties is or has at any time been
a participating employer in an occupational pension scheme which is not a
defined contribution scheme (as defined in Section 2(1) of the Irish Pensions
Act 1990).

ARTICLE 9 Affirmative Covenants. The Borrowers and the Mexican Obligors covenant
and agree with each Lender, each Issuing Bank and the Swingline Lender that from
and after the Closing Date until the Termination Date, unless the Required
Lenders shall otherwise consent in writing, Parent and the Borrowers will, and
will cause each of the Subsidiaries to:

Section 9.01 Existence; Business and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of a
Subsidiary of Parent (other than a Borrower or a Mexican Obligor), where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, (ii) as otherwise permitted under Section 10.05, and (iii) for the
liquidation or dissolution of Subsidiaries (other than a Borrower or a Mexican
Obligor) if the assets of such Subsidiaries to the extent they exceed estimated
liabilities are acquired by Parent or a Wholly Owned Subsidiary of Parent in
such liquidation or dissolution; provided, that (x) Guarantors may not be
liquidated into Subsidiaries that are not Loan Parties, and (y) U.S.
Subsidiaries may not be liquidated into Foreign Subsidiaries (except in each
case as permitted under Section 10.05).

 

-155-



--------------------------------------------------------------------------------

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) except with respect to Intellectual Property, which is addressed in clause
(c) below, lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, licenses and rights with respect
thereto used in the conduct of its business, and (ii) at all times maintain,
protect and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

(c) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, take all steps necessary to preserve, prosecute,
maintain, renew, extend, protect, enforce and keep in full force and effect the
Intellectual Property which is owned by Parent or its Subsidiaries, to the
extent used or held for use in the conduct of its business.

Section 9.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or Similar Businesses operating in the same or similar
locations, and within ninety (90) days after the Closing Date (or such later
date as the Collateral Agent may agree in writing in its reasonable discretion),
cause the Collateral Agent to be listed as a co-insured or co-loss payee, on
property and casualty policies with respect to tangible personal property and
assets constituting Collateral located in any Specified Jurisdiction and as an
additional or co-insured on all general liability policies. Notwithstanding the
foregoing, Parent and the Subsidiaries may (i) maintain all such insurance with
any combination of primary and excess insurance, (ii) maintain any or all such
insurance pursuant to master or so-called “blanket policies” insuring any or all
Collateral and/or other Real Property which does not constitute Collateral (and
in such event the co-payee endorsement shall be limited or otherwise modified
accordingly), and/or (iii) self-insure with respect to such risks with respect
to which companies of established reputation engaged in the same general line of
business in the same general area usually self-insure.

(b) Except as the Collateral Agent may agree in its reasonable discretion,
within thirty (30) days after the later of the Closing Date and, with respect to
any Closing Date Mortgaged Property, the date on which such Mortgaged Property
is required to be encumbered by a Mortgage hereunder (or such later date (A) not
to exceed an additional fifteen (15) days if reasonably required by the Lead
Borrower or (B) as such period may be further extended in the sole discretion of
the Collateral Agent), subject to Section 9.02(a)(i), cause all such property
and casualty insurance policies with respect to the Mortgaged Property located
in the United States of America or England and Wales to be endorsed or otherwise
amended to include a “standard” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Collateral Agent, deliver a certificate
of insurance with respect to each Mortgaged Property to the Collateral Agent;
deliver to the Collateral Agent, prior to or concurrently with the cancellation
or nonrenewal of any such policy of insurance covered by this clause (b), a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Collateral Agent of
payment of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.

(c) Prior to the delivery of the applicable Mortgage, if any portion of any
Mortgaged Property located in the United States is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency thereto) as a “special flood hazard area” (each, a “Special Flood Hazard
Area”) with respect to which flood insurance has been made available under the
Flood Insurance Laws (as now or hereafter in effect or successor act thereto),
(i) obtain and maintain, with a financially sound and reputable insurer (except
to the extent that any insurer insuring such Mortgaged Property of such Loan
Party ceases to be financially sound and reputable after the Closing Date, in
which case such Loan Party shall promptly replace such insurer with a
financially sound and reputable insurer), such flood insurance in such
reasonable total amount as the Collateral Agent and the Lenders may from time to
time reasonably require and otherwise sufficient to comply with all applicable
rules and

 

-156-



--------------------------------------------------------------------------------

regulations promulgated pursuant to the Flood Insurance Laws and (ii) promptly
upon request of the Collateral Agent or any Lender, deliver to the Collateral
Agent or such Lender, as applicable, evidence of such compliance in form and
substance reasonably acceptable to the Collateral Agent or such Lender,
including, without limitation, evidence of annual renewals of such flood
insurance.

(d) In connection with the covenants set forth in this Section 9.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders and their
respective agents or employees shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 9.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrowers, on behalf of themselves and behalf of each of Parent and the
Subsidiaries, hereby agree, to the extent permitted by law, to waive, and
further agree to cause each of Parent and their Subsidiaries to waive, its right
of recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 9.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Parent and the Subsidiaries or the
protection of their properties; and

(iii) the amount and type of insurance that Parent and its Subsidiaries have in
effect as of the Closing Date and the certificates and endorsements, if any,
listing the Collateral Agent as a co-insured, co-loss payee or additional
insured, as the case may be, satisfy for all purposes the requirements of this
Section 9.02.

Section 9.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) Parent or a Subsidiary thereof has set aside on its
books adequate reserves therefor in accordance with GAAP and the amount thereof
is being contested in good faith by appropriate proceedings or (ii) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 9.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders (including
their Public-Siders)):

(a) within ninety (90) days after the end of each fiscal year, commencing with
the first fiscal year ending after the Closing Date, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of Parent and its Subsidiaries as of the close of
such fiscal year and the consolidated results of their operations during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be accompanied by customary
management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of Parent or any Material Subsidiary as a going concern, other
than solely with respect to, or resulting solely from, an upcoming maturity date
under any Indebtedness incurred under this Agreement or the Term Loan Credit
Agreement occurring within one year from the time such opinion is delivered) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by Parent of annual reports on Form 10-K of Parent
and its consolidated Subsidiaries shall satisfy the requirements of this
Section 9.04(a) to the extent such annual reports include the information
specified herein and are delivered within the time period specified above);

 

-157-



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year (commencing with the first fiscal quarter ending
after the Closing Date), a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Parent and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of Parent on behalf of Parent as fairly presenting, in all material
respects, the financial position and results of operations of Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by Parent of quarterly reports on Form 10-Q of Parent and its
consolidated Subsidiaries shall satisfy the requirements of this Section 9.04(b)
to the extent such quarterly reports include the information specified herein
and are delivered within the time period specified above);

(c) (x) concurrently with any delivery of financial statements under clause (a)
or (b) above, a Compliance Certificate of a Financial Officer of Parent
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 9.04(c) (or since the
Closing Date in the case of the first such certificate) or, if such an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto and
(ii) set forth the reasonably detailed calculations with respect to the
Consolidated Fixed Charge Coverage Ratio for such period and (y) concurrently
with any delivery of financial statements under clause (a) above, if the
accounting firm is not restricted from providing such a certificate by its
policies office, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Parent or any of
the Subsidiaries with the SEC, or distributed to its stockholders or
shareholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of Parent or the Borrowers or the website of the SEC and
written notice of such posting has been delivered to the Administrative Agent;

(e) within ninety (90) days after the beginning of each fiscal year that
commences after the Closing Date, a consolidated annual budget for such fiscal
year consisting of a projected consolidated balance sheet of Parent and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of projected cash flow and projected income to be prepared on a
quarter by quarter basis (collectively, the “Budget”), which Budget shall in
each case be accompanied by the statement of a Financial Officer of Parent to
the effect that the Budget is based on assumptions believed by Parent to be
reasonable as of the date of delivery thereof;

(f) concurrently with the delivery of financial statements under clause
(a) above, an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this clause (f) or
Section 9.10(d) (or a certificate of a Responsible Officer certifying as to the
absence of any changes to the previously delivered update, if applicable);

(g) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation; and

 

-158-



--------------------------------------------------------------------------------

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent or any of the
Subsidiaries, or compliance with the terms of any Loan Document as in each case
the Administrative Agent may reasonably request (for itself or on behalf of any
Lender).

Each of the Borrowers represents and warrants that each of it and its
Controlling and Controlled entities, in each case, if any (collectively with the
Borrowers, the “Relevant Entities”), either (i) has no SEC registered or
unregistered, publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its securities, and, accordingly, each
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Sections 9.04(a) and (b) above, along with the
Loan Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of any such securities. The Borrowers will not request that
any other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Relevant Entities have no outstanding SEC registered
or unregistered, publicly traded securities. Notwithstanding anything herein to
the contrary, in no event shall the Borrowers request that the Administrative
Agent make available to Public-Siders budgets or any certificates, reports or
calculations with respect to the Borrowers’ compliance with the covenants
contained herein.

Section 9.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of any Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Parent or any of the Subsidiaries as to which an adverse determination
is reasonably probable and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

(c) any other development specific to Parent or any of the Subsidiaries that is
not a matter of general public knowledge and that has had, or would reasonably
be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Each notice delivered under this Section 9.05 shall be accompanied by a
statement of a Responsible Officer of the Lead Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 9.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 9.06 shall not apply to Environmental Laws, which are the subject
of Section 9.09, or to laws related to Taxes, which are the subject of
Section 9.03. Parent will implement and maintain in effect and enforce policies
and procedures designed to ensure compliance by Parent, its Subsidiaries and
their respect directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

-159-



--------------------------------------------------------------------------------

Section 9.07 Maintaining Records; Access to Properties and Inspections.

(a) Maintain all financial records in accordance with GAAP and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of Parent or any of the Subsidiaries at
reasonable times, upon reasonable prior notice to Parent, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to Parent to discuss the affairs, finances and
condition of Parent or any of the Subsidiaries with the officers thereof and
independent accountants therefor (so long as Parent has the opportunity to
participate in any such discussions with such accountants), in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract.

(b) The Lead Borrower will permit the Administrative Agent, subject to
reasonable advance notice to, and reasonable coordination with, the Lead
Borrower and during normal business hours, to visit and inspect the properties
of any Borrower, at the Borrower’s expense as provided in clause (c) below,
inspect, audit and make extracts from any Borrower’s corporate, financial or
operating records, and discuss with its officers, employees, agents, advisors
and independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower and
such Borrower shall be permitted to be present in any discussions with officers,
employees, agent, advisors and independent accountants); provided that the
Administrative Agent shall only be permitted to conduct one field examination
and the Lead Borrower shall be required to provide the Administrative Agent with
one inventory appraisal conducted by an appraiser chosen by the Administrative
Agent and consented to by the Lead Borrower (such consent not to be unreasonably
withheld or delayed) in a form and on a basis reasonably satisfactory to the
Administrative Agent with respect to any Collateral comprising the Aggregate
Borrowing Base per 12-month period; provided, further, that (i) if at any time
Global Availability is less than 20% of the Line Cap for a period of five
(5) consecutive Business Days during such 12-month period, one additional field
examination and one additional inventory appraisal of ABL Collateral will be
permitted in such 12-month period and (ii) during any Liquidity Period, one
additional field examination and one additional inventory appraisal of ABL
Collateral be permitted in such 12-month period, except that during the
existence and continuance of a Specified Event of Default, there shall be no
limit on the number of additional field examinations and inventory appraisals of
ABL Collateral that shall be permitted at the Administrative Agent’s request. No
such inspection or visit shall unduly interfere with the business or operations
of any Borrower, nor result in any damage to the property or other Collateral.
No inspection shall involve invasive testing without the prior written consent
of the Lead Borrower. Neither the Administrative Agent nor any Lender shall have
any duty to any Borrower to make any inspection, nor to share any results of any
inspection, appraisal or report with any Borrower. Each of the Lead Borrowers
acknowledges that all inspections, appraisals and reports are prepared by the
Administrative Agent and Lenders for their purposes, and the Borrowers shall not
be entitled to rely upon them.

(c) The Lead Borrower will reimburse (or will cause to be reimbursed) the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses (other than any legal fees or costs and expenses covered under
Section 13.01) of the Administrative Agent in connection with (i) one
examination per fiscal year of any Borrower’s books and records as described in
clause (a) above and (ii) field examinations and inventory appraisals of
Collateral comprising the Aggregate Borrowing Base, in each case subject to the
limitations on such examinations, audits and appraisals permitted under the
preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section 9.07 shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.

Section 9.08 Use of Proceeds. Use the proceeds of the Loans made in the manner
contemplated by Section 8.12.

Section 9.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws; and obtain and renew all
required Environmental Permits, except, in each case with respect to this
Section 9.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

-160-



--------------------------------------------------------------------------------

Section 9.10 Further Assurances; Additional Guarantors; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, the notarization of the
Spanish Law Security Documents, the formalization as a Spanish Public Document
of the Guarantee Agreement executed by each Spanish Loan Party, putting a
certified date on relevant Polish Law Security Documents, the delivery of
notifications to counterparties and the registration in any applicable public
registry), that may be required by the Security Documents or that the Collateral
Agent may reasonably request (including, without limitation, those required by
applicable law), to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection of the Liens created or intended to be
created by the Security Documents.

(b) If any asset (other than Real Property) is acquired by any Loan Party
(including, without limitation, any acquisition pursuant to a Delaware LLC
Division) after the Closing Date or owned by an entity at the time it becomes a
Guarantor (in each case other than (x) assets constituting Collateral under a
Security Document that automatically become subject to the Lien of such Security
Document upon acquisition thereof, (y) assets constituting Excluded Property and
(z)(i) in the case of a Loan Party organized under the laws of the United States
or any state thereof, assets (other than Equity Interests) owned thereby and
located outside of the United States, and (ii) in the case of a Loan Party
organized or incorporated under the laws of any Specified Jurisdiction, assets
(other than Equity Interests) owned thereby and located outside of such
Specified Jurisdiction), such Loan Party will, (A) notify the Collateral Agent
of such acquisition or ownership; provided that this clause (A) will be deemed
satisfied with respect to any applicable asset so long as such notice is
delivered on the first date on which financial statements are required to be
delivered pursuant to Section 9.04(a) or (b) which occurs at least ten
(10) Business Days after the acquisition of such asset, or at any time prior
thereto) and (B) cause such asset to be subjected to a Lien (subject to any
Permitted Liens) securing the Obligations by, and take, and cause the Guarantors
to take, such actions as shall be reasonably requested by the Collateral Agent
to satisfy the Collateral and Guarantee Requirement to be satisfied with respect
to such asset, including actions described in clause (a) of this Section 9.10,
all at the expense of the Loan Parties, subject to the penultimate paragraph of
this Section 9.10.

(c) Grant and cause each of the Guarantors to grant to the Collateral Agent (or
to all the Secured Parties, if necessary or customary under applicable local
law) security interests in, and mortgages on, any Material Real Property of such
Loan Parties, as applicable, that are not Mortgaged Property as of the Closing
Date, to the extent acquired after the Closing Date or to the extent a new
Guarantor owns Material Real Property after the Closing Date, within (i) with
respect to each Mortgaged Property located in the United States, ninety
(90) days after such acquisition or such Real Property becoming Material Real
Property or such new Guarantor becoming a Guarantor, as applicable and (ii) with
respect to each Mortgaged Property located in England and Wales, twenty
(20) days after such acquisition or such new Guarantor becoming a Guarantor, as
applicable, or in each case, such later date as the Collateral Agent may agree
in its reasonable discretion, pursuant to documentation in form and substance
reasonably satisfactory to the Collateral Agent and the Lead Borrower (each, an
“Additional Mortgage”), which security interest and mortgage shall constitute
valid and enforceable Liens subject to no other Liens except Permitted Liens and
record, register or file, and cause each such Subsidiary to record, register or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent (for the benefit of the Secured
Parties) required to be granted pursuant to the Additional Mortgages and pay,
and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording, registration or
filing, in each case subject to the penultimate paragraph of this Section 9.10.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrowers shall cause the requirements set forth in
clauses (b)(x)(iii), (h) and (i) of the definition of “Collateral and Guarantee
Requirement” to be satisfied with respect to such Material Real Property.

Notwithstanding the foregoing, the Collateral Agent shall not enter into any
Mortgage in respect of any Real Property acquired by any Loan Party after the
Closing Date until (1) the date that occurs forty-five (45) days after the
Collateral Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such Real Property: (i) a
completed flood hazard determination from a third party vendor, (ii) if such
Real Property is located in a “special flood hazard area,” (A) a notification to
the applicable Loan Party of that fact and (if applicable) notification to the
applicable Loan Party that flood insurance is not available and (B) evidence of
receipt by the applicable Loan Party of such notice, and (iii) if such notice is
required to be provided to the

 

-161-



--------------------------------------------------------------------------------

applicable Loan Party and flood insurance is available in the community in which
such Real Property is located, evidence of flood insurance, and (2) the
Collateral Agent shall have received written confirmation from the Lenders that
flood insurance due diligence and flood insurance compliance has been completed
by the Lenders (such written confirmation not to be unreasonably conditioned,
withheld or delayed).

(d) Subject to the terms of the Intercreditor Agreement, if any additional
direct or indirect Subsidiary of Parent (i) is formed (including, without
limitation, the formation of any Subsidiary of Parent that is a Delaware Divided
LLC), acquired or ceases to constitute an Excluded Subsidiary following the
Closing Date and such Subsidiary is (1) a Wholly Owned Subsidiary which is a
U.S. Subsidiary or a Foreign Subsidiary organized or incorporated in a Specified
Jurisdiction and which is not an Excluded Subsidiary or (2) any other U.S.
Subsidiary or Foreign Subsidiary organized or incorporated in a Specified
Jurisdiction that may be designated by Parent in its sole discretion,
(ii) becomes a borrower or a guarantor of the obligations of any borrower under
the Term Loan Credit Agreement and organized or incorporated under the laws of
the United States (or any State thereof or the District of Columbia) or any
Specified Jurisdiction or (iii) that is not then a Borrower or a Guarantor
guarantees or incurs any other Indebtedness under either the Term Loan Credit
Agreement or the indenture governing the First Lien Notes or guarantees or
incurs any capital markets Indebtedness of Parent, the Borrowers or any
Subsidiary of Parent with an aggregate principal amount in excess of
$400,000,000, in each case, within twenty (20) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) (or such longer period as the Collateral Agent may
agree in its sole discretion), notify the Collateral Agent thereof and, within
thirty (30) days after the date such Subsidiary is formed or acquired or meets
such criteria (or first becomes subject to such requirement) or such longer
period as the Collateral Agent may agree in its sole discretion (or, in the case
of clause (iii) above, twenty (20) Business Days following the date such
Indebtedness is guaranteed or incurred by the applicable Subsidiary), cause such
Subsidiary to become a Guarantor and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to the penultimate paragraph of this Section 9.10.
Notwithstanding anything to the contrary herein, (x) except with respect to
clause (y) below, in no circumstance shall an Excluded Subsidiary become a
Guarantor unless designated as a Guarantor by Parent in its sole discretion and
(y) no Foreign Subsidiary other than a Foreign Subsidiary organized or
incorporated in a Specified Jurisdiction shall become a Guarantor unless the
Administrative Agent shall have consented in writing (such consent shall be in
the sole discretion of the Administrative Agent).

(e) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate, registered or organization name, (B) in any Loan
Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification or registered number (to the extent relevant in
the applicable jurisdiction of organization or incorporation) and (D) in any
Loan Party’s jurisdiction of organization or incorporation; provided, that the
Loan Parties shall not effect or permit any such change unless all filings have
been made, or will have been made within ten (10) days following such change (or
such longer period as the Collateral Agent may agree in its sole discretion),
under the Uniform Commercial Code (or its equivalent in any applicable
jurisdiction) that are required in order for the Collateral Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral in which a security interest may be perfected by
such filing, for the benefit of the Secured Parties.

(f) If any additional Subsidiary of Parent is formed or acquired after the
Closing Date (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary) and if such Subsidiary is a “first tier” Subsidiary of a Loan Party,
within thirty (30) days after the date such Foreign Subsidiary is formed or
acquired (or such longer period as the Collateral Agent may agree in its
reasonable discretion), notify the Collateral Agent thereof and, within sixty
(60) days after the date such Subsidiary is formed or acquired or such longer
period as the Collateral Agent may agree in its reasonable discretion, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Subsidiary owned by or on behalf of any Loan Party, subject to
the penultimate paragraph of this Section 9.10.

(g) At the option of the Lead Borrower, it may (i) cause a U.S. Subsidiary to
become a “U.S. Subsidiary Borrower” hereunder, (ii) cause a Belgian Subsidiary
to become a “Belgian Subsidiary Borrower” hereunder, (iii) cause a Polish
Subsidiary to become a “Polish Subsidiary Borrower” hereunder, (iv) cause a
Swedish Subsidiary to become a “Swedish Subsidiary Borrower” hereunder,
(v) cause a U.K. Subsidiary to become a “U.K. Subsidiary Borrower” hereunder,
(vi) after the Spanish Effectiveness Date, cause a Spanish Subsidiary to become
a

 

-162-



--------------------------------------------------------------------------------

“Subsidiary Borrower” hereunder, (vii) after the Mexican Effectiveness Date,
cause a Mexican Subsidiary to become a “Mexican Obligor” hereunder or
(viii) after the German Effectiveness Date, cause a German Subsidiary to become
a “Subsidiary Borrower” hereunder, in each case, by (x) delivering a written
notice to the Agent at least fifteen (15) Business Days prior to such Subsidiary
becoming a Subsidiary Borrower or Mexican Obligor, as applicable, (y) at least
three (3) Business Days prior to such Subsidiary becoming a Subsidiary Borrower,
delivering to the Agents and the Lenders under the applicable Subfacility all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation, in each case
to the extent requested in writing at least ten (10) Business Days prior to such
Subsidiary becoming a Subsidiary Borrower or Mexican Obligor, as applicable, and
(z) causing such Subsidiary (A) to execute a joinder agreement to this Agreement
in form and substance satisfactory to the Administrative Agent (and notarized as
a Spanish Public Document in the case of a Spanish Subsidiary, at the reasonable
request of the Administrative Agent or the Collateral Agent) and such Security
Documents creating such Lien over its assets in favor of the Collateral Agent
for the benefit of the Secured Parties (or in favor of all the Secured Parties,
if necessary or customary under applicable local law) on such terms and of such
scope substantially consistent with the applicable Initial Security Agreements
or in such other form acceptable to the Collateral Agent and, in any event, in
form and substance reasonably satisfactory to the Collateral Agent; (B) to take
all actions necessary or advisable in the opinion of the Administrative Agent or
the Collateral Agent to cause the Lien created by the applicable Security
Document to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent; (C) at the request of the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Lenders, of counsel
to the Loan Parties reasonably acceptable to the Administrative Agent as to such
matters set forth in this Section 9.10(g) and customarily opined upon by counsel
to the Loan Parties as the Administrative Agent may reasonably request; (D) in
the case of a U.S. Subsidiary, Belgian Subsidiary, U.K. Subsidiary or German
Subsidiary (x) the Administrative Agent shall have received the results of an
appraisal and a field examination, from an appraiser and an examiner reasonably
satisfactory to the Administrative Agent, of all applicable Inventory requested
to be included in the U.S. Borrowing Base, Belgian Borrowing Base, U.K.
Borrowing Base or German Borrowing Base (respectively) and such other customary
legal and commercial due diligence as the Administrative Agent may reasonably
require in its Permitted Discretion in order to determine customary and
appropriate reserves, if any, against such Inventory, after giving effect to the
advances rates set forth in the relevant Borrowing Base component definitions
and the existing exclusionary criteria and (y) such U.S. Subsidiary, Belgian
Subsidiary, U.K. Subsidiary or German Subsidiary shall have duly authorized,
executed and delivered such customary documentation governed by United States,
Belgian, English or German law (as applicable), and taken such other customary
collateral security and perfection actions, deemed reasonably necessary by the
Administrative Agent in its Permitted Discretion, to provide a valid and
enforceable first priority (subject to Permitted Borrowing Base Liens) and
perfected or equivalent Lien in such Inventory.

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 9.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):

(i) any Real Property other than Material Real Property;

(ii) motor vehicles and other assets subject to certificates of title (other
than to the extent that a security interest therein can be perfected
automatically or by the filing of a financing statement under the Uniform
Commercial Code or applicable filings under Specified Foreign Law or is
perfected without any action under Specified Foreign Law);

(iii) letter of credit rights (other than to the extent that a security interest
therein can be perfected automatically or by the filing of a financing statement
under the Uniform Commercial Code or applicable filings under Specified Foreign
Law or is perfected without any action under Specified Foreign Law);

(iv) commercial tort claims with a value of less than $10,000,000 (other than to
the extent that a security interest therein can be perfected automatically or by
the filing of a financing statement under the Uniform Commercial Code or
applicable filings under Specified Foreign Law or is perfected without any
filing under Specified Foreign Law);

 

-163-



--------------------------------------------------------------------------------

(v) property subject to a Lien pursuant to Section 10.02(c), (i) or (kk)
securing a purchase money security interest, Capitalized Lease Obligation or
similar arrangement permitted under this Agreement;

(vi) leases, licenses, permits and other agreements permitted under this
Agreement, in each case, to the extent, and so long as, the pledge thereof as
Collateral would violate or invalidate such lease, license, permit or agreement
or create a right of termination in favor of any other party thereto (other than
the Borrowers or a Guarantor), but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code, Specified Foreign Law, the
Bankruptcy Code or other Requirement of Law and other than the proceeds thereof
the assignment of which is expressly deemed effective under the Uniform
Commercial Code, Specified Foreign Law or other applicable law;

(vii) other assets to the extent the pledge thereof or the security interest
therein is prohibited by applicable law, rule or regulation (other than to the
extent such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code, Specified Foreign Law of the
applicable jurisdiction, Bankruptcy Code or any other Requirement of Law and
other than the proceeds thereof the assignment of which is expressly deemed
effective under the Uniform Commercial Code, Specified Foreign Law or other
applicable law) or which require governmental (including regulatory) consent,
approval, license or authorization or third party consent binding on any asset
on the Closing Date or at the time of their acquisition, as applicable, to be
pledged (unless such consent, approval, license or authorization has been
received);

(viii) those assets as to which the Administrative Agent and the Borrowers shall
reasonably agree that the costs or other adverse consequences (including,
without limitations, Tax consequences) of obtaining such security interest or
perfection thereof are likely to be excessive in relation to the value of the
security to be afforded thereby;

(ix) “intent-to-use” trademark applications prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent that
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
the applicable grantor’s right, title or interest therein or in any trademark
issued as a result of such application under applicable law;

(x) assets of any Permitted Receivables Jurisdiction Subsidiary securing any
Qualified Receivables Facility in compliance with Section 10.02(z);

(xi) any governmental licenses, permits or state or local franchises, charters
and authorizations, to the extent Liens and security interests therein are
prohibited or restricted thereby, but only to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or Specified Foreign Law, as
applicable (other than the proceeds thereof the assignment of which is expressly
deemed effective under the Uniform Commercial Code or Specified Foreign Law, as
applicable); and

(xii) Excluded Securities;

provided, that (x) Parent may in its sole discretion elect to exclude any
property from the definition of “Excluded Property” and (y) in no event shall
any asset included in any Borrowing Base constitute Excluded Property.

 

-164-



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrowers, that perfection or obtaining of
such items cannot reasonably be accomplished without undue effort or expense or
is otherwise impracticable by the time or times at and/or in the form or manner
in which it would otherwise be required by this Agreement or the other Loan
Documents, (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and (C) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar Tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the Fair Market Value of such Mortgaged Property as determined in good faith
by the Lead Borrower (subject to such lesser amount agreed to by the Collateral
Agent).

Section 9.11 Unrestricted Subsidiaries. Designate any Subsidiary as an
Unrestricted Subsidiary only in accordance with the definition of “Unrestricted
Subsidiary” contained herein.

Section 9.12 Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 9.12 (as may be updated pursuant to Section 13.12 of this
Agreement) within the applicable period of time specified in such Schedule (or
such longer period as the Administrative Agent may agree in its sole
discretion).

Section 9.13 Maintenance of Ratings. Use commercially reasonable efforts to
maintain a corporate family rating of Parent from each of S&P and Moody’s;
provided that there shall be no requirement to obtain or maintain any specific
rating.

Section 9.14 UK Pensions. Parent shall (a) ensure that the UK Pension Scheme is
funded based on the statutory funding objective under sections 221 and 222 of
the Pensions Act 2004 and that no action or omission is taken by Parent or any
of its Subsidiaries in relation to such a pension scheme which has or is
reasonably likely to have a Material Adverse Effect (including the termination
or commencement of winding-up proceedings of any such pension scheme or Parent
or any of its Subsidiaries ceasing to employ any member of such a pension
scheme); (b) except for the UK Pension Scheme, ensure that neither it nor any of
its Subsidiaries is or has been at any time an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in sections 38 or 43 of the Pensions Act 2004) such an employer; (c) to
the extent that it is able to obtain a copy, deliver to the Administrative
Agent: (i) at such times as those reports are prepared in order to comply with
the then current statutory or auditing requirements (as applicable either to the
trustees of any relevant schemes or to Adient Global Holdings Jersey or its
Subsidiaries); and (ii) at any other time if the Administrative Agent reasonably
believes that any relevant statutory or auditing requirements are not being
complied with, actuarial reports in relation to the UK Pension Scheme;
(d) promptly notify the Administrative Agent of any material change in the rate
of contributions to any pension scheme mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise); (e) immediately notify the Administrative Agent on it
becoming aware of any investigation or proposed investigation by the Pensions
Regulator which is likely to lead to the issue of a Financial Support Direction
or a Contribution Notice to it or any of its Subsidiaries; and (f) immediately
notify the Administrative Agent if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.

Section 9.15 Centre of Main Interests. Each Loan Party that is incorporated in a
jurisdiction to which the Regulation applies shall maintain its “centre of main
interests” in its jurisdiction of incorporation for the purposes of the
Regulation.

Section 9.16 People with Significant Control Regime. Each of Parent and each of
its Subsidiaries shall (a) within the relevant timeframe, comply with any notice
it receives pursuant to Part 21A of the Companies Act 2006 from any company
incorporated in the United Kingdom whose shares are the subject of a Lien in
favor of the Collateral Agent, and (b) promptly provide the Collateral Agent
with a copy of that notice.

Section 9.17 Spanish “Pagarés” (Promissory Notes). Each Spanish Borrower
undertakes to comply at all times with the following obligations in relation to
any “pagaré” that any of their Account Debtors may deliver them as payment
instruments: (i) to keep all “pagarés” at a separate location in their premises
until the date in which such “pagarés” need to be presented for collection, in a
specific locked box marked with the reference “JPM

 

-165-



--------------------------------------------------------------------------------

Revolving Credit Agreement” at their principal office, the exact location of
which will be notified at all times to the Administrative Agent; (ii) to permit
at all times during the continuance of an Event of Default the Administrative
Agent immediate access to such “pagarés” and the location in which they are
kept, ready for inspection upon request by it; (iii) to prevent the access by
any third parties to such locked box other than the Administrative Agent, and
other than those employees of the Spanish Borrowers insofar as necessary to
ensure that the “pagarés” are duly presented for collection at the date of
payment set forth in such “pagaré”; (iv) to only proceed to collect such
“pagarés” in accordance with this Agreement; (v) to instruct all of its Account
Debtors that issue such “pagarés” from now on to do so with the specific mention
“not to the order” (“no a la orden”), so that they cannot be endorsed to any
third party; and (vi) upon occurrence of an Event of Default, to immediately
send the relevant locked box in which “pagarés” are kept and any other “pagaré”
received during such period to the Administrative Agent for its custody and
collection, for as long as such Event of Default is continuing. In addition to
the above, the relevant Spanish Borrowers hereby authorize the Administrative
Agent and its designees, and grant them full powers of attorney, upon occurrence
of and continuance of an Event of Default, to take in such Spanish Borrowers’
name and on their behalf any and all steps necessary or desirable, in the
judgment of the Administrative Agent or its designees, to collect all amounts
due under any and all of their “pagarés”, including, without limitation,
endorsing (if possible) such “pagarés” to the Administrative Agent, and
enforcing such “pagarés” and the related contracts thereto

Section 9.18 Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. By (x) the 30th day of each of the first three
(3) months ending after the Closing Date and (y) the 20th day of each month
thereafter (or, in each case, if such date is not a Business Day, the following
Business Day), the Lead Borrower shall deliver to the Administrative Agent (and
the Administrative Agent shall promptly deliver same to the Lenders) a Borrowing
Base Certificate prepared as of the close of business on the last Business Day
of the previous month (provided that, during a Liquidity Period, if requested by
the Administrative Agent, the Lead Borrower shall deliver to the Administrative
Agent weekly Borrowing Base Certificates by Wednesday (or if such date is not a
Business Day, the following Business Day) of every week prepared as of the close
of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent), or more frequently if elected by the Lead Borrower,
provided that the Aggregate Borrowing Base shall continue to be reported on such
more frequent basis for at least three (3) months following any such election;
provided, further, that (i) Inventory amounts shown in the Borrowing Base
Certificates delivered on a weekly basis will be based on the Inventory amount
(a) set forth in the most recent weekly report, where possible, and (b) for the
most recently ended month for which such information is available with regard to
locations where it is impracticable to report Inventory more frequently, and
(ii) the amount of Eligible Accounts shown in such Borrowing Base Certificate
will be based on the amount of the gross Accounts set forth in the most recent
weekly report, less the amount of ineligible Accounts reported for the most
recently ended month. In addition, an updated Borrowing Base Certificate will be
delivered in connection with any Notice of Borrowing delivered following the
transfer of any assets pursuant to Section 10.05(c) between the Loan Parties if
such transferred assets would need to be included in the applicable Borrowing
Base in order to meet the Availability Conditions. All calculations of Global
Availability in any Borrowing Base Certificate shall be made by the Lead
Borrower and certified by a Responsible Officer, provided that the
Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower to the extent the calculation
is not made in accordance with this Agreement or does not accurately reflect the
Reserves.

(b) Records and Schedules of Accounts. The Lead Borrower shall keep materially
accurate and complete records of all Accounts, including all payments and
collections thereon, and shall submit to the Administrative Agent, upon the
Administrative Agent’s request, sales, collection, reconciliation and other
reports in form reasonably satisfactory to the Administrative Agent on a
periodic basis (but not more frequently than at the time of delivery of each of
the Financial Statements). The Lead Borrower shall also provide to the
Administrative Agent, upon the Administrative Agent’s request, on or before the
20th day of each month, a detailed aged trial balance of all Accounts as of the
end of the preceding month, specifying each Account’s Account Debtor name and
the amount, invoice date and due date as the Administrative Agent may reasonably
request. If Accounts owing from any single Account Debtor in an aggregate face
amount of $10,000,000 or more cease to be Eligible Accounts, the Borrowers shall
notify the Administrative Agent of such occurrence promptly (and in any event
within three (3) Business Days) after any Responsible Officer of the Lead
Borrower has actual knowledge thereof.

 

-166-



--------------------------------------------------------------------------------

(c) Maintenance of Dominion Account by U.S. Loan Parties. With respect to each
U.S. Loan Party’s Deposit Accounts (other than Excluded Accounts) and Dominion
Accounts, within ninety (90) days (or such later date as the Administrative
Agent may agree in its reasonable discretion) of the Closing Date or, if opened
following the Closing Date, within sixty (60) days (or such later date as the
Administrative Agent may agree in its reasonable discretion), of the opening of
such Deposit Account or the date any Person that owns such Deposit Account
becomes a U.S. Loan Party hereunder, (i) each U.S. Loan Party shall obtain from
each bank or other depository institution that maintains such Deposit Account, a
Deposit Account Control Agreement, in form reasonably satisfactory to the
Administrative Agent that provides for such bank or other depository
institution, following its receipt of a Liquidity Notice (it being understood
that the Administrative Agent shall reasonably promptly deliver a copy of such
Liquidity Notice to the Lead Borrower), to transfer to a Dominion Account, on a
daily basis, all balances in such Deposit Account (net of such minimum balance
required by the bank at which such Deposit Account is maintained) for
application to the Obligations then outstanding (the “U.S. Sweep”); provided
that, following the termination of the Liquidity Period, the Administrative
Agent shall promptly instruct such bank or other depository institution to
terminate the U.S. Sweep; (ii) the Lead Borrower shall establish the Dominion
Account and obtain a Deposit Account Control Agreement in form reasonably
satisfactory to the Administrative Agent, from the applicable Dominion Account
bank, establishing the Administrative Agent’s control over such Dominion
Account, (iii) each U.S. Loan Party irrevocably appoints the Administrative
Agent as such U.S. Loan Party’s attorney-in-fact to collect such balances during
a Liquidity Period to the extent any such delivery is not so made and (iv) each
U.S. Loan Party shall instruct each Account Debtor to make all payments with
respect to ABL Collateral into Deposit Accounts subject to Deposit Account
Control Agreements, and if deposited in violation of such instructions, the U.S.
Loan Parties shall promptly (and in any event within seven (7) days) direct any
such payments into Deposit Accounts subject to Deposit Account Control
Agreements (it being understood that it shall not be a Default or Event of
Default if any such payments are deposited in an Excluded Account pursuant to
clause (v) of the definition thereof); and it is expressly acknowledged that the
Administrative Agent reserves the right to impose Reserves with respect to the
failure to obtain any such Deposit Account Control Agreement within such ninety
(90) or sixty (60) day period, at or after the end of such period, as
applicable. The provisions of this Section 9.18(c) do not apply to Excluded
Accounts.

(d) [Reserved.]

(e) Belgian, German, Mexican, Polish, Spanish, Swedish and U.K. Deposit
Accounts.

(i) Each Foreign Loan Party shall, with respect to its Deposit Accounts into
which proceeds of the Accounts of such Foreign Loan Party (“Collections”) are
paid or any master account in a European Borrower Jurisdiction or Mexico to
which any such Accounts are swept (each such Deposit Account being a “Collection
Account”), within (A) in the case of each Foreign Loan Party (other than a
German Loan Party or a Swedish Loan Party), ninety (90) days (or such later date
as the Administrative Agent may agree in its reasonable discretion) of the
Closing Date or, if opened following the Closing Date, within sixty (60) days
(or such later date as the Administrative Agent may agree in its reasonable
discretion), of the opening of such Collection Account or the date any Person
that owns such Collection Account becomes a Foreign Loan Party hereunder, (B) in
the case of each German Loan Party within ninety (90) days (or such later date
as Administrative Agent may agree in its reasonable discretion) of the German
Effectiveness Date or, if opened following the German Effectiveness Date, within
sixty (60) days (or such later date as the Administrative Agent may agree in its
reasonable discretion), of the opening of such Collection Account or the date
any Person that owns such Collection Account becomes a German Loan Party
hereunder, and (C) in the case of each Swedish Loan Party, at the commencement
of a Liquidity Period or, if opened after the commencement of a Liquidity
Period, immediately on the opening of such Collection Account or the date, after
the commencement of a Liquidity Period, that any Person that owns such
Collection Account becomes a Swedish Loan Party hereunder, take all actions
necessary to obtain a Deposit Account Control Agreement, in form reasonably
satisfactory to the Administrative Agent (with respect to (i) the Belgian Loan
Parties under applicable Belgian law, (ii) the German Loan Parties under
applicable German law, (iii) the Mexican Obligors under applicable Mexican law,
(iv) the Polish Loan Parties under applicable Polish law, (v) the Spanish Loan
Parties under applicable Spanish law, (v) the Swedish Loan Parties under
applicable Swedish law and (vi) the U.K. Loan Parties under the applicable law
of England and Wales), in each case, that provides for such bank or other
depository institution, (x) in the case of each Foreign Loan Party (other than a
Swedish Loan Party) following its receipt of a Liquidity Notice or receipt of
such Liquidity Notice by a Mexican Trustee appointed and acting as mandate of
Collection Accounts of Mexican Obligors (it being understood that the
Administrative Agent shall reasonably promptly deliver a copy of

 

-167-



--------------------------------------------------------------------------------

such Liquidity Notice to the Lead Borrower), and (y) in the case of each Swedish
Loan Party, at all times, to transfer to the Administrative Agent, on a daily
basis, all balances in such Collection Account (net of such minimum balance
required by the bank at which such Collection Account is maintained) for
application to the Obligations then outstanding (the “Foreign Sweep”); provided
that, in the case of each Foreign Loan Party (other than a Swedish Loan Party),
following the termination of the Liquidity Period, the Administrative Agent
shall promptly instruct such bank or other depository institution (or instruct
the Mexican Trustee appointed and acting as mandate of Collection Accounts of
Mexican Obligors) to terminate the Foreign Sweep. It is expressly acknowledged
that the Administrative Agent reserves the right to impose Reserves with respect
to the failure to obtain any such Deposit Account Control Agreement within such
ninety (90) day, sixty (60) day or other period, at or after the end of such
period, as applicable. The provisions of this Section 9.18(e) do not apply to
Excluded Accounts.

(f) Deposit Account Operations.

(i) Schedule 9.18 sets forth all Deposit Accounts (other than Excluded Accounts
or accounts not required to be subject to a Deposit Account Control Agreement
pursuant to Section 9.18(e)) maintained by the Loan Parties, including the
Dominion Accounts, as of the Closing Date. The Lead Borrower shall promptly
notify the Administrative Agent of any opening or closing of a Deposit Account
(other than any Excluded Accounts), and shall not open any Deposit Accounts
(other than any Excluded Accounts) at a bank not reasonably acceptable to the
Administrative Agent.

(ii) If any Loan Party receives cash or any check, draft or other item of
payment payable to such Loan Party with respect to any ABL Collateral, it shall
hold the same in trust for the Collateral Agent and promptly (and in any event
within seven (7) days) deposit the same into any Deposit Account that is subject
to a Deposit Account Control Agreement or a Dominion Account.

(iii) Each Foreign Loan Party agrees that upon the commencement and during the
continuation of a Liquidity Period, the only way in which monies may be
withdrawn from any Deposit Account with respect to which Deposit Account Control
Agreements have been entered into (including for purposes of establishing the
amounts in such Deposit Account as “Eligible Cash”) is (i) by (or on the
authorization or instruction of) the Collateral Agent (or the Administrative
Agent) in order to apply them in accordance with Section 11.02(c) or (ii) at the
sole discretion of, and through the express authorization or instruction by, the
Collateral Agent (or the Administrative Agent).

(iv) The Collateral Agent shall be given sufficient access to each relevant
Deposit Account (including each Collection Account) to ensure that the
provisions of Section 11.02(c) are capable of being complied with including,
without limitation, by having entered into a Deposit Account Control Agreement
or other equivalent agreement with the account bank holding the relevant Deposit
Account requiring such account bank to follow the instructions of the
Administrative Agent and/or the Collateral Agent if instructions are given by
it.

(v) Each Foreign Loan Party shall instruct each Account Debtor to pay all
Collections into segregated Collection Accounts, which only contain Collections
and are not used for any other purpose and which are subject to a Deposit
Account Control Agreement as specified in clause (e) above (and if deposited in
violation of such instructions, each Foreign Loan Party shall promptly (and in
any event within seven (7) days) direct any such payments into such Collection
Accounts).

(g) Transfer of Accounts; Notification of Account Debtors.

(i) At any time at the request of the Administrative Agent in its sole
discretion following the commencement of a Liquidity Period, the Foreign Loan
Parties shall (a) at the discretion of the Administrative Agent, either
(i) immediately cause all of their Deposit Accounts into which the proceeds of
Accounts are being paid (each, an “Existing Collection Account”) to be
transferred to the name of the Administrative Agent or (ii) promptly open new
Deposit Accounts with (and, at the discretion of the Administrative Agent, in
the name of) the Administrative Agent or an Affiliate of the Administrative
Agent (such new bank accounts being Deposit Accounts under and for the purposes
of this Agreement), and (b) if new Deposit Accounts have been established
pursuant to this Section (each, a “New Collection Account”) ensure that all
Account Debtors are instructed to pay the Collections owing to such Loan Parties
to the New Collection Accounts. Until all Collections have been redirected to
the New Collection Accounts, each such Loan Party shall cause all amounts on
deposit in any Existing Collection

 

-168-



--------------------------------------------------------------------------------

Account to be transferred to a New Collection Account at the end of each
Business Day, provided that if any such Loan Party does not instruct such
re-direction or transfer, each of them hereby authorizes the Administrative
Agent to give such instructions on their behalf to the applicable Account
Debtors and/or the account bank holding such Existing Collection Account (as
applicable).

(ii) Each Spanish Loan Party and each Swedish Loan Party shall, on the Closing
Date or the Spanish Effectiveness Date, as applicable, give notice to each of
its Account Debtors of the security interest of the Collateral Agent (or of the
Secured Parties, if necessary or customary under applicable local law) over the
Accounts and the Collections created under the relevant Security Documents in
the form specified in those Security Documents. At any time at the request of
the Administrative Agent in its sole discretion following the commencement of a
Liquidity Period, each Foreign Loan Party agrees that if any of its Account
Debtors have not previously received notice of the security interest of the
Collateral Agent over the Accounts and the Collections, it shall give notice to
such Account Debtors and if any such Loan Party does not serve such notice, each
of them hereby authorizes the Administrative Agent or the Collateral Agent to
serve such notice on their behalf.

Section 9.19 Financial Assistance. Each Loan Party and its Subsidiaries shall
comply in all respects with applicable legislation governing financial
assistance and/or capital maintenance, to the extent such legislation is
applicable to such Loan Party or such Subsidiary, including §§ 678-679 of the
United Kingdom’s Companies Act 2006 and Section 82 of the Irish Companies Act
and Article 150 of the Spanish Companies Law (in respect to a Spanish Loan Party
incorporated as a Sociedad Anónima) and Article 143 of the Spanish Companies Law
(in respect to a Spanish Loan Party incorporated as a Sociedad de
Responsabilidad Limitada) and Sections 30, 31 of the German Act on Limited
Liability Companies (GmbH-Gesetz), in each case as amended, and article 430-19
of the Luxembourg law of 10 August 1915 on commercial companies, as amended, or
any equivalent and applicable provisions under the laws of the jurisdiction of
organization of such Loan Party and its Subsidiaries, including in relation to
the execution of the Security Documents by such Loan Party and payments of
amounts due under this Agreement.

Section 9.20 European Collateral. Each Foreign Loan Party shall ensure that
(i) its standard terms and conditions of purchase at all times contain a
condition to the effect that title to the purchased goods transfers to such Loan
Party at a time no later than on delivery of the purchased goods to such Loan
Party and that, pursuant to such standard terms and conditions of purchase,
there are no extendible retention of title rights in favour of its suppliers,
(ii) its standard terms and conditions of purchase are not amended in a manner
that would prejudice the interest of the Lenders without the prior consent in
writing of the Administrative Agent, and (iii) if the reference on any purchase
order or equivalent document is to the standard terms and conditions of purchase
as set out on a specified website, the relevant website must be maintained, up
to date and publicly accessible at all times. During any Liquidity Period or at
any other time at which the Administrative Agent in its Permitted Discretion
determines that the Collateral of any Foreign Loan Party may be at substantial
risk of loss of title, at the request of the Administrative Agent, the specified
Loan Party must send a copy of its standard terms and conditions of purchase (or
other notice satisfactory to the Administrative Agent which rejects retention of
title and/or extendible retention of title provisions in relation to the Loan
Party’s Inventory) to its suppliers. Upon the occurrence of a Liquidity Period
which is continuing the Administrative Agent may request that any Foreign Loan
Party shall change its standard terms and conditions of purchase or change its
purchase standards so that all purchases will be effected through an Affiliate
located in the United States.

Section 9.21 Irish Pensions. Parent shall (a) ensure that all pension schemes
operated by or maintained for its or its Subsidiaries’ benefit and/or any of its
employees are fully funded based on the statutory funding objective under
applicable Irish pensions legislation and regulations and that no action or
omission is taken by Parent or any of its Subsidiaries in relation to such a
pension scheme which has or is reasonably likely to have a Material Adverse
Effect (including the termination or commencement of winding-up proceedings of
any such pension scheme or Parent or any of its Subsidiaries ceasing to employ
any member of such a pension scheme); (b) ensure that it or any of its
Subsidiaries is not at any time a participating employer in an occupational
pension scheme which is not a defined contribution scheme (as defined in the
Irish Pensions Act 1990, as amended); (c) deliver to the Administrative Agent:
(i) at such times as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes or to Parent or its Subsidiaries); and (ii) at any other
time if the Administrative Agent reasonably believes that any relevant statutory
or auditing requirements are not being complied with, actuarial reports in
relation to all pension schemes mentioned in clause (a) above; and (d) promptly
notify the Administrative Agent of any material change in the rate of
contributions to any pension scheme mentioned in clause (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).

 

-169-



--------------------------------------------------------------------------------

Section 9.22 Undertaking to grant future Spanish Law Receivables Pledges. Each
Spanish Loan Party which is not a party to the Spanish Law Receivables Pledges
as pledgor undertakes to grant a pledge subject to Spanish law over any Eligible
Account that may own at any time on the same terms as in the Spanish Law
Receivables Pledges within ten (10) Business Days of the date on which such
Spanish Loan Party acquired the relevant Eligible Account. The Spanish Law
Irrevocable Powers of Attorney shall expressly empower the Collateral Agent to
grant the pledge over such Eligible Account on behalf of the relevant Spanish
Loan Party.

ARTICLE 10 Negative Covenants. The Borrowers and the Mexican Obligors covenant
and agree with each Lender, each Issuing Bank and the Swingline Lender that from
the Closing Date until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, Parent and the Borrowers will not, and will not
permit any of the Subsidiaries to:

Section 10.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness outstanding on the Closing Date (provided, that any
Indebtedness incurred pursuant to this clause (a) in an aggregate principal
amount in excess of $35,000,000 shall be set forth on Schedule 10.01), and any
Permitted Refinancing Indebtedness incurred to Refinance Indebtedness incurred
pursuant to this clause (a); provided, that any Indebtedness outstanding
pursuant to this clause (a) which is owed by a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated in right of payment to the Loan
Obligations under this Agreement on customary terms;

(b) Indebtedness created hereunder (including pursuant to Section 2.15 and
Section 2.19) and under the other Loan Documents;

(c) Indebtedness of Parent or any Subsidiary pursuant to Hedging Agreements
entered into for non-speculative purposes;

(d) Indebtedness (including obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of any person providing such
Indebtedness) in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty, liability or self-insurance
obligations, supply chain financings transactions, trade contracts, bankers’
acceptances, guarantees, performance, tender, bid, stay, surety, statutory,
judgment, appeal, advance payment, completion, export or import, indemnities,
customs, value added or similar tax or other guarantees and warranties, revenue
bonds or similar instruments, in each case in the ordinary course of business or
consistent with past practice or industry practices, including those incurred to
secure health, safety and environmental obligations;

(e) Indebtedness of Parent to any Subsidiary and of any Subsidiary to Parent or
any other Subsidiary; provided that (i) Indebtedness of any Subsidiary that is
not a Loan Party owing to a Loan Party incurred pursuant to this
Section 10.01(e) shall be subject to Section 10.04 and (ii) Indebtedness owed by
any Loan Party to any Subsidiary that is not a Loan Party incurred pursuant to
this Section 10.01(e) shall be subordinated in right of payment to the Loan
Obligations under this Agreement on customary terms;

(f) [reserved];

(g) Indebtedness arising in connection with endorsement of instruments for
collection or deposit, from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or other cash management services in the ordinary course of business;

 

-170-



--------------------------------------------------------------------------------

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with Parent, any Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise assumed by any Loan Party in connection
with a Permitted Acquisition; provided, that, Indebtedness incurred pursuant to
this clause (h)(i) shall be in existence prior to such Permitted Acquisition and
shall not have been created in contemplation thereof or in connection therewith;
(ii) Indebtedness incurred to finance any Permitted Acquisition; provided that
(A) before and after giving effect to such Permitted Acquisition on a Pro Forma
Basis, no Default or Event of Default exists, (B) after giving effect to such
acquisition on a Pro Forma Basis, the Consolidated Fixed Charge Coverage Ratio
shall be equal to or greater than 2.00 to 1.00, (C) any such Indebtedness, if
secured, shall be subject to an Intercreditor Agreement reasonably satisfactory
to the Administrative Agent, (D) such Indebtedness shall not mature prior to the
date that is the latest final maturity date of the Loans existing at the time of
such incurrence (or in the case of any Junior Financing, until the date that is
91 days thereafter) and (E) the then outstanding aggregate principal amount of
Indebtedness incurred pursuant to this clause (h)(ii), Section 10.01(p) and
Section 10.01(q) by Subsidiaries that are not Loan Parties shall not exceed the
greater of (x) $500,000,000 and (y) 5.00% of Consolidated Total Assets at the
time of incurrence, and (iii) any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness incurred pursuant to this clause (h);

(i) (x) Capitalized Lease Obligations, mortgage financings, purchase money
obligations (including Indebtedness as lessee or guarantor) and other
Indebtedness (including, for the avoidance of doubt, any Indebtedness in
connection with sale leaseback transactions) in each case, incurred for the
purpose of financing all or any part of the acquisition, lease or cost of
design, construction, repair, replacement, installation or improvement of the
respective property (real or personal, and whether through the direct purchase
of property or the Equity Interest of any person owning such property), in an
aggregate principal amount that immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 10.01(i), would not exceed the greater of $500,000,000 and 5.0% of
Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(j) the First Lien Notes and any Permitted Refinancing Indebtedness in respect
thereof;

(k) (x) other Indebtedness of Parent or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 10.01(k), would not exceed the greater of $750,000,000 and 7.5% of
Consolidated Total Assets when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(l) the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof;

(m) Guarantees:

(i) by any Loan Party of any Indebtedness of any Loan Party permitted to be
incurred under this Agreement,

(ii) by any Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Loan Party to the extent such Guarantees are permitted
by Section 10.04,

(iii) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party, and

(iv) by any Loan Party of Indebtedness of Subsidiaries that are not Loan Parties
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 10.01(q) and to the extent such Guarantees are permitted by
Section 10.04; provided, that Guarantees by any Loan Party under this
Section 10.01(m) of any other Indebtedness of a person that is subordinated in
right of payment to other Indebtedness of such person shall be expressly
subordinated in right of payment to the Loan Obligations to at least the same
extent as such underlying Indebtedness is subordinated in right of payment;

 

-171-



--------------------------------------------------------------------------------

(n) Indebtedness arising from agreements of Parent or any Subsidiary providing
for Guarantees, indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Acquisition, other Investments
or the disposition of any business, assets, Equity Interests or Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

(p) (i) other Indebtedness of Parent or any Subsidiary so long as immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, (A) the Consolidated Fixed Charge Coverage Ratio on a Pro
Forma Basis is equal to or greater than 2.00 to 1.00, (B) no Default or Event of
Default shall have occurred and be continuing or shall result therefrom, (C) any
such Indebtedness, if secured, shall be subject to an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent, (D) such Indebtedness shall
not mature prior to the date that is the latest final maturity date of the Loans
existing at the time of such incurrence (or in the case of any Junior Financing,
until the date that is ninety-one (91) days thereafter) and (E) the then
outstanding aggregate principal amount of Indebtedness incurred pursuant to this
clause (p)(i), Section 10.01(h) and Section 10.01(q) by Subsidiaries that are
not Borrowers or Guarantors shall not exceed the greater of (x) $500,000,000 and
(y) 5.00% of Consolidated Total Assets at the time of incurrence, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(q) (x) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 10.01(q), Section 10.01(h) and Section 10.01(p), would not exceed
the greater of $500,000,000 and 5.0% of Consolidated Total Assets and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of Parent or any Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;

(s) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of Parent or any Subsidiary incurred in the ordinary
course of business;

(t) (x) Indebtedness incurred (i) under the Existing Receivables Facility and
(ii) by Permitted Receivables Jurisdiction Subsidiaries in connection with
Qualified Securitization Transactions and Qualified Receivables Facilities in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 10.01(t), would not exceed the greater of $500,000,000
and 5.0% of Consolidated Total Assets when incurred, created or assumed and
(y) any Permitted Refinancing Indebtedness incurred by Permitted Receivables
Jurisdiction Subsidiaries;

(u) obligations in respect of Bank Product Debt;

(v) [reserved];

(w) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness by Parent or any Subsidiary of, joint ventures or Unrestricted
Subsidiaries subject to compliance with Section 10.04, in an aggregate principal
amount that, immediately after giving effect to the incurrence of such
Indebtedness, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 10.01(w), would not exceed the
greater of $500,000,000 and 5.0% of Consolidated Total Assets when incurred;

 

-172-



--------------------------------------------------------------------------------

(x) Indebtedness issued by Parent or any Subsidiary to current or former
officers, directors and employees, their respective permitted transferees,
assigns, estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Parent permitted by Section 10.06;

(y) Indebtedness consisting of obligations of Parent or any Subsidiary under
deferred compensation or other similar arrangements incurred by such person in
connection with the Transactions and Permitted Acquisitions or any other
Investment permitted hereunder;

(z) Indebtedness of Parent or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of Parent and the Subsidiaries;

(aa) Indebtedness under tax-favored or government sponsored financing
transactions (including, for the avoidance of doubt, financing transactions
sponsored by the European Investment Bank); provided that the net proceeds of
such Indebtedness incurred after the Closing Date shall be used to prepay, repay
or refinance other Indebtedness incurred under other tax-favored or government
sponsored financing transactions;

(bb) Indebtedness consisting of (i) obligations to pay, or the financing of,
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

(cc) Indebtedness related to unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent they are permitted to remain
unfunded under applicable law; and

(dd) (i) Indebtedness incurred pursuant to the Term Loan Credit Agreement and
the related credit documents in an aggregate principal amount not to exceed (x)
$800,000,000 plus (y) the Incremental Amount (as defined in the Term Loan Credit
Agreement in effect on the date hereof) and (ii) any Permitted Refinancing
Indebtedness in respect thereof.

For purposes of determining compliance with this Section 10.01 or Section 10.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than U.S. Dollars (or in a different currency from the
Indebtedness being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Further, for purposes of determining compliance with this Section 10.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 10.01(a)
through (dd) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 10.02), (B) in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of one or more of the categories of permitted Indebtedness (or any portion
thereof) described in Sections 10.01(a) through (dd), the Lead Borrower may, in
its sole discretion, classify or divide such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 10.01 and will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided, that (1)

 

-173-



--------------------------------------------------------------------------------

all Indebtedness outstanding under this Agreement shall at all times be deemed
to have been incurred pursuant to clause (b) of this Section 10.01 and (2) all
Indebtedness outstanding under the Term Loan Credit Agreement and any Permitted
Refinancing Indebtedness in respect thereof shall at all times be deemed to have
been incurred pursuant to clause (dd) of this Section 10.01 and (C) at the
option of the Lead Borrower by written notice to the Administrative Agent, any
Indebtedness incurred to finance a Limited Condition Acquisition shall be deemed
to have been incurred on the date the definitive acquisition agreement relating
to such Limited Condition Acquisition was entered into (and not at the time such
Limited Condition Acquisition is consummated).

For the avoidance of doubt, this Agreement will not treat (1) unsecured
Indebtedness as subordinated or junior in right of payment to secured
Indebtedness merely because it is unsecured or (2) senior Indebtedness as
subordinated or junior in right of payment to any other senior Indebtedness
merely because it has a junior priority with respect to the same collateral.

Section 10.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of Parent
or any Subsidiary now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of Parent and the Subsidiaries existing on the
Closing Date and, to the extent securing Indebtedness in an aggregate principal
amount in excess of $35,000,000, set forth on Schedule 10.02(a), and any
modifications, replacements, renewals or extensions of Liens permitted by this
clause (a); provided, that such Liens shall secure only those obligations that
they secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations that is permitted by Section 10.01) and shall not
subsequently apply to any other property or assets of Parent or any Subsidiary
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing Secured Bank Product Obligations);

(c) any Lien on any property or asset of Parent or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 10.01(h); provided, that (i) such Lien is not created in contemplation
of or in connection with such acquisition or such person becoming a Subsidiary,
as the case may be, (ii) such Lien does not apply to any other property or
assets of Parent or any of the Subsidiaries not securing such Indebtedness at
the date of the acquisition of such property or asset and accessions and
additions thereto and proceeds and products thereof (other than accessions
thereto and proceeds thereof so acquired or any after-acquired property of such
person becoming a Subsidiary (but not of the Borrowers or any other Loan Party,
including any Loan Party into which such acquired entity is merged) required to
be subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof)) and (iii) to the extent such Lien applies to any ABL
Collateral, such Lien shall be junior in priority to the Lien on the ABL
Collateral securing the Obligations;

(d) Liens for Taxes, assessments or other governmental charges, levies or claims
not yet delinquent by more than thirty (30) days or that are being contested in
good faith in compliance with Section 9.03;

(e) Liens imposed by law, constituting landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, workmen’s, repairmen’s, supplier’s, construction or
other like Liens, securing obligations that are not overdue by more than thirty
(30) days or that are being contested in good faith by appropriate proceedings
and in respect of which, if applicable, Parent or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any Subsidiary;

 

-174-



--------------------------------------------------------------------------------

(g) pledges and deposits and other Liens to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capitalized
Lease Obligations), statutory obligations, surety and appeal bonds, performance
and return of money bonds, bids, leases, government contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof), in each case to
the extent such deposits and other Liens are incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(h) zoning, land use and building restrictions, regulations and ordinances,
easements, survey exceptions, minor encroachments by and on the Real Property,
railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of Parent or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 10.01(i); provided, that
such Liens do not apply to any property or assets of Parent or any Subsidiary
other than the property or assets acquired, leased (including in connection with
a sale leaseback transaction), constructed, replaced, repaired, improved with or
financed by such Indebtedness (or the Indebtedness Refinanced thereby), and
accessions and additions thereto, proceeds and products thereof, customary
security deposits and related property; provided, further, that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender (and its Affiliates) (it being understood
that with respect to any Liens on the Collateral being incurred under this
clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

(j) Liens securing Indebtedness permitted under Section 10.01(dd); provided that
such Indebtedness shall be subject to the Intercreditor Agreement;

(k) Liens arising out of (i) judgments, decrees, orders or awards not
constituting an Event of Default under Section 11.01(j) or (ii) notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
to the extent required by GAAP;

(l) any interest or title of a ground lessor or any other lessor, sublessor or
licensor under any ground leases or any other leases, subleases or licenses
entered into by Parent or any Subsidiary in the ordinary course of business, and
all Liens suffered or created by any such ground lessor or any other lessor,
sublessor or licensor (or any predecessor in interest) with respect to any such
interest or title in the real property which is subject thereof;

(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of Parent or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent or any
Subsidiary, including with respect to credit card charge-backs and similar
obligations, or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers of Parent or any Subsidiary
in the ordinary course of business;

 

-175-



--------------------------------------------------------------------------------

(n) Liens (i) that are banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business and not for speculative purposes, (iv) in
respect of Third Party Funds or (v) in favor of credit card companies pursuant
to agreements therewith;

(o) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts, banker’s acceptances or similar obligations permitted under
Section 10.01(d), (g) or (o) and incurred in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

(p) leases or subleases, and licenses or sublicenses (including with respect to
any Real Property, fixtures, furnishings, equipment, vehicles or other personal
property, or Intellectual Property) and covenants not to sue of or under
Intellectual Property or software or other technology, granted to others in the
ordinary course of business or otherwise not interfering in any material respect
with the business of Parent and its Subsidiaries, taken as a whole;

(q) pledges and deposits and other Liens in favor of customs and revenue
authorities to secure contested Taxes and payment of customs duties in
connection with the importation of goods;

(r) Liens solely on any cash earnest money deposits made by Parent or any of the
Subsidiaries in connection with any letter of intent or purchase agreement in
respect of any Investment permitted hereunder;

(s) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party which
obligations are not prohibited under Section 10.01;

(t) Liens on any amounts held by a trustee or other escrow agent under any
indenture or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions
and customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by this Agreement is issued;

(u) Liens securing Indebtedness permitted under Section 10.01(j); provided that
such Indebtedness shall be subject to the Intercreditor Agreement;

(v) [Reserved];

(w) Liens arising from precautionary Uniform Commercial Code financing
statements (or other similar filings in other applicable jurisdictions)
regarding operating leases or other obligations not constituting Indebtedness;

(x) Liens, encumbrances or restrictions (including, without limitation, put and
call agreements) (i) on Equity Interests in joint ventures that are not
Subsidiaries (A) securing obligations of such joint venture or (B) pursuant to
the relevant joint venture agreement or arrangement and (ii) on Equity Interests
in Unrestricted Subsidiaries;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 

-176-



--------------------------------------------------------------------------------

(z) (i) Liens created in connection with any Qualified Securitization
Transaction or Qualified Receivables Facility that, in the good faith
determination of Parent, are necessary or advisable to effect such Qualified
Securitization Transaction or Qualified Receivables Facility and (ii) Liens on
Securitization Assets incurred in connection with a Qualified Securitization
Transaction and Liens on Receivables Assets incurred in connection with a
Qualified Receivables Facility; provided that such Liens (x) only apply to
Receivables Assets of Permitted Receivables Jurisdiction Subsidiaries and (y) do
not apply to any ABL Collateral;

(aa) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) (i) any condemnation or eminent domain proceedings affecting any Real
Property and (ii) in the case of Real Property in which a Loan Party has a
leasehold interest or easement rights, any Lien, mortgage, security interest,
restriction, encumbrance or any other matter of record to which the fee simple
interest (or any superior leasehold interest) is subject;

(cc) Liens securing Indebtedness or other obligation (i) of Parent or a
Subsidiary in favor of a Borrower or any Guarantor and (ii) of any Subsidiary
that is not a Guarantor in favor of any Subsidiary that is not a Guarantor;

(dd) Liens securing obligations under Hedging Agreements consisting of Liens on
any margin or collateral posted by Parent or any Subsidiary under a Hedging
Agreement as a result of any regulatory requirement, swap clearing organization,
or other similar regulations, rule, or requirement;

(ee) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of Parent or any Subsidiary in the ordinary course of
business; provided, that such Lien secures only the obligations of Parent or
such Subsidiaries in respect of such letter of credit, bank guarantee or
banker’s acceptance to the extent permitted under Section 10.01;

(ff) subordination, non-disturbance and/or attornment agreements with any ground
lessor, lessor or any mortgagor of any of the foregoing, with respect to any
ground lease or other lease or sublease entered into by Parent or any
Subsidiary;

(gg) [reserved];

(hh) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale or purchase of goods by Parent
or any of the Subsidiaries in the ordinary course of business;

(ii) with respect to any Real Property which is acquired in fee after the
Closing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of Parent or any of its Subsidiaries;

(jj) Liens securing Indebtedness permitted by Section 10.01(aa), provided that
such Liens do not at any time encumber any Collateral;

(kk) Liens securing Indebtedness permitted by Section 10.01(k) and any Permitted
Refinancing Indebtedness thereof; provided that to the extent such Lien applies
to any ABL Collateral, such Lien shall be junior in priority to the Lien on the
ABL Collateral securing the Obligations;

(ll) Liens to secure any Permitted Refinancing Indebtedness incurred in
accordance with the definition thereof;

(mm) [reserved];

 

-177-



--------------------------------------------------------------------------------

(nn) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets
otherwise permitted under this Agreement for so long as such agreements are in
effect;

(oo) Liens that may arise on inventory or equipment in the ordinary course of
business as a result of such inventory or equipment being located on premises
owned by persons (including, without limitation, any client or supplier) other
than Parent or its Subsidiaries;

(pp) Liens on Equity Interests or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary; and

(qq) in the case of Liens on any Collateral, Junior Liens.

For purposes of determining compliance with this Section 10.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens (or any portion thereof) described in
Sections 10.02(a) through (qq) but may be permitted in part under any
combination thereof, (B) in the event that a Lien securing any obligation (or
any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens (or any portion thereof) described in Sections 10.02(a) through
(qq), the Lead Borrower may, in its sole discretion, classify or divide such
Lien securing such obligation (or any portion thereof) in any manner that
complies with this Section 10.02 and will be entitled to only include the amount
and type of such Lien or such obligation secured by such Lien (or any portion
thereof) in one of the above clauses and such Lien securing such obligation (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof); provided, that (1) all Liens
securing Indebtedness under this Agreement shall at all times be deemed to have
been incurred pursuant to clause (b) of this Section 10.02 and (2) all Liens
securing Indebtedness outstanding under the Term Loan Credit Agreement and any
Permitted Refinancing Indebtedness in respect thereof shall at all times be
deemed to have been incurred pursuant to clause (j) of this Section 10.02 and
(C) at the option of the Lead Borrower by written notice to the Administrative
Agent, any Lien incurred to finance a Limited Condition Acquisition shall be
deemed to have been incurred on the date the definitive acquisition agreement
relating to such Limited Condition Acquisition was entered into (and not at the
time such Limited Condition Acquisition is consummated).

Section 10.03 Limitations on Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. Amend or modify, or permit the amendment or modification
of (i) any provision of the Term Documents or the indenture or other definitive
documentation governing the First Lien Notes, (ii) any provision of the
definitive documentation governing any Junior Financing (after the entering into
thereof) or (iii) its certificate or articles of incorporation, certificate of
formation, limited liability company or by-laws (or the equivalent
organizational documents), in each case, in a manner that is materially adverse
to the interests of the Lenders without the prior written consent of the
Required Lenders.

Section 10.04 Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) Guarantees permitted by Section 10.01;

(b) (i) Investments by any Specified Loan Party in any other Specified Loan
Party;

(ii) Investments by any Loan Party (other than a Specified Loan Party) in any
other Loan Party;

 

-178-



--------------------------------------------------------------------------------

(iii) Investments by any Subsidiary that is not a Loan Party in any Loan Party
or any Subsidiary that is not a Loan Party;

(iv) other intercompany liabilities amongst Parent and its Subsidiaries (or
solely amongst its Subsidiaries) in the ordinary course of business in
connection with the cash management operations of Parent and its Subsidiaries;
and

(v) Investments by any Borrower or any Guarantor in any Subsidiary that is not a
Loan Party (together with the aggregate amount of investments made pursuant to
clause (iv) of the definition of “Permitted Acquisition”) in an aggregate
outstanding amount not to exceed the Non-Loan Party Investment Cap.

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by Parent or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 10.05;

(e) loans and advances to officers, directors, employees or consultants (i) in
the ordinary course of business in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding, (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of Parent;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) Investments existing or committed, or anticipated to exist in the future, as
of the Closing Date, and, with respect to all such investments in an aggregate
amount in excess of $35,000,000, set forth on Schedule 10.04, and any
extensions, modifications, renewals, replacements, refundings, refinancings or
reinvestments of Investments permitted by this clause (h), so long as the
aggregate amount of all Investments pursuant to this clause (h) is not increased
at any time above the amount of such Investment existing or committed on the
Closing Date (other than pursuant to an increase as required by the terms of any
such Investment as in existence on the Closing Date or as otherwise permitted by
this Section 10.04);

(i) Investments resulting from pledges and deposits under Sections 10.02(f),
(g), (n), (q), (r), (dd) and (ii);

(j) other Investments by Parent or any Subsidiary in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed the sum of (x) the greater
of $1,000,000,000 and 10.0% of Consolidated Total Assets when made, plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment (excluding any returns in
excess of the amount originally invested) pursuant to clause (x); provided, that
if any Investment pursuant to this Section 10.04(j) is made in any person that
was not a Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of Parent, upon
such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 10.04(b) (to the
extent permitted by the provisions thereof) and not in reliance on this
Section 10.04(j);

(k) Investments constituting Permitted Acquisitions;

 

-179-



--------------------------------------------------------------------------------

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by Parent or a Subsidiary as a result of a foreclosure by
Parent or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(m) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into Parent or merged into or consolidated with a Subsidiary after the
Closing Date, in each case, (i) to the extent such acquisition, merger,
amalgamation or consolidation is permitted under this Section 10.04, (ii) in the
case of any acquisition, merger, amalgamation or consolidation, in accordance
with Section 10.05 and (iii) to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger, amalgamation
or consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(n) acquisitions by Parent or any Subsidiary of obligations of one or more
officers or other employees of Parent or its Subsidiaries in connection with
such officer’s or employee’s acquisition of Equity Interests of Parent, so long
as no cash is actually advanced by Parent or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

(o) Guarantees by Parent or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness of the kind described in clauses (b), (e), (f), (g), (h), (i), (j)
or (k) of the definition thereof, in each case entered into by Parent or any
Subsidiary in the ordinary course of business;

(p) Investments to the extent that payment for such Investments is made with any
contribution to the common equity of Parent or any Subsidiary, or with or out of
the proceeds of Qualified Equity Interests of Parent;

(q) Investments in the ordinary course of business or consistent with past
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

(r) loans and advances to future, present or former officers, directors,
employees, members of management or consultants or their respective estates,
spouses or former spouses in connection with such person’s purchase or
redemption of Equity Interests of Parent, to the extent not prohibited by
Section 10.06;

(s) advances in the form of deposits, prepayment of expenses and other credits
made in the ordinary course of business;

(t) Investments by Parent and the Subsidiaries, if Parent or any Subsidiary
would otherwise be permitted to make a Restricted Payment under Section 10.06(g)
in such amount (provided, that the amount of any such Investment shall also be
deemed to be a Restricted Payment under Section 10.06(g) for all purposes of
this Agreement);

(u) (i) Investments by Parent, the Lead Borrower or any of their Subsidiaries in
any Qualified Receivables Facility or any Securitization Entity or any
Investments by a Securitization Entity in any other Person in connection with a
Qualified Securitization Transaction, including Investments of funds held in
accounts permitted or required by the arrangements governing such Qualified
Securitization Transaction or any related Indebtedness or (ii) distributions or
payments of Securitization Fees and purchases of Securitization Assets or
Receivables Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Transaction or a Qualified
Receivables Facility; provided, however, that such Investment is solely in the
form of a Purchase Money Note, equity interests or contribution of additional
accounts receivable generated by Parent, the Lead Borrower or any of their
Subsidiaries;

 

-180-



--------------------------------------------------------------------------------

(v) Investments consisting of the licensing, sublicensing or contribution of
Intellectual Property pursuant to joint marketing or other similar arrangements
with other persons;

(w) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;

(x) Investments by Parent or any Subsidiary in joint ventures, Permitted
Businesses and Unrestricted Subsidiaries in an aggregate outstanding amount not
to exceed the greater of $500,000,000 and 5.0% of Consolidated Total Assets when
made;

(y) any Investment in fixed income or other assets by any Subsidiary that is a
so-called “captive” insurance company (each, an “Insurance Subsidiary”)
consistent with customary practices of portfolio management;

(z) Investments made in connection with the Transactions;

(aa) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, the Payment Conditions are
satisfied;

(bb) Investments in any Permitted Bond Hedge Transaction;

(cc) to the extent constituting an Investment, repurchases of the First Lien
Notes, the Senior Notes and other Indebtedness that is not subordinated to the
Loan Obligations and otherwise permitted hereunder;

(dd) guaranties, keepwells and similar arrangements made in the ordinary course
of business of obligations owed to landlords, suppliers, customers, franchisees
and licensees of Parent or any Subsidiary and performance guarantees with
respect to obligations that are permitted by this Agreement;

(ee) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Agreement; and

(ff) contributions to a “rabbi” trust for the benefit of employees or other
grantor trusts subject to claims of creditors in the case of bankruptcy of
Parent;

provided that to the extent any Investment under this Section 10.04 constitutes
an intercompany loan or other intercompany Indebtedness owing from a non-Loan
Party to a Loan Party and with a value in excess of $15,000,000, such loan or
other Indebtedness shall be documented by a promissory note and pledged to the
Administrative Agent for the benefit of the Secured Parties in accordance with
the applicable Security Documents.

For purposes of determining compliance with this Section 10.04, (A) an
Investment need not be permitted solely by reference to one category of
permitted Investments (or any portion thereof) described in Sections 10.04(a)
through (aa) but may be permitted in part under any relevant combination thereof
and (B) in the event that an Investment (or any portion thereof) meets the
criteria of one or more of the categories of permitted Investments (or any
portion thereof) described in Sections 10.04(a) through (aa), the Lead Borrower
may, in its sole discretion, classify or divide such Investment (or any portion
thereof) in any manner that complies with this Section 10.04 and will be
entitled to only include the amount and type of such Investment (or any portion
thereof) in one or more (as relevant) of the above clauses (or any portion
thereof) and such Investment (or any portion thereof) shall be treated as having
been made or existing pursuant to only such clause or clauses (or any portion
thereof); provided, that all Investments described in Schedule 10.04 shall be
deemed outstanding under Section 10.04(b) or Section 10.04(h), as applicable.

 

-181-



--------------------------------------------------------------------------------

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 10.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Permitted Investments shall be the Fair Market Value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 10.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other person, or permit any other
person to merge into, amalgamate with or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all or substantially all of the
assets of any other person or division or line of business of a person
(including, in each case, pursuant to a Delaware LLC Division), except that this
Section 10.05 shall not prohibit:

(a) (i) the purchase and Disposition by Parent or any Subsidiary of inventory,
products, equipment, services or accounts receivable in the ordinary course of
business or consistent with past practice,

(ii) the disposition of a business not comprising the disposition of an entire
line of business,

(ii) the acquisition or lease (pursuant to an operating lease) of any other
asset in the ordinary course of business by Parent or any Subsidiary or, with
respect to operating leases, otherwise for Fair Market Value on market terms (as
determined in good faith by the Lead Borrower),

(iv) the Disposition by Parent or any Subsidiary of surplus, obsolete, damaged
or worn out equipment or other property in the ordinary course of business or
consistent with past practice, or

(v) the Disposition of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,

(i) the merger, amalgamation or consolidation of any Subsidiary with or into
Parent or any Borrower in a transaction in which Parent or such Borrower is the
survivor,

(ii) the merger, amalgamation or consolidation of any Subsidiary (other than a
Borrower) with or into any Guarantor in a transaction in which the surviving or
resulting entity is or becomes a Guarantor,

and, in the case of each of clauses (i) and (ii), no person other than a
Borrower or a Guarantor receives any consideration (unless otherwise permitted
by Section 10.04),

(iii) the merger, amalgamation or consolidation of any Subsidiary that is not a
Guarantor with or into any other Subsidiary that is not a Guarantor,

(iv) the solvent liquidation or dissolution or change in form of entity of any
Subsidiary (other than any Borrower) if (x) the Lead Borrower or Parent
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of Parent and its Subsidiaries and is not materially
disadvantageous to the Lenders and (y) the same meets the requirements contained
in the proviso to Section 9.01(a),

 

-182-



--------------------------------------------------------------------------------

(v) the merger, amalgamation or consolidation of any Subsidiary (other than a
Borrower) with any other person in order to effect an Investment permitted
pursuant to Section 10.04 so long as the continuing or surviving person shall be
a Subsidiary (unless otherwise permitted by Section 10.04 (other than
Section 10.04(m)(ii))), which shall be a Loan Party if the merging, amalgamating
or consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with any applicable requirements of
Section 9.10, or

(vi) any Subsidiary (other than a Borrower) may merge, amalgamate or consolidate
with any other person in order to effect an Asset Sale otherwise permitted
pursuant to this Section 10.05;

(c) Dispositions to Parent, a Borrower or a Subsidiary; provided, that any
Dispositions by (x) a Loan Party to a Subsidiary that is not a Loan Party or
(y) a Specified Loan Party to a Subsidiary that is not a Specified Loan Party,
in each case, in reliance on this clause (c) shall be made in compliance with
Section 10.04 (other than Section 10.04(aa));

(d) licenses, sublicenses, or covenants not to sue by Parent or any Subsidiary
of or under Intellectual Property or software or other technology;

(e) Investments permitted by Section 10.04 (other than Section 10.04(m)(ii)),
Permitted Liens, and Restricted Payments permitted by Section 10.06;

(f) the discount, forgiveness or sale, in each case without recourse and in the
ordinary course of business, of past due receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(g) other Dispositions of assets (including in connection with sale leaseback
transactions); provided, that any such Dispositions shall comply with the final
sentence of this Section 10.05;

(h) Permitted Acquisitions (including any merger, consolidation or amalgamation
in order to effect a Permitted Acquisition); provided, that following any such
merger, consolidation or amalgamation involving any Borrower, such Borrower is
the surviving entity or the requirements of Section 10.05(n) are otherwise
complied with;

(i) leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of Parent and its Subsidiaries determined in good faith by the
management of the Lead Borrower to be no longer economically practicable or
commercially reasonable to maintain or useful or necessary in the operation of
the business of Parent or any of the Subsidiaries;

(k) Dispositions pursuant to any individual transaction or series of related
transactions involving assets with a Fair Market Value of less than $25,000,000;

(l) the purchase and Disposition (including by capital contribution) of
Securitization Assets and Permitted Receivables Facility Assets, in each case,
by Permitted Receivables Jurisdiction Subsidiaries, or participations therein,
including pursuant to Qualified Securitization Transactions Qualified
Receivables Facilities;

(m) any exchange or swap of assets (other than cash and Permitted Investments)
for other assets (other than cash and Permitted Investments) of comparable or
greater value or usefulness to the business of Parent and the Subsidiaries as a
whole, determined in good faith by the management of the Lead Borrower;

 

-183-



--------------------------------------------------------------------------------

(n) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into any Borrower, provided that (A) such Borrower shall be the surviving
entity or (B) if the surviving entity is not the applicable Borrower (such other
person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the jurisdiction of the applicable
Borrower, (2) the Successor Borrower shall expressly assume all the obligations
of such Borrower under this Agreement and the other Loan Documents pursuant to a
supplement hereto or thereto and, in the case of any Security Document, by
executing and/or delivering any additional required documents, in each case in a
form reasonably satisfactory to the Administrative Agent, (3) each Guarantor,
unless it is the other party to such merger, amalgamation or consolidation,
shall have by a supplement to the Guarantee Agreement, as applicable, confirmed
that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Guarantor, unless it is the other
party to such merger, amalgamation or consolidation, shall have by a supplement
to any applicable Security Document affirmed that its obligations thereunder
shall apply to its guarantee as reaffirmed pursuant to clause (3) above, (5)
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger, amalgamation or consolidation, shall have affirmed that its obligations
under the applicable Mortgage shall apply to its guarantee as reaffirmed
pursuant to clause (3) above, (6) the Successor Borrower shall have delivered to
the Administrative Agent (x) a certificate of a Responsible Officer stating that
such merger, amalgamation or consolidation does not violate this Agreement or
any other Loan Document and (y) if requested by the Administrative Agent, an
opinion of counsel covering such other matters as are contemplated by the
Collateral and Guarantee Requirement to be covered in opinions of counsel and
(7) to the extent requested by the Administrative Agent or a Lender (as
requested through the Administrative Agent), the Administrative Agent and any
such Lender shall have received at least three (3) Business Days prior to the
consummation of such merger, amalgamation or consolidation all documentation and
other information required with respect to the Successor Borrower by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act and
the Beneficial Ownership Regulation (it being understood that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the applicable Borrower under this Agreement);

(o) any conversion of a Loan Party from a corporation to a limited liability
company, or from a limited liability company to a corporation, or other change
in corporate formation;

(p) any surrender, termination or waiver of contract rights or settlement,
release, waiver of, recovery on or surrender of contract, tort or other claims
of any kind;

(q) any solvent liquidation or dissolution of a Subsidiary of Parent, provided
that such Subsidiary’s direct parent is also either Parent or a Subsidiary and
immediately becomes the owner of such Subsidiary’s assets;

(r) any financing transaction with respect to property built, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by Parent or any of its
Subsidiaries after the Closing Date, including, sale leaseback transactions and
Securitization Transactions permitted by this Agreement;

(s) any issuance, sale, pledge or other disposition of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;

(t) the sale, transfer, termination or other disposition in connection with
Hedging Agreements incurred in compliance with this Agreement or the partial or
total unwinding of obligations in respect of any Bank Product Debt in compliance
with this Agreement;

(u) sales of assets received by Parent or any Subsidiary upon the foreclosure on
a Lien;

(v) dispositions arising from foreclosures, condemnations, eminent domain,
seizure, nationalization or any similar action with respect to assets, and
dispositions of property subject to casualty events (including, without
limitation, resulting from any involuntary loss or damage to or destruction of
any property or assets of Parent or any Subsidiary;

 

-184-



--------------------------------------------------------------------------------

(w) the termination of leases and subleases in the ordinary course of business;

(x) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Permitted Business;

(y) dispositions of assets or Investments (including Equity Interests) in
connection with the establishment or operation of joint ventures to the extent
required by, or made pursuant to (including customary buy/sell arrangements or
rights of first refusal between the joint venture parties set forth in) joint
venture arrangements and similar binding arrangements;

(z) any exchange of assets for other assets used in the business of Parent or
any Subsidiary (including a combination of such assets and a de minimis amount
of cash or Permitted Investments) of comparable or greater market value than the
assets exchanged, as determined in good faith by Parent, which exchange occurs
within ninety (90) days of the transfer of such assets;

(aa) any sale leaseback transaction of any property acquired or built after the
Closing Date; provided that such sale is for at least Fair Market Value;

(bb) the surrender or waiver of obligations of trade creditors or customers or
other contract rights that were incurred in the ordinary course of business of
Parent or any of Subsidiary, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer or compromise, settlement, release or surrender of a contract, tort or
other litigation claim, arbitration or other disputes; and

(cc) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
purchased within ninety (90) days of such disposition or (ii) the proceeds of
such disposition are applied within ninety (90) days of such disposition to the
purchase price of such replacement property (which replacement property is
purchased within ninety (90) days of such disposition);

provided that, in each case, if (i) (x) any such disposition involves assets
that accounted for more than 15% of the Aggregate Borrowing Base immediately
prior to such disposition and (y) any Revolving Loans are outstanding at such
time, or (ii) any such disposition results in a Borrower ceasing to be a
Subsidiary, as a condition to such disposition, an updated Borrowing Base
certificate shall be delivered to the Administrative Agent recalculating the
applicable Borrowing Bases after giving effect to such disposition.

Notwithstanding anything to the contrary contained in Section 10.05 above, no
Disposition of assets under Section 10.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided that for purposes of this clause (ii), each of
the following shall be deemed to be cash: (a) the amount of any liabilities (as
shown on Parent’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets or are otherwise
cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by Parent or such Subsidiary
from the transferee that are converted by Parent or such Subsidiary into cash or
Permitted Investments within 180 days after receipt thereof (to the extent of
the cash or Permitted Investments received) and (c) any Designated Non-Cash
Consideration received by Parent or any of its Subsidiaries in such Disposition
or any series of related Dispositions, having an aggregate Fair Market Value not
to exceed, in the aggregate, the greater of $300,000,000 and 3.0% of
Consolidated Total Assets when received (with the Fair Market Value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

 

-185-



--------------------------------------------------------------------------------

Section 10.06 Restricted Payments. (i) Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions), (ii) directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of Parent’s Equity Interests or set aside
any amount for any such purpose (other than through the issuance of Qualified
Equity Interests) or (iii) make any Junior Debt Restricted Payment, (all of the
foregoing, “Restricted Payments”); provided, however, that:

(a) Payments may be made by any Subsidiary (provided, that Restricted Payments
made by a non-Wholly Owned Subsidiary must be made on a pro rata basis (or more
favorable basis from the perspective of Parent or the Subsidiary which is the
parent of such Subsidiary) based on its ownership interests in such non-Wholly
Owned Subsidiary);

(b) Restricted Payments may be made to purchase, retire or redeem the Equity
Interests of Parent or any Subsidiary (including related stock appreciation
rights or similar securities) held by any future, present or former directors,
consultants, officers or employees of Parent or any of the Subsidiaries (or such
person’s estates or heirs) or by any Plan, management equity plan, stock option
plan or any shareholders’ agreement or other management or employee benefit plan
or similar agreement or arrangement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan, agreement or arrangement or any other agreement under which such
shares of stock or related rights were issued; provided, that the aggregate
amount of such purchases or redemptions under this clause (b) shall not exceed
in any calendar year $60,000,000 (with unused amounts in any period permitted to
be carried over to succeeding periods until used in full; provided, that the
total amount of such purchases or redemptions under this clause (b) in any
calendar year shall not exceed $120,000,000) (plus (x) the amount of net
proceeds contributed to Parent that were received by Parent from sales of
Qualified Equity Interests of Parent to directors, consultants, officers or
employees of Parent or any Subsidiary that occur after the Closing Date and
(y) the amount of proceeds of any key-man life insurance policies received after
the Closing Date, (provided, that Parent may elect to apply all or any portion
of the aggregate increase contemplated by clauses (x) and (y) in any calendar
year); and provided, further, that cancellation of Indebtedness owing to Parent
or any Subsidiary from any future, present or former employee, director or
consultant of Parent or any Subsidiary in connection with a repurchase of Equity
Interests of Parent or any Subsidiary will not be deemed to constitute a
Restricted Payment for purposes of this Section 10.06;

(c) any person may (i) make non-cash repurchases of Equity Interests deemed to
occur upon exercise or settlement of stock options or other Equity Interests if
such Equity Interests represent a portion of the exercise price of or
withholding obligation with respect to such options or other Equity Interests or
(ii) withhold a portion of Equity Interests issued upon any such exercise to
cover any withholding tax obligations in respect of such issuance;

(d) any Restricted Payment so long as, at the time any such Restricted Payment
is made and immediately after giving effect thereto, the Distribution Conditions
are satisfied;

(e) Restricted Payments made in connection with the Transactions;

(f) Restricted Payments may be made to make payments, in cash, in lieu of the
issuance of fractional shares, or upon the purchase, redemption or acquisition
of fractional shares, including in connection with (i) the exercise of options
or warrants, (ii) the conversion or exchange of Equity Interests or Indebtedness
convertible into, or exchangeable for, Equity Interests or (iii) stock
dividends, splits or combinations or business combinations;

(g) other Restricted Payments may be made in an aggregate amount not to exceed
the greater of $100,000,000 and 1.0% of Consolidated Total Assets when made;

(h) [reserved];

 

-186-



--------------------------------------------------------------------------------

(i) [reserved];

(j) Parent may pay dividends on, or repurchase or redeem, its Equity Interests
in an aggregate amount not to exceed $100,000,000 in any calendar year;

(k) Parent, the Lead Borrower or any Subsidiary thereof may (i) pay any premium
or other amount in respect of, and otherwise perform its obligations under, any
Permitted Bond Hedge Transaction and (ii) make any Restricted Payments and/or
payments or deliveries required by the terms of, and otherwise perform its
obligations under, any Permitted Bond Hedge Transaction (including making
payments and/or deliveries due upon exercise and settlement or termination
thereof);

(l) Parent and any Subsidiary may declare and pay regularly scheduled or accrued
dividends to holders of a class or series of Disqualified Stock of Parent or any
of its Subsidiaries issued not in violation of Section 10.01; and

(m) any person may make (i) purchases of receivables pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Transaction and distributions or payments of Securitization Fees
and (ii) purchases of Receivables Assets in connection with a Qualified
Receivables Facility and distributions or payments of other payments associated
therewith.

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 10.06 will not prohibit the payment of any Restricted Payment or
the consummation of any redemption, purchase, retirement defeasance or other
payment within sixty (60) days after the date of declaration thereof or the
giving of notice, as applicable, if at the date of declaration or the giving of
such notice such payment would have complied with the provisions of this
Section 10.06 (it being understood that such Restricted Payment shall be deemed
to have been made on the date of declaration or notice for purposes of such
provision).

Section 10.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than Parent, and the Subsidiaries or any person that
becomes a Subsidiary as a result of such transaction) in a transaction (or
series of related transactions) involving aggregate consideration in excess of
$35,000,000 unless the terms of such transaction are substantially no less
favorable to Parent or such Subsidiary, as applicable, than would be obtained in
a comparable arm’s-length transaction with a person that is not an Affiliate, as
determined, in the case of any transaction (or series of related transactions)
involving aggregate consideration in excess of $75,000,000, by the Board of
Directors of Parent or such Subsidiary in good faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Parent or any
Subsidiary, as appropriate,

(ii) transactions with a person (other than an Unrestricted Subsidiary) that is
an Affiliate of Parent solely because Parent owns, directly or through a
Subsidiary, an Equity Interest in, or controls, such person,

(iii) transactions among Parent or any Subsidiary or any entity that becomes a
Subsidiary as a result of such transaction (including via merger, consolidation
or amalgamation in which Parent or a Subsidiary is the surviving entity),

 

-187-



--------------------------------------------------------------------------------

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Parent and the Subsidiaries in
the ordinary course of business,

(v) (A) the Transactions (including the payment of all fees, expenses, bonuses
and awards relating thereto) and (B) permitted transactions, agreements and
arrangements in existence on the Closing Date and set forth on Schedule 10.07,
and, in each case, any amendment thereto or replacement thereof or similar
arrangement to the extent such amendment, replacement or arrangement is not more
disadvantageous to the Lenders when taken as a whole in any material respect
than the original agreement as in effect on the Closing Date (as determined by
the Lead Borrower in good faith),

(vi) (A) any employment agreement, consulting agreement, severance agreement,
compensation arrangement, officer or director indemnification agreement or any
similar arrangement entered into by Parent or any of the Subsidiaries in the
ordinary course of business and any payments pursuant thereto, (B) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, and (C) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract and transactions pursuant
thereto,

(vii) Restricted Payments permitted under Section 10.06 and Investments
permitted under Section 10.04,

(viii) transactions for the purchase or sale of goods, equipment, products,
parts and services entered into in the ordinary course of business or consistent
with past practice,

(ix) any transaction in respect of which the Lead Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of Parent from
an accounting, appraisal or investment banking firm, in each case of nationally
recognized standing that is in the good faith determination of Parent qualified
to render such letter, which letter states that (i) such transaction is on terms
that are substantially no less favorable to Parent or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate or (ii) such transaction is fair to Parent or
such Subsidiary, as applicable, from a financial point of view,

(x) payments to or the receipts of payments from, and entry into and the
consummation of transactions with joint ventures entered into in the ordinary
course of business,

(xi) solely with respect to any Permitted Receivables Jurisdiction Subsidiaries,
(A) transactions pursuant to any Qualified Receivables Facility, and
(B) customary transactions with a Securitization Entity effected as part of a
Qualified Securitization Transaction, including in respect of Standard
Securitization Undertakings, any disposition of Securitization Assets or related
assets in connection with any Qualified Securitization Transaction and any
repurchase of Securitization Assets pursuant to a Securitization Repurchase
Obligation,

(xii) transactions between Parent or any of the Subsidiaries and any person, a
director of which is also a director of Parent; provided, however, that (A) such
director abstains from voting as a director of Parent on any matter involving
such other person and (B) such person is not an Affiliate of Parent for any
reason other than such director’s acting in such capacity,

(xiii) transactions permitted by, and complying with, the provisions of
Section 10.05 (other than Section 10.05(m)),

(xiv) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Lead Borrower) for the purpose of improving the
consolidated Tax efficiency of Parent and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein; provided, that any such
transaction does not materially decrease the value of any interest of any
Secured Party in the Guarantees or Collateral,

 

-188-



--------------------------------------------------------------------------------

(xv) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) made in the ordinary course of business or approved by
a majority of the Disinterested Directors of Parent in good faith, (ii) made in
compliance with applicable law and (iii) otherwise permitted under this
Agreement,

(xvi) transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
that are fair to Parent or the Subsidiaries,

(xvii) any issuance of Qualified Equity Interests of Parent to Affiliates of
Parent,

(xviii) sales of Equity Interests of Parent to Affiliates of Parent or any
Subsidiary not otherwise prohibited by this Agreement and the granting of
registration and other customary rights in connection therewith,

(xix) transactions with an Affiliate where the only consideration paid is
Qualified Equity Interests of Parent,

(xx) any contributions to the common equity capital of Parent or any Subsidiary,

(xxi) pledges of Equity Interests of Unrestricted Subsidiaries, and

(xxii) any purchases by Parent’s Affiliates of Indebtedness or Disqualified
Stock of Parent or any Subsidiary the majority of which Indebtedness or
Disqualified Stock is purchased by persons who are not Parent’s Affiliates;
provided that such purchases by Parent’s Affiliates are on the same terms as
such purchases by such persons who are not Parent’s Affiliates.

Section 10.08 Business of Parent and the Subsidiaries; Etc. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Receivables Entity, Qualified Receivables
Facilities and related activities.

Section 10.09 Restrictions on Subsidiary Distributions and Negative Pledge
Clauses Permit Parent or any Subsidiary to enter into any agreement or
instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to Parent or any Subsidiary that is
a direct or indirect parent of such Subsidiary or (B) the granting of Liens by
any Borrower or any Guarantor pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(a) restrictions imposed by applicable law rule, regulation, order or other
requirement;

(b) contractual encumbrances or restrictions (i) in effect on the Closing Date
under Indebtedness existing on the Closing Date, (ii) contained in the
indentures governing the Senior Notes, (iii) contained in the indenture and
related documentation governing the First Lien Notes, (iv) contained in the Term
Loan Credit Agreement and the related documentation or (v) contained in any
Indebtedness outstanding pursuant to Section 10.01(z), or, in each case, any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction (as determined in good faith by the Lead Borrower)
(provided that, in each case, such documentation shall permit the Liens on
Collateral granted pursuant to the Loan Documents);

(c) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

 

-189-



--------------------------------------------------------------------------------

(d) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(e) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness;

(f) any restrictions imposed by any agreement relating to Indebtedness permitted
to be incurred under Section 10.01 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions either (i) are not materially
more restrictive, taken as a whole, than the restrictions contained in this
Agreement, or, in the case of Permitted Refinancing Indebtedness, the
Indebtedness being refinanced, or (ii) are not materially more disadvantageous
to the Lenders than is customary in comparable financings (in each case, as
determined in good faith by the Lead Borrower, and in the case of clause (ii),
either (x) the Lead Borrower determines in good faith that such encumbrance or
restriction will not affect the Borrower’s ability to make principal or interest
payments on the Loan Obligations or (y) such encumbrances or restrictions apply
only during the continuance of a default in respect of payment or a financial
maintenance covenant relating to such Indebtedness);

(g) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(h) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(i) customary provisions restricting assignment, mortgaging or hypothecation of
any agreement entered into in the ordinary course of business;

(j) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 10.05 pending the consummation of such sale, transfer, lease or other
disposition;

(k) Permitted Liens and customary restrictions and conditions contained in the
document relating thereto, so long as (1) such restrictions or conditions relate
only to the specific asset subject to such Lien, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 10.09;

(l) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Lead Borrower has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of Parent and its Subsidiaries to meet their ongoing obligations;

(m) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(n) restrictions in agreements representing Indebtedness permitted under
Section 10.01 of a Subsidiary that is not a Guarantor that apply only to such
Subsidiary and its Subsidiaries that are not Guarantors;

(o) customary restrictions contained in contracts, leases, subleases, licenses,
sublicenses or Equity Interests or asset sale agreements otherwise permitted
hereby as long as such restrictions relate to the Equity Interests and assets
subject thereto;

(p) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

-190-



--------------------------------------------------------------------------------

(q) restrictions created in connection with any Qualified Securitization
Transaction or restrictions contained in any Permitted Receivables Facility
Documents with respect to any Receivables Entity;

(r) [reserved];

(s) any encumbrances or restrictions of the type referred to in Section 10.09(A)
above imposed by any other instrument or agreement entered into after the
Closing Date that contains encumbrances and restrictions that, as determined by
the Lead Borrower in good faith, will not materially adversely affect the
Borrowers’ ability to make payments on the Loans;

(t) customary restrictions imposed in connection with purchase money
obligations, mortgage financings and Capitalized Lease Obligations on the
property purchased or leased relating to the sale, lease or transfer of such
property;

(u) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale leaseback agreements,
stock sale agreements and other similar agreements (including agreements entered
into in connection with an Investment permitted hereunder), which limitation is
applicable only to the assets that are the subject of such agreements;

(v) restrictions imposed in connection with any Investment permitted under
Section 10.04;

(w) in the case of the redesignation of an Unrestricted Subsidiary as a
Subsidiary or the merger, amalgamation or consolidation of an Unrestricted
Subsidiary into Parent or a Subsidiary or the transfer of all or substantially
all of the assets of an Unrestricted Subsidiary to Parent or a Subsidiary,
restrictions imposed under any agreement or other instrument of such
Unrestricted Subsidiary (but, in any such case, not created in contemplation of
such redesignation, merger, amalgamation, consolidation or transfer); and

(x) any encumbrances or restrictions of the type referred to in clause 10.09(A)
or (B) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of or similar
arrangements to the contracts, instruments or obligations referred to in clauses
(a) through (w) above; provided, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or similar arrangements are, in the good faith judgment of the Lead
Borrower, no more restrictive as a whole with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions as contemplated by such provisions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding,
replacement, refinancing or similar arrangement

Section 10.10 Financial Covenant. On any date when Global Availability is less
than the greater of (a) 10.0% of the Line Cap, and (b) $100,000,000 (the “FCCR
Test Amount”), have a Consolidated Fixed Charge Coverage Ratio of less than 1.0
to 1.0, tested for the four fiscal quarter period ending on the last day of the
most recently ended fiscal quarter for which the Lead Borrower was required to
deliver Financial Statements, and at the end of each succeeding fiscal quarter
thereafter until the date on which Global Availability has exceeded the FCCR
Test Amount for thirty (30) consecutive days.

Section 10.11 Fiscal Quarter and/or Fiscal Year. In the case of Parent, permit
any change to its fiscal quarter and/or fiscal year; provided, that Parent and
its Subsidiaries may change their fiscal quarter and/or fiscal year end one or
more times, subject to such adjustments to this Agreement as Parent and
Administrative Agent shall reasonably agree are necessary or appropriate in
connection with such change (and the parties hereto hereby authorize Parent and
the Administrative Agent to make any such amendments to this Agreement as they
jointly deem necessary to give effect to the foregoing).

 

-191-



--------------------------------------------------------------------------------

Section 10.12 Spanish “Pagarés” (Promissory Notes). Each of the Spanish
Borrowers undertakes at all times to comply with the following obligations in
relation to any “pagaré” that any of their Account Debtors may deliver them as
payment instruments: not to sell, assign or otherwise dispose of, or create or
suffer to exist any adverse claim upon or with respect to, any “pagaré”, or
endorse, or assign any right to receive income in respect thereof, or allow any
rights of setoff to arise in connection therewith, other than in accordance with
this Article 10.

ARTICLE 11 Events of Default.

Section 11.01 Events of Default. In case of the happening of (each, an “Event of
Default”) on and after the Closing Date, any of the following events:

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan, any
European LC Disbursement or any U.S. LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) (x) default shall be made in the due observance or performance by any
Borrower of any covenant, condition or agreement contained in Section 9.01(a)
(solely with respect to Parent and the Borrowers), 9.05(a), 9.08, 9.18(c)-(g) or
in Article 10 or (y) the Borrowers shall fail to deliver a Borrowing Base
Certificate required to be delivered under this Agreement within five
(5) Business Days of the date such Borrowing Base Certificate is required to be
delivered (other than during the occurrence of a Liquidity Period, in which case
such period shall be three (3) Business Days);

(e) default shall be made in the due observance or performance by any of the
Loan Parties of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) and (d) above) and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of (x) notice thereof from the Administrative Agent to the Lead Borrower
and (y) any Borrower’s actual knowledge of such default;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, in each case without such Material Indebtedness having been
discharged, or any such event of or condition having been cured promptly;
provided, that this clause (f) shall not apply to any secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if (x) such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and
(y) repayments are made as required by the terms of the respective Indebtedness;
provided, further that this clause (f) shall not apply to, in the case of any
Permitted Convertible Indebtedness, any event or condition that would permit the
holder or beneficiary of such Permitted Convertible Indebtedness to convert such
Permitted Convertible Indebtedness into cash, Equity Interests (other than
Disqualified Stock) of Parent or a combination thereof (in each case to the
extent permitted hereunder);

(g) there shall have occurred a Change of Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, any Borrower or any of the Material Subsidiaries, or of a
substantial part of the property or assets of Parent, any Borrower or any
Material

 

-192-



--------------------------------------------------------------------------------

Subsidiary, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership, administration, Irish examinership or any
other Debtor Relief Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, examiner, liquidator, administrator or similar
official for or to Parent, any Borrower or any of the Material Subsidiaries for
or to a substantial part of the property or assets of Parent, any Borrower or
any of the Material Subsidiaries or (iii) the winding-up, liquidation,
reorganization, dissolution, compromise, arrangement, administration,
examinership or other relief in respect of Parent, any Borrower or any Material
Subsidiary (except in a transaction permitted hereunder) (including for the
avoidance of doubt, in relation to any company incorporated and organized under
the laws of Spain, (1) any filing for a concurso necesario or (2) if it is
subject to any mandatory obligation to be wound-up (causa obligatoria de
disolución) as established in article 363 of the Spanish Companies Law, unless
the relevant Spanish company evidences that it is in a position to implement any
of the mechanisms applicable in accordance with the relevant regulation in order
to cure that situation within the period legally established for that purpose);
and (A) in the case of any Borrower or any Material Subsidiary (other than a
Material Subsidiary incorporated in England and Wales or Ireland) such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; and
(B) except, only in the case of a winding-up petition in respect of Parent or a
Material Subsidiary incorporated in England and Wales or Ireland, where such
petition is frivolous or vexatious and is discharged, stayed or dismissed within
14 days of commencement; or (iv), in the case of Parent or a Material Subsidiary
incorporated in England and Wales or Ireland, a moratorium is declared in
respect of any indebtedness of Parent or that Material Subsidiary. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium;

(i) Parent, any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, concurso mercantil, receivership,
administration, Irish examinership or any other Debtor Relief Law (including for
the avoidance of doubt, in relation to any company incorporated and organized
under the laws of Spain, any filing under article 5bis of the Spanish Insolvency
Law or a filing of a concurso voluntario), (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or the
filing of any petition described in clause (h) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner, liquidator, administrator or similar official for Parent, any Borrower
or any of the Material Subsidiaries or for a substantial part of the property or
assets of Parent, any Borrower or any Material Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or fail generally to pay its debts as they become due;

(j) the failure by Parent, any Borrower or any Material Subsidiary to pay one or
more final judgments aggregating in excess of $75,000,000, which judgments are
not discharged or effectively waived or stayed for a period of 45 consecutive
days, or any action shall be legally taken by a judgment creditor to attach or
levy upon assets or properties of Parent, any Borrower or any Material
Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) the PBGC shall have instituted
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans or (iii) Parent, any Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA; and in the case of each of clauses (i) through
(iii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any Loan Document, including any subordination provision therein, shall
for any reason cease to be (or be asserted in writing by any Borrower or any
Guarantor to not be) a legal, valid and binding obligation of any Loan Party
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that constitute a material portion of
the Collateral shall cease to be, or shall be asserted in writing by any
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as required by this Agreement or the relevant Security
Document and subject to such limitations and restrictions as are set forth
herein and therein) in the securities, assets or properties

 

-193-



--------------------------------------------------------------------------------

covered thereby, except to the extent that any such loss of perfection results
from the limitations of foreign laws, rules and regulations as they apply to
pledges of Equity Interests in Foreign Subsidiaries or the application thereof
other than Specified Foreign Laws, or from failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the U.S. Collateral Agreement or to file Uniform
Commercial Code continuation statements or the registration of a financing
statement on the SIR, or from the failure of the Collateral Agent to make
necessary filings under the UK Companies House under Section 859A of the UK
Companies Act 2006 and/or with the Land Registry or Land Charges Registry in
England and/or required registrations with the Companies Registration Office of
Ireland pursuant to Part 7 of the Irish Companies Act and/or with the Revenue
Commissioners of Ireland pursuant to Section 1001 of the Taxes Consolidation
Act, 1997 of Ireland (as amended) (provided that Parent has obtained an Irish
tax registration number), or to make any other similar filings (provided the
Loan Parties have provided any cooperation, documentation or other assistance
reasonably requested on reasonable notice by the Collateral Agent and/or
Administrative Agent to enable the Collateral Agent to make any such filings by
the applicable deadline), and in any case so long as such failure does not
result from the breach or non-compliance with the Loan Documents by any Loan
Party, or (iii) a material portion of the Guarantees pursuant to the Loan
Documents by the Guarantors guaranteeing the Obligations, shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any Guarantor not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 11.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is promptly replaced or perfected (as needed) and the
rights, powers and privileges of the Secured Parties are not materially
adversely affected by such replacement; and

(m) The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to Adient Global Holdings Jersey or any of its Subsidiaries
unless the aggregate liability of the Loan Parties under all Financial Support
Directions and Contributions Notices is less than $20,000,000;

then, and in every such event (other than an event with respect to Parent or any
Borrower described in clause (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to Parent, take any or all of the
following actions, at the same or different times: (i) terminate, reduce or
condition any of the Commitments or make any adjustment to any Borrowing Base,
(ii) declare the Loans then outstanding and all other Obligations to be
forthwith due and payable in whole or in part (in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans and other Obligations so declared
to be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) require the Loan
Parties to Cash Collateralize the LC Obligations, and, if the Loan Parties fail
promptly to deposit such Cash Collateral, the Administrative Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 7.01 are satisfied); and in any
event with respect to Parent and the Borrowers described in clause (h) or
(i) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, following the occurrence and
continuation of an Event of Default, the Collateral Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, following the occurrence and continuation of an
Event of Default, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Guarantor or any other
person (all and each of which demands, defenses, advertisements and notices are

 

-194-



--------------------------------------------------------------------------------

hereby waived), may in such circumstances, subject to applicable laws and
conditions provided by the relevant Security Documents, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, or
consent to the use by the Guarantor of any cash collateral arising in respect of
the Collateral on such terms as the Collateral Agent deems reasonable, and/or
may forthwith sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Secured Party
or elsewhere, upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery,
all without assumption of any credit risk. The Collateral Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Guarantor, which right or equity is hereby waived and
released. The Administrative Agent or Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Article 11, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any
other way relating to the Collateral or the rights of the Administrative Agent
and the Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, need the Administrative Agent account
for the surplus, if any, to any Guarantor. To the extent permitted by applicable
law, each Guarantor waives all claims, damages and demands it may acquire
against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder, except abuse of right and fraud. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition.

In relation to the Polish Loan Parties the provisions of this Section 11.01
shall apply subject to the relevant provisions of the Polish Act of February 28,
2003 Bankruptcy Law (in particular subject to Art. 83 and subsequent thereof),
and subject to relevant provisions of the Polish Act of May 15, 2015
Restructuring Law (in particular subject to Art. 225, 247, 273, 297 thereof).

Section 11.02 Application of Funds. After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and payable
and the LC Exposure has automatically been required to be Cash Collateralized as
set forth above):

(a) any amounts received on account of the Obligations (other than proceeds of
the Collateral) shall, subject to the provisions of Sections 2.11 and 2.13(j),
be applied ratably by the Administrative Agent, separately in respect of each
Subfacility, in the following order:

First, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization, if any, including, without limitation, compensation to the
Administrative Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by the Administrative Agent in connection
therewith;

Second, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations);

Third, to interest then due and payable on the Swingline Loans;

Fourth, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full and the principal balance of Protective Advances
outstanding until paid in full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02, 5.01 and 5.02;

 

-195-



--------------------------------------------------------------------------------

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Parties, pro rata;

Eighth, to all other Obligations pro rata; and

Ninth, the balance, if any, as required by the Intercreditor Agreement or any
Permitted Junior Intercreditor Agreement or, in the absence of any such
requirement, to the Person lawfully entitled thereto (including the applicable
Loan Party or its successors or assigns).

Notwithstanding the foregoing, no amounts shall be applied to the U.S. FILO
Subfacility at any time when Obligations remain outstanding under any other
Subfacility.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party. If a Secured Party
fails to deliver such calculation within five (5) days following request by the
Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 11.02(a), the Loan
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.02(a) is subject to the provisions of the
Intercreditor Agreement and any Permitted Junior Intercreditor Agreement.

(b) subject to the Intercreditor Agreement, any proceeds of U.S. Collateral
received by the Administrative Agent shall be applied ratably in the following
order:

First, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the U.S. Borrowers;

Second, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations or the Guarantee by the U.S.
Borrowers of the Obligations of the Foreign Loan Parties) due from the U.S.
Borrowers;

Third, to the principal balance of the U.S. Protective Advances outstanding
until the same has been prepaid in full;

Fourth, to interest then due and payable on Revolving Loans under the U.S.
Revolving Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

 

-196-



--------------------------------------------------------------------------------

Fifth, to Cash Collateralize all U.S. LC Exposures (to the extent not otherwise
Cash Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Sixth, to the principal balance of Revolving Borrowings under the U.S. Revolving
Subfacility then outstanding and all Obligations of the U.S. Borrowers on
account of Noticed Hedges with Secured Parties, pro rata;

Seventh, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the Foreign Loan Parties;

Eighth, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations) due from the Foreign Loan
Parties;

Ninth, to interest then due and payable on the Swingline Loans;

Tenth, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full and the principal balance of Protective Advances
under each European Subfacility outstanding until the same has been prepaid in
full;

Eleventh, to interest then due and payable on Revolving Loans under each
European Subfacility and other amounts due pursuant to Sections 3.01, 3.02, 5.01
and 5.02;

Twelfth, to Cash Collateralize all European LC Exposures (to the extent not
otherwise Cash Collateralized pursuant to the terms hereof) plus any accrued and
unpaid interest thereon;

Thirteenth, to the principal balance of Revolving Borrowings under the European
Subfacilities then outstanding and all Obligations of the Foreign Loan Parties
on account of Noticed Hedges with Secured Parties, pro rata;

Fourteenth, to interest then due and payable on U.S. FILO Loans under the U.S.
FILO Subfacility, and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Fifteenth, to the principal balance of U.S. FILO Loans under the U.S. FILO
Subfacility then outstanding;

Sixteenth, to all other Obligations pro rata; and

Seventeenth, the balance, if any, as required by the Intercreditor Agreement or
any Permitted Junior Intercreditor Agreement or, in the absence of any such
requirement, to the Person lawfully entitled thereto (including the applicable
Loan Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Sixteenth of this Section 11.02(b), the Loan
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.02(b) is subject to the provisions of the
Intercreditor Agreement and any Permitted Junior Intercreditor Agreement.

(c) Subject to the Intercreditor Agreement, any proceeds of European Collateral
received by the Administrative Agent shall be applied ratably in the following
order:

 

-197-



--------------------------------------------------------------------------------

First, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the Foreign Loan Parties;

Second, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations) due from the Foreign Loan
Parties;

Third, to interest then due and payable on the Swingline Loans;

Fourth, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full and the principal balance of Protective Advances
under each European Subfacility outstanding until the same has been prepaid in
full;

Fifth, to interest then due and payable on Revolving Loans under each European
Subfacility and other amounts due pursuant to Sections 3.01, 3.02, 5.01 and
5.02;

Sixth, to Cash Collateralize all European LC Exposures (to the extent not
otherwise Cash Collateralized pursuant to the terms hereof) plus any accrued and
unpaid interest thereon;

Seventh, to the principal balance of Revolving Borrowings under the European
Subfacilities then outstanding and all Obligations of the Foreign Loan Parties
on account of Noticed Hedges with Secured Parties, pro rata;

Eighth, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the U.S. Borrowers;

Ninth, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations or the Guarantee by the U.S.
Borrowers of the Obligations of the Foreign Loan Parties) due from the U.S.
Borrowers;

Tenth, to the principal balance of the U.S. Protective Advances outstanding
until the same has been prepaid in full;

Eleventh, to interest then due and payable on Revolving Loans under the U.S.
Revolving Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Twelfth, to Cash Collateralize all U.S. LC Exposures (to the extent not
otherwise Cash Collateralized pursuant to the terms hereof) plus any accrued and
unpaid interest thereon;

Thirteenth, to the principal balance of Revolving Borrowings under the U.S.
Revolving Subfacility then outstanding and all Obligations of the U.S. Borrowers
on account of Noticed Hedges with Secured Parties, pro rata;

 

-198-



--------------------------------------------------------------------------------

Fourteenth, to interest then due and payable on U.S. FILO Loans under the U.S.
FILO Subfacility, and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Fifteenth, to the principal balance of U.S. FILO Loans under the U.S. FILO
Subfacility then outstanding;

Sixteenth, to all other Obligations pro rata; and

Seventeenth, the balance, if any, as required by the Intercreditor Agreement or
any Permitted Junior Intercreditor Agreement or, in the absence of any such
requirement, to the Person lawfully entitled thereto (including the applicable
Loan Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Sixteenth of this Section 11.02(c), the Loan
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.02(c) is subject to the provisions of the
Intercreditor Agreement and any Permitted Junior Intercreditor Agreement.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

ARTICLE 12 The Administrative Agent.

Section 12.01 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints JPMCB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto, expressly including appearing before Spanish notaries to
grant or execute any Spanish Public Document or private document related to this
mandate and, specifically, those deemed necessary or appropriate according to
the mandate received (including, but not limited to, amendments or ratifications
of the Loan Documents, all the above with express faculties of self-contracting
(autocontratación), sub-empowering (subdelegación) or multiple representation
(multirepresentación). The provisions of this Article 12 (other than Sections
12.08, 12.10 and 12.11) are solely for the benefit of the Administrative Agent,
the Issuing Banks and the Lenders, and neither the Lead Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. At the request of the Administrative Agent, a Lender that cannot
authorize or empower, or has not authorized or empowered, the Administrative
Agent to act on its behalf, irrevocably undertakes before the Administrative
Agent and the other Lenders, to appear and execute with the Administrative Agent
to enable the Administrative Agent to exercise any right, power, authority or
discretion vested in it as Administrative Agent pursuant to this Agreement and
to execute any document or instrument including any Spanish Public Document.

(b) Each of the Lenders (on behalf of itself and its Affiliates, including in
its capacity as Secured Bank Product Provider) hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent and, to the extent relevant,
security trustee of such Lender hereunder and under the other Loan Documents for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Loan Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto, it being understood
that the provisions of this Article 12 apply to the Collateral Agent in its
capacity as such and references to Administrative Agent in the rest of this
Article 12 shall be interpreted accordingly to include references to the
Collateral Agent (including in the Collateral Agent’s capacity as trustee of any
trust under the Security Documents). The Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent or
Collateral Agent pursuant to Section 12.02 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article 12 and Article 13 (including Section 13.01, as though such
co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent”

 

-199-



--------------------------------------------------------------------------------

or “security trustee” under the Loan Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent and/or the
Collateral Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Guaranteed Creditors with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.

(c) In relation to any Spanish Law Security Document, the following additional
provisions shall apply:

(i) each of the Secured Parties (other than the Collateral Agent) hereby:

(A) appoints the Collateral Agent to be its mandatario (empowered
representative) for the purpose of executing any Security Document which is
expressed to be governed by Spanish law in the name and on behalf of the Secured
Parties, with the power to determine and agree any term and condition of such
Security Document, execute any other agreement or instrument, give or receive
any notice and take any other action in relation to the creation, perfection,
maintenance, enforcement and release of the security created thereunder in the
name and on behalf of the Secured Parties; and

(B) undertakes to ratify and approve any such action taken in the name and on
behalf of the Secured Parties by the Collateral Agent acting in such capacity;

(ii) for the above purposes, each of the Secured Parties shall, if so requested
by the Collateral Agent:

(A) grant a power of attorney in favor of the Collateral Agent entitling it to
grant, perfect, register, novate, enforce and/or cancel the relevant Security
Document which is expressed to be governed by Spanish law; and

(B) notarize this power of attorney before a notary public in their jurisdiction
of incorporation (if the process of notarization exists within that relevant
jurisdiction, if not, to carry out the proper legalization process in order for
such power of attorney to be valid in Spain);

(iii) notwithstanding the above, if the Collateral Agent deems it necessary or
convenient, the Security Documents which are expressed to be governed by Spanish
law will be granted in favor of all relevant Secured Parties as secured parties,
and not only to the Collateral Agent acting in the name and on behalf of each of
them;

(iv) each of the Secured Parties hereby authorizes the Collateral Agent (whether
or not by or through employees or agents):

(A) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Collateral Agent by the Security
Documents which are expressed to be governed by Spanish law together with such
powers and discretions as are reasonably incidental thereto; and

(B) to take such action on its behalf as may from time to time be authorized
under or in accordance with the Security Documents which are expressed to be
governed by Spanish law;

(v) to the extent any Secured Party is unable to grant such powers referred to
above or in any other provision of this Agreement to the Collateral Agent, each
such Secured Party irrevocably undertakes before the Collateral Agent and the
other Secured Parties to appear and execute with the Collateral Agent such
documents necessary to enable the Collateral Agent to exercise any right, power,
authority or discretion vested in it as Collateral Agent pursuant to this
Agreement and to execute any document or instrument including any Spanish Public
Document.

 

-200-



--------------------------------------------------------------------------------

(d) In relation to any Polish Law Security Documents, the following additional
provisions shall apply:

(i) pursuant to Article 4 section 1 of the Polish Act of December 6, 1996 on the
Registered Pledge and the Register of Pledges (Uniform text of 2018, item 2017,
as amended), in order to secure the payment of the Obligations, the Secured
Parties appoint the Collateral Agent as the pledge administrator (administrator
zastawu) of each registered pledge established under the Polish Law Pledge
Agreements;

(ii) the Collateral Agent hereby accepts its appointment as the administrator of
each registered pledge established under the Polish Law Pledge Agreements;

(iii) the Collateral Agent is hereby irrevocably authorized to:

(A) enter into each Polish Law Pledge Agreement, in its own name, but on the
account of the Secured Parties; and

(B) exercise the other rights and take the other decisions, at its own
discretion, as granted to it under each Polish Law Pledge Agreement;

(iv) subject to applicable Polish laws, the Collateral Agent will have the right
to enforce each registered pledge in accordance with the relevant Polish Law
Pledge Agreement provided that any of the Obligations of the Secured Parties
become due and payable in full or in part; and

(v) the Secured Parties shall not have any independent power to enforce, or have
recourse to the assets encumbered with any registered pledge or to exercise any
right, power, authority or discretion arising under the relevant Polish Law
Pledge Agreement except through the Collateral Agent.

(e) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent to enter into the Intercreditor Agreements, any Permitted Junior
Intercreditor Agreement and any other intercreditor agreement or arrangement or
supplement thereto permitted under this Agreement without any further consent by
any Lender and any such intercreditor agreement shall be binding upon the
Lenders.

Section 12.02 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 12.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; additionally, each Lender
agrees that it will not assert any claim against the Administrative Agent based
on an alleged breach of fiduciary duty by the Administrative Agent in connection
with this Agreement and/or the transactions contemplated hereby;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in

 

-201-



--------------------------------------------------------------------------------

the other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Lead Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

(d) shall not be liable to any Lender for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article 11 and Section 13.12) or (ii) in the
absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction in a final nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Lead Borrower or a Lender;

(e) shall not be required to account to any Lender for any sum or the profit
element of any sum received by the Administrative Agent for its own account;

(f) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Articles 6A, 6B, 6C or 6D or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any claim, liability, loss, cost or
expense suffered by the Borrowers, any subsidiary, any Lender or any Issuing
Bank as a result of, any determination of the Revolving Exposure, any of the
component amounts thereof or any portion thereof attributable to each Lender or
Issuing Bank, or any Spot Rate or Dollar Equivalent; and

(g) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

(h) Each Lender will be responsible for carrying out any Spanish formalities
required under Spanish law pursuant to the terms of this Agreement or the
Spanish Law Security Documents.

Section 12.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the

 

-202-



--------------------------------------------------------------------------------

making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable, in the absence of its own gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final nonappealable judgment) in selecting such
counsel, accountants or other experts, for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 12.05 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Co-Syndication Agents or
Co-Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Section 12.06 Non-reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 12.07 Indemnification by the Lenders. To the extent that the Borrowers
for any reason fail to pay any amount required under Section 13.01(a) to be paid
by them to the Administrative Agent or the Collateral Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or the Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (based on the amount of then outstanding Loans held by each Lender or, if
the Loans have been repaid in full, based on the amount of outstanding Loans
held by each Lender immediately prior to such repayment in full) of (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or the
Collateral Agent (or any such sub-agent) in connection with such capacity;
provided, further that no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or the Collateral Agent. The
obligations of the Lenders under this Section 12.07 are subject to the
provisions of Section 5.01.

Section 12.08 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 12.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,

 

-203-



--------------------------------------------------------------------------------

expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 6A, 6B, 6C, 6D and 13.01) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, examiner, sequestrator, judicial manager, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 6A,
6B, 6C, 6D and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Loan
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.04 of
this Agreement), and (iii) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 12.10 Resignation of the Agents.

(a) The Administrative Agent (including as Collateral Agent) and the Collateral
Agent may at any time give notice of its resignation to the Lenders and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Lead Borrower’s consent (other than during the
existence of an Event of Default under Section 11.01(b), (c), (h) or (i)), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States or, in the
case of a Collateral Agent, such other third party providing agency services as
may be acceptable to the Required Lenders and consented to by the Lead Borrower
(other than during the existence of an Event of Default under Section 11.01(b),
(c), (h) or (i)); provided that in no event shall any such successor
Administrative Agent or Collateral Agent be a

 

-204-



--------------------------------------------------------------------------------

Disqualified Institution. If no such successor shall have been so appointed by
the Required Lenders (and consented to by the Lead Borrower, to the extent so
required) and shall have accepted such appointment within thirty (30) days after
such retiring Agent gives notice of its resignation, then such retiring Agent
may, with the Lead Borrower’s consent (other than during the existence of an
Event of Default under Section 11.01(b), (c), (h) or (i)), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment within such
period, then such resignation shall nonetheless become effective in accordance
with such notice and (a) such retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by such retiring Agent on behalf of the
Lenders under any of the Loan Documents, then such retiring Agent shall continue
to hold such collateral security solely for purposes of maintaining the Secured
Parties’ security interest thereon until such time as a successor Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through such retiring Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders (with the consent
of the Lead Borrower, to the extent so required) appoint a successor Agent as
provided for above in this Section 12.10. Upon the acceptance of a successor’s
appointment hereunder (which, in the case of any third party providing services
as a Collateral Agent hereunder may require the entry into such customary
documentation reasonably satisfactory to the Lead Borrower as such third party
provider shall require, including without limitation in certain jurisdictions a
security trust deed or similar arrangement), such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring Agent, and such retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). After such
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while such retiring Agent was acting as an Agent hereunder.

(b) Any resignation by JPMCB as administrative agent pursuant to this
Section 12.10 shall also constitute its resignation as lender of the Swingline
Loans to the extent that JPMCB is acting in such capacity at such time. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring lender of the Swingline Loans and
(ii) the retiring lender of the Swingline Loans shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents.

Section 12.11 Collateral Matters and Guarantee Matters. The Lenders and the
other Secured Parties (by virtue of their acceptance of the benefits of the Loan
Documents) authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 13.18 or if approved, authorized or
ratified in accordance with Section 13.12. The Lenders and the other Secured
Parties (by virtue of their acceptance of the benefits of the Loan Documents)
hereby irrevocably authorize and instruct the Collateral Agent to, without any
further consent of any Lender or any other Secured Party, (x) enter into the
Intercreditor Agreement with the collateral agent or other representative of
holders of Indebtedness secured (and permitted to be secured) by a Lien on
assets constituting a portion of the Collateral under any of Sections 10.02(j),
(u) or (ll) (solely as it relates to clause (j) or (u) of Section 10.02) (and in
accordance with the relevant requirements thereof), (y) enter into (or
acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify any other intercreditor or subordination
agreement (in form satisfactory to the Collateral Agent and deemed appropriate
by it) with the collateral agent or other representative of holders of
Indebtedness secured (and permitted to be secured) by a Lien on assets
constituting a portion of the Collateral under any of Section 10.02(i) or (ll)
(solely as it relates to clause (i) of Section 10.02) (and in accordance with
the relevant requirements thereof) and (z) enter into (or acknowledge and
consent to) or amend, renew, extend, supplement, restate, replace, waive or
otherwise modify any Permitted Junior Intercreditor Agreement with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under any of Sections 10.02(c), (qq) and/or (ll) (solely as it
relates to clause (c) or (qq) of Section 10.02) (and in accordance with the
relevant requirements thereof) (any of the foregoing (other than the
Intercreditor Agreement) under clause (y) or this clause (z), an “Additional
Intercreditor Agreement”). The Lenders and the other Secured Parties (by virtue
of their acceptance of the benefits of the Loan Documents) irrevocably agree
that (x) the Collateral Agent may rely exclusively on a certificate of a
Responsible Officer of the Lead Borrower as to whether any such other Liens are
permitted hereunder and as to the respective assets constituting Collateral that
secure (and are permitted to secure) such Indebtedness hereunder and (y) any
Additional Intercreditor Agreement entered into by the Collateral Agent

 

-205-



--------------------------------------------------------------------------------

shall be binding on the Secured Parties, and each Lender and each other Secured
Party hereby agrees that it will take no actions contrary to the provisions of,
if entered into and if applicable, any Additional Intercreditor Agreement.
Furthermore, the Lenders and the other Secured Parties (by virtue of their
acceptance of the benefits of the Loan Documents) hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i) or (z) of Section 10.02 in each case to the extent
the contract or agreement pursuant to which such Lien is granted prohibits any
other Liens on such property or (ii) that is or becomes Excluded Property; and
the Administrative Agent and the Collateral Agent shall do so upon request of
the Lead Borrower; provided, that prior to any such request, the Lead Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Lead Borrower certifying (x) that such Lien is
permitted under this Agreement, (y) in the case of a request pursuant to clause
(i) of this sentence, that the contract or agreement pursuant to which such Lien
is granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 10.09. The Administrative Agent and the Collateral Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s and the Collateral Agent’s Lien thereon, or any certificate prepared by
any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 12.12 Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice substantially in the form of Exhibit D to the
Administrative Agent of such agreement, agrees to be bound by this Article 12.
Each such Secured Bank Product Provider shall indemnify and hold harmless the
Administrative Agent and the Collateral Agent, to the extent not reimbursed by
the Loan Parties, against all claims that may be incurred by or asserted against
the Administrative Agent and the Collateral Agent in connection with such
provider’s Secured Bank Product Obligations.

Section 12.13 Withholding Taxes. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or any other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Loan
Party and without limiting the obligation of any applicable Loan Party to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties, fines, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 12.13. For purposes of
this Section 12.13, the term “Lender” shall include any Issuing Bank and the
Swingline Lender.

Section 12.14 [reserved].

Section 12.15 Parallel Debt.

(a) Each of the Loan Parties hereby irrevocably and unconditionally agrees and
undertakes with the Collateral Agent (by way of an abstract acknowledgement of
debt) and each Secured Party acknowledges that each of the Loan Parties shall
pay to the Collateral Agent sums equal to, and in the currency of, any sums
owing by it to a Secured Party (other than to the Collateral Agent solely by
operation of this provision) under any Loan Documents (other than a Spanish
Security Document) together with the Obligations.

(b) The Collateral Agent, the Loan Parties and each of the other Secured Parties
further agree that the Collateral Agent shall be the joint and several creditor
(together with the relevant other Secured Party) of each and every obligation of
the Loan Parties towards that other Secured Party under the Loan Documents
(other than the Spanish Security Documents) (together with the Obligations) and
that accordingly the Collateral Agent will have its own and independent right to
demand performance by the Loan Parties of those obligations in full.

 

-206-



--------------------------------------------------------------------------------

(c) In no event shall “parallel debt” provisions set out in this Section 12.15
apply to the Spanish Security Documents.

Section 12.16 Administration of Security granted pursuant to German Security
Documents. In relation to the German Security Documents the following additional
provisions shall apply:

(a) The Collateral Agent, with respect to the German Collateral, shall:
(i) hold, administer and realise such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the Secured Parties; and (ii) hold, administer, and realise
any such German Collateral that is pledged (verpfändet) or otherwise transferred
to the Collateral Agent and is creating or evidencing an accessory security
right (akzessorische Sicherheit) as agent.

(b) With respect to the German Collateral, each Secured Party hereby authorizes
and grants a power of attorney, and each future Secured Party by becoming a
party to this Agreement authorizes, and grants a power of attorney (Vollmacht)
to the Collateral Agent (whether or not by or through employees or agents) to:
(i) accept as its representative (Stellvertreter) any pledge or other creation
of any accessory security right granted in favor of such Secured Parties in
connection with the German Security Documents and to agree to and execute on its
behalf as its representative (Stellvertreter) any amendments and/or alterations
to any German Security Documents or any other agreement related to such German
Collateral which creates a pledge or any other accessory security right
(akzessorische Sicherheit) including the release or confirmation of release of
such security; (ii) execute on behalf of itself and the Secured Parties where
relevant and without the need for any further referral to, or authority from,
the Secured Parties or any other person all necessary releases of any such
German Collateral secured under the German Security Documents or any other
agreement related to such German Collateral; (iii) realise such Collateral in
accordance with the German Security Documents or any other agreement securing
such German Collateral; (iv) release or retransfer such German Collateral in
accordance with this Agreement and the German Security Documents, (v) make,
receive all declarations and statements and undertake all other necessary
actions and measures which are necessary or desirable in connection with such
German Collateral or the German Security Documents or any other agreement
securing the German Collateral; (vi) take such action on its behalf as may from
time to time be authorized under or in accordance with the German Security
Documents; and (vii) exercise such rights, remedies, powers and discretions as
are specifically delegated to or conferred upon the Secured Parties under the
German Security Documents together with such powers and discretions as are
reasonably incidental thereto.

(c) Each of the Secured Parties agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any German Security Document, the relationship of the Secured Parties to the
Collateral Agent shall be construed as one of principal and agent but, to the
extent permissible under the laws of Germany, all the other provisions of this
Agreement shall have full force and effect between the parties hereto.

Each Secured Party hereby ratifies and approves, and each future Secured Party
by becoming a party to this Agreement ratifies and approves, all acts and
declarations previously done by the Collateral Agent on such person’s behalf
(including for the avoidance of doubt the declarations made by the Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of each Secured Party as future pledgee or
otherwise).

Section 12.17 Belgian Security Documents. For the purposes of the Belgian
Security Documents, the Secured Parties appoint the Collateral Agent as their
representative in accordance with (a) Article 5 of the Belgian Act of
15 December 2004 on financial collateral arrangements and several tax
dispositions in relation to security collateral arrangements and loans of
financial instruments; and (b) Article 3 of Book III, Title XVII of the Belgian
Civil Code, which appointment is hereby accepted.

 

-207-



--------------------------------------------------------------------------------

Section 12.18 Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Plans in connection with the Loans, the Letters of
Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent, or any Arranger or
any of their respective Affiliates is a fiduciary with respect to the Collateral
or the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

(c) The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

-208-



--------------------------------------------------------------------------------

ARTICLE 13 Miscellaneous.

Section 13.01 Payment of Expenses, etc.

(a) The Loan Parties hereby jointly and severally agree, and provided that the
aggregate liability of each Belgian Loan Party under the Loan Documents shall at
all times be limited as set out in the Guarantee Agreement, from and after the
Closing Date, to: (i) pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents and Issuing Banks (limited, in the case of legal
expenses, to the reasonable fees and disbursements of one primary counsel to all
Agents and Issuing Banks and, if reasonably necessary, one local counsel in any
relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions)) in connection with (x) the preparation, execution and
delivery of this Agreement and the other Loan Documents and the documents and
instruments referred to herein and therein, (y) the administration hereof and
thereof and any amendment, waiver or consent relating hereto or thereto (whether
or not effective) and (z) their syndication efforts with respect to this
Agreement and any notarial fees relating to any Spanish Public Document and
registration fees, if any; (ii) pay all reasonable invoiced out-of-pocket costs
and expenses of the Agents, each Lender and each Issuing Bank (including
notarial fees relating to any Spanish Public Document, court clerk fees
(procurador) (even if their intervention is not mandatory), court costs and any
sworn translation costs and together with any applicable VAT) in connection with
the enforcement of this Agreement and the other Loan Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (limited, in the case of legal expenses, to one primary
counsel to all Agents, Lenders and Issuing Banks to be retained by the
Administrative Agent and, if reasonably necessary, one local counsel in any
relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest where any Indemnified Person affected by such conflict informs the Lead
Borrower of such conflict, of a single additional firm of counsel and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions), in each case
for all similarly situated affected Indemnified Persons); and (iii) indemnify
each Agent and each Lender, each Issuing Bank and their respective Affiliates,
and the officers, directors, employees, agents, trustees, representatives and
investment advisors of each of the foregoing (each, an “Indemnified Person”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) (but excluding
Taxes other than Taxes that represent liabilities, obligations, losses, damages,
penalties, actions, costs, expenses and disbursements arising from a non-Tax
claim) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, any
Issuing Bank or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Loan Party) related to the entering into and/or performance of this Agreement or
any other Loan Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Loan Document or the exercise of any of their rights or remedies
provided herein or in the other Loan Documents, or (b) the actual or alleged
presence of Hazardous Materials in the Environment relating in any way to any
Real Property owned, leased or operated, at any time, by the Parent or any of
its subsidiaries; the generation, storage, transportation, handling, Release or
threat of Release of Hazardous Materials by the Parent or any of its
subsidiaries at any location, whether or not owned, leased or operated by the
Parent or any of its subsidiaries; the non-compliance by the Parent or any of
its subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property; or any Environmental Claim asserted
against the Parent, any of its subsidiaries or relating in any way to any Real
Property at any time owned, leased or operated by the Parent or any of its
subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each
case (and each Indemnified Person, by accepting the benefits hereof, agrees to
promptly refund or return any indemnity received hereunder to the extent it is
later determined by a final, non-appealable judgment of a court of competent
jurisdiction that such Indemnified Person is not entitled thereto) any losses,
liabilities, claims, damages or expenses (i) to the extent incurred by reason of
the gross negligence, bad faith or willful misconduct (as determined by a court
of competent jurisdiction in a final nonappealable judgment) of the applicable
Indemnified Person, any Affiliate of such Indemnified Person or any of their
respective directors, officers, employees, representatives, agents, Affiliates,
trustees or investment advisors, (ii) to the extent incurred by reason of any

 

-209-



--------------------------------------------------------------------------------

material breach of the obligations of such Indemnified Person under this
Agreement or the other Loan Documents (in the case of each of preceding clauses
(i) and (ii), as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) that do not involve or arise from an act or
omission by the Lead Borrower or Guarantors or any of their respective
affiliates and is brought by an Indemnified Person (other than claims against
any Agent solely in its capacity as such or in its fulfilling such role)). To
the extent that the undertaking to indemnify, pay or hold harmless any Agent,
any Issuing Bank or any Lender or other Indemnified Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Loan Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Loan Party or any other Person for (x) any determination made by it pursuant to
this Agreement or any other Loan Document in the absence of gross negligence,
bad faith or willful misconduct on the part of such Indemnified Person (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (y) any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems.

(c) No party hereto (and no Indemnified Person or any subsidiary or Affiliate of
Adient Global Holdings Jersey or the Borrower) shall be responsible to any other
party hereto (or any Indemnified Person or any subsidiary or Affiliate of Adient
Global Holdings Jersey or the Borrower) for any indirect, special, exemplary,
incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) which may be alleged as a
result of this Agreement or any other Loan Document or the financing
contemplated hereby; provided that nothing in this Section 13.01(c) shall limit
the Loan Parties’ indemnity obligations to the extent that such indirect,
special, punitive or consequential damages are included in any claim by a third
party unaffiliated with any Indemnified Person with respect to which the
applicable Indemnified Person is entitled to indemnification under
Section 13.01(a).

(d) This Section 13.01 shall not apply to any Taxes (other than Taxes that
represent liabilities, obligations, losses, damages, penalties, actions, costs,
expenses and disbursements arising from a non-Tax claim).

Section 13.02 Right of Set-off.

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent,
each Issuing Bank and each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Loan Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than accounts used exclusively for payroll, payroll taxes,
fiduciary and trust purposes, and employee benefits) and any other Indebtedness
at any time held or owing by the Administrative Agent, such Issuing Bank or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of the Parent or any of its subsidiaries against and on account of
the Obligations and liabilities of the Loan Parties to the Administrative Agent,
such Issuing Bank or such Lender under this Agreement or under any of the other
Loan Documents, including, without limitation, all claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not the Administrative Agent, such Issuing
Bank or such Lender shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
ISSUING BANK OR LENDER SHALL EXERCISE A RIGHT OF SET-OFF, LIEN OR COUNTERCLAIM
OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO
ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE
CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF SUCH SET-OFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,

 

-210-



--------------------------------------------------------------------------------

IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY ISSUING BANK OR ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH ISSUING BANK, EACH OF THE LENDERS AND THE ADMINISTRATIVE
AGENT HEREUNDER.

Section 13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing and emailed: if to any
Loan Party, at its address specified on Schedule 13.03; if to any Lender, at its
address specified on Schedule 13.03 or in writing to the Administrative Agent;
and if to the Administrative Agent, at the Notice Office; or, as to any Loan
Party or the Administrative Agent, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in its
Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent. Each
of the Administrative Agent, the Lead Borrower or Adient Global Holdings Jersey
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided, further, that, for both clauses (i) and (ii) above, if such
notice, e-mail or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

Section 13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

-211-



--------------------------------------------------------------------------------

(A) the Lead Borrower; provided that, the Lead Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided, further, that no consent of the Lead Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing under
Section 11.01(b), (c), (h) or (i), any other Eligible Transferee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(C) each applicable Issuing Bank (solely for the assignment that increases the
obligations of the assignees to participate in exposure under one or more
Letters of Credit (whether or not outstanding)); provided that no consent of any
Issuing Bank shall be required for an assignment from a Lender to its Affiliate;
and

(D) the Swingline Lender, in the case of assignments of any European
Subfacility; provided that no consent of the Swingline Lender shall be required
for an assignment from a Lender to its Affiliate.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the Lead
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Lead Borrower shall be required if an Event of Default has
occurred and is continuing under Section 11(b), (c), (h) or (i);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans of a single class, other than as set forth in
clause (C) below;

(C) any assignment of obligations under the U.S. Revolving Subfacility shall be
made together with an equal and proportionate assignment of such obligations
under the U.S. FILO Subfacility;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with the payment by
the assignee of a processing and recordation fee of $3,500;

(E) any assignment of obligations under any European Subfacility shall be made
together with an equal and proportionate assignment of such obligations under
each other European Subfacility;

(F) the assignee shall not be any Disqualified Institution (but solely to the
extent the DQ List has been made available to the assigning Lender pursuant to
Section 13.04(d)); and

(G) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

-212-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.02, 5.01, 5.02 and 13.01). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Lender, as to its own positions only, and any Issuing Bank, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(ii)(D) above and any
written consent to such assignment required by clause (b)(i) above, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (v).

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lenders, sell participations to one or
more Eligible Transferees (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including participations in Letters of Credit)
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) such Participant shall not
be a Disqualified Institution (but solely to the extent the DQ List has been
posted to the Platform pursuant to Section 13.04(d)). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 5.01 and 5.02 (subject to the requirements and limitations
therein (it being understood that the documentation required under Section 5.01
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 13.04; provided that such Participant (A) agrees to be subject
to the provisions of Section 3.03 as if it were an assignee clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 3.01, 5.01 or 5.02, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation

 

-213-



--------------------------------------------------------------------------------

agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.04 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.02 as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.03 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent such disclosure is necessary to establish that such
Commitments, Loans, Letters of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) The Borrowers hereby authorize the Administrative Agent to post the list of
Disqualified Institutions provided by the Lead Borrower and any updates thereto
from time to time (the “DQ List”) on the Platform to “public siders” and/or
“private siders” and/or to provide the DQ List to each Lender requesting the
same.

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank or any central banking
authority in support of borrowings made by such Lender from such Federal Reserve
Bank or any such central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or the
Borrowers), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (e) shall release the transferor Lender from any
of its obligations hereunder.

(f) At the reasonable request of the Administrative Agent, each of the assignee
and the existing Lender (each at its own cost) shall promptly formalize the duly
completed transfer certificate and/or assignment agreement as a Spanish Public
Document.

(g) The parties hereto agree that a transfer or assignment under this
Section 13.04 shall constitute a transfer of any Spanish Law Security Document
to the assignee in the manner set out in Article 1,203 et seq. of the Spanish
Civil Code, and with the effects set out in Article 1,528 of the Spanish Civil
Code.

(h) Each Spanish Loan Party hereby expressly waives any right it may have in the
future under article 1,535 of the Spanish Civil Code to any extent it may be
applicable.

(i) Each Spanish Loan Party (and each other Loan Party having executed a Spanish
Law Share Pledge) accepts all transfers and assignments made by the Lenders
under and in accordance with the terms of this Agreement without requiring any
additional formalities, and undertakes, if necessary, to cooperate in the
granting of any Spanish Public Document required for such purposes (at the cost
of the Assignee or the existing Lender).

(j) Each Lender acknowledges and agrees to comply with the provisions of this
Section 13.04 applicable to it as a Lender hereunder.

Section 13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Loan Document and no
course of dealing between the Borrowers or any other Loan Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Loan Document expressly provided are cumulative and not exclusive of any rights,

 

-214-



--------------------------------------------------------------------------------

powers or remedies which the Administrative Agent, the Collateral Agent or any
Lender would otherwise have. No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent or any Lender to any other or further
action in any circumstances without notice or demand.

Section 13.06 [reserved].

Section 13.07 Distributable Reserves. Nothing in this Agreement or any other
Loan Document will prevent any of Parent, the Borrowers or any of the
Subsidiaries from reducing its company capital in any way permitted by
applicable law and the Lenders hereby consent to any such reduction of company
capital and, without limiting the foregoing, consent to and agree not to object
to any such reduction of company capital by way of court or other procedure
required to implement any such reduction of company capital. Notwithstanding the
foregoing, nothing in this Section 13.07 shall diminish the applicability of the
covenants contained in Article 10 hereof.

Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL; PROCESS AGENT.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF
ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE RELEVANT
MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION,
(Y) IN THE CASE OF ANY SPECIFIED FOREIGN LOAN DOCUMENT, LEGAL ACTIONS AND
PROCEEDINGS MAY BE BROUGHT AS SPECIFIED THEREIN AND (Z) IN THE CASE OF ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY LOAN PARTY,
ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID AT SUCH PARTY’S ADDRESS SET FORTH IN SECTION 13.03, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID
OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

-215-



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

(d) Each Loan Party party hereto irrevocably and unconditionally appoints the
Lead Borrower, with an office on the date hereof at 49200 HALYARD DRIVE,
PLYMOUTH, MI 48170, and its successors hereunder (in each case, the “Process
Agent”), as its agent to receive on behalf of each such Loan Party and its
property all writs, claims, process, and summonses in any action or proceeding
brought against it in the State of New York and, in the case of the Mexican
Obligors, agree to grant before a notary public in Mexico an irrevocable
power-of-attorney for lawsuits and collections (poder irrevocable para pleitos y
cobranzas) in favor of the Process Agent in form and substance reasonably
acceptable to the Administrative Agent or its counsel and to maintain such
power-of-attorney in effect for at least six (6) months after all amounts
hereunder and under the other Loan Documents shall have been paid in full;
provided that to the extent the Process Agent is incorporated or organized under
the laws of any jurisdiction other than the United States of America, any state
thereof or the District of Columbia, the Process Agent agrees to maintain an
office in the United States (which may be effected through a sub-agent) for
service of process. Such service may be made by mailing or delivering a copy of
such process to the respective Loan Party in care of the Process Agent at the
address specified above for the Process Agent, and such Loan Party irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
Failure by the Process Agent to give notice to the respective Loan Party, or
failure of the respective Loan Party, to receive notice of such service of
process shall not impair or affect the validity of such service on the Process
Agent or any such Loan Party, or of any judgment based thereon. Each Loan Party
party hereto covenants and agrees that it shall take any and all reasonable
action, including the execution and filing of any and all documents, that may be
necessary to continue the designation of the Process Agent above in full force
and effect, and to cause the Process Agent to act as such. Nothing herein shall
in any way be deemed to limit the ability to serve any such writs, process or
summonses in any other manner permitted by applicable law.

Section 13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Lead Borrower and
the Administrative Agent.

Section 13.10 [reserved].

Section 13.11 Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 13.12 Amendment or Waiver; etc.(a)

(a) Except as expressly contemplated hereby, neither this Agreement nor any
other Loan Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Loan Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect such additions) the
Guarantee Agreement and the Security Documents in accordance with the provisions
hereof and thereof without the consent of the other Loan Parties party thereto
or the Required Lenders), or the Administrative Agent with the written consent
of the Required Lenders, provided that no such change, waiver, discharge or
termination shall (i) without the prior written consent of each Lender (and
Issuing Bank, if applicable) directly and adversely affected thereby, extend the
final scheduled maturity of any Revolving Commitment, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with the waiver of the applicability of any post-default increase in interest
rates) or reduce or forgive the principal amount thereof, (ii) except as
otherwise

 

-216-



--------------------------------------------------------------------------------

expressly provided in the Security Documents, release all or substantially all
of the Collateral under all the Security Documents without the prior written
consent of each Lender, (iii) except as otherwise provided in the Loan
Documents, release all or substantially all of the value of the Guarantees by
the Guarantors without the prior written consent of each Lender, (iv) amend,
modify or waive any pro rata sharing provision of Section 2.10, the payment
waterfall provisions of Section 11.02, or any provision of this Section 13.12(a)
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Revolving Commitments on the
Closing Date), in each case, without the prior written consent of each Lender
directly and adversely affected thereby, (v) reduce the percentage specified in
the definition of Required Lenders or Supermajority Lenders without the prior
written consent of each Lender (it being understood that, without the prior
written consent of the Required Lenders or Supermajority Lenders, as applicable,
additional extensions of credit pursuant to this Agreement that are permitted by
the terms hereof or that have been consented to by the Required Lenders may be
included in the determination of the Required Lenders or Supermajority Lenders,
as applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date), (vi) amend Section 1.04 or the
definition of “Alternative Currency” in a manner that could cause any Lender to
be required to lend Loans in an additional currency without the written consent
of such Lender or (vii) consent to the assignment or transfer by any Borrower of
any of its rights and obligations under this Agreement without the consent of
each Lender; provided further that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Aggregate Commitments shall
not constitute an increase of the Commitment of any Lender, and that an increase
in the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Agent adversely affected thereby, amend, modify or waive any provision of
Section 12 or any other provision of any Loan Document as the same relates to
the rights or obligations of such Agent, (3) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (4) without the consent of an Issuing Bank
or the Swingline Lender, amend, modify or waive any provision relating to the
rights or obligations of the such Issuing Bank or Swingline Lender, (5) without
the prior written consent of the Supermajority Lenders, change the definition of
the term “Global Availability,” “Aggregate Borrowing Base,” “U.S. FILO Borrowing
Base,” “U.S. Revolving Borrowing Base,” “European Borrowing Base,” “Belgian
Borrowing Base,” “German Borrowing Base,” “Polish Borrowing Base,” “Spanish
Borrowing Base,” “Swedish Borrowing Base,” “U.K. Borrowing Base” or “Borrowing
Base” or any component definition used therein (including, without limitation,
the definitions of “Eligible Accounts,” “Eligible Billed Accounts,” “Eligible
Unbilled Accounts,” “Eligible Cash” and “Eligible Inventory”) if, as a result
thereof, the amounts available to be borrowed by the Borrowers would be
increased, or increase the percentages set forth therein or add any new classes
of eligible assets thereto; provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to add Accounts and Inventory acquired in a Permitted Acquisition to
the Borrowing Base as provided herein, (6) without the prior written consent of
the Supermajority Lenders, add Borrowers under this Agreement that are organized
under the laws of a jurisdiction other than the United States, Belgium, Germany,
Poland, Spain, Sweden, England and Wales or in each case, any state thereof or
the District of Columbia; provided, further, that no Lender shall be required to
lend to any such Borrower without the prior written consent of such Lender, or
(7) without the prior written consent of the Required Subfacility Lenders,
adversely affect the rights of Lenders under such Subfacility in respect of
payments hereunder in a manner different than such amendment affects other
Subfacilities.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Revolving Loans of such Lender
in accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to

 

-217-



--------------------------------------------------------------------------------

preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided, further, that in
any event the Lead Borrower shall not have the right to replace a Lender,
terminate its Commitments or repay its Revolving Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i) in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment; provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.

(d) Without the consent of any other person, the applicable Loan Party or
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Loan Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Loan Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

Section 13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 5.02, 12.07 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

Section 13.14 [reserved].

Section 13.15 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.15, each Agent,
each Lead Arranger, any Co-Documentation Agent and any Lender agrees that it
will not disclose any non-public information received from the Parent, the
Borrowers or any of their Subsidiaries relating to the Parent, the Borrowers or
any of their Subsidiaries or any of their respective businesses that is clearly
identified at the time of delivery as confidential

 

-218-



--------------------------------------------------------------------------------

without the prior consent of the Lead Borrower (other than to its affiliates and
its and their respective directors, officers, employees, auditors, advisors,
agents, representatives, counselors, credit risk insurance providers, or to
another Lender if such Lender or such Lender’s holding or Parent Company in its
reasonable discretion determines that any such party should have access to such
information in connection with the transactions contemplated by this Agreement
and such Agent’s, Lead Arranger’s, Co-Documentation Agent’s or Lender’s role
hereunder or investment in the Loans), provided that each Agent, Lead Arranger
and Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this
Section 13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body or any foreign regulatory authorities and
central banking authorities having or claiming to have jurisdiction over such
Agent, Lead Arranger or Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Agent, Lead Arranger or Lender, (v) in the case of any Lead
Arranger or Lender, to the Administrative Agent or the Collateral Agent, (vi) to
any prospective or actual direct or indirect contractual counterparty in any
swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.15
(or language substantially similar to this Section 13.15(a)), (vii) in the case
of any Lender, to any prospective or actual transferee, pledgee or participant
in connection with any contemplated transfer, pledge or participation of any of
the Notes or Commitments or any interest therein by such Lender, (viii) has
become available to any Agent, Lead Arranger, any Co-Documentation Agent, any
Lender, or any of their respective Affiliates on a non-confidential basis from a
source other than Parent, Adient Global Holdings Jersey, the Lead Borrower or
any of their respective subsidiaries, and which source is not known by such
Person to be subject to a confidentiality restriction in respect thereof in
favor of the Lead Borrower or any Affiliate of the Lead Borrower, (ix) for
purposes of establishing a “due diligence” defense and (x) that has been
independently developed by such Agent, Lead Arranger or Lender without the use
of any other confidential information provided by the Lead Borrower or on the
Lead Borrower’s behalf, provided that such prospective transferee, pledge or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.15 (or language substantially similar to this Section 13.15(a));
provided, further, that, to the extent permitted pursuant to any applicable law,
order, regulation or ruling, and other than in connection with credit and other
bank examinations conducted in the ordinary course with respect to such Agent,
Lead Arranger or Lender, in the case of any disclosure pursuant to the foregoing
clauses (ii), (iii) or (iv), such Agent, Lead Arranger or Lender will use its
commercially reasonable efforts to notify the Lead Borrower in advance of such
disclosure so as to afford the Lead Borrower the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

(b) The Lead Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to Parent, Adient Global Holdings Jersey, the Lead Borrower
or any of their subsidiaries (including, without limitation, any non-public
customer information regarding the creditworthiness of Parent, Adient Global
Holdings Jersey, the Lead Borrower and their subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.15 to the same
extent as such Lender.

(c) [reserved].

(d) If any Loan Party provides any Agent, any Lead Arranger, any
Co-Documentation Agent or any Lender with personal data of any individual as
required by, pursuant to, or in connection with the Loan Documents, that Loan
Party represents and warrants to the Agents, the Lead Arrangers,
Co-Documentation Agents and Lenders that it has, to the extent required by law,
(i) notified the relevant individual of the purposes for which data will be
collected, processed, used or disclosed; and (ii) obtained such individual’s
consent for, and hereby consents on behalf of such individual to, the
collection, processing, use and disclosure of his/her personal data by the
Agents, Lead Arrangers, the Co-Documentation Agents and the Lenders, in each
case, in accordance with or for the purposes of the Loan Documents, and confirms
that it is authorised by such individual to provide such consent on his/her
behalf.

 

-219-



--------------------------------------------------------------------------------

Section 13.16 USA Patriot Act Notice. Each Lender hereby notifies Adient Global
Holdings Jersey and the Borrowers that pursuant to the requirements of the USA
PATRIOT Act, the U.K. Money Laundering Regulations Act 2007 and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” policies, regulations, laws or rules, it is required to obtain,
verify, and record information that identifies Adient Global Holdings Jersey,
the Borrowers and each Subsidiary Guarantor, which information includes the name
of each Loan Party and other information that will allow such Lender to identify
the Loan Party in accordance with the Patriot Act, and each Loan Party agrees to
provide such information from time to time to any Lender.

Section 13.17 Restricted Lenders. With respect to each Lender that qualifies as
a resident party domiciled in Germany (Inländer) within the meaning of section 2
paragraph 15 of the German Foreign Trade and Payments Act
(Außenwirtschaftsgesetz) (each a “Restricted Lender”), Section 8.23 and, solely
as it relates to compliance with Section 8.23, Article 6A shall only apply to
the extent that such provision would not result in (a) any violation of,
conflict with or liability under EU Regulation (EC) 2271/96 or (b) a violation
or conflict with section 7 of the German Foreign Trade and Payments Ordinance
(Außenwirtschaftsverordnung) or a similar anti-boycott statute. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 8.23 and, solely as it relates to compliance with Section 8.23, Article
6A of which a Restricted Lender does not have the benefit, to the extent that on
or prior to the date of such amendment, waiver, determination or direction (and
until such time as Lender shall advise the Administrative Agent and the Lead
Borrower in writing otherwise), such Lender has advised the Administrative Agent
and the Lead Borrower in writing that it does not have such benefit, the
Commitments of that Restricted Lender will be excluded for the purpose of
determining whether the consent of the Required Lenders has been obtained or
whether the determination or direction by the Required Lenders has been made.

Section 13.18 Release of Liens and Guarantees.

(a) The Lenders and the other Secured Parties hereby irrevocably agree that the
Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall (1) be automatically released: (i) in full upon the occurrence of the
Termination Date as set forth in Section 13.18(d) below; (ii) upon the
Disposition (other than any lease or license) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction permitted by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased or licensed to a Loan Party, upon
termination or expiration of such lease or license (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 13.12), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor (other than Parent or a
Borrower), upon the release of such Guarantor from its obligations under the
Guarantee in accordance with the Guarantee Agreement or clause (b) below (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (vi) as required by the Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, (vii) upon such Collateral becoming Excluded
Property, and (viii) in the case of Permitted Receivables Facility Assets or
Securitization Assets, upon the Disposition thereof by any Permtted Receivables
Jurisdiction Subsidiary to a Receivables Entity or Securitization Entity, as
applicable, of such Permitted Receivables Facility Assets or Securitization
Assets, in each case, pursuant to a Qualified Receivables Facility or in
connection with a Qualified Securitization Transaction, in each case to the
extent permitted hereunder, and (2) be released in the circumstances, and
subject to the terms and conditions, provided in Section 12.11 (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without any further
inquiry). Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

(b) (1) In addition, the Lenders and the other Secured Parties hereby
irrevocably agree that any Guarantor (other than Parent or any Borrower) shall
be released from its respective Guarantee (i) automatically upon consummation of
any transaction permitted hereunder (x) resulting in such Subsidiary ceasing to
constitute a Subsidiary or (y) in the case of any Guarantor (other than Parent
and the Borrowers) which would not be required to

 

-220-



--------------------------------------------------------------------------------

be a Guarantor because it is or has become an Excluded Subsidiary, in each case
following a written request by the Borrowers to the Administrative Agent
requesting that such person no longer constitute a Guarantor and certifying its
entitlement to the requested release (and the Collateral Agent may rely
conclusively on a certificate to the foregoing effect without further inquiry);
provided, that any such release pursuant to the preceding clause (y) shall only
be effective if (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) such Subsidiary owns no assets which
were previously transferred to it by another Loan Party which constituted
Collateral or proceeds of Collateral (or any such transfer of any such assets
would be permitted hereunder immediately following such release), (C) at the
time of such release (and after giving effect thereto), all outstanding
Indebtedness of, and Investments previously made in, such Subsidiary would then
be permitted to be made in accordance with the relevant provisions of Sections
10.01 and 10.04 (for this purpose, with the Borrowers being required to
reclassify any such items made in reliance upon the respective Subsidiary being
a Guarantor on another basis as would be permitted by such applicable Section),
and any previous Dispositions thereto pursuant to Section 10.05 shall be
re-characterized and would then be permitted as if same were made to a
Subsidiary that was not a Guarantor (and all items described above in this
clause (C) shall thereafter be deemed recharacterized as provided above in this
clause (C)) and (D) such Subsidiary shall not be (or shall be simultaneously be
released as) a guarantor with respect to any Refinancing Notes, Permitted Debt
or any Permitted Refinancing Indebtedness with respect to the foregoing or
(ii) if the release of such Guarantor is approved, authorized or ratified by the
Required Lenders (or such other percentage of Lenders whose consent is required
in accordance with Section 13.12).

(2) In addition, the Lenders and the other Secured Parties hereby irrevocably
agree that any Borrower (other than the Lead Borrower) shall be released from
its respective Guarantee (i) upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary
following a written request by the Lead Borrower to the Administrative Agent
requesting that such person no longer constitute a Borrower and certifying its
entitlement to the requested release (and the Collateral Agent may rely
conclusively on a certificate to the foregoing effect without further inquiry);
provided, that any such release shall only be effective if (A) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(B) no Loans have been made to such Borrower that have not yet been repaid at
the time of such release, (C) no Letters of Credit have been issued for the
account of such Borrower that have not expired, been terminated or been Cash
Collateralized or backstopped on terms acceptable to the Administrative Agent
and the applicable Issuing Bank, (D) to the extent that after giving effect to
such release, no Borrower would remain with respect to the applicable
Subfacility, all Commitments with respect to such Subfacility shall have been
terminated, (E) such Subsidiary owns no assets which were previously transferred
to it by another Loan Party which constituted Collateral or proceeds of
Collateral (or any such transfer of any such assets would be permitted hereunder
immediately following such release), (F) at the time of such release (and after
giving effect thereto), all outstanding Indebtedness of, and Investments
previously made in, such Subsidiary would then be permitted to be made in
accordance with the relevant provisions of Sections 10.01 and 10.04 (for this
purpose, with the Borrowers being required to reclassify any such items made in
reliance upon the respective Subsidiary being a Guarantor on another basis as
would be permitted by such applicable Section), and any previous Dispositions
thereto pursuant to Section 10.05 shall be re-characterized and would then be
permitted as if same were made to a Subsidiary that was not a Guarantor (and all
items described above in this clause (F) shall thereafter be deemed
recharacterized as provided above in this clause (F)) and (G) such Subsidiary
shall not be (or shall be simultaneously be released as) a guarantor with
respect to any Refinancing Notes, Permitted Debt or any Permitted Refinancing
Indebtedness with respect to the foregoing or (ii) if the release of such
Borrower is approved, authorized or ratified by the each Lender under the
applicable Subfacility.    

(c) The Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 13.18, all without the further consent or
joinder of any Lender or any other Secured Party. Upon the effectiveness of any
such release, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrowers
and at the Borrowers’ expense in connection with the release of any Liens
created by any Loan Document in respect of such Loan Party, property or asset;
provided, that (i) the Administrative Agent shall have received a certificate of
a Responsible Officer of Parent containing such certifications as the
Administrative Agent shall reasonably request, (ii) the Administrative Agent or
the Collateral

 

-221-



--------------------------------------------------------------------------------

Agent shall not be required to execute any such document on terms which, in the
applicable Agent’s reasonable opinion, would expose such Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (iii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of any Loan Party in respect of) all interests retained by any Loan
Party, including (without limitation) the proceeds of the sale, all of which
shall continue to constitute part of the Collateral. Any execution and delivery
of documents pursuant to this Section 13.18(c) shall be without recourse to or
warranty by the Administrative Agent or Collateral Agent.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Lead Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, including, without limitation, original
executed releases of the Mortgages in recordable or registerable form and any
reasonable assistance as may be required to make any applicable recording,
filing or registration of such releases, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Bank Product
Obligations (other than in connection with any application of proceeds pursuant
to Section 11.02) and (ii) any contingent indemnification obligations or expense
reimbursement claims not then due; provided, that the Administrative Agent shall
have received a certificate of a Responsible Officer of the Lead Borrower
containing such certifications as the Administrative Agent shall reasonably
request. Any such release of obligations shall be deemed subject to the
provision that such obligations shall be reinstated if after such release any
portion of any payment in respect of the obligations guaranteed thereby shall be
rescinded, avoided or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation, administration or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. The Lead
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 13.18(d).

(e) Other than in connection with any application of proceeds pursuant to
Section 11.02, Obligations of Parent or any of its Subsidiaries under any
Secured Bank Product Obligations (after giving effect to all netting
arrangements relating to such Secured Bank Product Obligations) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Bank Product
Obligations. For the avoidance of doubt, no release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall require the consent of
any holder of obligations under Secured Bank Product Obligations.

Section 13.19 U.K. “Know Your Customer” Checks.

(a) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a U.K. Loan Party after the
date of this Agreement; or (iii) a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer, obliges the Administrative Agent
or any Lender (or, in the case of clause (iii) above, any prospective new
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
each U.K. Loan Party shall promptly upon the request of the Administrative Agent
or any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender (for itself or, in the case of the event described in
clause (iii) above, on behalf of any prospective new Lender) in order for the
Administrative Agent, such Lender or, in the case of the event described in
clause (iii) above, any prospective new Lender to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Loan Documents.

 

-222-



--------------------------------------------------------------------------------

(b) Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

Section 13.20 Waiver of Sovereign Immunity. Each of the Loan Parties, in respect
of itself, its subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that Parent, Adient
Global Holdings Jersey, the Borrowers, or any of their respective subsidiaries
or any of their respective properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States or elsewhere, to enforce or
collect upon the Loans or any Loan Document or any other liability or obligation
of Parent, Adient Global Holdings Jersey, the Borrowers, or any of their
respective subsidiaries related to or arising from the transactions contemplated
by any of the Loan Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Parent, Adient Global Holdings Jersey and the
Borrowers, for themselves and on behalf of their respective subsidiaries, hereby
expressly waive, to the fullest extent permissible under applicable law, any
such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, the Borrowers further agree that the waivers set
forth in this Section 13.20 shall have the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States and are intended
to be irrevocable for purposes of such Act.

Section 13.21 INTERCREDITOR AGREEMENT.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH ADIENT GLOBAL
HOLDINGS JERSEY OR ANY OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED
THEREIN, THE INTERCREDITOR AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO
IN ACCORDANCE WITH THE PROVISIONS THEREOF.

Section 13.22 Absence of Fiduciary Relationship. Notwithstanding any other
provision of this Agreement or any provision of any other Loan Document,
(i) none of the Lead Arrangers, the Co-Documentation Agents, the Co-Syndication
Agents or any Lender shall, solely by reason of this Agreement or any other Loan
Document, have any fiduciary, advisory or agency relationship or duty in respect
of any Lender or any other Person and (ii) Adient Global Holdings Jersey and the
Borrowers hereby waive, to the fullest extent permitted by law, any claims they
may have against the Lead Arrangers, the Co-Documentation Agents, the
Co-Syndication Agents or any Lender for breach of fiduciary duty or alleged
breach of fiduciary duty.

 

-223-



--------------------------------------------------------------------------------

Section 13.23 Judgment Currency. If, for purposes of obtaining judgment in any
court, it is necessary to convert a sum from the currency provided under a Loan
Document (“Agreement Currency”) into another currency, the rate of exchange used
shall be the Spot Rate for conversion into U.S. Dollars or, for conversion into
another currency, the spot rate for the purchase of the Agreement Currency with
such other currency through the Administrative Agent’s principal foreign
exchange trading office for the other currency during such office’s preceding
Business Day. Notwithstanding any judgment in a currency (“Judgment Currency”)
other than the Agreement Currency, a Borrower shall discharge its obligation in
respect of any sum due under a Loan Document only if, on the Business Day
following receipt by the Administrative Agent of payment in the Judgment
Currency, the Administrative Agent can use the amount paid to purchase the sum
originally due in the Agreement Currency. If the purchased amount is less than
the sum originally due, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent and
Lenders against such loss. If the purchased amount is greater than the sum
originally due, the Administrative Agent shall return the excess amount to such
Borrower (or to the Person legally entitled thereto).

Section 13.24 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Notice of Borrowings, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 13.25 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements among the parties.

Section 13.26 Appointment of Collateral Agent as Security Trustee. For purposes
of any Liens or Collateral created under the Foreign Security Documents and any
Additional Security Document governed by Irish laws or the law of any
jurisdiction of the United Kingdom (the “Security Trust Security Documents”), in
addition to the provisions set out in Article 12 or otherwise hereunder.

(a) In this Section 13.26, the following expressions have the following
meanings:

(i) “Appointee” shall mean any receiver, administrator, examiner, judicial
manager or other insolvency officer appointed in respect of any Loan Party or
its assets.

(ii) “Charged Property” shall mean the assets of the Loan Parties subject to a
security interest under any Foreign Security Documents and any Additional
Security Document governed by Irish law or the law of any jurisdiction of the
United Kingdom.

(iii) “Delegate” shall mean any delegate, agent, attorney or co-trustee
appointed by the relevant Collateral Agent (in its capacity as security
trustee).

(b) The Secured Parties appoint the Collateral Agent to hold the security
interests constituted by the Security Trust Security Documents on trust for the
Secured Parties on the terms of the Loan Documents and the Collateral Agent
accepts that appointment.

(c) [reserved].

 

-224-



--------------------------------------------------------------------------------

(d) The Collateral Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Loan Party.

(e) Nothing in this Agreement constitutes the Collateral Agent as a trustee or
fiduciary of, nor shall the Collateral Agent have any duty or responsibility to,
any Loan Party.

(f) The Collateral Agent shall not have any duties or obligations to any other
Person except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable law.

(g) The Collateral Agent may appoint one or more Delegates on such terms (which
may include the power to sub-delegate) and subject to such conditions as it
thinks fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the Security Trust Security Documents and shall not
be obliged to supervise any Delegate or be responsible to any person for any
loss incurred by reason of any act, omission, misconduct or default on the part
of any Delegate.

(h) The Collateral Agent may (whether for the purpose of complying with any law
or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Collateral Agent
either as a separate trustee or as a co-trustee on such terms and subject to
such conditions as the Collateral Agent thinks fit and with such of the duties,
rights, powers and discretions vested in the Collateral Agent by the Security
Trust Security Documents as may be conferred by the instrument of appointment of
that person.

(i) The Collateral Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).

(j) The Collateral Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Collateral Agent.

(k) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
Collateral Agent (in its capacity as security trustee) under the Security Trust
Security Documents, and each reference to the Collateral Agent (where the
context requires that such reference is to the Collateral Agent in its capacity
as security trustee) in the provisions of the Security Trust Security Documents
which confer Rights shall be deemed to include a reference to each Delegate and
each Appointee.

(l) Each Secured Party confirms its approval of the Security Trust Security
Documents and authorizes and instructs the Collateral Agent: (i) to execute and
deliver the Security Trust Security Documents; (ii) to exercise the rights,
powers and discretions given to the Collateral Agent (in its capacity as
security trustee) under or in connection with the Security Trust Security
Documents together with any other incidental rights, powers and discretions; and
(iii) to give any authorizations and confirmations to be given by the Collateral
Agent (in its capacity as security trustee) on behalf of the Secured Parties
under the Security Trust Security Documents.

(m) The Collateral Agent may accept without inquiry the title (if any) which any
person may have to the Charged Property.

(n) Each other Secured Party confirms that it does not wish to be registered as
a joint proprietor of any security interest constituted by a Security Trust
Security Document and accordingly authorizes: (a) the Collateral Agent to hold
such security interest in its sole name (or in the name of any Delegate) as
trustee for the Secured Parties; and (b) the Land Registry or the Irish Property
Registration Authority (or other relevant registry) to register the Collateral
Agent (or any Delegate or Appointee) as a sole proprietor of such security
interest.

(o) Except to the extent that a Security Trust Security Document otherwise
requires, any moneys which the Collateral Agent receives under or pursuant to a
Security Trust Security Document may be: (a) invested in any investments which
the Collateral Agent selects and which are authorized by applicable law; or
(b) placed on deposit at any bank or institution (including the Collateral
Agent) on terms that the Collateral Agent thinks fit, in each case in the name
or under the control of the Collateral Agent, and the Collateral Agent shall
hold those moneys, together with any accrued income (net of any applicable Tax)
to the order of the Lenders, and shall pay them to the Lenders on demand.

 

-225-



--------------------------------------------------------------------------------

(p) On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Collateral Agent shall (at the cost of the Loan Parties)
execute any release of the Security Trust Security Documents or other claim over
that Charged Property and issue any certificates of non-crystallization of
floating charges that may be required or take any other action that the
Collateral Agent considers desirable.

(q) The Collateral Agent shall not be liable for:

(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a Security Trust
Security Document;

(ii) any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a Security Trust Security
Document;

(iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or

(iv) any shortfall which arises on enforcing a Security Trust Security Document.

(r) The Collateral Agent shall not be obligated to:

(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or a Security Trust Security Document;

(ii) hold in its own possession a Security Trust Security Document, title deed
or other document relating to the Charged Property or a Security Trust Security
Document;

(iii) perfect, protect, register, make any filing or give any notice in respect
of a Security Trust Security Document (or the order of ranking of a Security
Trust Security Document), unless that failure arises directly from its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final nonappealable judgment; or

(iv) require any further assurances in relation to a Security Trust Security
Document.

(s) In respect of any Security Trust Security Document, the Collateral Agent
shall not be obligated to: (i) insure, or require any other person to insure,
the Charged Property; or (ii) make any enquiry or conduct any investigation into
the legality, validity, effectiveness, adequacy or enforceability of any
insurance existing over such Charged Property.

(t) In respect of any Security Trust Security Document, the Collateral Agent
shall not have any obligation or duty to any person for any loss suffered as a
result of: (i) the lack or inadequacy of any insurance; or (ii) the failure of
the Collateral Agent to notify the insurers of any material fact relating to the
risk assumed by them, or of any other information of any kind, unless Required
Lenders have requested it to do so in writing and the Collateral Agent has
failed to do so within fourteen (14) days after receipt of that request.

(u) Every appointment of a successor Collateral Agent under a Security Trust
Security Document shall be by deed.

(v) Section 1 of the Trustee Act 2000 (U.K.) shall not apply to the duty of the
Collateral Agent in relation to the trusts constituted by this Agreement.

 

-226-



--------------------------------------------------------------------------------

(w) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (U.K.) or the Trustee Act 2000 (U.K.), the
provisions of this Agreement shall prevail to the extent allowed by law, and
shall constitute a restriction or exclusion for the purposes of the Trustee Act
2000 (U.K.).

(x) Where there are any inconsistencies between the Trustee Acts 1888 to 1989 of
Ireland and the provisions of this Agreement, the provisions of this Agreement
shall, to the extent permitted by law and regulation, prevail.

(y) The rights, powers, authorities and discretions given to the Collateral
Agent under or in connection with this Agreement and the Irish Security
Documents shall be supplemental to the Trustee Acts 1888 to 1989 of Ireland and
in addition to any which may be vested in the Collateral Agent by law or
regulation or otherwise.

(z) The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any Security Trust Security Document shall be 80 years from
the date of this Agreement.

No party (other than Collateral Agent) may take any proceedings against any
officer, employee or agent of the Collateral Agent in respect of any claim it
might have against the Collateral Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to the Security Trust
Security Documents and any officer, employee or agent of the Collateral Agent
may rely on this Section 13.26 and the provisions of the Contracts (Rights of
Third Parties) Act 1999.

(aa) Collateral limitation of liability to non-Beneficiaries:

(i) The Collateral Agent, in its capacity as security trustee, enters into and
performs the Security Trust Security Documents and the transactions they
contemplate only as the trustee of the security trust constituted pursuant to
Section 13.26 (“Security Trust”), except where expressly stated otherwise. This
applies also in respect of any past and future conduct (including omissions)
relating to this Agreement or those transactions.

(ii) Under and in connection with the Security Trust Security Documents and
those transactions and conduct:

(A) the Collateral Agent’s liability (including for negligence) to the Loan
Parties is limited to the extent it can be satisfied out of the Charged Property
assets. The Collateral Agent need not pay any such liability out of other
assets;

(B) a Loan Party may only do the following with respect to the Collateral Agent
(but any resulting liability remains subject to the limitations in this
Section 13.26):

(1) prove and participate in, and otherwise benefit from, any winding up or
examinership of the Collateral Agent or any form of insolvency administration of
the Collateral Agent but only with respect to Security Trust assets;

(2) exercise rights and remedies with respect to Security Trust assets,
including set-off;

(3) enforce its security (if any) and exercise contractual rights; and

(4) bring any proceedings against the Collateral Agent seeking relief or orders
that are not inconsistent with the limitations in this Section 13.26,

and may not:

(5) bring other proceedings against the Collateral Agent;

 

-227-



--------------------------------------------------------------------------------

(6) take any steps to have the Collateral Agent wound up or placed in any form
of examinership or other insolvency administration or to have a receiver or
receiver and manager or examiner appointed; or

(7) seek by any means (including set-off) to have a liability of the Collateral
Agent to that Loan Party (including for negligence) satisfied out of any assets
of the Collateral Agent other than Security Trust assets.

(iii) Paragraphs (i) and (ii) apply despite any other provision in the
applicable Security Trust Security Documents but do not apply with respect to
any liability of the Collateral Agent to a Loan Party (including for
negligence):

(A) to the extent that the Collateral Agent has no right or power to have
Security Trust assets applied towards satisfaction of that liability, or its
right or power to do so is subject to a deduction, reduction, limit or
requirement to make good, in either case because the Collateral Agent’s behavior
was beyond power or improper in relation to the Security Trust; or

(B) under any provision which expressly binds the Collateral Agent other than as
trustee of the Security Trust (whether or not it also binds it as trustee of the
Security Trust).

(iv) The limitation in paragraph (ii)(A) is to be disregarded for the purposes
(but only for the purposes) of the rights and remedies described in paragraph
(ii)(B), and interpreting the Security Trust Security Documents and any security
for them, including determining the following:

(A) whether amounts are to be regarded as payable (and for this purpose damages
or other amounts will be regarded as a payable if they would have been owed had
a suit or action barred under paragraph (ii)(B) been brought);

(B) the calculation of amounts owing; or

(C) whether a breach or default has occurred,

but any resulting liability will be subject to the limitations in this
Section 13.26.

Section 13.27 Guarantee Limitations. To the extent a Borrower or Guarantor
incorporated in Germany as a limited liability company (Gesellschaft mit
beschränkter Haftung) (a “German GmbH Debtor”) or established in Germany as a
limited partnership (Kommanditgesellschaft) with a limited liability company
(Gesellschaft mit beschränkter Haftung) as general partner (a “German GmbH & Co
KG Debtor”, together with any German GmbH Debtor hereinafter referred to as
“German Debtor”) can be held liable for any Obligation of a Borrower or
Guarantor (other than the relevant German Debtor) due to its joint and several
liability or a Guarantee granted under the Loan Documents (including the
Guarantee Agreement), the enforcement of such indemnity or Guarantee (the
“Indemnity”) granted under the Loan Documents against such German Debtor shall
be limited as follows:

(a) The enforcement of the Indemnity shall be limited, if and to the extent that
the relevant German Debtor is liable for obligations of an affiliated company
(verbundenes Unternehmen) of such German Debtor within the meaning of Section 15
of the German Stock Corporation Act (Aktiengesetz) (other than any of the German
Debtor’s subsidiaries) and that, in such case, the enforcement of the Indemnity
(y) would cause the German Debtor’s, or, where the German Debtor is a German
GmbH & Co KG Debtor, its general partner’s assets (the calculation of which
shall include all items set forth in Section 266(2) A, B, C, D and E of the
German Commercial Code (Handelsgesetzbuch)) less the German Debtor’s, or, where
the German Debtor is a German GmbH & Co KG Debtor, its general partner’s
liabilities (the calculation of which shall include all items set forth in
Section 266(3) B (but disregarding any accruals (Rückstellungen) in respect of a
potential enforcement of this Indemnity or any Lien), C, D and E of the German
Commercial Code (but shall, for the avoidance of doubt, exclude the liabilities
under or relating to this Indemnity) (the “Net Assets”) to be less than the
aggregate of (i) its respective registered share capital (Stammkapital)
(Begründung einer Unterbilanz) and (ii) the amount of profits not available for
distribution in

 

-228-



--------------------------------------------------------------------------------

accordance with section 268(8) of the German Commercial Code (such aggregate the
“Protected Capital”), or (z) (if the German Debtor’s, or, where the German
Debtor is a German GmbH & Co KG Debtor, its general partner’s Net Assets are
already less than its respective Protected Capital) would cause such deficit to
be further increased (Vertiefung einer Unterbilanz) (each such event, a “Capital
Impairment”).

(b) For the purposes of such calculation of the Net Assets, all items shall be
accounted for pursuant to generally accepted accounting principles (Grundsätze
ordnungsmäßiger Buchführung) applicable from time to time in Germany under the
German Commercial Code and be based on the same principles that were applied by
the German Debtor in preparation of its most recent annual balance sheet
(Jahresbilanz) except that the following balance sheet items shall be adjusted
as follows:

(i) if the registered share capital of the German Debtor, or, where the German
Debtor is a German GmbH & Co KG Debtor, of its general partner, is not fully
paid up (nicht voll eingezahlt), the relevant amount which is not paid up shall
be deducted from the registered share capital;

(ii) the amount of any increase after the date of the relevant German Debtor’s
accession to this Agreement of the German Debtor’s, or, where the German Debtor
is a German GmbH & Co KG Debtor, its general partner’s registered share capital
which has been effected without the prior written consent of the Administrative
Agent shall be deducted from the registered share capital;

(iii) liabilities incurred under loans provided to the German Debtor by another
member of its group of companies or by any direct or indirect shareholder of the
German Debtor shall be disregarded if and to the extent such loans are
subordinated by law or contract at least to the rank pursuant to Section 39(1)
no. 5 of the German Insolvency Code (Insolvenzordnung), unless a waiver of the
repayment claim, the contribution of such repayment claim into the capital
reserves and any other way of extinguishing the relevant liabilities would
violate mandatory legal restrictions applicable to the relevant member of the
German Debtor’s group of companies and such obstacle cannot be overcome in a
legally admissible manner;

(iv) the amount of non-distributable assets according to Section 253
sub-section 6 of the German Commercial Code (Handelsgesetzbuch) shall not be
included in the calculation of Net Assets;

(v) liabilities in relation to loans granted to, and other contractual
liabilities incurred by, the German Debtor or as the case may be its general
partner, in breach of any term of any Loan Document shall be disregarded;

(vi) the calculation of the Net Assets shall take into account the costs of the
Auditor’s Determination; and

(vii) the assets of the German Debtor shall, for the avoidance of doubt only, be
assessed at their liquidation value (Liquidationswert) instead of their book
value (Buchwert) if, at the time the demand under the Indemnity is made, a
negative going concern prognosis (negative Fortführungsprognose) must be made.

(c) In addition, the German Debtor and, where the German Debtor is a German
GmbH & Co KG Debtor, also its general partner shall, at the request of the
Administrative Agent, realise, as soon as is reasonably practicable and to the
extent legally permitted and commercially justifiable, in a situation where
after enforcement of the Indemnity the German Debtor, or, where the German
Debtor is a German GmbH & Co KG Debtor, its general partner would not have Net
Assets in excess of its Protected Capital, any of its assets which are not
necessary for the German Debtor’s or, as the case may be, its general partner’s
operational business (betriebsnotwendig) and that are shown in the balance sheet
with a book value (Buchwert) that is significantly lower than the market value
of the asset. The German Debtor and, where the German Debtor is a German GmbH &
Co KG Debtor, its general partner shall, prior to such realisation, assign its
respective claim for the purchase price or other proceeds from the realisation
to the Administrative Agent for security purposes (Sicherungsabtretung) unless
otherwise agreed or directed by the Administrative Agent (acting on the
instructions of the Required Lenders).

 

-229-



--------------------------------------------------------------------------------

(d) The enforcement of the Indemnity shall initially be excluded if no later
than 15 Business Days following a demand by the Administrative Agent to make a
payment under the Indemnity, the managing directors on behalf of the German
Borrower have confirmed in writing to the Administrative Agent:

(i) to what extent the Indemnity granted hereunder is an up-stream or
cross-stream indemnity as described in paragraph (a) of Section 13.27 above; and

(ii) which amount of such cross-stream and/or up-stream indemnity cannot be
enforced as it would cause a Capital Impairment (taking into account the
adjustments set out in paragraph (b) of Section 13.27 above),

(the “Management Determination”) and such confirmation is supported by a
reasonably detailed calculation provided that the Administrative Agent shall in
any event be entitled to enforce the Indemnity for any amounts where such
enforcement would, in accordance with the Management Determination, not cause a
Capital Impairment (in each case as calculated and adjusted in accordance with
paragraphs (a) and (b) of Section 13.27 above).

(e) Following the Administrative Agent’s receipt of a Management Determination,
any further enforcement of the Indemnity (i.e. any enforcement to which the
Agent is not already entitled to pursuant to paragraph (d) of Section 13.27
above) shall be excluded unless the Administrative Agent has requested from the
German Debtor and the German Debtor has not provided an Auditor’s Determination
(as defined below) within 20 Business Days of such written request. If the
Administrative Agent receives within such 20 Business Day period (i) an up-to
date balance sheet together with (ii) a determination in each case prepared by
auditors of international standard and reputation appointed by the relevant
German Debtor either confirming the Management Determination or setting out
deviations from the Management Determination (the “Auditor’s Determination”),
any further enforcement of the Indemnity shall be limited, if and to the extent
such enforcement would, in accordance with the Auditor’s Determination cause a
Capital Impairment in each case as calculated and adjusted in accordance with
paragraphs (a) and (b) of Section 13.27 above. If the German Debtor fails to
deliver an Auditor’s Determination within 20 Business Days after receipt of a
written request from the Administrative Agent to provide an Auditor’s
Determination, the Administrative Agent shall be entitled to enforce the
Indemnity without any limitation or restriction.

(f) The limitations on enforcement set out in this Section 13.27 shall not apply
(or, as the case may be, shall cease to apply):

(i) if and to the extent the relevant German Debtor owes or guarantees any
amounts borrowed under this Agreement which are lent, on-lent or otherwise
passed on to such German Debtor and/or, in case of a German GmbH & Co KG Debtor,
its general partner or any of their respective subsidiaries from time to time
(provided that the relevant German Debtor must prove (Beweislast) that or to
which extent the owed or guaranteed amounts have not been lent, on-lent or
otherwise passed on to it or any of its subsidiaries);

(ii) if and to the extent the enforcement of the Indemnity will result in a
fully valuable recourse claim (vollwertiger Gegenleistungs—oder
Rückgriffsanspruch) of the German Debtor within the meaning of sentence 2 of
paragraph 1 of section 30 of the German Act on Limited Liability Companies
(GmbH-Gesetz) against the Borrower or Guarantor (as applicable) whose
obligations are owed or guaranteed under the Indemnity; or

(iii) if and to the extent for any other reason (including, without limitation,
as a result of a change in the relevant rules of law) the Capital Impairment
referred to in paragraph (a) of Section 13.27 above does not constitute a breach
of the German Debtor’s or, where the German Debtor is a German GmbH & Co KG
Debtor, its general partner’s obligations to maintain its registered share
capital pursuant to sections 30 et seq. of the German Act on Limited Liability
Companies (GmbH-Gesetz) and its obligation not to distribute certain profits
pursuant to section 268(8) of the German Commercial Code, each as amended,
supplemented and/or replaced from time to time.

 

-230-



--------------------------------------------------------------------------------

(g) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of (i) the enforcement of the Indemnity to the
extent such Indemnity relates to obligations of the German Debtor’s direct or
indirect subsidiaries including in each case their legal successors or (ii) the
enforcement of any claim of any Finance Party against the Borrower who incurred
the obligation under the Loan Documents owed or guaranteed by the German Debtor
under the Indemnity.

Section 13.28 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.29 Spanish Provisions Relating to Executive Proceedings.

(a) Spanish Public Documents:

(i) At the reasonable request of the Administrative Agent or the Collateral
Agent, this Agreement and any other Loan Document (as well as any amendments
hereto or thereto and any accession deeds) shall be formalized as a Spanish
Public Document, so that it may have the status of a notarial document of loan
for all purposes contemplated in Article 517, numbers 4º or 5º (as applicable)
of the Spanish Civil Procedural Law. Any costs and expenses relating to such
formalization shall be paid and satisfied by the Spanish Loan Parties in
accordance with this Agreement.

(ii) Each Spanish Loan Party also undertakes to grant any public or private
document reasonably required by the Administrative Agent for the purposes of or
in relation to such Spanish Public Document.

(iii) The costs of issuance of first copies (with and without enforcement title)
of such Spanish Public Document shall be borne by the relevant Spanish Loan
Party, and the cost regarding the issuance of additional copies will be borne by
the Party requesting such additional copies.

(iv) Each Spanish Loan Party undertakes that the Spanish Public Document shall:

(1) expressly state that any Secured Party is entitled to claim (subject to any
of the applicable guarantee limitations established and subject to compliance
with the terms of this Agreement) amounts outstanding under the Loan Documents
following any non-payment of principal or interest under this Agreement, in
accordance with the terms of this Agreement. This does not prejudice the
exercise of any other right and remedy of the Agent or any Finance Party; and

 

-231-



--------------------------------------------------------------------------------

(2) state any conditions that the Administrative Agent reasonably considers
necessary or convenient in respect of the enforceability of the Loan Documents
referred to in article 517 et seq. of the Spanish Civil Procedural Law

(b) Enforcement proceedings:

(i) Upon enforcement, the sum payable by any Spanish Loan Party shall be the
total aggregate amount of the balance of the accounts maintained by the
Administrative Agent (or the relevant Lender, as the case may be) pursuant to
Section 8.09 (Administrative Agent May File Proofs of Claim: Credit Binding).
For the purposes of Articles 571 et seq. of the Spanish Civil Procedural Law,
the Parties expressly agree that such balances shall be considered as due,
liquid and payable and may be claimed pursuant to the same provisions of such
law.

(ii) For the purpose of the provisions of Art. 571 et seq. of the Spanish Civil
Procedural Law, it is expressly agreed by the Parties that the determination of
the debt to be claimed through the executive proceedings shall be effected by
the Administrative Agent (or the relevant Lender, as the case may be) by means
of the appropriate certificate evidencing the balances shown in the relevant
account(s) referred to in paragraph (i) above. By virtue of the foregoing, to
exercise executive action by the Administrative Agent or any of the Lenders it
will be sufficient to present (i) an original notarial first or authentic copy
of this Agreement (or accession deed to the same), (ii) a notarial certificate,
if necessary, for the purposes described in clause (iii) below, (iii) the
notarial document (acta notarial) which incorporates the certificate issued by
the Administrative Agent (or the relevant Lender, as the case may be) of the
amount due by the Spanish Loan Party including an excerpt of the credits and
debits, including the interest applied, which appear in the relevant account(s)
referred to in clause (i) above, evidencing that the determination of the
amounts due and payable by the Spanish Loan Party have been calculated as agreed
in this Agreement and that such amounts coincide with the balance of such
accounts, and (iv) a notarial document (acta notarial) evidencing that the
Spanish Loan Party has been served notice of the amount that is due and payable.

(iii) Paragraph (ii) above is also applicable to any Lender with regard to its
Commitment. Such Lender may issue an appropriate certification of the balances
of the relevant account(s) referred to in paragraph (i) above and certification
of the balances of such accounts shall be legalized by a notary.

(iv) The amount of the balances so established shall be notified to the Spanish
Loan Party in an attestable manner at least three (3) Business Days in advance
of exercising the executive action set out in paragraph (ii) above.

(v) The Spanish Loan Parties hereby expressly authorize the Administrative Agent
(and each Lender, as appropriate) to request and obtain certificates and
documents issued by the notary who has formalized this Agreement (or any
accession deed or amendment thereto) in order to evidence its compliance with
the entries of his registry-book and the relevant entry date for the purpose of
numbers 4º or 5º (as applicable) of Article 517 of the Spanish Civil Procedural
Law. The cost of such certificate and documents will be for the account of the
Spanish Loan Parties in the manner provided under this Agreement.

(vi) For the purposes of article 540.2 of the Spanish Civil Procedural Law, the
Loan Parties acknowledge and accept that, provided that the relevant assignment,
transfer or change of Lenders has been made in accordance with the terms of this
Agreement, any assignment, transfer or change of Lenders shall be duly and
sufficiently evidenced to any Spanish court by means of a certificate issued by
the Administrative Agent confirming who the Lenders are in each moment, and
therefore, those who are certified as Lenders by the Administrative Agent shall
be able to initiate enforcement in Spain through procedimiento ejecutivo without
further evidence being required.

 

-232-



--------------------------------------------------------------------------------

Section 13.30 Luxembourg Law Provisions. It is hereby expressly accepted and
confirmed that, for the purposes of articles 1278 and article 1281 of the
Luxembourg civil code, notwithstanding any assignment, transfer and/or novation
permitted under, and made in accordance with, the provisions of this Agreement,
any security provided pursuant to a Loan Document to which a Luxembourg Loan
Party is a party shall be preserved, for the purposes of Luxembourg law, for the
benefit of any new Lender.

It is further expressly accepted and confirmed that, notwithstanding the
foregoing or anything to the contrary in the Loan Documents, each of the
Luxembourg Loan Parties shall not grant any guarantee or security other than in
respect of the liabilities owed by any holding company, subsidiary, or fellow
subsidiary, or any other company which belong to their group of companies.

Section 13.31 Ireland “Know Your Customer” Checks.

(a) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of an Irish Loan Party after the
date of this Agreement; (iii) a proposed assignment or transfer by a Lender of
any of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or transfer; or (iv) any law, regulation,
applicable market guidance or internal policy in relation to the period review
and/or updating of customer information obliges the Administrative Agent or any
Lender (or, in the case of paragraph (iii) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each Irish Loan Party shall promptly upon the request of the Administrative
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Administrative Agent (for
itself or on behalf of any Lender) or any Lender (for itself or, in the case of
the event described in paragraph (iii) above, on behalf of any prospective new
Lender) in order for the Administrative Agent, such Lender or, in the case of
the event described in paragraph (iii) above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents; and

(b) Each Lender shall promptly upon the request of the supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself) in order for the Administrative Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents,

* * *

 

-233-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

ADIENT US LLC

as Lead Borrower

By:   /s/ Chris E. Schmidt  

Name:

 

Chris E. Schmidt

 

Title:

 

Authorized Person

 

RECARO NORTH AMERICA, INC.

ADIENT ELDON INC.

ADIENT CLANTON INC.

FUTURIS AUTOMOTIVE (CA) LLC

CNI ENTERPRISES, INC.

CNI-DULUTH, LLC

CNI PLASTICS, LLC

UNIVERSAL TRIM, INC.

as U.S. Borrowers

By:   /s/ Chris E. Schmidt  

Name:

 

Chris E. Schmidt

 

Title:

 

Authorized Person

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ADIENT SEATING UK LTD

as U.K. Borrower

By:   /s/ Chris E. Schmidt  

Name:

 

Chris E. Schmidt

 

Title:

 

Attorney

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ADIENT SWEDEN AB

as Swedish Borrower

By:   /s/ Chris E. Schmidt  

Name:

 

Chris E. Schmidt

 

Title:

 

Authorized Person

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ADIENT SEATING SPAIN, S.L.U.

ADIENT AUTOMOTIVE, S.L.U.

as Spanish Borrowers

By:   /s/ Chris E. Schmidt  

Name:

 

Chris E. Schmidt

 

Title:

 

Attorney

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ADIENT SEATING POLAND SPÓŁKA Z OGRANICZONÁ ODPOWIEDZIALNOŚCIĄ, a Polish company
with its registered office in Siemianowice Śląskie, at 93 Krupanka Street 41-100
Siemianowice Śląskie, entered into the register of entrepreneurs of the National
Court Register, maintained by the District Court Katowice-Wschód in Katowice,
VIII Commercial Division of the National Register Court, under the number KRS
0000236927, having the following numbers NIP: 5862148358 and REGON: 220066313
and a share capital of PLN 219,728,500.00. as Polish Borrower By:   /s/ Chris E.
Schmidt   Name:   Chris E. Schmidt   Title:   Attorney

 

ADIENT FOAM POLAND SPÓŁKA Z OGRANICZONĄ ODPOWIEDZIALNOŚCIĄ, a Polish company
with its registered office in Żory, 6 Wygoda Street, 44-240 Żory, entered into
the register of entrepreneurs of the National Court Register maintained by the
District Court in Gliwice, X Commercial Division of the National Register Court,
under the KRS number: 0000251430, having the following numbers NIP: 7010029670
and REGON: 140581505 and a share capital of PLN 14,650,000.00.

as Polish Borrower By:   /s/ Chris E. Schmidt   Name:   Chris E. Schmidt  
Title:   Attorney ADIENT POLAND SPÓŁKA Z OGRANICZONĄ ODPOWIEDZIALNOŚCIĄ, a
Polish company with its registered office in Świebodzin, at Zachodnia 78, 66-200
Świebodzin, entered into the register of entrepreneurs of the National Court
Register, maintained by the District Court in Zielona Góra, VIII Commercial
Division of the National Register Court, under the number KRS: 0000013213,
having the following numbers NIP: 9271756246 and REGON: 971291505 and a share
capital of PLN 2,000,000.00. as Polish Borrower By:   /s/ Chris E. Schmidt  
Name:   Chris E. Schmidt   Title:   Attorney

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ADIENT BELGIUM BVBA, a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid/société à responsabilité limitée) organised and
existing under Belgian law, having its registered office at Paul
Christiaenstraat 1, 9960 Assenede and registered under company number
0437.456.835 RLP Ghent, division Ghent. as Belgian Borrower By:   /s/ Chris E.
Schmidt   Name:   Chris E. Schmidt   Title:   Authorized Person

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Adient Impulso S.A.P.I. de C.V., SOFOM, E.N.R. Adient México Automotriz S. de
R.L. de C.V. Adient México Holding S. de R.L. de C.V. Adient Industries México
S. de R.L. de C.V. Adient Querétaro S. de R.L. de C.V. Adient Shared Services
México S. de R.L. de C.V. Adient Servicios S. de R.L. de C.V. Adient Subholding
Leasing S. de R.L. de C.V. Adient Leasing México S. de R.L. de C.V. Ensamble de
Interiores Automotrices México S. de R.L. de C.V. Ensamble de Interiores
Automotrices, S. de R.L. de C.V. RECARO Automotive Mexico, S. de R.L. de C.V.
Adient México S. de R.L. de C.V.

Brena Mex, S.A. de C.V.

as Mexican Obligors

By:   /s/ Chris E. Schmidt   Name:   Chris E. Schmidt   Title:  
Attorney-in-Fact

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, a Lender
and an Issuing Bank By:   /s/ Robert P. Kellas   Name: Robert P. Kellas   Title:
Executive Director

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

J.P. MORGAN AG,

as a Lender and Swingline Lender

By:   /s/ Miguel Holler   /s/ Joerdis Wegener  

Name: Miguel Holler

 

Joerdis Wegener

 

Title: Vice President

 

Vice President

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, as a Lender

By:   /s/ Darlene Arias  

Name: Darlene Arias

 

Title: Director

By:   /s/ Robert Khan  

Name: Robert Khan

 

Title: Associate Director

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Matthew Kasper  

Name: Matthew Kasper

 

Title: Senior Vice President

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as an Issuing Bank

By:   /s/ Mick Chow  

Name: Mick Chow

 

Title: SVP

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:   /s/ Mick Chow  

Name: Mick Chow

 

Title: SVP

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH

INTERNATIONAL, DESIGNATED ACTIVITY

COMPANY,

as an Issuing Bank

By:   /s/ Lee Masters  

Name: Lee Masters

 

Title: SVP

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH

INTERNATIONAL, DESIGNATED ACTIVITY

COMPANY,

as a Lender

By:   /s/ Lee Masters  

Name: Lee Masters

 

Title: SVP

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ Craig Malloy  

Name: Craig Malloy

 

Title: Director

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Issuing Bank

By:   /s/ Craig Malloy  

Name: Craig Malloy

 

Title: Director

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:   /s/ David Miller  

Name: David Miller

 

Title: Vice President

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Bank of China, Chicago Branch,

as a Lender

By:   /s/ Kefei Xu  

Name: Kefei Xu

 

Title: SVP & Branch Manager

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:   /s/ Shane Azzara  

Name: Shane Azzara

 

Title: Managing Director & Vice President

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as an Issuing Bank

By:   /s/ Shane Azzara  

Name: Shane Azzara

 

Title: Managing Director & Vice President

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank, as a Lender By:   /s/ Jill Wong  
Name: Jill Wong   Title: Director By:   /s/ Gordon Yip   Name: Gordon Yip  
Title: Director

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:   /s/ Yumi Okabe   Name: Yumi
Okabe   Title: Vice President By:   /s/ Michael Strobel   Name: Michael Strobel
  Title: Vice President

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:   /s/ Jean V. Grasso   Name: Jean V. Grasso  
Title: Managing Director By:   /s/ Jeffrey Chu   Name: Jeffrey Chu   Title: Vice
President

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

KBC BANK NV, NEW YORK BRANCH, as a Lender By:   /s/ Francis X. Payne   Name:
Francis X. Payne   Title: Managing Director By:   /s/ Susan M. Silver   Name:
Susan M. Silver   Title: Managing Director

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender

By:   /s/ John McDevitt  

Name: John McDevitt

 

Title: Director

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Standard Chartered Bank,

as a Lender

By:   /s/ Daniel Mattern  

Name: Daniel Mattern

 

Title: Associate Director

           Standard Chartered Bank

[Revolving Credit Agreement Signature Page]